Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of November 14, 20127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1 General

     1   

SECTION 1.2 Specific Terms

     1   

SECTION 1.3 Usage of Terms

     2   

SECTION 1.4 [Reserved]

     2   

SECTION 1.5 No Recourse

     3   

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1 Representations and Warranties of Seller

     4   

SECTION 3.2 Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1 Protection of Title of Purchaser

     8   

SECTION 4.2 Other Liens or Interests

     10   

SECTION 4.3 Costs and Expenses

     10   

SECTION 4.4 Indemnification

     10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty

     12   

SECTION 5.2 Reassignment of Purchased Receivables

     13   

SECTION 5.3 Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1 Liability of Seller

     13   

SECTION 6.2 Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3 Limitation on Liability of Seller and Others

     14   

SECTION 6.4 Seller May Own Notes or the Certificate

     14   

SECTION 6.5 Amendment

     14   

SECTION 6.6 Notices

     15   

SECTION 6.7 Merger and Integration

     15   

SECTION 6.8 Severability of Provisions

     16   

SECTION 6.9 Intention of the Parties

     16   

SECTION 6.10 Governing Law

     17   

SECTION 6.11 Counterparts

     17   

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer

     17   

SECTION 6.13 Nonpetition Covenant

     17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of November 14, 2012, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of November 14, 2012, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2012-5, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 20, 2012.

“Issuer” means AmeriCredit Automobile Receivables Trust 2012-5.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP.,

    as Purchaser

By  

/s/ Susan B. Sheffield

  Name: Susan B. Sheffield   Title:   Executive Vice President, Corporate
Finance

AMERICREDIT FINANCIAL SERVICES, INC.,

    as Seller

By  

/s/ Sheli Fitzgerald

  Name: Sheli Fitzgerald   Title:   Vice President, Corporate Finance

 

Accepted: THE BANK OF NEW YORK MELLON, not in its individual capacity but solely
as Trustee and Trust Collateral Agent By  

/s/ Esther Antoine

  Name: Esther Antoine   Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

434934147

    442167029        442273991        442380838        442474656       
442565172        442658621        449110584        449142561        449174648   
    449206507        449238336        449270040        434114872       
449331032        449362524        449393834        449425107        449456482   
    449487941   

434935664

    442167128        442274031        442380853        442474714       
442565180        442658654        449110600        449142579        449174655   
    449206515        449238344        449270057        434120275       
449331040        449362532        449393842        449425115        449456490   
    449487958   

434940490

    442167144        442274064        442380861        442474748       
442565198        442658738        449110618        449142587        449174663   
    449206523        449238351        449270065        434122537       
449331057        449362540        449393859        449425123        449456508   
    449487966   

434958112

    442167151        442274072        442380879        442474805       
442565214        442658795        449110626        449142595        449174671   
    449206531        449238369        449270073        434131900       
449331065        449362557        449393867        449425131        449456516   
    449487974   

434964771

    442167169        442274080        442380895        442474821       
442565230        442658811        449110634        449142603        449174689   
    449206549        449238377        449270081        434140166       
449331073        449362565        449393875        449425149        449456524   
    449487982   

434808226

    442167193        442274197        442380952        442474946       
442565271        442658837        449110642        449142629        449174697   
    449206556        449238385        449270099        434143392       
449331081        449362573        449393883        449425156        449456532   
    449487990   

434810727

    442167227        442274205        442380978        442475026       
442565297        442658860        449110659        449142637        449174705   
    449206564        449238393        449270107        434150793       
449331099        449362581        449393891        449425164        449456540   
    449488006   

434820262

    442167367        442274213        442380986        442475034       
442565313        442659009        449110667        449142645        449174713   
    449206572        449238401        449270115        434165155       
449331107        449362599        449393909        449425172        449456557   
    449488014   

434820460

    442167375        442274221        442381059        442475117       
442565354        442659124        449110675        449142652        449174721   
    449206580        449238419        449270123        434165213       
449331115        449362607        449393917        449425180        449456565   
    449488022   

434827549

    442167383        442274247        442381083        442475141       
442565370        442659462        449110683        449142660        449174739   
    449206598        449238427        449270131        434172193       
449331123        449362615        449393925        449425198        449456573   
    449488030   

434834024

    442167417        442274254        442381091        442475158       
442565388        442659728        449110691        449142678        449174747   
    449206606        449238435        449270149        434174454       
449331131        449362623        449393933        449425206        449456581   
    449488048   

434838876

    442167425        442274270        442381109        442475174       
442565404        442659736        449110709        449142686        449174754   
    449206614        449238443        449270156        434174645       
449331156        449362631        449393941        449425214        449456599   
    449488055   

434840229

    442167516        442274304        442381125        442475208       
442565438        442659751        449110717        449142694        449174762   
    449206630        449238450        449270164        434181103       
449331164        449362649        449393958        449425222        449456607   
    449488063   

434869764

    442167524        442274312        442381141        442475224       
442565446        442659801        449110725        449142702        449174770   
    449206648        449238468        449270172        434187571       
449331172        449362656        449393966        449425230        449456615   
    449488071   

434874863

    442167540        442274353        442381166        442475273       
442565461        442659819        449110733        449142710        449174788   
    449206655        449238476        449270198        434194882       
449331180        449362664        449393974        449425248        449456623   
    449488089   

434888848

    442167565        442274403        442381174        442475299       
442565511        442659843        449110741        449142728        449174796   
    449206663        449238484        449270206        434233458       
449331198        449362672        449393982        449425255        449456631   
    449488097   

434891412

    442167573        442274445        442381208        442475307       
442565545        442659850        449110758        449142736        449174804   
    449206671        449238492        449270214        434240685       
449331206        449362680        449393990        449425263        449456649   
    449488105   

434899761

    442167581        442274460        442381240        442475323       
442565560        442659892        449110766        449142744        449174812   
    449206689        449238500        449270222        434245338       
449331214        449362698        449394006        449425271        449456656   
    449488113   

434905519

    442167615        442274478        442381265        442475422       
442565594        442659959        449110774        449142751        449174820   
    449206697        449238518        449270230        434271896       
449331222        449362706        449394014        449425289        449456664   
    449488121   

434911913

    442167631        442274502        442381281        442475471       
442565602        442660171        449110782        449142769        449174838   
    449206705        449238526        449270248        434274155       
449331230        449362714        449394022        449425297        449456672   
    449488139   

434971503

    442167664        442274510        442381364        442475489       
442565636        442660221        449110790        449142793        449174846   
    449206713        449238534        449270255        434275723       
449331248        449362722        449394030        449425305        449456680   
    449488147   

434974283

    442167698        442274528        442381380        442475505       
442565644        442660254        449110808        449142801        449174853   
    449206721        449238542        449270263        434283453       
449331255        449362730        449394048        449425313        449456698   
    449488154   

434995510

    442167748        442274536        442381398        442475554       
442565651        442660262        449110816        449142827        449174861   
    449206739        449238559        449270271        434297461       
449331263        449362748        449394055        449425321        449456706   
    449488162   

435006663

    442167839        442274601        442381406        442475562       
442565677        442660346        449110824        449142835        449174879   
    449206747        449238567        449270289        434315560       
449331271        449362755        449394063        449425339        449456714   
    449488170   

435029954

    442167862        442274619        442381414        442475570       
442565701        442660437        449110832        449142843        449174887   
    449206754        449238575        449270297        434317947       
449331289        449362763        449394071        449425347        449456722   
    449488188   

435038138

    442167870        442274684        442381422        442475612       
442565719        442660452        449110840        449142850        449174895   
    449206762        449238583        449270305        434338174       
449331297        449362771        449394089        449425354        449456730   
    449488196   

435073382

    442167912        442274809        442381448        442475760       
442565727        442660460        449110857        449142868        449174903   
    449206770        449238591        449270313        434348090       
449331305        449362789        449394097        449425362        449456748   
    449488204   

435089370

    442167920        442274833        442381463        442475778       
442565750        442660536        449110865        449142876        449174911   
    449206788        449238609        449270321        434358750       
449331313        449362797        449394105        449425370        449456755   
    449488212   

435096458

    442167938        442274866        442381489        442475836       
442565768        442660577        449110873        449142884        449174929   
    449206796        449238617        449270339        434365268       
449331321        449362805        449394113        449425388        449456763   
    449488220   

435113394

    442167953        442274924        442381497        442475844       
442565776        442660718        449110881        449142892        449174937   
    449206804        449238625        449270347        434381224       
449331339        449362813        449394121        449425396        449456771   
    449488238   

434762688

    442167979        442274965        442381505        442475869       
442565818        442660908        449110899        449142900        449174945   
    449206812        449238633        449270354        434383634       
449331354        449362821        449394139        449425404        449456789   
    449488246   

434769717

    442167995        442275020        442381539        442475877       
442565826        442660916        449110907        449142918        449174952   
    449206820        449238641        449270362        434395588       
449331362        449362839        449394147        449425412        449456797   
    449488253   

434770186

    442168035        442275038        442381562        442475885       
442565925        442660924        449110915        449142926        449174960   
    449206838        449238658        449270370        434398210       
449331370        449362847        449394154        449425420        449456805   
    449488261   

434786299

    442168100        442275103        442381596        442475893       
442565933        442661120        449110923        449142934        449174978   
    449206846        449238666        449270388        434405346       
449331388        449362854        449394162        449425438        449456813   
    449488279   

434805107

    442168118        442275137        442381638        442475901       
442565958        442661203        449110931        449142942        449174986   
    449206853        449238674        449270396        434411815       
449331396        449362862        449394170        449425446        449456821   
    449488287   

435116876

    442168134        442275152        442381679        442475927       
442565982        442661377        449110949        449142959        449174994   
    449206861        449238682        449270404        434417440       
449331404        449362870        449394188        449425453        449456839   
    449488295   

435126222

    442168209        442275228        442381729        442475943       
442566048        442661476        449110956        449142967        449175009   
    449206879        449238690        449270420        434418422       
449331412        449362888        449394196        449425461        449456847   
    449488303   

435126784

    442168217        442275269        442381745        442475950       
442566063        442661484        449110964        449142975        449175017   
    449206887        449238708        449270438        434424149       
449331420        449362896        449394204        449425479        449456854   
    449488311   

435141114

    442168225        442275277        442381786        442476065       
442566089        442661575        449110972        449142983        449175025   
    449206895        449238716        449270446        434430385       
449331438        449362904        449394212        449425487        449456862   
    449488329   

435143755

    442168266        442275285        442381844        442476115       
442566121        442661716        449110980        449142991        449175041   
    449206903        449238724        449270453        434430633       
449331446        449362912        449394220        449425495        449456870   
    449488337   

435159025

    442168274        442275327        442381885        442476156       
442566170        442661773        449110998        449143007        449175058   
    449206911        449238732        449270461        434454377       
449331453        449362920        449394238        449425503        449456888   
    449488345   

435171913

    442168308        442275335        442381935        442476164       
442566212        442661799        449111004        449143015        449175066   
    449206929        449238740        449270479        434455044       
449331461        449362938        449394246        449425511        449456896   
    449488360   

435173109

    442168324        442275376        442381943        442476180       
442566220        442661807        449111012        449143023        449175074   
    449206937        449238757        449270487        434482998       
449331479        449362946        449394253        449425529        449456904   
    449488378   

435194725

    442168357        442275384        442381984        442476248       
442566238        442661831        449111020        449143031        449175082   
    449206945        449238765        449270495        434497285       
449331487        449362953        449394261        449425537        449456912   
    449488386   

435203682

    442168373        442275392        442381992        442476271       
442566246        442661872        449111038        449143056        449175090   
    449206952        449238773        449270503        434497806       
449331495        449362961        449394279        449425545        449456920   
    449488394   

435207725

    442168423        442275400        442382008        442476305       
442566295        442661898        449111053        449143064        449175108   
    449206960        449238781        449270511        434498994       
449331503        449362979        449394287        449425552        449456938   
    449488402   

435209440

    442168431        442275467        442382016        442476313       
442566303        442661930        449111061        449143072        449175116   
    449206978        449238799        449270529        434521753       
449331511        449362987        449394295        449425560        449456946   
    449488410   

435212865

    442168464        442275517        442382073        442476354       
442566311        442661948        449111079        449143080        449175124   
    449206986        449238807        449270537        434529103       
449331529        449362995        449394311        449425578        449456953   
    449488428   

435217534

    442168472        442275582        442382099        442476388       
442566329        442662003        449111087        449143098        449175132   
    449206994        449238815        449270545        434529442       
449331537        449363001        449394329        449425586        449456961   
    449488436   

435245857

    442168514        442275590        442382149        442476412       
442566337        442662011        449111095        449143106        449175140   
    449207000        449238823        449270552        434540886       
449331545        449363019        449394337        449425594        449456979   
    449488444   

435245972

    442168555        442275640        442382180        442476479       
442566378        442662060        449111103        449143114        449175157   
    449207018        449238831        449270560        434551628       
449331552        449363027        449394345        449425602        449456987   
    449488451   

435249859

    442168563        442275681        442382198        442476495       
442566410        442662086        449111111        449143122        449175165   
    449207026        449238849        449270578        434552956       
449331560        449363035        449394352        449425610        449456995   
    449488469   

435251004

    442168589        442275707        442382230        442476537       
442566428        442662094        449111129        449143130        449175173   
    449207034        449238856        449270586        434556155       
449331578        449363043        449394360        449425628        449457001   
    449488477   

435252168

    442168597        442275731        442382255        442476560       
442566451        442662136        449111137        449143148        449175181   
    449207042        449238864        449270594        434560611       
449331586        449363050        449394378        449425636        449457019   
    449488485   

435253778

    442168621        442275749        442382263        442476636       
442566469        442662227        449111145        449143163        449175199   
    449207059        449238872        449270602        434572764       
449331594        449363068        449394386        449425644        449457027   
    449488493   

435254263

    442168639        442275756        442382313        442476669       
442566485        442662276        449111152        449143171        449175207   
    449207067        449238880        449270610        434578084       
449331602        449363076        449394394        449425651        449457043   
    449488501   

435264031

    442168647        442275764        442382339        442476685       
442566501        442662367        449111160        449143205        449175215   
    449207075        449238898        449270628        434582284       
449331610        449363084        449394402        449425669        449457050   
    449488519   

435266010

    442168654        442275798        442382362        442476693       
442566519        442662391        449111178        449143213        449175223   
    449207083        449238906        449270636        434608279       
449331628        449363092        449394410        449425677        449457068   
    449488527   

435269022

    442168662        442275822        442382396        442476701       
442566535        442662607        449111186        449143221        449175231   
    449207091        449238914        449270644        434610143       
449331636        449363100        449394428        449425685        449457076   
    449488535   

435269550

    442168688        442275913        442382479        442476727       
442566592        442662706        449111194        449143239        449175249   
    449207109        449238922        449270651        434611976       
449331644        449363118        449394436        449425693        449457084   
    449488543   

435272471

    442168696        442275921        442382487        442476800       
442566600        442662896        449111202        449143247        449175256   
    449207117        449238930        449270669        434612388       
449331651        449363126        449394451        449425701        449457092   
    449488550   

435273685

    442168712        442275939        442382545        442476826       
442566634        442663027        449111210        449143254        449175264   
    449207125        449238948        449270677        434613352       
449331669        449363134        449394469        449425719        449457100   
    449488568   

435276217

    442168720        442275954        442382578        442476834       
442566667        442663126        449111228        449143262        449175272   
    449207133        449238955        449270685        434619060       
449331677        449363142        449394477        449425727        449457118   
    449488576   

435276431

    442168746        442275996        442382651        442476867       
442566683        442663167        449111236        449143270        449175280   
    449207158        449238963        449270693        434628426       
449331685        449363159        449394485        449425735        449457126   
    449488584   

435283049

    442168779        442276002        442382677        442476875       
442566709        442663217        449111244        449143288        449175298   
    449207166        449238971        449270701        434639688       
449331693        449363167        449394493        449425743        449457134   
    449488592   

435283809

    442168795        442276010        442382743        442476909       
442566741        442663365        449111251        449143296        449175306   
    449207174        449238989        449270719        434654398       
449331701        449363175        449394501        449425750        449457142   
    449488600   

435284187

    442168837        442276051        442382768        442476925       
442566808        442663431        449111269        449143304        449175314   
    449207182        449238997        449270727        434664363       
449331719        449363183        449394519        449425768        449457159   
    449488618   

435287115

    442168852        442276150        442382792        442476941       
442566816        442663464        449111277        449143312        449175322   
    449207190        449239003        449270735        434679361       
449331727        449363191        449394527        449425776        449457167   
    449488626   

435289863

    442168902        442276168        442382818        442476958       
442566840        442663498        449111293        449143320        449175330   
    449207208        449239011        449270743        434688636       
449331735        449363209        449394535        449425784        449457175   
    449488634   

435293162

    442168928        442276200        442382933        442477006       
442566873        442663639        449111301        449143338        449175348   
    449207216        449239029        449270750        434709374       
449331743        449363217        449394543        449425792        449457183   
    449488642   

435307368

    442168969        442276242        442382941        442477063       
442566881        442663969        449111319        449143346        449175355   
    449207224        449239037        449270768        434709994       
449331750        449363225        449394550        449425800        449457191   
    449488659   

435310909

    442168977        442276275        442382982        442477071       
442566915        442664074        449111327        449143353        449175363   
    449207232        449239045        449270776        434718151       
449331768        449363233        449394568        449425818        449457209   
    449488667   

435311592

    442168985        442276283        442383014        442477097       
442566931        442664686        449111335        449143361        449175371   
    449207240        449239052        449270784        434719167       
449331776        449363241        449394576        449425826        449457225   
    449488675   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

435312616

    442169017        442276291        442383030        442477105       
442566964        442664819        449111343        449143379        449175389   
    449207257        449239060        449270792        434724514       
449331784        449363258        449394584        449425834        449457233   
    449488691   

435314174

    442169025        442276333        442383097        442477121       
442566998        442664942        449111350        449143387        449175397   
    449207265        449239078        449270800        434730115       
449331792        449363266        449394592        449425842        449457241   
    449488709   

435315718

    442169041        442276358        442383121        442477154       
442567038        442665097        449111368        449143395        449175405   
    449207273        449239086        449270818        434740130       
449331800        449363274        449394600        449425859        449457258   
    449488717   

435319579

    442169074        442276366        442383220        442477188       
442567053        442665337        449111376        449143403        449175413   
    449207281        449239094        449270826        449300359       
449331818        449363282        449394618        449425867        449457266   
    449488725   

435325873

    442169082        442276408        442383238        442477238       
442567079        442665469        449111384        449143411        449175421   
    449207299        449239102        449270834        449300367       
449331826        449363308        449394626        449425875        449457274   
    449488733   

435335435

    442169116        442276432        442383261        442477246       
442567111        442665600        449111392        449143429        449175439   
    449207307        449239110        449270842        449300375       
449331834        449363316        449394634        449425883        449457282   
    449488741   

435335724

    442169132        442276481        442383279        442477253       
442567137        442665626        449111400        449143437        449175447   
    449207315        449239128        449270859        449300383       
449331842        449363324        449394642        449425891        449457290   
    449488758   

435336052

    442169157        442276499        442383337        442477352       
442567186        442665733        449111418        449143445        449175454   
    449207323        449239136        449270867        449300391       
449331859        449363332        449394659        449425909        449457308   
    449488766   

435340211

    442169231        442276531        442383394        442477378       
442567202        442665899        449111426        449143452        449175462   
    449207331        449239151        449270875        449300409       
449331867        449363340        449394667        449425917        449457316   
    449488774   

435349626

    442169306        442276564        442383410        442477386       
442567210        442665923        449111434        449143460        449175470   
    449207349        449239169        449270883        449300417       
449331875        449363357        449394675        449425925        449457324   
    449488782   

435354477

    442169314        442276606        442383428        442477428       
442567236        442665998        449111442        449143478        449175488   
    449207356        449239177        449270891        449300425       
449331883        449363365        449394683        449425933        449457332   
    449488790   

435361993

    442169330        442276622        442383436        442477444       
442567285        442666004        449111459        449143486        449175496   
    449207364        449239185        449270909        449300433       
449331891        449363373        449394691        449425941        449457340   
    449488808   

435362777

    442169355        442276671        442383477        442477469       
442567319        442666038        449111467        449143494        449175504   
    449207372        449239193        449270917        449300441       
449331909        449363381        449394709        449425958        449457357   
    449488816   

435368113

    442169371        442276739        442383485        442477477       
442567335        442666160        449111475        449143502        449175512   
    449207380        449239201        449270925        449300458       
449331917        449363399        449394717        449425966        449457365   
    449488824   

435368717

    442169397        442276747        442383527        442477493       
442567343        442666475        449111483        449143510        449175520   
    449207406        449239219        449270933        449300466       
449331925        449363407        449394725        449425974        449457373   
    449488832   

435372073

    442169413        442276788        442383535        442477501       
442567376        442666608        449111491        449143528        449175538   
    449207414        449239227        449270941        449300474       
449331933        449363415        449394733        449425982        449457381   
    449488840   

435373741

    442169447        442276820        442383543        442477527       
442567434        442666673        449111509        449143536        449175546   
    449207422        449239235        449270958        449300482       
449331941        449363423        449394741        449425990        449457399   
    449488857   

435374061

    442169454        442276853        442383592        442477592       
442567475        442666780        449111517        449143544        449175553   
    449207430        449239243        449270966        449300490       
449331958        449363431        449394758        449426006        449457407   
    449488865   

435376355

    442169744        442276861        442383618        442477600       
442567483        442667176        449111525        449143551        449175561   
    449207448        449239250        449270974        449300508       
449331966        449363449        449394766        449426014        449457415   
    449488873   

435376421

    442170031        442276895        442383717        442477618       
442567640        442667184        449111533        449143569        449175579   
    449207455        449239268        449270982        449300516       
449331974        449363456        449394774        449426022        449457423   
    449488881   

435378229

    442170072        442276945        442383733        442477634       
442567657        442667218        449111541        449143577        449175587   
    449207463        449239276        449270990        449300524       
449331982        449363464        449394782        449426030        449457431   
    449488899   

435380308

    442170098        442276978        442383790        442477667       
442567673        442667440        449111558        449143585        449175595   
    449207471        449239284        449271006        449300532       
449331990        449363472        449394790        449426048        449457449   
    449488907   

435380522

    442170106        442277000        442383840        442477683       
442567699        442667499        449111566        449143593        449175603   
    449207489        449239292        449271014        449300540       
449332006        449363480        449394808        449426055        449457456   
    449488915   

435390869

    442170171        442277034        442383857        442477733       
442567715        442667861        449111574        449143601        449175611   
    449207505        449239300        449271022        449300557       
449332014        449363498        449394816        449426063        449457464   
    449488923   

435391925

    442170205        442277059        442383865        442477741       
442567731        442667911        449111582        449143619        449175637   
    449207513        449239318        449271030        449300565       
449332022        449363506        449394824        449426071        449457472   
    449488931   

435398011

    442170239        442277091        442383881        442477758       
442567756        442668307        449111590        449143627        449175645   
    449207521        449239326        449271048        449300573       
449332030        449363514        449394832        449426089        449457480   
    449488949   

435401153

    442170247        442277158        442383899        442477766       
442567764        442668497        449111608        449143635        449175652   
    449207539        449239334        449271055        449300581       
449332048        449363522        449394840        449426097        449457498   
    449488956   

435402425

    442170254        442277166        442383907        442477782       
442567822        442668687        449111616        449143643        449175660   
    449207547        449239342        449271063        449300599       
449332055        449363530        449394857        449426105        449457506   
    449488964   

435405840

    442170270        442277216        442383923        442477790       
442567871        442668869        449111624        449143650        449175678   
    449207554        449239359        449271071        449300607       
449332063        449363548        449394865        449426113        449457514   
    449488972   

435419049

    442170379        442277257        442383949        442477865       
442567947        442669065        449111632        449143668        449175686   
    449207562        449239367        449271089        449300615       
449332071        449363555        449394873        449426121        449457522   
    449488980   

435428586

    442170411        442277299        442383964        442477881       
442567962        442669255        449111640        449143676        449175694   
    449207570        449239375        449271097        449300623       
449332089        449363563        449394881        449426139        449457530   
    449488998   

435429311

    442170502        442277315        442383980        442477980       
442567970        442669289        449111657        449143684        449175702   
    449207588        449239383        449271105        449300631       
449332097        449363571        449394899        449426147        449457548   
    449489004   

435430939

    442170536        442277331        442384012        442478020       
442567996        442669412        449111665        449143692        449175710   
    449207596        449239391        449271113        449300649       
449332105        449363589        449394907        449426154        449457555   
    449489012   

435436381

    442170551        442277455        442384038        442478038       
442568002        442669719        449111673        449143700        449175728   
    449207612        449239409        449271121        449300656       
449332113        449363597        449394915        449426162        449457563   
    449489020   

435443569

    442170585        442277489        442384079        442478202       
442568010        442669958        449111681        449143718        449175744   
    449207620        449239417        449271139        449300664       
449332121        449363605        449394923        449426170        449457571   
    449489038   

435455175

    442170619        442277497        442384087        442478210       
442568028        442670246        449111699        449143726        449175751   
    449207638        449239425        449271154        449300672       
449332139        449363613        449394931        449426188        449457589   
    449489046   

435455910

    442170627        442277513        442384095        442478228       
442568036        442670329        449111707        449143734        449175769   
    449207646        449239433        449271162        449300680       
449332147        449363621        449394949        449426196        449457597   
    449489053   

435456983

    442170718        442277547        442384137        442478269       
442568044        442670337        449111715        449143742        449175777   
    449207653        449239441        449271170        449300698       
449332154        449363639        449394956        449426204        449457605   
    449489061   

435460621

    442170759        442277554        442384178        442478285       
442568127        442670741        449111723        449143759        449175785   
    449207661        449239458        449271188        449300706       
449332162        449363647        449394964        449426212        449457613   
    449489079   

435460654

    442170767        442277596        442384236        442478293       
442568143        442670998        449111749        449143767        449175793   
    449207679        449239466        449271196        449300714       
449332170        449363654        449394972        449426220        449457621   
    449489087   

435463039

    442170783        442277612        442384301        442478319       
442568150        442671061        449111756        449143775        449175801   
    449207687        449239474        449271204        449300722       
449332188        449363662        449394980        449426238        449457639   
    449489095   

435464946

    442170791        442277646        442384335        442478434       
442568184        442671087        449111764        449143783        449175819   
    449207695        449239482        449271212        449300730       
449332196        449363670        449394998        449426246        449457647   
    449489103   

435468210

    442170882        442277802        442384376        442478442       
442568192        442672903        449111772        449143791        449175827   
    449207703        449239490        449271220        449300748       
449332204        449363688        449395003        449426253        449457654   
    449489111   

435469911

    442170932        442277836        442384384        442478475       
442568234        442673281        449111780        449143809        449175835   
    449207711        449239508        449271238        449300755       
449332212        449363696        449395011        449426261        449457662   
    449489129   

435477864

    442171005        442277851        442384392        442478582       
442568259        442673356        449111798        449143817        449175843   
    449207729        449239516        449271246        449300771       
449332220        449363704        449395029        449426279        449457670   
    449489137   

435478904

    442171021        442277885        442384442        442478608       
442568291        442675336        449111806        449143825        449175850   
    449207737        449239524        449271253        449300789       
449332238        449363712        449395037        449426287        449457688   
    449489145   

435485727

    442171054        442277927        442384459        442478632       
442568309        442675450        449111814        449143833        449175868   
    449207745        449239532        449271261        449300797       
449332246        449363720        449395045        449426295        449457696   
    449489152   

435489604

    442171062        442277935        442384483        442478640       
442568325        442678355        449111822        449143841        449175876   
    449207752        449239540        449271279        449300813       
449332253        449363738        449395052        449426303        449457704   
    449489160   

435493382

    442171070        442278214        442384491        442478673       
442568366        442678488        449111830        449143858        449175884   
    449207760        449239557        449271287        449300821       
449332261        449363746        449395060        449426311        449457712   
    449489178   

435494687

    442171138        442278313        442384517        442478707       
442568382        442679031        449111848        449143866        449175892   
    449207778        449239565        449271295        449300839       
449332279        449363753        449395078        449426329        449457720   
    449489186   

435495007

    442171187        442278321        442384541        442478715       
442568390        442682811        449111855        449143874        449175900   
    449207786        449239573        449271311        449300847       
449332287        449363761        449395086        449426337        449457738   
    449489194   

435497896

    442171195        442278347        442384558        442478731       
442568457        442685335        449111863        449143882        449175926   
    449207794        449239581        449271329        449300854       
449332295        449363779        449395094        449426345        449457746   
    449489202   

435502380

    442171245        442278370        442384574        442478749       
442568473        442685905        449111871        449143890        449175934   
    449207802        449239599        449271337        449300862       
449332303        449363787        449395102        449426360        449457753   
    449489210   

435504048

    442171252        442278388        442384624        442478780       
442568481        442695235        449111889        449143908        449175942   
    449207810        449239607        449271345        449300870       
449332311        449363795        449395110        449426378        449457761   
    449489228   

435512181

    442171260        442278396        442384640        442478806       
442568507        442974846        449111897        449143916        449175959   
    449207828        449239615        449271352        449300888       
449332329        449363803        449395128        449426386        449457779   
    449489236   

435515119

    442171286        442278404        442384657        442478822       
442568531        444509632        449111905        449143924        449175967   
    449207836        449239623        449271360        449300896       
449332337        449363829        449395136        449426394        449457787   
    449489244   

435516976

    442171294        442278529        442384699        442478848       
442568598        444580401        449111913        449143932        449175975   
    449207844        449239631        449271378        449300904       
449332345        449363837        449395144        449426402        449457795   
    449489269   

435518964

    442171328        442278537        442384756        442478871       
442568663        444863542        449111921        449143940        449175983   
    449207851        449239649        449271386        449300912       
449332352        449363845        449395151        449426410        449457803   
    449489277   

435528336

    442171336        442278552        442384764        442478889       
442568754        445008568        449111939        449143957        449175991   
    449207869        449239656        449271394        449300920       
449332360        449363852        449395169        449426428        449457811   
    449489285   

435532593

    442171443        442278594        442384798        442478913       
442568788        445282189        449111947        449143965        449176007   
    449207877        449239664        449271410        449300938       
449332378        449363860        449395177        449426436        449457829   
    449489293   

435537774

    442171468        442278602        442384822        442478921       
442568796        445624125        449111954        449143973        449176015   
    449207885        449239680        449271428        449300946       
449332386        449363878        449395185        449426444        449457837   
    449489301   

435541289

    442171492        442278628        442384830        442478962       
442568804        446045874        449111962        449143981        449176023   
    449207893        449239698        449271436        449300953       
449332394        449363886        449395193        449426451        449457845   
    449489319   

435545058

    442171575        442278669        442384848        442478970       
442568903        446249138        449111970        449143999        449176031   
    449207901        449239706        449271444        449300961       
449332402        449363894        449395201        449426469        449457852   
    449489327   

435545678

    442171658        442278677        442384863        442478988       
442568929        446674566        449111988        449144005        449176049   
    449207919        449239714        449271451        449300979       
449332410        449363902        449395219        449426477        449457860   
    449489335   

435550850

    442171682        442278685        442384905        442479036       
442568937        446689200        449111996        449144013        449176056   
    449207927        449239722        449271469        449300987       
449332428        449363910        449395227        449426485        449457878   
    449489343   

435552328

    442171690        442278750        442384913        442479051       
442568945        446689739        449112002        449144021        449176064   
    449207935        449239730        449271477        449300995       
449332436        449363928        449395235        449426493        449457886   
    449489350   

435555941

    442171732        442278768        442384954        442479101       
442568960        446693806        449112010        449144039        449176072   
    449207943        449239748        449271485        449301001       
449332444        449363936        449395243        449426501        449457894   
    449489368   

435557178

    442171757        442278834        442384970        442479143       
442568978        446703266        449112028        449144047        449176080   
    449207950        449239755        449271493        449301019       
449332451        449363944        449395250        449426519        449457902   
    449489376   

435559315

    442171823        442278883        442385068        442479168       
442568986        446803454        449112036        449144054        449176098   
    449207968        449239763        449271501        449301027       
449332469        449363951        449395268        449426527        449457910   
    449489384   

435562012

    442171906        442278891        442385100        442479176       
442569018        446991622        449112044        449144062        449176106   
    449207976        449239771        449271519        449301035       
449332477        449363969        449395276        449426535        449457928   
    449489392   

435562368

    442171971        442278909        442385118        442479218       
442569042        447046699        449112051        449144070        449176114   
    449207992        449239789        449271527        449301043       
449332485        449363977        449395284        449426543        449457936   
    449489400   

435565650

    442171997        442278917        442385142        442479267       
442569075        447132671        449112069        449144088        449176122   
    449208008        449239797        449271535        449301050       
449332493        449363985        449395292        449426550        449457944   
    449489418   

435565734

    442172011        442278941        442385159        442479275       
442569117        447132887        449112077        449144096        449176130   
    449208024        449239805        449271543        449301068       
449332501        449363993        449395300        449426568        449457951   
    449489426   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number 435567607   442172037   442278958   442385217   442479333   442569125  
447195587   449112085   449144104   449176148   449208032   449239813  
449271550   449301076   449332519   449364009   449395318   449426576  
449457969   449489434 435573423   442172078   442279022   442385225   442479366
  442569133   447326364   449112093   449144112   449176155   449208040  
449239821   449271568   449301084   449332527   449364017   449395326  
449426584   449457977   449489442 435583620   442172102   442279030   442385233
  442479416   442569190   447420480   449112101   449144120   449176163  
449208057   449239839   449271576   449301092   449332535   449364025  
449395334   449426592   449457985   449489459 435586185   442172193   442279113
  442385258   442479457   442569240   447420571   449112119   449144153  
449176171   449208065   449239847   449271584   449301100   449332543  
449364033   449395342   449426600   449457993   449489467 435597646   442172201
  442279154   442385282   442479465   442569265   447428830   449112127  
449144161   449176189   449208073   449239854   449271592   449301118  
449332550   449364041   449395359   449426618   449458009   449489475 435599907
  442172235   442279204   442385308   442479507   442569323   447444316  
449112135   449144187   449176197   449208081   449239862   449271600  
449301126   449332568   449364058   449395367   449426626   449458017  
449489483 435604483   442172284   442279238   442385332   442479580   442569349
  447447491   449112143   449144195   449176205   449208099   449239870  
449271618   449301134   449332576   449364066   449395375   449426634  
449458025   449489491 435610134   442172326   442279295   442385340   442479598
  442569356   447452558   449112150   449144203   449176213   449208107  
449239888   449271626   449301142   449332584   449364074   449395383  
449426642   449458033   449489509 435611777   442172342   442279303   442385365
  442479655   442569364   447477878   449112168   449144211   449176221  
449208115   449239896   449271634   449301159   449332592   449364082  
449395391   449426659   449458041   449489517 435613369   442172433   442279311
  442385399   442479697   442569372   447479122   449112176   449144229  
449176239   449208123   449239904   449271642   449301167   449332600  
449364090   449395409   449426667   449458058   449489525 435617048   442172441
  442279386   442385415   442479721   442569380   447504531   449112184  
449144237   449176247   449208131   449239912   449271659   449301175  
449332618   449364116   449395417   449426675   449458066   449489533 435619374
  442172466   442279410   442385423   442479747   442569448   447506130  
449112192   449144245   449176254   449208149   449239920   449271667  
449301183   449332626   449364124   449395425   449426683   449458074  
449489541 435620174   442172565   442279436   442385464   442479788   442569455
  447507369   449112200   449144252   449176262   449208156   449239938  
449271675   449301191   449332634   449364132   449395433   449426691  
449458090   449489558 435620430   442172581   442279469   442385480   442479812
  442569463   447544115   449112218   449144260   449176270   449208164  
449239946   449271683   449301209   449332642   449364140   449395441  
449426709   449458108   449489566 435623111   442172664   442279501   442385498
  442479820   442569489   447578022   449112226   449144278   449176288  
449208172   449239953   449271691   449301217   449332659   449364157  
449395458   449426717   449458116   449489574 435628862   442172672   442279519
  442385514   442479853   442569497   447639667   449112234   449144286  
449176296   449208180   449239961   449271709   449301225   449332667  
449364165   449395466   449426725   449458124   449489582 435633292   442172698
  442279550   442385548   442479929   442569505   447649278   449112242  
449144294   449176304   449208198   449239979   449271717   449301233  
449332675   449364173   449395474   449426733   449458132   449489590 435641071
  442172706   442279592   442385555   442479937   442569570   447665639  
449112259   449144302   449176312   449208206   449239987   449271725  
449301241   449332683   449364181   449395482   449426741   449458140  
449489608 435641279   442172748   442279642   442385589   442479978   442569588
  447697590   449112267   449144310   449176338   449208214   449239995  
449271733   449301258   449332691   449364199   449395490   449426758  
449458157   449489616 435647599   442172755   442279667   442385613   442479986
  442569604   447830498   449112275   449144328   449176346   449208222  
449240001   449271741   449301266   449332709   449364215   449395508  
449426766   449458165   449489624 435652177   442172789   442279691   442385654
  442479994   442569612   447846858   449112283   449144336   449176353  
449208230   449240019   449271758   449301274   449332717   449364223  
449395516   449426774   449458173   449489632 435653266   442172813   442279709
  442385670   442480000   442569620   447908575   449112291   449144344  
449176361   449208248   449240027   449271766   449301282   449332725  
449364231   449395524   449426782   449458181   449489640 435654579   442172821
  442279717   442385704   442480018   442569638   447919036   449112309  
449144351   449176379   449208255   449240035   449271774   449301290  
449332733   449364249   449395532   449426790   449458199   449489657 435654611
  442172920   442279725   442385753   442480042   442569737   447939810  
449112317   449144369   449176387   449208263   449240043   449271782  
449301308   449332741   449364256   449395540   449426808   449458207  
449489665 435660410   442172987   442279766   442385787   442480067   442569745
  447940479   449112325   449144377   449176395   449208271   449240050  
449271790   449301316   449332758   449364272   449395557   449426816  
449458215   449489673 435661079   442173027   442279808   442385795   442480109
  442569752   447956632   449112333   449144385   449176403   449208289  
449240068   449271808   449301324   449332766   449364280   449395565  
449426824   449458223   449489681 435662994   442173035   442279816   442385803
  442480117   442569760   447960857   449112341   449144393   449176411  
449208305   449240076   449271816   449301332   449332774   449364298  
449395573   449426832   449458231   449489699 435663380   442173043   442279923
  442385837   442480158   442569794   447964420   449112366   449144401  
449176429   449208313   449240084   449271824   449301340   449332782  
449364306   449395581   449426840   449458249   449489707 435664172   442173050
  442279949   442385878   442480166   442569836   447967233   449112374  
449144419   449176437   449208321   449240092   449271832   449301357  
449332790   449364314   449395599   449426857   449458256   449489715 435671680
  442173092   442279998   442385936   442480208   442569869   447993247  
449112382   449144427   449176445   449208339   449240100   449271840  
449301365   449332808   449364322   449395607   449426865   449458264  
449489723 435671904   442173118   442280004   442385993   442480216   442569893
  448017855   449112390   449144435   449176452   449208347   449240118  
449271857   449301373   449332816   449364330   449395615   449426873  
449458272   449489731 435672811   442173142   442280087   442386009   442480224
  442569976   448025114   449112408   449144443   449176460   449208354  
449240126   449271865   449301381   449332824   449364348   449395623  
449426881   449458280   449489749 435675483   442173159   442280152   442386017
  442480240   442569984   448039586   449112416   449144450   449176478  
449208362   449240134   449271873   449301399   449332832   449364355  
449395631   449426899   449458298   449489756 435682133   442173175   442280160
  442386033   442480257   442569992   448051722   449112424   449144468  
449176486   449208370   449240142   449271881   449301407   449332840  
449364363   449395649   449426907   449458306   449489764 435683263   442173217
  442280202   442386041   442480265   442570008   448059154   449112432  
449144476   449176494   449208388   449240159   449271899   449301415  
449332857   449364371   449395656   449426915   449458314   449489772 435689039
  442173324   442280236   442386066   442480281   442570016   448062042  
449112440   449144484   449176502   449208396   449240167   449271907  
449301423   449332865   449364389   449395664   449426923   449458322  
449489780 435689807   442173381   442280301   442386082   442480372   442570040
  448072413   449112457   449144492   449176510   449208404   449240175  
449271915   449301431   449332873   449364397   449395672   449426931  
449458330   449489798 435690508   442173431   442280319   442386090   442480380
  442570065   448080960   449112465   449144500   449176528   449208412  
449240183   449271923   449301449   449332881   449364405   449395680  
449426949   449458348   449489806 435691100   442173449   442280327   442386108
  442480430   442570123   448104828   449112473   449144526   449176536  
449208420   449240191   449271931   449301456   449332899   449364413  
449395698   449426956   449458355   449489822 435691696   442173472   442280343
  442386116   442480489   442570149   448106229   449112481   449144534  
449176544   449208438   449240209   449271949   449301464   449332907  
449364421   449395706   449426964   449458363   449489830 435693668   442173480
  442280392   442386132   442480497   442570164   448109983   449112499  
449144542   449176551   449208446   449240217   449271956   449301472  
449332915   449364439   449395714   449426972   449458371   449489848 435693999
  442173514   442280400   442386140   442480539   442570214   448111211  
449112507   449144559   449176569   449208453   449240225   449271964  
449301480   449332923   449364447   449395722   449426980   449458389  
449489855 435697123   442173571   442280418   442386165   442480570   442570255
  448113886   449112515   449144567   449176577   449208461   449240233  
449271972   449301498   449332931   449364454   449395730   449426998  
449458397   449489863 435698279   442173639   442280459   442386207   442480604
  442570263   448114066   449112523   449144583   449176585   449208479  
449240241   449271980   449301506   449332949   449364462   449395748  
449427004   449458405   449489871 435699293   442173647   442280491   442386223
  442480612   442570289   448120485   449112531   449144591   449176601  
449208487   449240258   449271998   449301514   449332956   449364470  
449395755   449427012   449458413   449489889 435700703   442173704   442280566
  442386231   442480620   442570305   448133553   449112549   449144609  
449176619   449208495   449240266   449272004   449301522   449332964  
449364488   449395763   449427020   449458421   449489897 435709522   442173712
  442280590   442386249   442480679   442570354   448135251   449112556  
449144617   449176627   449208503   449240282   449272012   449301530  
449332972   449364496   449395771   449427038   449458439   449489905 435723630
  442173746   442280624   442386264   442480711   442570362   448150730  
449112564   449144625   449176635   449208511   449240290   449272020  
449301548   449332980   449364504   449395789   449427046   449458447  
449489913 435726583   442173779   442280640   442386272   442480778   442570479
  448158915   449112572   449144633   449176643   449208529   449240308  
449272038   449301555   449332998   449364512   449395797   449427053  
449458454   449489921 435727714   442173795   442280673   442386306   442480786
  442570487   448181156   449112580   449144641   449176650   449208537  
449240316   449272046   449301563   449333004   449364520   449395805  
449427061   449458462   449489939 435728522   442173837   442280715   442386314
  442480794   442570495   448215137   449112598   449144658   449176668  
449208545   449240324   449272053   449301571   449333012   449364538  
449395813   449427079   449458470   449489947 435729363   442173845   442280764
  442386389   442480810   442570503   448218305   449112606   449144666  
449176676   449208552   449240332   449272061   449301589   449333020  
449364546   449395821   449427087   449458488   449489954 435729801   442173878
  442280780   442386397   442480851   442570537   448224063   449112614  
449144674   449176684   449208560   449240340   449272079   449301597  
449333038   449364553   449395839   449427095   449458496   449489962 435730270
  442173886   442280830   442386405   442480869   442570545   448224154  
449112622   449144682   449176692   449208586   449240357   449272087  
449301605   449333046   449364561   449395854   449427103   449458504  
449489970 435734926   442173951   442280889   442386413   442480919   442570602
  448226761   449112630   449144690   449176700   449208594   449240365  
449272095   449301613   449333053   449364579   449395862   449427111  
449458512   449489988 435735394   442173977   442280897   442386470   442480943
  442570610   448317826   449112648   449144708   449176718   449208602  
449240373   449272103   449301621   449333061   449364587   449395870  
449427129   449458520   449489996 435737697   442173985   442280921   442386488
  442480968   442570628   448434951   449112655   449144716   449176726  
449208610   449240381   449272111   449301639   449333079   449364595  
449395888   449427137   449458538   449490002 435740139   442173993   442280954
  442386496   442481016   442570644   448438853   449112663   449144724  
449176734   449208628   449240399   449272129   449301647   449333087  
449364603   449395896   449427145   449458546   449490010 435740329   442174017
  442280996   442386504   442481065   442570701   448440198   449112671  
449144732   449176742   449208636   449240407   449272137   449301654  
449333095   449364611   449395904   449427152   449458553   449490028 435742556
  442174033   442281028   442386520   442481073   442570735   448440974  
449112689   449144740   449176767   449208644   449240415   449272145  
449301662   449333103   449364629   449395912   449427160   449458561  
449490036 435745450   442174074   442281044   442386561   442481107   442570750
  448443747   449112697   449144757   449176775   449208651   449240423  
449272152   449301670   449333111   449364637   449395920   449427178  
449458579   449490044 435747415   442174132   442281051   442386587   442481115
  442570776   448444687   449112705   449144765   449176783   449208669  
449240431   449272160   449301688   449333129   449364645   449395938  
449427186   449458587   449490051 435757588   442174140   442281085   442386595
  442481131   442570826   448446377   449112713   449144773   449176791  
449208677   449240449   449272178   449301696   449333137   449364652  
449395946   449427194   449458595   449490069 435759691   442174181   442281093
  442386629   442481149   442570859   448447086   449112721   449144781  
449176809   449208685   449240456   449272186   449301704   449333145  
449364660   449395953   449427202   449458603   449490077 435760145   442174199
  442281119   442386652   442481172   442570917   448447177   449112739  
449144799   449176817   449208693   449240464   449272194   449301712  
449333152   449364678   449395961   449427210   449458611   449490085 435764402
  442174264   442281168   442386686   442481198   442570925   448447318  
449112747   449144807   449176825   449208701   449240472   449272202  
449301720   449333160   449364686   449395979   449427228   449458629  
449490093 435765086   442174462   442281184   442386702   442481214   442570933
  448447441   449112754   449144815   449176833   449208719   449240480  
449272210   449301738   449333178   449364694   449395987   449427236  
449458637   449490101 435767165   442174488   442281218   442386710   442481305
  442570941   448447664   449112762   449144823   449176841   449208727  
449240498   449272228   449301746   449333186   449364702   449395995  
449427244   449458645   449490119 435772017   442174538   442281226   442386769
  442481313   442570958   448448134   449112770   449144831   449176866  
449208735   449240506   449272236   449301753   449333194   449364710  
449396001   449427251   449458652   449490127 435772637   442174561   442281234
  442386777   442481347   442570966   448452391   449112788   449144849  
449176874   449208743   449240514   449272251   449301761   449333202  
449364728   449396019   449427269   449458660   449490135 435774799   442174595
  442281267   442386801   442481362   442570982   448453076   449112796  
449144856   449176882   449208750   449240522   449272269   449301779  
449333210   449364736   449396027   449427277   449458678   449490143 435808167
  442174645   442281309   442386819   442481388   442570990   448453118  
449112804   449144864   449176890   449208768   449240530   449272277  
449301787   449333228   449364744   449396035   449427285   449458686  
449490150 435811047   442174652   442281408   442386827   442481396   442571022
  448453225   449112812   449144872   449176908   449208776   449240548  
449272285   449301795   449333236   449364751   449396043   449427293  
449458702   449490168



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

435814769

    442174678        442281457        442386843        442481404       
442571030        448453597        449112820        449144880        449176916   
    449208784        449240555        449272293        449301803       
449333244        449364769        449396050        449427301        449458710   
    449490176   

435819438

    442174686        442281507        442386850        442481438       
442571055        448455261        449112838        449144898        449176924   
    449208792        449240563        449272301        449301811       
449333251        449364777        449396068        449427319        449458728   
    449490184   

435821558

    442174736        442281523        442386868        442481446       
442571063        448455998        449112846        449144906        449176932   
    449208800        449240571        449272319        449301829       
449333269        449364785        449396076        449427327        449458736   
    449490192   

435776539

    442174744        442281556        442386900        442481453       
442571097        448456350        449112853        449144914        449176940   
    449208818        449240589        449272327        449301837       
449333277        449364793        449396084        449427335        449458744   
    449490200   

435786884

    442174835        442281572        442386926        442481529       
442571121        448457739        449112879        449144930        449176957   
    449208826        449240597        449272335        449301845       
449333285        449364801        449396092        449427343        449458751   
    449490218   

435789185

    442174850        442281630        442386934        442481545       
442571139        448459537        449112887        449144948        449176965   
    449208834        449240605        449272343        449301852       
449333293        449364819        449396100        449427350        449458769   
    449490226   

435789508

    442174876        442281648        442386942        442481552       
442571147        448460972        449112895        449144955        449176973   
    449208842        449240613        449272350        449301860       
449333301        449364827        449396118        449427368        449458777   
    449490234   

435795265

    442174918        442281705        442386967        442481578       
442571162        448461376        449112903        449144963        449176981   
    449208859        449240621        449272368        449301878       
449333319        449364835        449396126        449427376        449458785   
    449490242   

435821848

    442174967        442281796        442387049        442481602       
442571170        448461715        449112911        449144971        449176999   
    449208867        449240639        449272376        449301886       
449333327        449364843        449396134        449427384        449458793   
    449490259   

435824552

    442174975        442281804        442387064        442481610       
442571204        448464669        449112929        449144989        449177005   
    449208875        449240647        449272384        449301894       
449333335        449364850        449396142        449427392        449458801   
    449490267   

435832720

    442175048        442281838        442387072        442481644       
442571279        448467605        449112937        449144997        449177013   
    449208883        449240654        449272392        449301902       
449333343        449364868        449396159        449427400        449458819   
    449490275   

435835392

    442175071        442281846        442387106        442481685       
442571287        448468645        449112945        449145002        449177021   
    449208891        449240662        449272400        449301910       
449333350        449364876        449396167        449427418        449458827   
    449490283   

435839006

    442175147        442281903        442387130        442481719       
442571352        448468843        449112952        449145010        449177039   
    449208909        449240670        449272418        449301928       
449333368        449364884        449396175        449427426        449458835   
    449490291   

435839022

    442175154        442281911        442387155        442481727       
442571360        448469320        449112960        449145028        449177047   
    449208917        449240688        449272426        449301936       
449333376        449364892        449396183        449427434        449458843   
    449490309   

435841937

    442175170        442281960        442387163        442481776       
442571402        448472894        449112978        449145044        449177054   
    449208925        449240696        449272434        449301944       
449333384        449364900        449396191        449427442        449458868   
    449490317   

435845508

    442175204        442281978        442387189        442481792       
442571410        448473942        449112986        449145051        449177062   
    449208933        449240704        449272442        449301951       
449333392        449364918        449396209        449427459        449458876   
    449490333   

435845912

    442175220        442281994        442387205        442481800       
442571451        448474460        449112994        449145069        449177070   
    449208941        449240712        449272467        449301969       
449333400        449364926        449396217        449427467        449458884   
    449490341   

435848866

    442175238        442282018        442387254        442481925       
442571550        448478156        449113000        449145077        449177088   
    449208958        449240720        449272475        449301977       
449333418        449364934        449396225        449427475        449458892   
    449490358   

435850003

    442175253        442282059        442387304        442481982       
442571568        448479642        449113018        449145085        449177096   
    449208966        449240738        449272483        449301985       
449333426        449364942        449396233        449427483        449458900   
    449490366   

435859947

    442175261        442282067        442387338        442481990       
442571592        448480657        449113026        449145093        449177112   
    449208974        449240746        449272509        449301993       
449333434        449364959        449396241        449427491        449458918   
    449490374   

435866587

    442175279        442282117        442387353        442482022       
442571600        448481143        449113034        449145101        449177120   
    449208982        449240753        449272517        449302009       
449333442        449364967        449396258        449427509        449458926   
    449490382   

435867775

    442175295        442282158        442387387        442482097       
442571626        448481168        449113042        449145119        449177138   
    449208990        449240761        449272525        449302017       
449333459        449364975        449396266        449427517        449458934   
    449490390   

435868732

    442175303        442282182        442387403        442482113       
442571642        448481515        449113059        449145127        449177146   
    449209006        449240779        449272533        449302025       
449333467        449364983        449396274        449427525        449458942   
    449490408   

435869425

    442175410        442282190        442387411        442482147       
442571667        448482711        449113067        449145135        449177153   
    449209014        449240787        449272541        449302033       
449333475        449364991        449396282        449427533        449458959   
    449490416   

435869839

    442175519        442282216        442387445        442482162       
442571691        448483925        449113075        449145143        449177161   
    449209022        449240803        449272558        449302041       
449333483        449365006        449396290        449427541        449458967   
    449490424   

435881230

    442175527        442282232        442387452        442482188       
442571717        448484964        449113083        449145150        449177179   
    449209030        449240811        449272566        449302058       
449333491        449365014        449396308        449427558        449458975   
    449490432   

435886122

    442175543        442282257        442387460        442482287       
442571725        448485722        449113091        449145168        449177187   
    449209048        449240829        449272574        449302066       
449333509        449365022        449396316        449427566        449458991   
    449490440   

435886379

    442175626        442282281        442387486        442482337       
442571774        448487389        449113109        449145176        449177195   
    449209055        449240837        449272582        449302074       
449333517        449365030        449396324        449427574        449459007   
    449490457   

435889738

    442175642        442282307        442387528        442482352       
442571782        448487934        449113117        449145184        449177203   
    449209063        449240845        449272590        449302082       
449333525        449365048        449396332        449427582        449459015   
    449490465   

435889944

    442175717        442282323        442387536        442482451       
442571790        448488403        449113125        449145200        449177211   
    449209071        449240852        449272608        449302090       
449333533        449365055        449396340        449427590        449459023   
    449490473   

435894829

    442175725        442282331        442387593        442482477       
442571824        448488692        449113133        449145218        449177229   
    449209089        449240860        449272616        449302108       
449333541        449365063        449396357        449427608        449459031   
    449490481   

435911862

    442175741        442282349        442387601        442482568       
442571832        448488866        449113141        449145226        449177237   
    449209097        449240878        449272624        449302116       
449333558        449365071        449396365        449427616        449459049   
    449490499   

435912688

    442175782        442282364        442387627        442482584       
442571840        448489096        449113158        449145234        449177245   
    449209105        449240886        449272632        449302124       
449333566        449365089        449396373        449427624        449459056   
    449490507   

435912845

    442175790        442282406        442387635        442482642       
442571865        448490060        449113166        449145242        449177252   
    449209113        449240902        449272640        449302132       
449333574        449365097        449396381        449427632        449459064   
    449490515   

435913314

    442175816        442282422        442387650        442482675       
442571923        448492876        449113174        449145259        449177260   
    449209121        449240910        449272657        449302140       
449333582        449365105        449396399        449427640        449459072   
    449490523   

435914304

    442175857        442282463        442387684        442482691       
442571931        448493817        449113182        449145267        449177278   
    449209139        449240928        449272665        449302157       
449333590        449365113        449396407        449427657        449459080   
    449490531   

435915830

    442175873        442282489        442387718        442482717       
442571956        448494864        449113190        449145275        449177286   
    449209147        449240936        449272681        449302165       
449333608        449365121        449396415        449427665        449459098   
    449490549   

435918446

    442175881        442282497        442387767        442482758       
442571964        448495150        449113208        449145283        449177294   
    449209154        449240944        449272699        449302173       
449333616        449365139        449396423        449427673        449459106   
    449490556   

435920558

    442175899        442282554        442387775        442482782       
442571972        448498006        449113216        449145291        449177302   
    449209162        449240951        449272707        449302199       
449333624        449365147        449396431        449427681        449459114   
    449490564   

435927645

    442175907        442282570        442387809        442482816       
442571980        448498147        449113224        449145309        449177310   
    449209170        449240969        449272715        449302207       
449333632        449365154        449396449        449427699        449459122   
    449490572   

435929799

    442175998        442282588        442387817        442482865       
442571998        448498907        449113232        449145317        449177328   
    449209188        449240977        449272731        449302215       
449333640        449365162        449396456        449427707        449459130   
    449490580   

435930730

    442176095        442282596        442387833        442482873       
442572038        448499186        449113240        449145325        449177336   
    449209196        449240985        449272749        449302223       
449333657        449365170        449396464        449427715        449459148   
    449490606   

435931589

    442176152        442282604        442387866        442482956       
442572046        448499335        449113257        449145333        449177344   
    449209204        449240993        449272756        449302231       
449333665        449365188        449396472        449427723        449459155   
    449490614   

435931662

    442176202        442282687        442387874        442482998       
442572053        448500470        449113265        449145341        449177351   
    449209212        449241009        449272764        449302249       
449333673        449365196        449396480        449427731        449459163   
    449490622   

435938683

    442176244        442282810        442387882        442483020       
442572087        448500710        449113273        449145358        449177369   
    449209220        449241017        449272772        449302256       
449333681        449365204        449396498        449427749        449459171   
    449490630   

435945704

    442176251        442282877        442387924        442483046       
442572095        448500850        449113299        449145366        449177377   
    449209238        449241025        449272780        449302264       
449333699        449365212        449396506        449427756        449459189   
    449490648   

435945761

    442176285        442283065        442387973        442483053       
442572129        448503169        449113307        449145374        449177385   
    449209246        449241033        449272798        449302272       
449333707        449365220        449396514        449427764        449459197   
    449490655   

435945852

    442176350        442283131        442387981        442483095       
442572145        448504100        449113315        449145382        449177393   
    449209253        449241041        449272806        449302280       
449333715        449365238        449396522        449427772        449459205   
    449490663   

435951728

    442176392        442283164        442388039        442483137       
442572178        448504241        449113323        449145390        449177401   
    449209261        449241058        449272814        449302298       
449333723        449365246        449396530        449427780        449459213   
    449490671   

436057111

    442176418        442283198        442388047        442483178       
442572202        448504829        449113331        449145408        449177419   
    449209279        449241066        449272822        449302306       
449333731        449365253        449396548        449427798        449459221   
    449490689   

436072904

    442176426        442283222        442388088        442483186       
442572277        448508374        449113349        449145416        449177427   
    449209287        449241074        449272830        449302314       
449333749        449365261        449396555        449427806        449459239   
    449490697   

436106314

    442176467        442283248        442388096        442483194       
442572285        448508481        449113356        449145424        449177435   
    449209295        449241082        449272848        449302322       
449333756        449365279        449396563        449427814        449459247   
    449490705   

436110753

    442176475        442283263        442388179        442483244       
442572319        448509356        449113364        449145432        449177443   
    449209303        449241090        449272855        449302330       
449333764        449365287        449396571        449427822        449459254   
    449490713   

436141972

    442176491        442283289        442388187        442483269       
442572350        448510446        449113372        449145440        449177450   
    449209311        449241116        449272863        449302348       
449333772        449365295        449396589        449427830        449459262   
    449490721   

436143143

    442176525        442283313        442388237        442483301       
442572368        448511139        449113380        449145457        449177468   
    449209329        449241124        449272871        449302355       
449333780        449365303        449396597        449427848        449459270   
    449490739   

436181143

    442176533        442283339        442388260        442483327       
442572491        448511832        449113398        449145473        449177476   
    449209337        449241132        449272889        449302363       
449333798        449365311        449396605        449427855        449459288   
    449490747   

436187769

    442176608        442283388        442388278        442483350       
442572517        448514562        449113406        449145481        449177484   
    449209345        449241140        449272897        449302371       
449333814        449365329        449396613        449427863        449459296   
    449490754   

436301907

    442176632        442283404        442388294        442483376       
442572533        448515189        449113414        449145499        449177492   
    449209352        449241157        449272905        449302389       
449333822        449365337        449396621        449427871        449459304   
    449490762   

436333330

    442176665        442283578        442388302        442483392       
442572541        448515205        449113422        449145507        449177500   
    449209360        449241165        449272913        449302397       
449333830        449365345        449396639        449427889        449459312   
    449490770   

436380216

    442176699        442283594        442388401        442483434       
442572608        448515437        449113430        449145515        449177518   
    449209378        449241173        449272921        449302405       
449333848        449365352        449396647        449427897        449459320   
    449490788   

436393490

    442176723        442283602        442388443        442483459       
442572640        448518597        449113448        449145523        449177526   
    449209386        449241181        449272939        449302413       
449333855        449365360        449396654        449427905        449459338   
    449490796   

436461149

    442176764        442283644        442388492        442483509       
442572665        448519900        449113455        449145531        449177534   
    449209394        449241199        449272947        449302421       
449333863        449365378        449396662        449427913        449459346   
    449490804   

436477962

    442176798        442283669        442388518        442483525       
442572673        448521039        449113463        449145549        449177542   
    449209402        449241207        449272954        449302439       
449333871        449365386        449396670        449427921        449459353   
    449490812   

436519037

    442176806        442283685        442388575        442483558       
442572699        448521492        449113471        449145556        449177559   
    449209410        449241215        449272962        449302447       
449333889        449365394        449396688        449427939        449459361   
    449490820   

436533988

    442176822        442283693        442388591        442483574       
442572723        448523357        449113489        449145564        449177567   
    449209428        449241223        449272970        449302454       
449333897        449365402        449396696        449427947        449459379   
    449490838   

436604334

    442176848        442283727        442388617        442483632       
442572806        448523449        449113497        449145572        449177575   
    449209436        449241231        449272988        449302462       
449333905        449365410        449396704        449427954        449459387   
    449490846   

436623078

    442176855        442283735        442388625        442483673       
442572814        448525162        449113505        449145580        449177583   
    449209444        449241256        449272996        449302470       
449333913        449365428        449396712        449427962        449459395   
    449490853   

436733265

    442176863        442283743        442388633        442483814       
442572822        448526269        449113513        449145598        449177591   
    449209451        449241264        449273002        449302488       
449333921        449365436        449396720        449427970        449459403   
    449490861   

436767099

    442176871        442283834        442388641        442483822       
442572855        448528935        449113521        449145606        449177609   
    449209469        449241272        449273010        449302496       
449333939        449365444        449396738        449427988        449459411   
    449490879   

436770465

    442176939        442283842        442388690        442483830       
442572921        448529800        449113539        449145614        449177617   
    449209477        449241280        449273028        449302504       
449333947        449365451        449396746        449427996        449459429   
    449490895   

436777601

    442176996        442283859        442388708        442483863       
442572954        448529891        449113554        449145622        449177625   
    449209485        449241298        449273036        449302512       
449333954        449365469        449396753        449428002        449459437   
    449490903   

436801633

    442177010        442283891        442388716        442483897       
442572962        448530857        449113562        449145630        449177633   
    449209493        449241306        449273051        449302520       
449333962        449365477        449396761        449428010        449459445   
    449490911   

436804884

    442177085        442283909        442388724        442483913       
442573051        448534024        449113570        449145648        449177641   
    449209501        449241314        449273069        449302538       
449333970        449365485        449396779        449428028        449459452   
    449490929   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436807440

    442177150        442283982        442388773        442483939       
442573077        448534826        449113588        449145663        449177658   
    449209519        449241322        449273077        449302546       
449333988        449365493        449396787        449428036        449459460   
    449490937   

436821870

    442177168        442284022        442388823        442483970       
442573119        448536243        449113596        449145671        449177666   
    449209527        449241330        449273085        449302553       
449333996        449365501        449396795        449428044        449459478   
    449490945   

436921779

    442177200        442284097        442388971        442483988       
442573143        448537324        449113604        449145689        449177674   
    449209535        449241348        449273093        449302561       
449334002        449365519        449396803        449428051        449459486   
    449490952   

436935118

    442177275        442284139        442388989        442483996       
442573168        448539601        449113612        449145697        449177682   
    449209543        449241355        449273101        449302579       
449334010        449365527        449396811        449428069        449459494   
    449490960   

436947550

    442177325        442284147        442388997        442484036       
442573176        448539734        449113620        449145705        449177690   
    449209550        449241363        449273119        449302587       
449334028        449365535        449396829        449428077        449459502   
    449490978   

436956981

    442177382        442284170        442389029        442484093       
442573192        448539874        449113638        449145713        449177708   
    449209568        449241371        449273127        449302595       
449334036        449365543        449396837        449428085        449459510   
    449490986   

436958219

    442177408        442284238        442389045        442484119       
442573218        448540070        449113646        449145721        449177716   
    449209576        449241389        449273135        449302603       
449334044        449365550        449396845        449428093        449459528   
    449490994   

436974257

    442177440        442284261        442389052        442484127       
442573226        448540773        449113653        449145739        449177724   
    449209584        449241397        449273143        449302611       
449334051        449365568        449396852        449428101        449459536   
    449491000   

436988604

    442177499        442284279        442389078        442484192       
442573242        448542738        449113661        449145747        449177732   
    449209592        449241405        449273150        449302629       
449334069        449365576        449396860        449428119        449459544   
    449491018   

437008477

    442177515        442284287        442389102        442484200       
442573267        448542761        449113679        449145754        449177740   
    449209600        449241413        449273168        449302637       
449334077        449365584        449396878        449428127        449459551   
    449491026   

437014525

    442177523        442284337        442389144        442484234       
442573291        448542977        449113687        449145762        449177757   
    449209618        449241421        449273176        449302645       
449334085        449365592        449396886        449428135        449459569   
    449491034   

437030620

    442177549        442284436        442389185        442484242       
442573309        448543736        449113695        449145770        449177765   
    449209626        449241439        449273184        449302652       
449334093        449365600        449396894        449428143        449459577   
    449491042   

437053630

    442177630        442284501        442389201        442484259       
442573325        448546465        449113703        449145788        449177773   
    449209634        449241447        449273200        449302660       
449334101        449365618        449396902        449428168        449459585   
    449491067   

437056062

    442177648        442284519        442389243        442484283       
442573358        448548289        449113711        449145796        449177781   
    449209642        449241454        449273218        449302678       
449334119        449365626        449396910        449428176        449459593   
    449491075   

437108582

    442177762        442284550        442389250        442484291       
442573432        448548545        449113729        449145804        449177807   
    449209659        449241462        449273226        449302686       
449334127        449365634        449396928        449428184        449459601   
    449491083   

437128663

    442177788        442284568        442389300        442484317       
442573457        448550178        449113737        449145812        449177815   
    449209667        449241470        449273234        449302694       
449334135        449365642        449396936        449428200        449459619   
    449491091   

437164098

    442177812        442284592        442389318        442484325       
442573465        448550996        449113745        449145820        449177823   
    449209675        449241488        449273242        449302702       
449334143        449365659        449396944        449428218        449459627   
    449491109   

437164130

    442177853        442284600        442389375        442484341       
442573481        448551390        449113752        449145838        449177831   
    449209683        449241496        449273259        449302710       
449334150        449365667        449396951        449428226        449459635   
    449491117   

437164163

    442177861        442284618        442389383        442484366       
442573507        448555680        449113760        449145846        449177849   
    449209691        449241504        449273267        449302728       
449334168        449365675        449396969        449428234        449459643   
    449491125   

437164197

    442177879        442284642        442389391        442484390       
442573556        448560714        449113778        449145853        449177856   
    449209709        449241520        449273275        449302736       
449334176        449365683        449396977        449428242        449459650   
    449491133   

437164205

    442177887        442284667        442389417        442484424       
442573564        448561035        449113786        449145861        449177864   
    449209717        449241538        449273283        449302744       
449334184        449365691        449396985        449428259        449459668   
    449491141   

437164213

    442177929        442284691        442389425        442484440       
442573598        448561100        449113794        449145879        449177872   
    449209733        449241546        449273291        449302751       
449334192        449365709        449396993        449428267        449459676   
    449491158   

437164429

    442177937        442284766        442389490        442484465       
442573622        448561407        449113802        449145887        449177880   
    449209741        449241553        449273309        449302769       
449334200        449365717        449397009        449428275        449459684   
    449491166   

437164593

    442177978        442284782        442389565        442484481       
442573630        448561860        449113810        449145895        449177898   
    449209758        449241561        449273317        449302777       
449334218        449365725        449397017        449428283        449459692   
    449491174   

437164650

    442177986        442284824        442389607        442484507       
442573648        448563957        449113828        449145903        449177906   
    449209766        449241579        449273325        449302785       
449334226        449365733        449397025        449428291        449459700   
    449491182   

437164791

    442178026        442284899        442389631        442484515       
442573663        448564211        449113836        449145911        449177914   
    449209774        449241587        449273333        449302793       
449334234        449365741        449397033        449428309        449459718   
    449491190   

437164916

    442178034        442284931        442389706        442484531       
442573671        448566364        449113844        449145929        449177922   
    449209782        449241595        449273341        449302801       
449334242        449365758        449397041        449428317        449459726   
    449491208   

437164973

    442178059        442285029        442389714        442484556       
442573689        448567560        449113851        449145937        449177930   
    449209790        449241603        449273358        449302819       
449334259        449365766        449397058        449428325        449459734   
    449491216   

437165012

    442178067        442285045        442389748        442484564       
442573705        448567594        449113869        449145945        449177948   
    449209808        449241611        449273366        449302827       
449334267        449365774        449397066        449428333        449459742   
    449491224   

437165020

    442178109        442285094        442389771        442484580       
442573713        448568055        449113877        449145952        449177955   
    449209816        449241629        449273374        449302835       
449334275        449365782        449397074        449428341        449459759   
    449491232   

437178411

    442178166        442285128        442389789        442484747       
442573754        448572917        449113885        449145960        449177963   
    449209824        449241637        449273382        449302843       
449334283        449365790        449397082        449428358        449459767   
    449491240   

437178445

    442178174        442285151        442389797        442484812       
442573762        448573980        449113893        449145978        449177971   
    449209832        449241645        449273390        449302850       
449334291        449365808        449397090        449428366        449459775   
    449491257   

437178536

    442178216        442285169        442389805        442484846       
442573846        448575878        449113901        449145986        449177989   
    449209840        449241652        449273408        449302868       
449334309        449365816        449397108        449428374        449459783   
    449491265   

437178544

    442178307        442285201        442389821        442484853       
442573853        448582007        449113919        449145994        449177997   
    449209857        449241660        449273416        449302876       
449334317        449365824        449397116        449428382        449459791   
    449491273   

437178585

    442178331        442285219        442389920        442484887       
442573861        448582411        449113927        449146000        449178003   
    449209865        449241678        449273424        449302884       
449334325        449365832        449397124        449428390        449459809   
    449491281   

437178593

    442178356        442285300        442389938        442484903       
442573911        448585117        449113935        449146018        449178011   
    449209873        449241686        449273432        449302892       
449334333        449365840        449397132        449428408        449459817   
    449491299   

437178635

    442178398        442285334        442389953        442484929       
442573945        448587170        449113943        449146026        449178029   
    449209881        449241694        449273440        449302900       
449334341        449365857        449397140        449428424        449459825   
    449491307   

437178684

    442178414        442285409        442389987        442484937       
442573952        448587949        449113950        449146034        449178037   
    449209899        449241702        449273457        449302918       
449334358        449365865        449397157        449428432        449459833   
    449491315   

437178692

    442178422        442285417        442389995        442484945       
442574067        448592121        449113968        449146042        449178045   
    449209907        449241728        449273465        449302926       
449334366        449365873        449397165        449428440        449459841   
    449491323   

437178767

    442178448        442285425        442390001        442485009       
442574091        448593566        449113976        449146059        449178052   
    449209915        449241736        449273473        449302934       
449334374        449365881        449397173        449428457        449459858   
    449491331   

437178791

    442178455        442285466        442390019        442485041       
442574125        448594770        449113984        449146067        449178060   
    449209923        449241744        449273481        449302942       
449334382        449365899        449397181        449428465        449459866   
    449491349   

437178809

    442178505        442285474        442390043        442485066       
442574141        448595769        449113992        449146075        449178078   
    449209931        449241751        449273499        449302959       
449334390        449365907        449397199        449428473        449459874   
    449491356   

437178833

    442178588        442285482        442390092        442485108       
442574216        448595827        449114008        449146083        449178086   
    449209949        449241769        449273507        449302967       
449334408        449365915        449397207        449428481        449459882   
    449491364   

437178841

    442178620        442285508        442390118        442485223       
442574224        448596577        449114016        449146091        449178094   
    449209956        449241777        449273515        449302975       
449334416        449365923        449397215        449428499        449459890   
    449491372   

437178924

    442178729        442285524        442390134        442485280       
442574240        448597344        449114024        449146109        449178102   
    449209964        449241785        449273523        449302983       
449334424        449365931        449397223        449428507        449459908   
    449491380   

437178999

    442178794        442285532        442390142        442485298       
442574257        448597591        449114032        449146117        449178110   
    449209972        449241793        449273531        449302991       
449334432        449365956        449397231        449428515        449459916   
    449491398   

437179013

    442178802        442285540        442390233        442485330       
442574299        448598342        449114040        449146125        449178128   
    449209980        449241801        449273549        449303007       
449334440        449365964        449397249        449428523        449459924   
    449491406   

437179054

    442178810        442285573        442390241        442485348       
442574307        448598383        449114057        449146133        449178136   
    449209998        449241819        449273556        449303015       
449334457        449365972        449397256        449428531        449459932   
    449491414   

437179104

    442178844        442285698        442390365        442485363       
442574349        448599803        449114065        449146141        449178144   
    449210004        449241827        449273564        449303023       
449334465        449365980        449397264        449428549        449459940   
    449491422   

437179146

    442178869        442285706        442390423        442485397       
442574372        448601096        449114073        449146158        449178151   
    449210012        449241835        449273572        449303031       
449334473        449365998        449397272        449428556        449459957   
    449491430   

437179153

    442178901        442285763        442390431        442485405       
442574398        448603886        449114081        449146166        449178169   
    449210020        449241843        449273580        449303049       
449334481        449366004        449397280        449428564        449459965   
    449491448   

437179179

    442178935        442285797        442390449        442485421       
442574406        448605543        449114099        449146174        449178177   
    449210038        449241850        449273598        449303056       
449334499        449366012        449397298        449428572        449459973   
    449491455   

437179237

    442178950        442285813        442390480        442485439       
442574505        448612911        449114107        449146182        449178185   
    449210046        449241868        449273606        449303064       
449334507        449366020        449397306        449428580        449459981   
    449491463   

437179294

    442178968        442285938        442390548        442485454       
442574539        448612960        449114115        449146190        449178193   
    449210053        449241876        449273614        449303072       
449334515        449366038        449397314        449428598        449459999   
    449491471   

437179302

    442179024        442285946        442390597        442485488       
442574554        448613919        449114123        449146208        449178201   
    449210061        449241884        449273622        449303080       
449334523        449366046        449397322        449428606        449460005   
    449491489   

437179450

    442179115        442285987        442390647        442485538       
442574612        448614008        449114131        449146216        449178219   
    449210079        449241892        449273630        449303098       
449334531        449366053        449397330        449428614        449460013   
    449491497   

437179492

    442179206        442286019        442390654        442485553       
442574620        448614909        449114149        449146224        449178227   
    449210087        449241900        449273648        449303106       
449334549        449366061        449397348        449428622        449460021   
    449491505   

437179740

    442179230        442286084        442390696        442485561       
442574638        448617076        449114156        449146232        449178235   
    449210095        449241918        449273655        449303114       
449334556        449366079        449397355        449428630        449460039   
    449491513   

437179757

    442179248        442286100        442390704        442485579       
442574646        448626762        449114164        449146240        449178243   
    449210103        449241926        449273663        449303122       
449334564        449366087        449397363        449428648        449460047   
    449491521   

437179765

    442179263        442286191        442390720        442485629       
442574695        448628214        449114172        449146257        449178250   
    449210111        449241934        449273671        449303130       
449334572        449366095        449397371        449428655        449460054   
    449491547   

437179823

    442179271        442286209        442390746        442485637       
442574711        448628586        449114180        449146265        449178268   
    449210129        449241942        449273689        449303148       
449334580        449366103        449397389        449428663        449460062   
    449491554   

437179849

    442179305        442286241        442390829        442485660       
442574729        448629634        449114198        449146273        449178276   
    449210137        449241959        449273697        449303155       
449334598        449366111        449397397        449428671        449460070   
    449491562   

437194632

    442179313        442286258        442390878        442485678       
442574760        448633909        449114206        449146281        449178284   
    449210145        449241967        449273705        449303163       
449334606        449366129        449397405        449428689        449460088   
    449491570   

437194665

    442179321        442286266        442390902        442485793       
442574778        448634501        449114214        449146299        449178292   
    449210152        449241975        449273713        449303171       
449334614        449366137        449397413        449428697        449460096   
    449491588   

437194756

    442179354        442286290        442390944        442485843       
442574802        448635110        449114222        449146307        449178300   
    449210160        449241983        449273721        449303189       
449334622        449366145        449397421        449428705        449460104   
    449491596   

437194814

    442179370        442286308        442390985        442485850       
442574810        448637991        449114248        449146315        449178318   
    449210178        449241991        449273739        449303197       
449334630        449366152        449397439        449428713        449460112   
    449491604   

437194830

    442179396        442286332        442391009        442485876       
442574844        448638478        449114255        449146323        449178326   
    449210186        449242007        449273747        449303205       
449334648        449366160        449397447        449428721        449460120   
    449491612   

437194855

    442179453        442286381        442391025        442485884       
442574901        448641027        449114263        449146331        449178334   
    449210194        449242015        449273754        449303213       
449334655        449366178        449397454        449428739        449460138   
    449491620   

437194863

    442179487        442286415        442391058        442485892       
442574919        448642371        449114271        449146349        449178342   
    449210202        449242023        449273762        449303221       
449334663        449366186        449397462        449428747        449460146   
    449491638   

437194905

    442179537        442286472        442391082        442485926       
442574935        448643072        449114289        449146356        449178359   
    449210210        449242031        449273770        449303239       
449334671        449366194        449397470        449428754        449460153   
    449491646   

437194939

    442179552        442286480        442391140        442485942       
442574968        448644518        449114297        449146364        449178367   
    449210228        449242049        449273788        449303247       
449334689        449366202        449397488        449428762        449460161   
    449491653   

437195191

    442179560        442286498        442391157        442485959       
442575015        448646117        449114305        449146372        449178375   
    449210236        449242056        449273796        449303254       
449334697        449366210        449397496        449428770        449460179   
    449491661   

437195225

    442179586        442286563        442391181        442485975       
442575031        448646604        449114313        449146380        449178383   
    449210244        449242064        449273804        449303262       
449334705        449366236        449397504        449428788        449460187   
    449491679   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

437195399

    442179669        442286571        442391207        442486049       
442575049        448647743        449114321        449146398        449178391   
    449210251        449242072        449273812        449303270       
449334713        449366244        449397512        449428796        449460195   
    449491687   

437195423

    442179693        442286597        442391215        442486106       
442575056        448649988        449114339        449146406        449178409   
    449210269        449242080        449273820        449303288       
449334721        449366251        449397520        449428804        449460203   
    449491695   

437195449

    442179719        442286613        442391223        442486130       
442575114        448650770        449114347        449146414        449178417   
    449210277        449242098        449273838        449303296       
449334739        449366269        449397538        449428812        449460211   
    449491703   

437195613

    442179727        442286639        442391264        442486189       
442575171        448651844        449114354        449146422        449178425   
    449210285        449242106        449273846        449303304       
449334747        449366277        449397546        449428820        449460229   
    449491711   

437195654

    442179735        442286654        442391280        442486270       
442575213        448653378        449114362        449146430        449178433   
    449210293        449242114        449273853        449303312       
449334754        449366285        449397553        449428838        449460237   
    449491729   

437195704

    442179768        442286670        442391298        442486296       
442575239        448656140        449114370        449146448        449178441   
    449210301        449242122        449273861        449303320       
449334762        449366293        449397561        449428846        449460245   
    449491737   

437195720

    442179776        442286696        442391348        442486361       
442575247        448658526        449114388        449146455        449178458   
    449210319        449242130        449273879        449303338       
449334770        449366301        449397579        449428853        449460252   
    449491745   

437195779

    442179784        442286704        442391355        442486395       
442575254        448660555        449114396        449146463        449178466   
    449210327        449242148        449273887        449303346       
449334788        449366319        449397587        449428861        449460260   
    449491752   

437195837

    442179834        442286753        442391371        442486411       
442575320        448662304        449114404        449146471        449178474   
    449210335        449242155        449273895        449303353       
449334796        449366327        449397595        449428879        449460278   
    449491760   

437195944

    442179867        442286779        442391389        442486437       
442575338        448663526        449114412        449146489        449178482   
    449210343        449242163        449273903        449303361       
449334804        449366335        449397603        449428887        449460286   
    449491778   

437195951

    442179875        442286787        442391405        442486486       
442575346        448665257        449114420        449146497        449178490   
    449210350        449242171        449273911        449303379       
449334812        449366343        449397611        449428895        449460294   
    449491786   

437196033

    442179883        442286811        442391439        442486494       
442575361        448669374        449114438        449146505        449178508   
    449210368        449242189        449273929        449303387       
449334820        449366368        449397629        449428903        449460302   
    449491794   

437196058

    442179917        442286878        442391462        442486502       
442575395        448673400        449114446        449146513        449178516   
    449210376        449242197        449273937        449303395       
449334838        449366376        449397637        449428911        449460310   
    449491802   

437196082

    442179925        442286886        442391512        442486577       
442575460        448676593        449114453        449146521        449178524   
    449210384        449242205        449273945        449303403       
449334846        449366384        449397645        449428929        449460328   
    449491810   

437196132

    442179933        442286936        442391520        442486601       
442575486        448681841        449114461        449146539        449178532   
    449210392        449242213        449273952        449303411       
449334853        449366392        449397652        449428937        449460336   
    449491828   

437196165

    442179966        442286944        442391546        442486619       
442575494        448690438        449114479        449146547        449178540   
    449210400        449242221        449273960        449303429       
449334861        449366400        449397660        449428945        449460344   
    449491836   

437196199

    442180014        442286969        442391579        442486676       
442575569        448694893        449114487        449146554        449178557   
    449210418        449242239        449273978        449303437       
449334879        449366418        449397678        449428952        449460351   
    449491844   

437561046

    442180022        442287025        442391645        442486742       
442575585        448695056        449114495        449146562        449178565   
    449210426        449242247        449273986        449303445       
449334887        449366426        449397686        449428960        449460369   
    449491851   

437610942

    442180055        442287033        442391652        442486775       
442575601        448702696        449114503        449146570        449178573   
    449210434        449242254        449273994        449303452       
449334895        449366434        449397694        449428978        449460377   
    449491869   

437963580

    442180071        442287058        442391710        442486874       
442575627        448704064        449114511        449146588        449178581   
    449210442        449242262        449274000        449303460       
449334903        449366442        449397710        449428986        449460385   
    449491877   

437995954

    442180147        442287066        442391736        442486916       
442575668        448708768        449114529        449146596        449178599   
    449210459        449242270        449274026        449303478       
449334911        449366459        449397728        449428994        449460393   
    449491885   

438010985

    442180154        442287124        442391744        442486924       
442575718        448713529        449114537        449146604        449178607   
    449210467        449242288        449274034        449303486       
449334929        449366467        449397736        449429000        449460401   
    449491893   

438011801

    442180162        442287132        442391777        442486965       
442575734        448714782        449114545        449146612        449178615   
    449210475        449242296        449274042        449303494       
449334937        449366475        449397744        449429018        449460419   
    449491901   

438014037

    442180170        442287223        442391801        442486981       
442575759        448715482        449114552        449146620        449178623   
    449210491        449242304        449274059        449303502       
449334945        449366483        449397751        449429026        449460427   
    449491919   

438545527

    442180204        442287256        442391843        442486999       
442575767        448716332        449114578        449146638        449178631   
    449210509        449242312        449274067        449303510       
449334952        449366491        449397769        449429034        449460435   
    449491927   

438567497

    442180220        442287470        442391959        442487013       
442575783        448727917        449114586        449146646        449178649   
    449210517        449242320        449274075        449303528       
449334960        449366509        449397777        449429042        449460443   
    449491935   

438594624

    442180253        442287579        442391975        442487054       
442575791        448729160        449114594        449146653        449178656   
    449210525        449242338        449274083        449303536       
449334978        449366517        449397785        449429059        449460450   
    449491943   

438669392

    442180287        442287736        442392007        442487062       
442575809        448731059        449114602        449146661        449178664   
    449210533        449242346        449274091        449303544       
449334986        449366525        449397793        449429067        449460468   
    449491950   

438675456

    442180311        442287801        442392098        442487104       
442575825        448732404        449114610        449146679        449178672   
    449210541        449242353        449274109        449303569       
449334994        449366533        449397801        449429075        449460476   
    449491968   

438688251

    442180337        442287819        442392163        442487161       
442575841        448732651        449114628        449146687        449178680   
    449210558        449242379        449274117        449303577       
449335009        449366541        449397819        449429083        449460484   
    449491976   

438739633

    442180402        442287827        442392213        442487179       
442575866        448735464        449114636        449146695        449178698   
    449210566        449242387        449274125        449303585       
449335017        449366558        449397827        449429091        449460492   
    449491984   

438743262

    442180436        442287850        442392221        442487245       
442575874        448737130        449114644        449146711        449178706   
    449210582        449242395        449274133        449303593       
449335025        449366566        449397835        449429109        449460500   
    449491992   

438747370

    442180444        442287892        442392239        442487260       
442575999        448745570        449114651        449146729        449178714   
    449210590        449242403        449274141        449303601       
449335033        449366574        449397843        449429117        449460518   
    449492008   

438755357

    442180451        442287918        442392262        442487286       
442576005        448749259        449114669        449146737        449178722   
    449210608        449242411        449274158        449303619       
449335041        449366582        449397850        449429125        449460526   
    449492016   

438769762

    442180543        442287942        442392387        442487294       
442576039        448751248        449114677        449146745        449178730   
    449210616        449242429        449274166        449303627       
449335058        449366590        449397868        449429133        449460534   
    449492024   

438776007

    442180634        442287959        442392395        442487310       
442576070        448756635        449114685        449146752        449178748   
    449210624        449242437        449274174        449303635       
449335066        449366608        449397876        449429141        449460542   
    449492032   

438776734

    442180642        442287983        442392445        442487344       
442576146        448767020        449114693        449146760        449178755   
    449210632        449242445        449274182        449303643       
449335074        449366616        449397884        449429158        449460559   
    449492040   

438778417

    442180667        442288007        442392486        442487385       
442576153        448785089        449114701        449146778        449178763   
    449210640        449242452        449274190        449303650       
449335082        449366624        449397892        449429166        449460567   
    449492057   

438782237

    442180675        442288023        442392494        442487401       
442576187        448788935        449114719        449146786        449178771   
    449210657        449242460        449274208        449303668       
449335090        449366632        449397900        449429174        449460575   
    449492073   

438784548

    442180717        442288106        442392510        442487427       
442576195        448796896        449114727        449146794        449178789   
    449210665        449242478        449274216        449303676       
449335108        449366640        449397918        449429182        449460583   
    449492081   

438788051

    442180725        442288114        442392585        442487435       
442576237        448804302        449114735        449146810        449178797   
    449210673        449242486        449274224        449303684       
449335116        449366657        449397926        449429190        449460591   
    449492099   

438789604

    442180758        442288122        442392593        442487443       
442576294        448806778        449114743        449146828        449178805   
    449210681        449242494        449274232        449303692       
449335124        449366665        449397934        449429208        449460609   
    449492107   

440378966

    442180790        442288163        442392627        442487534       
442576310        448814335        449114750        449146836        449178813   
    449210699        449242502        449274240        449303700       
449335132        449366673        449397942        449429216        449460625   
    449492115   

440379410

    442180816        442288171        442392650        442487559       
442576336        448830893        449114768        449146844        449178821   
    449210707        449242510        449274257        449303718       
449335140        449366681        449397959        449429224        449460641   
    449492123   

440383321

    442180972        442288205        442392759        442487591       
442576344        448842161        449114776        449146851        449178839   
    449210715        449242528        449274265        449303726       
449335157        449366699        449397967        449429232        449460658   
    449492131   

440383636

    442181269        442288254        442392775        442487633       
442576427        448842898        449114784        449146869        449178847   
    449210723        449242536        449274273        449303734       
449335165        449366707        449397975        449429240        449460666   
    449492149   

440385904

    442181343        442288296        442392783        442487658       
442576526        448871368        449114792        449146877        449178854   
    449210731        449242544        449274281        449303742       
449335173        449366715        449397983        449429257        449460674   
    449492164   

440387827

    442181350        442288320        442392882        442487666       
442576567        448957803        449114800        449146885        449178862   
    449210749        449242551        449274299        449303759       
449335181        449366723        449397991        449429265        449460682   
    449492172   

440389245

    442181368        442288338        442392890        442487682       
442576575        448963603        449114818        449146893        449178870   
    449210756        449242569        449274307        449303767       
449335199        449366731        449398007        449429273        449460690   
    449492180   

440391076

    442181376        442288429        442392908        442487708       
442576609        449027499        449114834        449146901        449178888   
    449210764        449242577        449274315        449303775       
449335207        449366749        449398015        449429281        449460708   
    449492198   

440393965

    442181384        442288494        442392916        442487773       
442576617        449059419        449114842        449146919        449178896   
    449210772        449242585        449274323        449303783       
449335215        449366756        449398023        449429299        449460716   
    449492206   

440404895

    442181392        442288536        442392924        442487781       
442576641        449076280        449114859        449146927        449178904   
    449210780        449242593        449274331        449303791       
449335223        449366764        449398031        449429307        449460724   
    449492214   

440406544

    442181400        442288585        442392957        442487799       
442576690        449076306        449114867        449146935        449178912   
    449210798        449242601        449274349        449303809       
449335231        449366772        449398049        449429315        449460732   
    449492222   

440411049

    442181418        442288643        442393013        442487807       
442576765        449076314        449114875        449146943        449178920   
    449210806        449242619        449274356        449303817       
449335249        449366780        449398056        449429323        449460740   
    449492230   

440413110

    442181434        442288684        442393062        442487831       
442576773        449076322        449114883        449146950        449178938   
    449210814        449242627        449274364        449303825       
449335256        449366798        449398064        449429331        449460757   
    449492248   

440413482

    442181442        442288692        442393070        442487849       
442576799        449076348        449114891        449146968        449178946   
    449210822        449242635        449274372        449303833       
449335264        449366806        449398072        449429349        449460765   
    449492255   

440414977

    442181475        442288759        442393120        442487856       
442576807        449076371        449114909        449146976        449178953   
    449210830        449242643        449274380        449303841       
449335280        449366814        449398080        449429356        449460773   
    449492263   

440415578

    442181517        442288817        442393138        442487864       
442576815        449076405        449114917        449146984        449178961   
    449210848        449242650        449274398        449303858       
449335298        449366822        449398098        449429364        449460781   
    449492271   

440416360

    442181525        442288866        442393203        442487880       
442576849        449076454        449114925        449146992        449178979   
    449210855        449242668        449274406        449303866       
449335306        449366830        449398106        449429372        449460799   
    449492289   

440421659

    442181665        442288874        442393245        442487898       
442576864        449076462        449114933        449147008        449178987   
    449210863        449242676        449274414        449303874       
449335314        449366848        449398114        449429380        449460807   
    449492297   

440424794

    442181673        442288908        442393310        442487930       
442576872        449076470        449114941        449147016        449179001   
    449210871        449242684        449274422        449303882       
449335322        449366855        449398122        449429398        449460815   
    449492305   

440426195

    442181699        442288916        442393351        442487989       
442576880        449076488        449114958        449147024        449179019   
    449210889        449242692        449274430        449303890       
449335330        449366863        449398130        449429406        449460823   
    449492313   

440428191

    442181707        442288940        442393369        442487997       
442576906        449076496        449114966        449147032        449179027   
    449210897        449242700        449274455        449303908       
449335348        449366871        449398148        449429414        449460831   
    449492321   

440428738

    442181756        442288965        442393377        442488003       
442576914        449076538        449114974        449147057        449179035   
    449210905        449242718        449274463        449303916       
449335355        449366889        449398155        449429422        449460849   
    449492339   

440432417

    442181764        442288973        442393385        442488136       
442576955        449076553        449114982        449147065        449179043   
    449210913        449242726        449274471        449303924       
449335363        449366897        449398163        449429430        449460856   
    449492347   

440432649

    442181897        442289047        442393393        442488144       
442577011        449076579        449114990        449147073        449179050   
    449210921        449242734        449274489        449303932       
449335371        449366905        449398171        449429448        449460864   
    449492362   

440434785

    442181905        442289054        442393427        442488193       
442577045        449076629        449115005        449147081        449179076   
    449210939        449242742        449274497        449303940       
449335389        449366913        449398189        449429455        449460872   
    449492370   

440438984

    442182119        442289179        442393526        442488201       
442577060        449076645        449115013        449147099        449179084   
    449210947        449242759        449274505        449303957       
449335397        449366921        449398197        449429463        449460880   
    449492388   

440440758

    442182127        442289187        442393559        442488268       
442577185        449076678        449115021        449147107        449179092   
    449210954        449242767        449274513        449303965       
449335405        449366939        449398205        449429471        449460898   
    449492396   

440441103

    442182135        442289195        442393567        442488276       
442577227        449076686        449115039        449147115        449179100   
    449210962        449242775        449274521        449303973       
449335413        449366947        449398213        449429489        449460906   
    449492404   

440442002

    442182150        442289237        442393591        442488284       
442577250        449076751        449115047        449147123        449179118   
    449210970        449242783        449274539        449303981       
449335421        449366954        449398221        449429497        449460914   
    449492412   

440445583

    442182176        442289252        442393609        442488292       
442577268        449076785        449115054        449147131        449179126   
    449210988        449242791        449274547        449303999       
449335439        449366962        449398239        449429505        449460922   
    449492420   

440448975

    442182242        442289310        442393641        442488300       
442577276        449076793        449115062        449147149        449179134   
    449210996        449242809        449274554        449304005       
449335447        449366970        449398247        449429513        449460930   
    449492438   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440449262

    442182333        442289351        442393666        442488326       
442577300        449076801        449115070        449147156        449179142   
    449211002        449242817        449274562        449304013       
449335454        449366988        449398254        449429521        449460948   
    449492446   

440451532

    442182374        442289385        442393708        442488334       
442577326        449076819        449115088        449147164        449179159   
    449211010        449242825        449274570        449304021       
449335462        449366996        449398262        449429539        449460955   
    449492453   

440451706

    442182390        442289393        442393740        442488342       
442577367        449076850        449115096        449147172        449179167   
    449211028        449242841        449274588        449304039       
449335470        449367002        449398270        449429547        449460963   
    449492461   

440455756

    442182424        442289419        442393773        442488367       
442577425        449076868        449115104        449147180        449179175   
    449211036        449242858        449274596        449304047       
449335488        449367010        449398288        449429554        449460971   
    449492479   

440456770

    442182481        442289450        442393781        442488383       
442577433        449076876        449115112        449147198        449179183   
    449211044        449242866        449274604        449304054       
449335496        449367028        449398296        449429562        449460989   
    449492487   

440460384

    442182507        442289476        442393815        442488417       
442577441        449076892        449115120        449147206        449179217   
    449211051        449242874        449274612        449304062       
449335504        449367036        449398304        449429570        449460997   
    449492495   

440461267

    442182549        442289484        442393823        442488458       
442577490        449076900        449115138        449147214        449179225   
    449211069        449242882        449274620        449304070       
449335512        449367044        449398312        449429588        449461003   
    449492503   

440461945

    442182556        442289500        442393898        442488466       
442577607        449076918        449115146        449147222        449179233   
    449211077        449242890        449274638        449304088       
449335520        449367051        449398320        449429596        449461011   
    449492511   

440463925

    442182572        442289591        442393930        442488474       
442577656        449076926        449115153        449147230        449179241   
    449211085        449242908        449274646        449304096       
449335538        449367069        449398346        449429604        449461029   
    449492529   

440464790

    442182580        442289617        442393948        442488540       
442577680        449076934        449115161        449147248        449179258   
    449211093        449242916        449274653        449304104       
449335546        449367077        449398353        449429620        449461037   
    449492537   

440468429

    442182606        442289633        442393963        442488573       
442577706        449077023        449115179        449147255        449179266   
    449211101        449242924        449274661        449304112       
449335553        449367085        449398361        449429638        449461045   
    449492545   

440468981

    442182648        442289732        442393989        442488607       
442577748        449077031        449115187        449147263        449179274   
    449211119        449242932        449274679        449304120       
449335561        449367093        449398379        449429646        449461052   
    449492552   

440469617

    442182671        442289765        442393997        442488623       
442577797        449077072        449115195        449147271        449179282   
    449211127        449242940        449274687        449304138       
449335579        449367101        449398387        449429653        449461060   
    449492560   

440473585

    442182697        442289799        442394052        442488722       
442577805        449077106        449115203        449147289        449179290   
    449211135        449242957        449274695        449304146       
449335587        449367119        449398395        449429661        449461078   
    449492578   

440475325

    442182713        442289823        442394086        442488789       
442577888        449077114        449115211        449147297        449179308   
    449211143        449242965        449274703        449304153       
449335595        449367127        449398403        449429679        449461094   
    449492586   

440477180

    442182721        442289856        442394136        442488797       
442577896        449077130        449115229        449147305        449179316   
    449211150        449242973        449274711        449304161       
449335603        449367135        449398411        449429687        449461102   
    449492594   

440479103

    442182739        442289864        442394144        442488805       
442577904        449077148        449115237        449147313        449179324   
    449211168        449242981        449274729        449304179       
449335611        449367143        449398429        449429695        449461110   
    449492602   

440485332

    442182747        442289898        442394235        442488839       
442577920        449077155        449115245        449147321        449179332   
    449211176        449242999        449274737        449304187       
449335629        449367150        449398445        449429703        449461128   
    449492610   

440487130

    442182762        442289922        442394250        442488862       
442577979        449077171        449115252        449147339        449179340   
    449211184        449243005        449274745        449304195       
449335637        449367168        449398452        449429711        449461136   
    449492628   

440488930

    442182846        442289930        442394292        442488888       
442578001        449077189        449115260        449147347        449179357   
    449211192        449243013        449274752        449304203       
449335645        449367176        449398460        449429729        449461144   
    449492636   

440496164

    442182887        442289997        442394342        442488896       
442578027        449077197        449115278        449147354        449179365   
    449211200        449243021        449274760        449304211       
449335652        449367184        449398478        449429737        449461151   
    449492644   

440499234

    442182895        442290037        442394391        442488912       
442578043        449077262        449115286        449147370        449179373   
    449211218        449243039        449274778        449304229       
449335660        449367192        449398486        449429745        449461169   
    449492651   

440499432

    442182903        442290078        442394409        442488961       
442578050        449077270        449115294        449147388        449179381   
    449211226        449243047        449274786        449304237       
449335678        449367200        449398494        449429752        449461177   
    449492669   

440502391

    442182929        442290110        442394433        442488987       
442578126        449077304        449115302        449147396        449179399   
    449211234        449243054        449274794        449304245       
449335686        449367218        449398502        449429760        449461185   
    449492677   

440503092

    442182945        442290128        442394458        442489001       
442578134        449077320        449115310        449147404        449179407   
    449211242        449243070        449274802        449304252       
449335694        449367226        449398510        449429778        449461193   
    449492685   

440504397

    442182986        442290151        442394466        442489068       
442578159        449077346        449115328        449147412        449179415   
    449211259        449243088        449274810        449304260       
449335702        449367242        449398528        449429786        449461201   
    449492693   

440507804

    442182994        442290169        442394474        442489084       
442578175        449077437        449115336        449147420        449179423   
    449211267        449243096        449274828        449304278       
449335710        449367259        449398536        449429794        449461219   
    449492701   

440509115

    442183026        442290219        442394532        442489126       
442578183        449077452        449115344        449147438        449179431   
    449211275        449243104        449274836        449304286       
449335728        449367267        449398544        449429802        449461227   
    449492719   

440513612

    442183042        442290227        442394615        442489134       
442578217        449077494        449115351        449147446        449179449   
    449211283        449243112        449274844        449304294       
449335736        449367275        449398551        449429810        449461235   
    449492727   

440515401

    442183059        442290235        442394656        442489159       
442578225        449077502        449115369        449147453        449179456   
    449211291        449243120        449274851        449304302       
449335744        449367283        449398569        449429828        449461243   
    449492735   

440518181

    442183067        442290268        442394748        442489217       
442578233        449077551        449115377        449147461        449179464   
    449211309        449243138        449274869        449304310       
449335769        449367291        449398577        449429836        449461250   
    449492743   

440519312

    442183075        442290284        442394797        442489225       
442578340        449077569        449115385        449147479        449179480   
    449211317        449243146        449274877        449304328       
449335777        449367309        449398585        449429844        449461268   
    449492750   

440521755

    442183091        442290300        442394813        442489241       
442578381        449077577        449115393        449147487        449179498   
    449211325        449243153        449274885        449304336       
449335785        449367317        449398593        449429851        449461276   
    449492768   

440522407

    442183109        442290326        442394847        442489274       
442578407        449077635        449115401        449147495        449179506   
    449211333        449243161        449274893        449304344       
449335793        449367325        449398601        449429869        449461284   
    449492776   

440524593

    442183174        442290359        442394904        442489290       
442578415        449077676        449115419        449147511        449179522   
    449211341        449243179        449274901        449304351       
449335801        449367333        449398619        449429877        449461292   
    449492784   

440528537

    442183208        442290375        442394912        442489324       
442578456        449077684        449115427        449147529        449179530   
    449211358        449243187        449274919        449304369       
449335819        449367341        449398627        449429885        449461300   
    449492792   

440529154

    442183240        442290425        442394920        442489340       
442578472        449077692        449115435        449147537        449179548   
    449211366        449243195        449274927        449304377       
449335827        449367358        449398635        449429893        449461318   
    449492800   

440530467

    442183273        442290458        442395018        442489357       
442578530        449077700        449115443        449147545        449179555   
    449211374        449243203        449274935        449304385       
449335835        449367366        449398643        449429901        449461326   
    449492818   

440531713

    442183315        442290482        442395026        442489373       
442578563        449077742        449115450        449147552        449179563   
    449211382        449243211        449274943        449304393       
449335843        449367374        449398650        449429919        449461334   
    449492826   

440535748

    442183323        442290508        442395042        442489399       
442578597        449077759        449115468        449147560        449179571   
    449211390        449243229        449274950        449304401       
449335850        449367382        449398668        449429927        449461342   
    449492834   

440540342

    442183414        442290516        442395125        442489407       
442578613        449077767        449115476        449147578        449179589   
    449211408        449243237        449274968        449304419       
449335868        449367390        449398676        449429935        449461359   
    449492842   

440542041

    442183422        442290524        442395158        442489431       
442578639        449077791        449115484        449147586        449179597   
    449211424        449243245        449274976        449304427       
449335876        449367408        449398684        449429943        449461367   
    449492859   

440545580

    442183430        442290532        442395166        442489530       
442578647        449077841        449115492        449147594        449179605   
    449211432        449243252        449274984        449304435       
449335884        449367416        449398692        449429950        449461375   
    449492867   

440546588

    442183455        442290581        442395182        442489548       
442578654        449077874        449115500        449147602        449179613   
    449211440        449243260        449274992        449304450       
449335892        449367424        449398700        449429968        449461383   
    449492875   

440546828

    442183497        442290607        442395190        442489647       
442578670        449077957        449115518        449147610        449179621   
    449211457        449243278        449275007        449304468       
449335900        449367432        449398718        449429976        449461391   
    449492883   

440566602

    442183513        442290623        442395216        442489670       
442578712        449078070        449115526        449147628        449179639   
    449211465        449243286        449275015        449304476       
449335918        449367440        449398726        449429984        449461409   
    449492891   

440566685

    442183521        442290649        442395281        442489704       
442578761        449078088        449115534        449147636        449179647   
    449211473        449243294        449275023        449304492       
449335926        449367457        449398734        449429992        449461417   
    449492909   

440582302

    442183562        442290680        442395315        442489712       
442578779        449078104        449115542        449147644        449179654   
    449211481        449243302        449275031        449304500       
449335934        449367465        449398742        449430008        449461425   
    449492917   

440582690

    442183596        442290763        442395331        442489738       
442578803        449078112        449115559        449147669        449179662   
    449211499        449243310        449275049        449304518       
449335942        449367473        449398759        449430016        449461433   
    449492925   

440583995

    442183604        442290789        442395356        442489746       
442578860        449078120        449115567        449147677        449179670   
    449211507        449243328        449275056        449304526       
449335959        449367481        449398767        449430024        449461441   
    449492933   

440584118

    442183612        442290813        442395398        442489753       
442578910        449078179        449115575        449147685        449179688   
    449211515        449243336        449275064        449304534       
449335967        449367499        449398775        449430032        449461458   
    449492941   

440585446

    442183638        442290821        442395422        442489795       
442578936        449078187        449115583        449147693        449179696   
    449211523        449243344        449275072        449304542       
449335975        449367507        449398783        449430040        449461466   
    449492958   

440588291

    442183687        442290953        442395430        442489803       
442578944        449078195        449115591        449147701        449179704   
    449211531        449243351        449275080        449304567       
449335983        449367515        449398791        449430057        449461474   
    449492966   

440588622

    442183711        442291035        442395448        442489902       
442578951        449078203        449115617        449147719        449179712   
    449211549        449243369        449275098        449304575       
449336007        449367523        449398809        449430065        449461482   
    449492974   

440600120

    442183760        442291050        442395455        442489910       
442578969        449078211        449115625        449147727        449179720   
    449211556        449243377        449275106        449304583       
449336015        449367531        449398817        449430073        449461490   
    449492982   

440610343

    442183802        442291076        442395497        442489993       
442579017        449078229        449115633        449147735        449179738   
    449211564        449243385        449275114        449304591       
449336023        449367549        449398825        449430081        449461508   
    449492990   

440613586

    442183810        442291118        442395505        442490017       
442579058        449078252        449115641        449147743        449179746   
    449211572        449243393        449275122        449304609       
449336031        449367556        449398833        449430099        449461516   
    449493006   

440615433

    442183836        442291159        442395513        442490025       
442579082        449078260        449115658        449147750        449179753   
    449211580        449243401        449275130        449304617       
449336049        449367564        449398841        449430107        449461524   
    449493014   

440615946

    442183844        442291167        442395539        442490074       
442579108        449078336        449115666        449147768        449179761   
    449211598        449243419        449275148        449304625       
449336056        449367572        449398858        449430115        449461532   
    449493022   

440616084

    442183943        442291191        442395554        442490108       
442579124        449078344        449115674        449147776        449179779   
    449211606        449243427        449275155        449304633       
449336064        449367580        449398866        449430123        449461540   
    449493030   

440616373

    442183950        442291217        442395562        442490116       
442579132        449078369        449115682        449147784        449179787   
    449211614        449243435        449275163        449304641       
449336072        449367598        449398874        449430131        449461557   
    449493048   

440617165

    442183968        442291274        442395612        442490124       
442579157        449078401        449115690        449147792        449179795   
    449211622        449243443        449275171        449304658       
449336080        449367606        449398882        449430149        449461565   
    449493055   

440618239

    442184008        442291316        442395646        442490165       
442579165        449078435        449115708        449147800        449179803   
    449211630        449243450        449275189        449304666       
449336098        449367614        449398890        449430156        449461573   
    449493063   

440618338

    442184024        442291563        442395653        442490173       
442579223        449078450        449115716        449147818        449179811   
    449211648        449243468        449275197        449304674       
449336106        449367622        449398908        449430164        449461581   
    449493071   

440618429

    442184032        442291621        442395687        442490181       
442579231        449078484        449115724        449147826        449179829   
    449211655        449243476        449275205        449304682       
449336114        449367630        449398916        449430172        449461599   
    449493089   

440619450

    442184057        442291639        442395711        442490207       
442579249        449078492        449115732        449147834        449179837   
    449211663        449243484        449275213        449304690       
449336122        449367648        449398924        449430180        449461607   
    449493097   

440621449

    442184073        442291654        442395752        442490256       
442579256        449078518        449115740        449147842        449179845   
    449211671        449243492        449275221        449304708       
449336130        449367655        449398932        449430198        449461615   
    449493105   

440622033

    442184115        442291696        442395778        442490306       
442579272        449078575        449115757        449147859        449179852   
    449211689        449243500        449275239        449304716       
449336148        449367663        449398940        449430206        449461623   
    449493113   

440622256

    442184149        442291704        442395901        442490314       
442579330        449078591        449115765        449147867        449179860   
    449211697        449243518        449275247        449304724       
449336155        449367671        449398957        449430214        449461631   
    449493121   

440622298

    442184156        442291829        442395935        442490322       
442579355        449078609        449115773        449147883        449179878   
    449211705        449243526        449275254        449304732       
449336163        449367689        449398965        449430222        449461649   
    449493139   

440623635

    442184172        442291837        442395976        442490330       
442579389        449078617        449115781        449147891        449179886   
    449211713        449243534        449275262        449304740       
449336171        449367697        449398973        449430230        449461656   
    449493147   

440623668

    442184230        442291852        442395992        442490355       
442579397        449078633        449115799        449147909        449179894   
    449211721        449243542        449275270        449304757       
449336189        449367705        449398981        449430248        449461664   
    449493154   

440623981

    442184271        442291886        442396040        442490363       
442579439        449078641        449115807        449147917        449179902   
    449211739        449243559        449275288        449304765       
449336197        449367713        449398999        449430255        449461672   
    449493162   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440624054

    442184297        442291928        442396123        442490389       
442579447        449078658        449115815        449147925        449179910   
    449211747        449243567        449275296        449304773       
449336205        449367721        449399005        449430263        449461680   
    449493170   

440624161

    442184370        442291944        442396156        442490405       
442579462        449078682        449115823        449147933        449179928   
    449211754        449243575        449275304        449304781       
449336213        449367739        449399013        449430271        449461698   
    449493188   

440625366

    442184396        442292009        442396164        442490439       
442579520        449078690        449115831        449147941        449179936   
    449211762        449243583        449275312        449304799       
449336221        449367747        449399021        449430289        449461706   
    449493196   

440625747

    442184487        442292058        442396180        442490454       
442579587        449078708        449115849        449147958        449179944   
    449211770        449243591        449275320        449304807       
449336239        449367754        449399039        449430297        449461714   
    449493204   

440625762

    442184495        442292066        442396214        442490462       
442579595        449078724        449115856        449147966        449179951   
    449211788        449243609        449275338        449304815       
449336247        449367762        449399047        449430305        449461722   
    449493212   

440625838

    442184537        442292082        442396230        442490496       
442579603        449078732        449115864        449147974        449179969   
    449211796        449243617        449275346        449304823       
449336254        449367770        449399054        449430313        449461730   
    449493220   

440625903

    442184545        442292231        442396347        442490546       
442579611        449078864        449115872        449147982        449179977   
    449211804        449243625        449275353        449304831       
449336262        449367788        449399062        449430321        449461748   
    449493238   

440625960

    442184552        442292249        442396362        442490553       
442579645        449078880        449115880        449147990        449179985   
    449211812        449243633        449275361        449304849       
449336270        449367796        449399070        449430339        449461755   
    449493246   

440625978

    442184560        442292264        442396396        442490595       
442579678        449078930        449115898        449148006        449179993   
    449211820        449243641        449275379        449304856       
449336288        449367804        449399088        449430347        449461763   
    449493253   

440626026

    442184594        442292280        442396412        442490694       
442579686        449078948        449115906        449148014        449180009   
    449211838        449243658        449275387        449304864       
449336296        449367812        449399096        449430354        449461771   
    449493261   

440626158

    442184602        442292363        442396438        442490702       
442579694        449078997        449115914        449148022        449180017   
    449211846        449243666        449275395        449304872       
449336304        449367820        449399104        449430362        449461789   
    449493279   

440626513

    442184628        442292462        442396446        442490728       
442579777        449079060        449115922        449148030        449180025   
    449211853        449243674        449275403        449304880       
449336312        449367838        449399112        449430370        449461797   
    449493287   

440626562

    442184636        442292470        442396511        442490744       
442579785        449079078        449115930        449148048        449180033   
    449211861        449243682        449275411        449304898       
449336320        449367846        449399120        449430388        449461805   
    449493295   

440626653

    442184651        442292512        442396537        442490751       
442579793        449079102        449115948        449148055        449180041   
    449211879        449243690        449275429        449304906       
449336338        449367853        449399138        449430396        449461813   
    449493303   

440626760

    442184669        442292538        442396545        442490769       
442579801        449079185        449115955        449148063        449180058   
    449211887        449243708        449275437        449304914       
449336346        449367861        449399146        449430404        449461821   
    449493311   

440626828

    442184693        442292553        442396586        442490827       
442579819        449079193        449115963        449148071        449180066   
    449211895        449243716        449275445        449304922       
449336353        449367879        449399153        449430412        449461839   
    449493329   

440627008

    442184727        442292652        442396602        442490868       
442579843        449079227        449115971        449148089        449180074   
    449211903        449243724        449275452        449304930       
449336361        449367887        449399161        449430420        449461847   
    449493337   

440627024

    442184750        442292660        442396651        442490892       
442579918        449079250        449115989        449148097        449180082   
    449211911        449243732        449275460        449304948       
449336379        449367895        449399179        449430438        449461854   
    449493345   

440627362

    442184776        442292710        442396727        442490900       
442579959        449079268        449115997        449148105        449180090   
    449211929        449243740        449275478        449304955       
449336387        449367903        449399187        449430446        449461870   
    449493352   

440627537

    442184792        442292819        442396784        442490918       
442580056        449079284        449116003        449148113        449180108   
    449211937        449243757        449275486        449304963       
449336395        449367911        449399195        449430453        449461888   
    449493378   

440627735

    442184867        442292843        442396792        442490926       
442580072        449079367        449116011        449148121        449180116   
    449211952        449243765        449275494        449304971       
449336403        449367929        449399203        449430461        449461896   
    449493386   

440627842

    442184875        442292868        442396941        442490942       
442580106        449079383        449116029        449148139        449180124   
    449211960        449243773        449275502        449304989       
449336411        449367937        449399211        449430479        449461904   
    449493394   

440628196

    442184891        442292926        442397006        442490959       
442580114        449079391        449116037        449148147        449180132   
    449211978        449243781        449275510        449304997       
449336429        449367945        449399229        449430487        449461912   
    449493402   

440628303

    442184925        442292942        442397014        442490967       
442580148        449079409        449116052        449148154        449180140   
    449211986        449243799        449275528        449305002       
449336437        449367952        449399237        449430495        449461920   
    449493410   

440628402

    442184982        442292967        442397162        442490975       
442580163        449079417        449116060        449148162        449180157   
    449211994        449243807        449275536        449305010       
449336445        449367960        449399245        449430503        449461938   
    449493428   

440629160

    442185187        442292975        442397188        442490991       
442580189        449079441        449116078        449148170        449180165   
    449212000        449243815        449275544        449305028       
449336452        449367978        449399252        449430511        449461946   
    449493436   

440629467

    442185237        442292991        442397196        442491098       
442580205        449079458        449116086        449148188        449180173   
    449212018        449243823        449275551        449305036       
449336478        449367986        449399260        449430529        449461953   
    449493444   

440629822

    442185245        442293023        442397220        442491148       
442580213        449079466        449116094        449148196        449180181   
    449212026        449243831        449275569        449305044       
449336486        449367994        449399278        449430537        449461961   
    449493451   

440629830

    442185252        442293049        442397238        442491155       
442580239        449079474        449116102        449148204        449180199   
    449212034        449243849        449275577        449305051       
449336494        449368000        449399286        449430545        449461979   
    449493469   

440629913

    442185286        442293098        442397246        442491197       
442580296        449079490        449116110        449148212        449180207   
    449212042        449243856        449275585        449305069       
449336502        449368018        449399294        449430552        449461987   
    449493477   

440629947

    442185310        442293106        442397311        442491221       
442580346        449079565        449116128        449148220        449180215   
    449212059        449243864        449275593        449305077       
449336510        449368026        449399302        449430560        449461995   
    449493485   

440630101

    442185336        442293114        442397386        442491239       
442580361        449079573        449116136        449148238        449180223   
    449212067        449243872        449275601        449305085       
449336528        449368034        449399310        449430578        449462001   
    449493493   

440630663

    442185344        442293148        442397394        442491247       
442580395        449079581        449116144        449148246        449180231   
    449212075        449243880        449275619        449305093       
449336536        449368042        449399328        449430586        449462019   
    449493501   

440630879

    442185369        442293163        442397485        442491262       
442580437        449079599        449116151        449148253        449180249   
    449212083        449243898        449275627        449305101       
449336544        449368059        449399336        449430594        449462027   
    449493519   

440631257

    442185385        442293197        442397501        442491288       
442580486        449079615        449116169        449148261        449180256   
    449212091        449243906        449275635        449305119       
449336551        449368067        449399344        449430602        449462035   
    449493527   

440631273

    442185393        442293213        442397527        442491346       
442580502        449079623        449116177        449148279        449180264   
    449212109        449243914        449275643        449305127       
449336569        449368075        449399351        449430610        449462043   
    449493535   

440631349

    442185450        442293239        442397535        442491361       
442580528        449079656        449116185        449148287        449180272   
    449212117        449243922        449275650        449305135       
449336577        449368083        449399369        449430628        449462050   
    449493543   

440631521

    442185476        442293288        442397584        442491411       
442580601        449079680        449116201        449148295        449180280   
    449212125        449243930        449275668        449305143       
449336585        449368091        449399377        449430636        449462068   
    449493550   

440631570

    442185484        442293296        442397618        442491429       
442580627        449079698        449116219        449148303        449180298   
    449212133        449243948        449275676        449305150       
449336593        449368109        449399385        449430644        449462076   
    449493568   

440631992

    442185492        442293338        442397642        442491437       
442580668        449079755        449116227        449148311        449180306   
    449212141        449243955        449275684        449305168       
449336601        449368117        449399393        449430651        449462084   
    449493576   

440632008

    442185534        442293437        442397659        442491445       
442580676        449079763        449116235        449148329        449180314   
    449212158        449243963        449275692        449305176       
449336619        449368125        449399401        449430669        449462092   
    449493584   

440632131

    442185542        442293460        442397683        442491528       
442580734        449079771        449116243        449148337        449180322   
    449212166        449243971        449275700        449305184       
449336627        449368133        449399419        449430677        449462100   
    449493592   

440632156

    442185625        442293486        442397725        442491544       
442580825        449079797        449116250        449148345        449180330   
    449212174        449243989        449275718        449305192       
449336635        449368141        449399427        449430693        449462118   
    449493618   

440632578

    442185633        442293494        442397733        442491585       
442580833        449079821        449116268        449148352        449180348   
    449212182        449243997        449275726        449305200       
449336643        449368158        449399435        449430701        449462126   
    449493626   

440632800

    442185666        442293551        442397790        442491627       
442580866        449079839        449116276        449148360        449180355   
    449212190        449244003        449275734        449305218       
449336650        449368166        449399443        449430719        449462134   
    449493634   

440633147

    442185690        442293593        442397873        442491635       
442580890        449079847        449116284        449148386        449180363   
    449212208        449244011        449275742        449305226       
449336668        449368174        449399450        449430727        449462142   
    449493642   

440633238

    442185765        442293601        442397931        442491668       
442580940        449079854        449116292        449148394        449180371   
    449212216        449244029        449275759        449305234       
449336676        449368182        449399468        449430735        449462159   
    449493659   

440633279

    442185773        442293619        442397949        442491676       
442580957        449079862        449116300        449148402        449180389   
    449212224        449244037        449275767        449305242       
449336684        449368190        449399476        449430743        449462167   
    449493667   

440633329

    442185807        442293643        442397964        442491734       
442580965        449079896        449116318        449148410        449180397   
    449212232        449244045        449275775        449305259       
449336692        449368208        449399484        449430750        449462175   
    449493675   

440633709

    442185849        442293650        442397980        442491759       
442580981        449079995        449116326        449148428        449180405   
    449212240        449244052        449275783        449305267       
449336700        449368216        449399492        449430768        449462183   
    449493683   

440633725

    442185856        442293668        442397998        442491866       
442581013        449080001        449116334        449148436        449180413   
    449212257        449244060        449275791        449305275       
449336718        449368224        449399500        449430776        449462191   
    449493691   

440633808

    442185880        442293692        442398004        442491940       
442581039        449080019        449116342        449148451        449180421   
    449212265        449244078        449275809        449305283       
449336726        449368232        449399518        449430784        449462209   
    449493709   

440633857

    442185922        442293718        442398053        442492013       
442581054        449080092        449116359        449148469        449180439   
    449212273        449244086        449275817        449305291       
449336734        449368240        449399526        449430792        449462217   
    449493717   

440634129

    442185948        442293734        442398087        442492054       
442581070        449080100        449116367        449148477        449180447   
    449212281        449244094        449275825        449305309       
449336742        449368257        449399534        449430800        449462225   
    449493725   

440634269

    442185971        442293767        442398145        442492070       
442581088        449080126        449116375        449148485        449180454   
    449212299        449244102        449275833        449305317       
449336759        449368273        449399542        449430818        449462233   
    449493733   

440634467

    442185989        442293775        442398152        442492088       
442581096        449080167        449116383        449148493        449180462   
    449212307        449244110        449275841        449305325       
449336767        449368281        449399559        449430826        449462241   
    449493741   

440634509

    442185997        442293783        442398160        442492112       
442581112        449080183        449116391        449148501        449180470   
    449212315        449244128        449275858        449305333       
449336775        449368299        449399567        449430834        449462258   
    449493758   

440634848

    442186052        442293916        442398194        442492120       
442581120        449080225        449116409        449148519        449180488   
    449212323        449244136        449275866        449305341       
449336783        449368307        449399575        449430842        449462266   
    449493766   

440634863

    442186060        442293965        442398210        442492203       
442581146        449080233        449116417        449148527        449180496   
    449212331        449244144        449275874        449305358       
449336791        449368315        449399583        449430859        449462274   
    449493774   

440634905

    442186078        442293999        442398236        442492237       
442581195        449080241        449116425        449148535        449180504   
    449212349        449244151        449275882        449305366       
449336809        449368323        449399591        449430867        449462282   
    449493782   

440635142

    442186110        442294039        442398269        442492328       
442581229        449080258        449116433        449148543        449180512   
    449212356        449244169        449275890        449305374       
449336817        449368331        449399609        449430875        449462290   
    449493790   

440635191

    442186193        442294047        442398277        442492351       
442581260        449080266        449116441        449148568        449180520   
    449212364        449244177        449275908        449305382       
449336825        449368349        449399617        449430883        449462308   
    449493808   

440635233

    442186250        442294138        442398293        442492377       
442581278        449080282        449116458        449148576        449180538   
    449212372        449244185        449275916        449305390       
449336833        449368356        449399625        449430891        449462316   
    449493816   

440635274

    442186284        442294146        442398319        442492401       
442581302        449080316        449116466        449148584        449180546   
    449212380        449244193        449275924        449305408       
449336841        449368364        449399633        449430909        449462324   
    449493824   

440635373

    442186300        442294153        442398327        442492419       
442581310        449080365        449116474        449148592        449180553   
    449212398        449244201        449275932        449305416       
449336858        449368372        449399641        449430917        449462332   
    449493832   

440635621

    442186367        442294161        442398335        442492443       
442581344        449080399        449116482        449148626        449180579   
    449212406        449244219        449275940        449305424       
449336866        449368380        449399658        449430925        449462340   
    449493840   

440635738

    442186375        442294179        442398350        442492450       
442581369        449080431        449116490        449148634        449180587   
    449212414        449244227        449275957        449305432       
449336874        449368398        449399666        449430933        449462357   
    449493857   

440635746

    442186383        442294187        442398384        442492492       
442581419        449080456        449116508        449148659        449180595   
    449212422        449244235        449275965        449305440       
449336882        449368406        449399674        449430941        449462415   
    449493865   

440635795

    442186391        442294245        442398525        442492518       
442581443        449080464        449116516        449148667        449180603   
    449212430        449244243        449275973        449305457       
449336890        449368414        449399682        449430958        449462423   
    449493873   

440635886

    442186615        442294310        442398541        442492534       
442581450        449080472        449116524        449148675        449180611   
    449212448        449244250        449275981        449305465       
449336908        449368422        449399690        449430966        449462431   
    449493881   

440635894

    442186631        442294351        442398574        442492542       
442581492        449080480        449116532        449148683        449180629   
    449212455        449244268        449275999        449305473       
449336916        449368430        449399708        449430974        449462449   
    449493899   

440636124

    442186789        442294369        442398582        442492559       
442581500        449080522        449116557        449148691        449180637   
    449212463        449244276        449276005        449305481       
449336924        449368448        449399716        449430982        449462456   
    449493907   

440636256

    442186847        442294393        442398590        442492575       
442581567        449080605        449116565        449148709        449180645   
    449212471        449244284        449276013        449305499       
449336932        449368455        449399724        449430990        449462464   
    449493915   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440636280

    442186979        442294401        442398640        442492625       
442581625        449080613        449116573        449148717        449180652   
    449212489        449244292        449276021        449305507       
449336940        449368463        449399732        449431006        449462472   
    449493923   

440636777

    442186987        442294435        442398707        442492666       
442581641        449080647        449116599        449148725        449180660   
    449212497        449244300        449276039        449305515       
449336957        449368471        449399740        449431014        449462480   
    449493931   

440636850

    442187027        442294443        442398723        442492682       
442581666        449080654        449116607        449148733        449180678   
    449212505        449244318        449276047        449305523       
449336965        449368489        449399757        449431022        449462498   
    449493949   

440636876

    442187068        442294468        442398731        442492740       
442581674        449080688        449116615        449148741        449180686   
    449212513        449244326        449276054        449305531       
449336973        449368497        449399765        449431030        449462506   
    449493956   

440636926

    442187092        442294476        442398756        442492765       
442581690        449080704        449116623        449148758        449180694   
    449212521        449244334        449276062        449305549       
449336981        449368505        449399773        449431048        449462514   
    449493964   

440636983

    442187126        442294484        442398772        442492781       
442581716        449080712        449116631        449148766        449180702   
    449212539        449244342        449276070        449305556       
449336999        449368513        449399781        449431055        449462522   
    449493972   

440637197

    442187142        442294492        442398780        442493011       
442581724        449080746        449116649        449148774        449180710   
    449212547        449244359        449276088        449305564       
449337005        449368521        449399799        449431063        449462530   
    449493980   

440638922

    442187159        442294518        442398814        442493029       
442581765        449080753        449116656        449148782        449180728   
    449212554        449244367        449276096        449305572       
449337013        449368539        449399807        449431071        449462548   
    449493998   

440639128

    442187167        442294526        442398830        442493060       
442581773        449080761        449116664        449148790        449180736   
    449212562        449244375        449276104        449305580       
449337021        449368547        449399815        449431089        449462555   
    449494004   

440639367

    442187209        442294534        442398848        442493078       
442581781        449080878        449116672        449148808        449180744   
    449212570        449244383        449276112        449305598       
449337039        449368554        449399823        449431097        449462563   
    449494012   

440639375

    442187217        442294542        442398855        442493177       
442581799        449080886        449116680        449148816        449180751   
    449212588        449244391        449276120        449305606       
449337047        449368562        449399831        449431105        449462571   
    449494020   

440639409

    442187241        442294559        442398889        442493185       
442581815        449080894        449116698        449148824        449180769   
    449212596        449244409        449276138        449305614       
449337054        449368570        449399849        449431113        449462589   
    449494038   

440639441

    442187415        442294609        442398939        442493201       
442581831        449080977        449116706        449148832        449180777   
    449212604        449244417        449276146        449305622       
449337062        449368588        449399856        449431121        449462597   
    449494046   

440639466

    442187449        442294633        442398947        442493235       
442581864        449081017        449116714        449148840        449180793   
    449212612        449244425        449276153        449305630       
449337070        449368596        449399864        449431139        449462605   
    449494053   

440639664

    442187498        442294666        442398988        442493292       
442581922        449081041        449116722        449148857        449180801   
    449212620        449244433        449276161        449305648       
449337088        449368604        449399872        449431147        449462613   
    449494061   

440639706

    442187514        442294682        442399036        442493300       
442581930        449081082        449116730        449148873        449180819   
    449212638        449244441        449276179        449305655       
449337096        449368612        449399880        449431154        449462621   
    449494079   

440639813

    442187621        442294740        442399101        442493318       
442581971        449081090        449116748        449148881        449180827   
    449212646        449244458        449276187        449305663       
449337104        449368620        449399898        449431162        449462639   
    449494087   

440639995

    442187654        442294757        442399127        442493326       
442581997        449081116        449116755        449148899        449180835   
    449212653        449244466        449276195        449305671       
449337112        449368638        449399906        449431170        449462647   
    449494095   

440640019

    442187738        442294765        442399168        442493425       
442582029        449081124        449116763        449148907        449180843   
    449212661        449244474        449276203        449305689       
449337120        449368646        449399914        449431188        449462654   
    449494103   

440640027

    442187753        442294773        442399275        442493433       
442582045        449081132        449116771        449148915        449180850   
    449212679        449244482        449276211        449305697       
449337138        449368653        449399922        449431196        449462662   
    449494111   

440640084

    442187779        442294781        442399309        442493441       
442582078        449081157        449116789        449148923        449180868   
    449212687        449244490        449276229        449305705       
449337146        449368661        449399930        449431204        449462670   
    449494129   

440640100

    442187894        442294807        442399341        442493466       
442582110        449081181        449116797        449148931        449180876   
    449212695        449244508        449276237        449305713       
449337153        449368679        449399948        449431212        449462688   
    449494137   

440640167

    442187969        442294872        442399358        442493490       
442582128        449081231        449116805        449148949        449180884   
    449212703        449244516        449276245        449305721       
449337161        449368687        449399955        449431220        449462696   
    449494145   

440640258

    442187977        442294880        442399366        442493508       
442582185        449081256        449116813        449148956        449180892   
    449212711        449244524        449276252        449305739       
449337179        449368695        449399963        449431238        449462704   
    449494152   

440640290

    442188025        442294922        442399440        442493516       
442582193        449081272        449116821        449148964        449180900   
    449212729        449244532        449276260        449305747       
449337187        449368703        449399971        449431246        449462712   
    449494160   

440640308

    442188033        442294948        442399457        442493581       
442582235        449081280        449116839        449148972        449180918   
    449212737        449244540        449276278        449305754       
449337195        449368711        449399989        449431253        449462720   
    449494178   

440640407

    442188041        442294971        442399473        442493607       
442582276        449081348        449116847        449148980        449180926   
    449212745        449244557        449276286        449305762       
449337203        449368729        449399997        449431261        449462738   
    449494186   

440640464

    442188058        442295077        442399507        442493623       
442582284        449081371        449116854        449148998        449180934   
    449212752        449244565        449276302        449305770       
449337211        449368737        449400001        449431279        449462746   
    449494194   

440640506

    442188074        442295085        442399515        442493672       
442582292        449081397        449116862        449149004        449180942   
    449212760        449244573        449276310        449305788       
449337229        449368745        449400019        449431287        449462753   
    449494202   

440640720

    442188124        442295101        442399531        442493698       
442582334        449081421        449116870        449149012        449180959   
    449212778        449244581        449276328        449305796       
449337237        449368752        449400027        449431295        449462761   
    449494210   

440640779

    442188132        442295143        442399556        442493730       
442582342        449081454        449116888        449149020        449180967   
    449212786        449244599        449276336        449305804       
449337245        449368760        449400035        449431303        449462779   
    449494228   

440640837

    442188140        442295150        442399564        442493755       
442582375        449081504        449116896        449149038        449180975   
    449212794        449244607        449276344        449305812       
449337252        449368778        449400043        449431311        449462787   
    449494236   

440640860

    442188173        442295184        442399580        442493797       
442582391        449081520        449116904        449149046        449180983   
    449212802        449244615        449276351        449305820       
449337260        449368786        449400050        449431329        449462795   
    449494244   

440641256

    442188181        442295226        442399663        442493847       
442582409        449081546        449116912        449149053        449180991   
    449212810        449244623        449276369        449305838       
449337286        449368794        449400068        449431337        449462803   
    449494251   

440641397

    442188231        442295242        442399705        442493870       
442582425        449081561        449116920        449149061        449181007   
    449212828        449244656        449276377        449305846       
449337294        449368802        449400076        449431345        449462811   
    449494269   

440641413

    442188249        442295291        442399721        442493888       
442582433        449081587        449116938        449149079        449181015   
    449212836        449244664        449276385        449305853       
449337302        449368810        449400084        449431352        449462829   
    449494277   

440641454

    442188363        442295341        442399952        442493920       
442582466        449081629        449116946        449149087        449181023   
    449212844        449244672        449276393        449305861       
449337310        449368828        449400092        449431360        449462837   
    449494285   

440641553

    442188371        442295416        442399960        442493938       
442582516        449081686        449116953        449149095        449181031   
    449212851        449244680        449276401        449305879       
449337328        449368836        449400100        449431378        449462845   
    449494293   

440641660

    442188389        442295424        442399978        442493979       
442582524        449081702        449116961        449149103        449181049   
    449212869        449244698        449276419        449305887       
449337336        449368844        449400118        449431386        449462852   
    449494301   

440641694

    442188454        442295432        442400016        442493987       
442582532        449081769        449116979        449149111        449181056   
    449212885        449244706        449276427        449305895       
449337344        449368851        449400126        449431394        449462860   
    449494319   

440641751

    442188496        442295457        442400032        442493995       
442582540        449081801        449116987        449149129        449181064   
    449212893        449244714        449276435        449305903       
449337351        449368869        449400134        449431402        449462878   
    449494327   

440642924

    442188512        442295481        442400149        442494027       
442582557        449081819        449116995        449149137        449181072   
    449212919        449244722        449276443        449305911       
449337369        449368877        449400142        449431410        449462886   
    449494335   

440643492

    442188520        442295499        442400180        442494076       
442582573        449081843        449117001        449149145        449181080   
    449212927        449244730        449276450        449305929       
449337377        449368893        449400159        449431428        449462894   
    449494343   

440643534

    442188538        442295556        442400206        442494092       
442582599        449081868        449117019        449149152        449181098   
    449212935        449244748        449276468        449305937       
449337385        449368901        449400167        449431436        449462902   
    449494350   

440643559

    442188579        442295564        442400230        442494167       
442582607        449081876        449117027        449149160        449181106   
    449212943        449244755        449276476        449305945       
449337393        449368919        449400175        449431444        449462928   
    449494368   

440643567

    442188611        442295614        442400248        442494274       
442582649        449081967        449117035        449149178        449181114   
    449212950        449244763        449276484        449305952       
449337401        449368927        449400183        449431451        449462936   
    449494376   

440643682

    442188660        442295655        442400339        442494282       
442582664        449081975        449117043        449149186        449181122   
    449212968        449244771        449276492        449305960       
449337419        449368935        449400191        449431469        449462944   
    449494384   

440643807

    442188686        442295671        442400347        442494316       
442582706        449081983        449117050        449149194        449181130   
    449212976        449244789        449276500        449305978       
449337427        449368943        449400209        449431477        449462951   
    449494392   

440643849

    442188702        442295689        442400354        442494324       
442582714        449081991        449117068        449149202        449181148   
    449212984        449244797        449276518        449305986       
449337435        449368950        449400217        449431485        449462969   
    449494400   

440644086

    442188777        442295804        442400388        442494332       
442582722        449082007        449117076        449149210        449181155   
    449212992        449244805        449276526        449305994       
449337443        449368968        449400225        449431493        449462977   
    449494418   

440644904

    442188835        442295903        442400404        442494340       
442582730        449082056        449117084        449149228        449181163   
    449213008        449244813        449276534        449306000       
449337450        449368976        449400233        449431501        449462985   
    449494426   

440644946

    442188868        442295937        442400453        442494381       
442582755        449082072        449117092        449149236        449181171   
    449213016        449244821        449276542        449306018       
449337468        449368984        449400241        449431519        449462993   
    449494434   

440645042

    442188876        442295945        442400461        442494399       
442582771        449082080        449117100        449149244        449181189   
    449213024        449244839        449276559        449306026       
449337476        449368992        449400258        449431527        449463009   
    449494442   

440645125

    442188942        442295952        442400495        442494407       
442582789        449082098        449117118        449149251        449181197   
    449213032        449244847        449276567        449306034       
449337484        449369008        449400266        449431535        449463017   
    449494459   

440645281

    442188967        442296000        442400503        442494415       
442582805        449082106        449117126        449149269        449181205   
    449213040        449244854        449276575        449306042       
449337492        449369016        449400274        449431543        449463025   
    449494467   

440645331

    442188975        442296133        442400560        442494423       
442582896        449082130        449117134        449149277        449181213   
    449213057        449244862        449276583        449306059       
449337500        449369024        449400282        449431550        449463033   
    449494475   

440645620

    442188991        442296174        442400602        442494449       
442582904        449082213        449117142        449149285        449181221   
    449213065        449244870        449276591        449306067       
449337518        449369032        449400290        449431568        449463041   
    449494483   

440645737

    442189171        442296190        442400644        442494480       
442582912        449082239        449117159        449149293        449181239   
    449213073        449244888        449276609        449306075       
449337526        449369040        449400308        449431576        449463058   
    449494491   

440646891

    442189197        442296216        442400651        442494498       
442582938        449082247        449117167        449149301        449181247   
    449213081        449244896        449276617        449306083       
449337534        449369057        449400316        449431584        449463066   
    449494509   

440646909

    442189221        442296232        442400693        442494522       
442582987        449082262        449117175        449149327        449181254   
    449213099        449244904        449276625        449306091       
449337542        449369065        449400324        449431592        449463074   
    449494517   

440647402

    442189262        442296257        442400735        442494530       
442582995        449082270        449117183        449149335        449181262   
    449213107        449244912        449276633        449306109       
449337559        449369073        449400332        449431600        449463082   
    449494525   

440647584

    442189270        442296323        442400768        442494548       
442583027        449082288        449117191        449149343        449181270   
    449213115        449244920        449276641        449306117       
449337567        449369081        449400340        449431618        449463090   
    449494533   

440647758

    442189288        442296380        442400800        442494563       
442583043        449082296        449117209        449149350        449181296   
    449213123        449244938        449276658        449306125       
449337575        449369099        449400357        449431626        449463108   
    449494541   

440647816

    442189320        442296414        442400818        442494605       
442583050        449082346        449117217        449149368        449181304   
    449213131        449244946        449276666        449306133       
449337583        449369107        449400365        449431634        449463116   
    449494558   

440647956

    442189338        442296422        442400834        442494621       
442583068        449082353        449117233        449149376        449181312   
    449213149        449244953        449276674        449306141       
449337591        449369115        449400373        449431642        449463124   
    449494566   

440648459

    442189361        442296463        442400883        442494720       
442583076        449082411        449117241        449149384        449181320   
    449213156        449244961        449276682        449306158       
449337609        449369123        449400381        449431659        449463132   
    449494574   

440648475

    442189437        442296497        442400891        442494746       
442583100        449082429        449117258        449149392        449181338   
    449213164        449244979        449276690        449306166       
449337617        449369131        449400399        449431667        449463140   
    449494582   

440648541

    442189452        442296513        442400909        442494787       
442583142        449082452        449117266        449149400        449181346   
    449213172        449244987        449276708        449306174       
449337625        449369149        449400407        449431675        449463157   
    449494590   

440648608

    442189544        442296588        442400925        442494803       
442583159        449082460        449117274        449149418        449181353   
    449213180        449244995        449276716        449306182       
449337633        449369156        449400415        449431683        449463165   
    449494608   

440648616

    442189569        442296604        442400974        442494829       
442583175        449082478        449117282        449149426        449181361   
    449213198        449245000        449276724        449306190       
449337641        449369164        449400423        449431691        449462365   
    449494616   

440648657

    442189577        442296653        442400990        442494886       
442583191        449082486        449117308        449149434        449181379   
    449213206        449245018        449276732        449306208       
449337658        449369172        449400431        449431709        449462373   
    449494624   

440648681

    442189635        442296687        442401006        442494902       
442583233        449082536        449117316        449149442        449181387   
    449213214        449245026        449276740        449306216       
449337666        449369180        449400449        449431717        449462381   
    449494632   

440648798

    442189643        442296752        442401014        442494936       
442583241        449082551        449117324        449149467        449181395   
    449213222        449245034        449276757        449306224       
449337674        449369198        449400456        449431725        449462399   
    449494640   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440648806

    442189650        442296760        442401055        442494969       
442583266        449082585        449117332        449149475        449181403   
    449213230        449245042        449276765        449306232       
449337682        449369206        449400464        449431733        449462407   
    449494657   

440648871

    442189676        442296810        442401105        442494977       
442583282        449082593        449117340        449149483        449181411   
    449213248        449245059        449276773        449306240       
449337690        449369214        449400472        449431741        449463173   
    449494665   

440648905

    442189759        442296828        442401154        442495016       
442583290        449082643        449117365        449149491        449181429   
    449213255        449245067        449276781        449306257       
449337708        449369222        449400480        449431758        449463181   
    449494673   

440649135

    442189783        442296836        442401196        442495081       
442583431        449082692        449117373        449149509        449181437   
    449213263        449245075        449276799        449306265       
449337716        449369230        449400498        449431766        449463199   
    449494681   

440649150

    442189882        442296869        442401246        442495099       
442583456        449082700        449117381        449149517        449181445   
    449213271        449245083        449276807        449306273       
449337724        449369248        449400506        449431774        449463207   
    449494699   

440649267

    442189890        442296935        442401329        442495149       
442583480        449082767        449117399        449149525        449181452   
    449213289        449245091        449276815        449306281       
449337732        449369255        449400514        449431782        449463215   
    449494707   

440649457

    442189924        442296992        442401394        442495230       
442583530        449082775        449117407        449149533        449181460   
    449213297        449245109        449276823        449306299       
449337740        449369263        449400522        449431790        449463223   
    449494715   

440649622

    442189957        442297057        442401451        442495263       
442583555        449082809        449117415        449149541        449181478   
    449213305        449245117        449276831        449306307       
449337757        449369271        449400530        449431808        449463231   
    449494723   

440649663

    442189965        442297131        442401469        442495271       
442583571        449082833        449117423        449149558        449181486   
    449213313        449245125        449276849        449306315       
449337765        449369289        449400548        449431816        449463249   
    449494731   

440649853

    442190021        442297156        442401485        442495396       
442583613        449082916        449117431        449149566        449181494   
    449213321        449245133        449276856        449306323       
449337773        449369297        449400555        449431824        449463256   
    449494749   

440649861

    442190062        442297198        442401493        442495412       
442583639        449082924        449117449        449149574        449181502   
    449213339        449245141        449276864        449306331       
449337781        449369305        449400563        449431832        449463264   
    449494756   

440649879

    442190070        442297230        442401501        442495438       
442583654        449082981        449117456        449149582        449181510   
    449213347        449245158        449276872        449306349       
449337799        449369313        449400571        449431840        449463272   
    449494764   

440649937

    442190096        442297248        442401550        442495446       
442583704        449082999        449117464        449149590        449181528   
    449213354        449245166        449276880        449306356       
449337807        449369321        449400589        449431857        449463280   
    449494772   

440650059

    442190187        442297271        442401592        442495461       
442583753        449083054        449117472        449149608        449181536   
    449213362        449245174        449276898        449306364       
449337815        449369339        449400597        449431865        449463298   
    449494780   

440650083

    442190260        442297313        442401659        442495495       
442583795        449083120        449117480        449149616        449181544   
    449213370        449245182        449276906        449306372       
449337823        449369347        449400605        449431873        449463306   
    449494798   

440650109

    442190286        442297321        442401709        442495511       
442583811        449083146        449117498        449149624        449181551   
    449213388        449245190        449276914        449306380       
449337831        449369354        449400613        449431881        449463314   
    449494806   

440650117

    442190294        442297339        442401717        442495529       
442583852        449083153        449117506        449149632        449181569   
    449213396        449245208        449276922        449306398       
449337849        449369362        449400621        449431899        449463322   
    449494814   

440650190

    442190302        442297412        442401758        442495586       
442583894        449083179        449117514        449149640        449181577   
    449213404        449245216        449276930        449306406       
449337856        449369370        449400639        449431907        449463330   
    449494822   

440650216

    442190310        442297420        442401790        442495628       
442583944        449083286        449117522        449149657        449181585   
    449213412        449245224        449276948        449306414       
449337864        449369388        449400647        449431915        449463348   
    449494830   

440650562

    442190328        442297453        442401824        442495651       
442583977        449083328        449117530        449149665        449181593   
    449213420        449245232        449276955        449306422       
449337872        449369396        449400654        449431923        449463355   
    449494848   

440650703

    442190336        442297461        442401832        442495669       
442583985        449083385        449117548        449149673        449181601   
    449213438        449245240        449276963        449306430       
449337880        449369404        449400662        449431931        449463363   
    449494855   

440650729

    442190344        442297552        442401857        442495693       
442584017        449083450        449117555        449149681        449181619   
    449213446        449245265        449276971        449306448       
449337898        449369412        449400670        449431949        449463371   
    449494863   

440650745

    442190351        442297594        442401881        442495701       
442584025        449083468        449117563        449149699        449181627   
    449213453        449245273        449276989        449306455       
449337906        449369420        449400688        449431956        449463389   
    449494871   

440650786

    442190435        442297610        442401980        442495719       
442584041        449083526        449117571        449149707        449181635   
    449213461        449245281        449276997        449306463       
449337914        449369438        449400696        449431964        449463397   
    449494889   

440650794

    442190476        442297644        442402012        442495750       
442584090        449083542        449117589        449149715        449181643   
    449213479        449245299        449277003        449306471       
449337922        449369446        449400704        449431972        449463405   
    449494897   

440650877

    442190492        442297677        442402046        442495800       
442584132        449083559        449117597        449149723        449181650   
    449213487        449245307        449277011        449306489       
449337930        449369453        449400712        449431980        449463413   
    449494905   

440650984

    442190500        442297685        442402111        442495859       
442584165        449083583        449117605        449149731        449181668   
    449213495        449245315        449277029        449306497       
449337948        449369461        449400720        449431998        449463421   
    449494921   

440651024

    442190567        442297701        442402137        442495941       
442584173        449083633        449117613        449149749        449181676   
    449213503        449245323        449277037        449306505       
449337955        449369479        449400738        449432004        449463439   
    449494939   

440651057

    442190591        442297776        442402152        442495958       
442584223        449083666        449117621        449149756        449181684   
    449213511        449245331        449277045        449306513       
449337963        449369487        449400746        449432012        449463447   
    449494947   

440651065

    442190633        442297859        442402160        442495966       
442584231        449083708        449117639        449149764        449181692   
    449213529        449245349        449277052        449306521       
449337971        449369495        449400753        449432020        449463454   
    449494954   

440651214

    442190674        442297883        442402202        442496006       
442584264        449083716        449117647        449149772        449181700   
    449213545        449245356        449277060        449306539       
449337989        449369503        449400761        449432038        449463462   
    449494962   

440651388

    442190682        442297990        442402228        442496030       
442584322        449083740        449117654        449149780        449181718   
    449213552        449245364        449277078        449306547       
449337997        449369511        449400779        449432046        449463470   
    449494970   

440651404

    442190690        442298097        442402236        442496063       
442584355        449083773        449117662        449149798        449181726   
    449213560        449245372        449277094        449306554       
449338003        449369529        449400787        449432053        449463488   
    449494988   

440651529

    442190781        442298188        442402244        442496097       
442584363        449083781        449117670        449149806        449181734   
    449213578        449245380        449277102        449306562       
449338011        449369537        449400795        449432061        449463496   
    449494996   

440651545

    442190799        442298451        442402251        442496113       
442584421        449083799        449117688        449149814        449181742   
    449213586        449245398        449277110        449306570       
449338029        449369545        449400803        449432079        449463504   
    449495001   

440651586

    442190807        442298634        442402285        442496147       
442584447        449083807        449117696        449149822        449181759   
    449213594        449245406        449277128        449306588       
449338037        449369552        449400811        449432087        449463512   
    449495019   

440651784

    442190898        442298642        442402293        442496154       
442584462        449083856        449117704        449149830        449181767   
    449213602        449245414        449277136        449306596       
449338045        449369560        449400829        449432095        449463520   
    449495027   

440651800

    442190922        442298667        442402301        442496212       
442584470        449083898        449117712        449149848        449181775   
    449213610        449245422        449277144        449306604       
449338052        449369578        449400837        449432103        449463538   
    449495035   

440651933

    442190930        442298766        442402327        442496220       
442584512        449083930        449117720        449149855        449181783   
    449213628        449245430        449277151        449306612       
449338060        449369586        449400845        449432111        449463546   
    449495043   

440651958

    442190955        442298816        442402343        442496246       
442584520        449083948        449117738        449149863        449181791   
    449213636        449245448        449277169        449306620       
449338078        449369594        449400852        449432129        449463553   
    449495050   

440652030

    442190963        442298832        442402350        442496295       
442584553        449083955        449117746        449149871        449181809   
    449213644        449245455        449277177        449306638       
449338086        449369602        449400860        449432137        449463561   
    449495068   

440652170

    442190971        442298865        442402400        442496311       
442584587        449083963        449117753        449149889        449181817   
    449213651        449245463        449277185        449306646       
449338094        449369610        449400878        449432145        449463579   
    449495076   

440652246

    442190997        442298923        442402467        442496378       
442584595        449083971        449117761        449149897        449181833   
    449213669        449245471        449277193        449306653       
449338102        449369628        449400886        449432152        449463587   
    449495084   

440652287

    442191011        442298949        442402491        442496444       
442584629        449083989        449117779        449149905        449181841   
    449213677        449245489        449277201        449306661       
449338110        449369636        449400894        449432160        449463595   
    449495092   

440652352

    442191045        442298980        442402517        442496469       
442584686        449084003        449117787        449149913        449181858   
    449213685        449245497        449277219        449306679       
449338128        449369644        449400902        449432178        449463603   
    449495100   

440652535

    442191060        442299046        442402525        442496501       
442584728        449084011        449117803        449149921        449181866   
    449213693        449245505        449277227        449306687       
449338136        449369651        449400910        449432186        449463611   
    449495118   

440652709

    442191086        442299053        442402558        442496535       
442584736        449084078        449117811        449149939        449181874   
    449213701        449245513        449277235        449306695       
449338144        449369669        449400928        449432194        449463629   
    449495126   

440652865

    442191128        442299079        442402566        442496543       
442584769        449084102        449117829        449149947        449181882   
    449213719        449245521        449277243        449306703       
449338151        449369677        449400936        449432202        449463637   
    449495134   

440652873

    442191177        442299137        442402574        442496576       
442584785        449084136        449117837        449149954        449181890   
    449213727        449245539        449277250        449306711       
449338169        449369685        449400944        449432210        449463645   
    449495142   

440652881

    442191185        442299210        442402608        442496592       
442584801        449084151        449117845        449149962        449181908   
    449213735        449245547        449277268        449306729       
449338177        449369693        449400951        449432228        449463652   
    449495159   

440652949

    442191193        442299236        442402657        442496618       
442584819        449084169        449117852        449149970        449181916   
    449213743        449245554        449277276        449306737       
449338185        449369701        449400969        449432236        449463660   
    449495167   

440652980

    442191219        442299251        442402665        442496634       
442584835        449084201        449117860        449149988        449181924   
    449213750        449245562        449277284        449306745       
449338193        449369719        449400977        449432244        449463678   
    449495175   

440653053

    442191250        442299269        442402681        442496659       
442584843        449084268        449117878        449149996        449181932   
    449213768        449245570        449277292        449306752       
449338201        449369727        449400985        449432251        449463686   
    449495183   

440653145

    442191276        442299293        442402707        442496667       
442584850        449084276        449117886        449150002        449181940   
    449213776        449245588        449277300        449306760       
449338219        449369735        449400993        449432269        449463694   
    449495191   

440653160

    442191334        442299335        442402715        442496691       
442584868        449084284        449117894        449150010        449181957   
    449213784        449245596        449277318        449306778       
449338227        449369743        449401009        449432277        449463702   
    449495209   

440653368

    442191342        442299343        442402749        442496709       
442584876        449084300        449117902        449150028        449181965   
    449213792        449245604        449277326        449306786       
449338235        449369750        449401017        449432285        449463710   
    449495217   

440653426

    442191367        442299368        442402756        442496717       
442584900        449084342        449117910        449150036        449181973   
    449213800        449245612        449277334        449306794       
449338243        449369768        449401025        449432293        449463736   
    449495225   

440653657

    442191375        442299376        442402764        442496725       
442584926        449084359        449117928        449150044        449181981   
    449213818        449245620        449277342        449306802       
449338250        449369776        449401033        449432301        449463744   
    449495233   

440654036

    442191441        442299392        442402798        442496733       
442584942        449084375        449117936        449150051        449181999   
    449213826        449245638        449277359        449306810       
449338268        449369784        449401041        449432319        449463751   
    449495241   

440654127

    442191458        442299418        442402830        442496741       
442585006        449084433        449117951        449150069        449182005   
    449213834        449245646        449277367        449306828       
449338276        449369792        449401058        449432327        449463769   
    449495258   

440654390

    442191466        442299459        442402855        442496766       
442585055        449084441        449117969        449150077        449182013   
    449213842        449245653        449277375        449306836       
449338284        449369800        449401066        449432335        449463777   
    449495266   

440654465

    442191490        442299483        442402913        442496840       
442585089        449084466        449117985        449150085        449182021   
    449213859        449245661        449277383        449306844       
449338292        449369818        449401074        449432343        449463785   
    449495274   

440654952

    442191516        442299517        442402970        442496873       
442585105        449084573        449117993        449150093        449182039   
    449213867        449245679        449277391        449306851       
449338300        449369826        449401082        449432350        449463793   
    449495282   

440655207

    442191532        442299533        442403010        442496907       
442585113        449084615        449118009        449150101        449182047   
    449213875        449245687        449277409        449306869       
449338318        449369834        449401090        449432368        449463801   
    449495290   

440655280

    442191565        442299574        442403085        442496956       
442585121        449084623        449118017        449150119        449182054   
    449213883        449245695        449277417        449306877       
449338326        449369842        449401108        449432376        449463819   
    449495308   

440655413

    442191581        442299582        442403101        442496980       
442585139        449084631        449118025        449150127        449182062   
    449213891        449245703        449277425        449306885       
449338334        449369859        449401116        449432384        449463827   
    449495316   

440655439

    442191607        442299590        442403143        442497020       
442585147        449084649        449118033        449150135        449182088   
    449213909        449245711        449277433        449306893       
449338342        449369867        449401124        449432392        449463835   
    449495324   

440655819

    442191615        442299608        442403200        442497046       
442585162        449084656        449118041        449150143        449182096   
    449213917        449245729        449277441        449306901       
449338359        449369875        449401132        449432400        449463843   
    449495332   

440655975

    442191672        442299624        442403218        442497129       
442585188        449084672        449118058        449150150        449182104   
    449213925        449245737        449277458        449306919       
449338367        449369883        449401140        449432418        449463850   
    449495340   

440656163

    442191714        442299632        442403226        442497145       
442585253        449084706        449118066        449150168        449182112   
    449213933        449245745        449277466        449306927       
449338375        449369891        449401157        449432426        449463868   
    449495357   

440656460

    442191813        442299699        442403275        442497251       
442585287        449084755        449118074        449150176        449182120   
    449213941        449245752        449277474        449306935       
449338383        449369909        449401165        449432434        449463876   
    449495365   

440656528

    442191979        442299715        442403283        442497277       
442585295        449084763        449118082        449150184        449182146   
    449213958        449245760        449277482        449306943       
449338391        449369917        449401173        449432442        449463884   
    449495373   

440656536

    442192167        442299731        442403333        442497301       
442585345        449084813        449118090        449150192        449182153   
    449213966        449245778        449277490        449306950       
449338409        449369925        449401181        449432459        449463892   
    449495381   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440656627

    442192225        442299780        442403382        442497327       
442585352        449084821        449118108        449150200        449182161   
    449213974        449245786        449277508        449306968       
449338417        449369933        449401199        449432475        449463900   
    449495399   

440656718

    442192274        442299798        442403390        442497343       
442585360        449084847        449118124        449150218        449182187   
    449213982        449245794        449277516        449306976       
449338425        449369941        449401207        449432483        449463918   
    449495407   

440656742

    442192308        442299806        442403424        442497368       
442585378        449084888        449118132        449150226        449182195   
    449213990        449245802        449277524        449306984       
449338433        449369966        449401215        449432491        449463942   
    449495415   

440656916

    442192373        442299814        442403473        442497418       
442585402        449084912        449118140        449150234        449182203   
    449214006        449245810        449277532        449306992       
449338441        449369974        449401223        449432509        449463959   
    449495423   

440656999

    442192407        442299855        442403499        442497426       
442585451        449084920        449118157        449150242        449182211   
    449214022        449245828        449277540        449307008       
449338466        449369982        449401231        449432517        449463967   
    449495431   

440657013

    442192449        442299970        442403531        442497459       
442585477        449084938        449118165        449150267        449182229   
    449214030        449245836        449277557        449307016       
449338474        449369990        449401249        449432525        449463975   
    449495449   

440657054

    442192472        442299996        442403549        442497467       
442585576        449085034        449118173        449150275        449182237   
    449214048        449245851        449277565        449307024       
449338482        449370006        449401256        449432533        449463983   
    449495456   

440657245

    442192480        442300026        442403564        442497483       
442585584        449085042        449118181        449150283        449182245   
    449214055        449245869        449277573        449307032       
449338490        449370014        449401264        449432541        449463991   
    449495464   

440657328

    442192498        442300091        442403622        442497509       
442585600        449085125        449118199        449150291        449182252   
    449214063        449245877        449277581        449307040       
449338508        449370022        449401272        449432558        449464007   
    449495472   

440657443

    442192506        442300182        442403739        442497533       
442585642        449085133        449118207        449150309        449182260   
    449214071        449245885        449277599        449307057       
449338516        449370030        449401280        449432566        449464015   
    449495480   

440657476

    442192514        442300216        442403754        442497582       
442585659        449085141        449118215        449150325        449182278   
    449214089        449245893        449277607        449307065       
449338524        449370048        449401298        449432574        449464023   
    449495498   

440657658

    442192548        442300224        442403762        442497640       
442585683        449085166        449118223        449150333        449182286   
    449214097        449245901        449277615        449307073       
449338532        449370055        449401306        449432582        449464031   
    449495506   

440657732

    442192563        442300273        442403804        442497699       
442585741        449085216        449118231        449150341        449182294   
    449214105        449245919        449277623        449307081       
449338540        449370063        449401314        449432608        449464049   
    449495514   

440657807

    442192571        442300299        442403812        442497707       
442585758        449085224        449118249        449150358        449182302   
    449214113        449245927        449277631        449307099       
449338557        449370071        449401322        449432616        449464056   
    449495522   

440657922

    442192589        442300307        442403820        442497756       
442585766        449085240        449118256        449150366        449182310   
    449214121        449245943        449277649        449307107       
449338565        449370089        449401330        449432624        449464064   
    449495530   

440657930

    442192639        442300414        442403838        442497814       
442585824        449085257        449118264        449150374        449182328   
    449214139        449245950        449277656        449307115       
449338573        449370097        449401348        449432632        449464072   
    449495548   

440658011

    442192654        442300448        442403846        442497822       
442585857        449085273        449118272        449150390        449182344   
    449214147        449245968        449277664        449307123       
449338581        449370105        449401355        449432640        449464080   
    449495555   

440658060

    442192837        442300455        442403879        442497970       
442585881        449085315        449118280        449150408        449182351   
    449214162        449245976        449277672        449307131       
449338599        449370113        449401363        449432657        449464098   
    449495571   

440658169

    442192878        442300463        442403887        442498010       
442585972        449085323        449118298        449150416        449182369   
    449214170        449245984        449277680        449307149       
449338607        449370121        449401371        449432665        449464106   
    449495589   

440658227

    442192886        442300604        442403903        442498028       
442585998        449085356        449118306        449150424        449182377   
    449214196        449245992        449277698        449307156       
449338615        449370139        449401389        449432673        449464114   
    449495597   

440658268

    442192894        442300620        442403911        442498044       
442586004        449085364        449118314        449150432        449182385   
    449214204        449246008        449277706        449307164       
449338623        449370147        449401397        449432681        449464122   
    449495605   

440658318

    442192936        442300646        442403937        442498077       
442586020        449085380        449118322        449150440        449182393   
    449214212        449246016        449277714        449307172       
449338631        449370154        449401405        449432699        449464130   
    449495613   

440658359

    442192985        442300687        442403952        442498085       
442586137        449085414        449118330        449150457        449182401   
    449214220        449246024        449277722        449307180       
449338649        449370162        449401413        449432707        449464148   
    449495621   

440658508

    442192993        442300729        442404034        442498093       
442586178        449085448        449118348        449150465        449182419   
    449214238        449246032        449277730        449307198       
449338656        449370170        449401421        449432715        449464155   
    449495639   

440658565

    442193082        442300802        442404067        442498143       
442586202        449085455        449118355        449150473        449182427   
    449214246        449246040        449277748        449307206       
449338664        449370188        449401439        449432723        449464163   
    449495647   

440658615

    442193124        442300836        442404125        442498200       
442586228        449085489        449118363        449150481        449182435   
    449214253        449246057        449277755        449307214       
449338672        449370196        449401447        449432731        449464171   
    449495654   

440658649

    442193140        442300844        442404158        442498218       
442586251        449085570        449118371        449150499        449182443   
    449214261        449246065        449277763        449307222       
449338680        449370212        449401454        449432749        449464189   
    449495662   

440658789

    442193330        442300927        442404166        442498267       
442586301        449085612        449118389        449150507        449182450   
    449214279        449246073        449277771        449307230       
449338698        449370220        449401462        449432756        449464197   
    449495670   

440658953

    442193371        442300976        442404182        442498283       
442586319        449085661        449118397        449150515        449182468   
    449214287        449246081        449277789        449307248       
449338706        449370238        449401470        449432764        449464205   
    449495688   

440658995

    442193397        442301016        442404232        442498291       
442586350        449085679        449118405        449150523        449182476   
    449214295        449246099        449277797        449307255       
449338714        449370253        449401488        449432772        449464213   
    449495696   

440659027

    442193405        442301032        442404265        442498309       
442586392        449085711        449118413        449150531        449182484   
    449214303        449246107        449277805        449307263       
449338722        449370261        449401496        449432780        449464221   
    449495704   

440659100

    442193413        442301040        442404331        442498325       
442586442        449085745        449118439        449150549        449182492   
    449214311        449246115        449277813        449307271       
449338730        449370279        449401504        449432798        449464239   
    449495712   

440659118

    442193421        442301081        442404356        442498358       
442586467        449085778        449118447        449150556        449182500   
    449214329        449246123        449277821        449307289       
449338748        449370287        449401512        449432806        449464247   
    449495720   

440659126

    442193454        442301099        442404380        442498366       
442586525        449085786        449118454        449150564        449182518   
    449214337        449246131        449277839        449307297       
449338755        449370295        449401520        449432814        449464254   
    449495738   

440659142

    442193496        442301107        442404414        442498374       
442586533        449085802        449118462        449150572        449182526   
    449214345        449246149        449277854        449307305       
449338763        449370303        449401538        449432822        449464262   
    449495746   

440659290

    442193504        442301149        442404422        442498382       
442586566        449085828        449118470        449150598        449182534   
    449214352        449246156        449277862        449307313       
449338771        449370311        449401546        449432830        449464270   
    449495753   

440659308

    442193512        442301172        442404489        442498408       
442586616        449085836        449118488        449150606        449182542   
    449214360        449246164        449277870        449307321       
449338789        449370329        449401553        449432848        449464288   
    449495761   

440659415

    442193538        442301180        442404539        442498416       
442586624        449085844        449118496        449150614        449182559   
    449214378        449246172        449277888        449307339       
449338797        449370337        449401561        449432855        449464296   
    449495779   

440659456

    442193546        442301263        442404562        442498473       
442586632        449085851        449118504        449150622        449182567   
    449214386        449246180        449277896        449307347       
449338805        449370345        449401579        449432863        449464304   
    449495787   

440659480

    442193561        442301321        442404588        442498481       
442586640        449085869        449118512        449150630        449182575   
    449214394        449246198        449277904        449307354       
449338813        449370352        449401587        449432889        449464312   
    449495795   

440659522

    442193611        442301347        442404604        442498499       
442586715        449085919        449118520        449150648        449182583   
    449214402        449246206        449277912        449307362       
449338821        449370360        449401595        449432897        449464320   
    449495803   

440659571

    442193629        442301388        442404646        442498515       
442586723        449085943        449118538        449150655        449182591   
    449214410        449246214        449277920        449307370       
449338839        449370378        449401603        449432905        449464338   
    449495829   

440659639

    442193637        442301453        442404661        442498549       
442586764        449086008        449118546        449150663        449182609   
    449214428        449246222        449277938        449307388       
449338847        449370386        449401611        449432913        449464346   
    449495837   

440659670

    442193652        442301487        442404737        442498564       
442586798        449086024        449118553        449150671        449182617   
    449214436        449246230        449277946        449307396       
449338854        449370394        449401629        449432921        449464353   
    449495845   

440659704

    442193686        442301545        442404760        442498580       
442586806        449086040        449118561        449150689        449182625   
    449214444        449246248        449277953        449307404       
449338862        449370402        449401637        449432939        449464361   
    449495852   

440659795

    442193694        442301560        442404794        442498598       
442586848        449086057        449118579        449150697        449182633   
    449214451        449246255        449277961        449307412       
449338870        449370410        449401645        449432947        449464379   
    449495860   

440659829

    442193710        442301594        442404810        442498697       
442586889        449086073        449118587        449150705        449182641   
    449214469        449246263        449277979        449307420       
449338888        449370428        449401652        449432954        449464387   
    449495878   

440659928

    442193736        442301610        442404851        442498713       
442586996        449086099        449118595        449150713        449182658   
    449214477        449246271        449277987        449307438       
449338896        449370436        449401660        449432962        449464395   
    449495886   

440659936

    442193744        442301636        442404869        442498770       
442587085        449086123        449118603        449150721        449182666   
    449214485        449246289        449277995        449307446       
449338912        449370444        449401678        449432970        449464403   
    449495894   

440660165

    442193769        442301685        442404877        442498804       
442587101        449086149        449118611        449150739        449182674   
    449214493        449246297        449278001        449307453       
449338920        449370451        449401686        449432988        449464411   
    449495902   

440660199

    442193777        442301727        442404893        442498812       
442587127        449086156        449118629        449150747        449182682   
    449214501        449246313        449278019        449307461       
449338938        449370469        449401694        449432996        449464429   
    449495910   

440660256

    442193819        442301743        442404919        442498861       
442587275        449086164        449118637        449150754        449182690   
    449214519        449246321        449278027        449307479       
449338946        449370477        449401702        449433002        449464437   
    449495928   

440660389

    442193835        442301792        442404927        442498887       
442587283        449086222        449118645        449150762        449182708   
    449214527        449246339        449278035        449307487       
449338953        449370485        449401710        449433010        449464445   
    449495936   

440660397

    442193900        442301826        442404950        442498895       
442587358        449086255        449118652        449150770        449182716   
    449214535        449246347        449278043        449307495       
449338961        449370493        449401728        449433028        449464452   
    449495944   

440660413

    442193934        442301834        442404992        442498903       
442587366        449086313        449118660        449150788        449182724   
    449214543        449246354        449278050        449307503       
449338979        449370501        449401736        449433036        449464460   
    449495969   

440660421

    442193942        442301941        442405007        442498911       
442587374        449086321        449118678        449150796        449182732   
    449214550        449246362        449278068        449307511       
449338987        449370519        449401744        449433044        449464478   
    449495977   

440660488

    442193959        442301966        442405031        442498929       
442587382        449086339        449118686        449150804        449182740   
    449214568        449246370        449278076        449307529       
449338995        449370527        449401751        449433051        449464486   
    449495993   

440660637

    442193967        442301982        442405098        442498952       
442587416        449086347        449118694        449150812        449182757   
    449214576        449246388        449278084        449307537       
449339001        449370535        449401769        449433069        449464494   
    449496009   

440660736

    442194007        442302014        442405122        442498960       
442587432        449086362        449118702        449150820        449182765   
    449214584        449246396        449278092        449307545       
449339019        449370543        449401777        449433077        449464502   
    449496017   

440660777

    442194098        442302022        442405239        442498978       
442587465        449086370        449118710        449150838        449182773   
    449214592        449246404        449278100        449307552       
449339027        449370550        449401785        449433085        449464510   
    449496025   

440660868

    442194106        442302030        442405320        442499018       
442587481        449086388        449118728        449150846        449182781   
    449214600        449246412        449278118        449307560       
449339035        449370568        449401793        449433093        449464528   
    449496033   

440660918

    442194122        442302048        442405452        442499026       
442587515        449086412        449118736        449150853        449182799   
    449214618        449246420        449278126        449307578       
449339043        449370576        449401801        449433101        449464536   
    449496041   

440660991

    442194197        442302055        442405494        442499059       
442587531        449086420        449118744        449150861        449182807   
    449214626        449246438        449278134        449307586       
449339050        449370584        449401819        449433119        449464544   
    449496058   

440661007

    442194205        442302154        442405510        442499067       
442587549        449086503        449118751        449150879        449182815   
    449214634        449246446        449278142        449307594       
449339068        449370592        449401827        449433127        449464551   
    449496066   

440661049

    442194239        442302162        442405528        442499083       
442587556        449086529        449118769        449150887        449182823   
    449214642        449246453        449278159        449307602       
449339076        449370600        449401835        449433135        449464569   
    449496074   

440661056

    442194247        442302204        442405650        442499109       
442587572        449086545        449118777        449150895        449182831   
    449214659        449246461        449278167        449307610       
449339084        449370618        449401843        449433143        449464577   
    449496082   

440661072

    442194338        442302238        442405759        442499133       
442587580        449086586        449118785        449150911        449182856   
    449214667        449246479        449278175        449307628       
449339092        449370626        449401850        449433150        449464585   
    449496090   

440661130

    442194395        442302428        442405767        442499141       
442587614        449086602        449118793        449150929        449182864   
    449214675        449246487        449278183        449307636       
449339100        449370634        449401868        449433168        449464593   
    449496108   

440661155

    442194403        442302527        442405775        442499166       
442587648        449086644        449118801        449150937        449182872   
    449214683        449246495        449278191        449307644       
449339118        449370642        449401876        449433176        449464601   
    449496116   

440661163

    442194411        442302600        442405809        442499174       
442587655        449086651        449118819        449150945        449182880   
    449214691        449246503        449278209        449307651       
449339126        449370659        449401884        449433184        449464619   
    449496124   

440661296

    442194536        442302667        442405825        442499257       
442587671        449086669        449118827        449150952        449182898   
    449214709        449246511        449278217        449307669       
449339134        449370667        449401892        449433192        449464627   
    449496132   

440661379

    442194544        442302683        442405833        442499265       
442587713        449086685        449118835        449150960        449182906   
    449214717        449246529        449278225        449307677       
449339142        449370675        449401900        449433200        449464635   
    449496140   

440661544

    442194601        442302758        442405874        442499281       
442587721        449086719        449118843        449150986        449182914   
    449214725        449246537        449278233        449307685       
449339159        449370683        449401918        449433218        449464643   
    449496157   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440661551

    442194619        442302790        442405882        442499331       
442587739        449086727        449118850        449150994        449182922   
    449214733        449246545        449278241        449307693       
449339167        449370691        449401926        449433226        449464650   
    449496165   

440661593

    442194635        442302824        442405890        442499349       
442587762        449086768        449118868        449151000        449182930   
    449214741        449246552        449278258        449307701       
449339175        449370709        449401934        449433234        449464668   
    449496173   

440661601

    442194676        442302832        442405908        442499414       
442587770        449086776        449118876        449151018        449182948   
    449214758        449246560        449278266        449307719       
449339183        449370717        449401942        449433242        449464676   
    449496181   

440661684

    442194700        442302857        442405940        442499422       
442587788        449086792        449118884        449151026        449182955   
    449214766        449246578        449278274        449307727       
449339191        449370725        449401959        449433259        449464684   
    449496199   

440661791

    442194734        442302865        442406021        442499463       
442587820        449086818        449118892        449151034        449182963   
    449214774        449246586        449278282        449307735       
449339209        449370733        449401967        449433267        449464692   
    449496207   

440661882

    442194759        442302881        442406047        442499471       
442587879        449086826        449118900        449151042        449182971   
    449214782        449246594        449278290        449307743       
449339217        449370741        449401975        449433275        449464700   
    449496215   

440661890

    442194791        442302907        442406054        442499489       
442587911        449086842        449118918        449151059        449182989   
    449214790        449246602        449278308        449307750       
449339225        449370758        449401983        449433283        449464718   
    449496223   

440662005

    442194817        442302915        442406104        442499505       
442587937        449086859        449118926        449151067        449183003   
    449214808        449246610        449278316        449307776       
449339233        449370766        449401991        449433291        449464726   
    449496231   

440662252

    442194825        442302923        442406120        442499539       
442587945        449086867        449118934        449151075        449183011   
    449214816        449246628        449278324        449307784       
449339241        449370774        449402007        449433309        449464734   
    449496249   

440662310

    442194841        442302931        442406138        442499604       
442587952        449086875        449118942        449151083        449183029   
    449214824        449246636        449278332        449307792       
449339258        449370782        449402015        449433317        449464742   
    449496256   

440662344

    442194866        442302949        442406146        442499646       
442588018        449086883        449118959        449151091        449183037   
    449214832        449246644        449278340        449307800       
449339266        449370790        449402023        449433325        449464759   
    449496264   

440662351

    442194916        442302980        442406203        442499695       
442588026        449086891        449118967        449151109        449183045   
    449214840        449246651        449278357        449307818       
449339274        449370808        449402031        449433333        449464767   
    449496272   

440662401

    442194932        442302998        442406237        442499745       
442588042        449086909        449118975        449151117        449183052   
    449214857        449246669        449278365        449307826       
449339282        449370816        449402049        449433341        449464775   
    449496280   

440662559

    442194965        442303004        442406252        442499760       
442588059        449086917        449118983        449151125        449183060   
    449214865        449246677        449278373        449307834       
449339290        449370824        449402056        449433358        449464783   
    449496298   

440662609

    442194973        442303012        442406310        442499828       
442588067        449086925        449118991        449151133        449183078   
    449214873        449246685        449278381        449307842       
449339308        449370832        449402064        449433366        449464791   
    449496306   

440662757

    442194999        442303046        442406351        442499844       
442588083        449086933        449119007        449151141        449183086   
    449214881        449246693        449278399        449307859       
449339316        449370840        449402072        449433374        449464809   
    449496314   

440662773

    442195004        442303087        442406377        442499851       
442588091        449086941        449119015        449151158        449183094   
    449214899        449246701        449278407        449307867       
449339324        449370857        449402080        449433382        449464817   
    449496322   

440662880

    442195046        442303137        442406385        442499893       
442588109        449086958        449119031        449151166        449183102   
    449214907        449246719        449278415        449307875       
449339332        449370865        449402098        449433390        449464825   
    449496330   

440662914

    442195061        442303145        442406393        442499919       
442588117        449086966        449119056        449151174        449183110   
    449214915        449246727        449278423        449307883       
449339340        449370873        449402106        449433408        449464833   
    449496348   

440663276

    442195087        442303160        442406435        442499935       
442588125        449086974        449119064        449151182        449183128   
    449214923        449246735        449278431        449307891       
449339357        449370881        449402114        449433416        449464841   
    449496355   

440663284

    442195095        442303178        442406518        442499950       
442588158        449086982        449119072        449151190        449183136   
    449214931        449246743        449278449        449307909       
449339365        449370899        449402122        449433424        449464858   
    449496363   

440663581

    442195103        442303186        442406591        442499984       
442588166        449086990        449119080        449151208        449183144   
    449214949        449246750        449278456        449307925       
449339381        449370907        449402130        449433432        449464866   
    449496371   

440663615

    442195152        442303236        442406609        442500005       
442588182        449087006        449119098        449151216        449183151   
    449214956        449246768        449278464        449307933       
449339399        449370915        449402148        449433440        449464874   
    449496389   

440663649

    442195210        442303269        442406641        442500021       
442588208        449087014        449119106        449151224        449183169   
    449214964        449246776        449278472        449307941       
449339407        449370923        449402155        449433457        449464882   
    449496397   

440663730

    442195236        442303277        442406757        442500039       
442588216        449087022        449119114        449151232        449183177   
    449214980        449246784        449278480        449307958       
449339415        449370931        449402163        449433465        449464890   
    449496405   

440663870

    442195293        442303400        442406773        442500062       
442588240        449087030        449119122        449151240        449183185   
    449214998        449246792        449278498        449307966       
449339423        449370949        449402171        449433473        449464908   
    449496413   

440663888

    442195392        442303525        442406799        442500070       
442588323        449087048        449119130        449151257        449183193   
    449215003        449246800        449278506        449307974       
449339431        449370956        449402189        449433481        449464916   
    449496421   

440663979

    442195442        442303541        442406864        442500088       
442588398        449087055        449119148        449151265        449183201   
    449215011        449246818        449278514        449307982       
449339449        449370964        449402197        449433499        449464924   
    449496439   

440663987

    442195467        442303616        442406898        442500187       
442588414        449087063        449119155        449151273        449183219   
    449215029        449246826        449278522        449307990       
449339456        449370972        449402205        449433507        449464932   
    449496447   

440664043

    442195525        442303665        442406914        442500203       
442588489        449087089        449119163        449151281        449183227   
    449215037        449246834        449278530        449308006       
449339464        449370980        449402213        449433515        449464940   
    449496454   

440664290

    442195533        442303673        442406963        442500211       
442588505        449087097        449119171        449151299        449183235   
    449215045        449246842        449278548        449308014       
449339472        449370998        449402221        449433523        449464957   
    449496462   

440664381

    442195582        442303681        442406997        442500245       
442588521        449087105        449119189        449151307        449183243   
    449215052        449246859        449278555        449308022       
449339480        449371004        449402239        449433531        449464965   
    449496470   

440664456

    442195590        442303707        442407003        442500252       
442588547        449087113        449119197        449151315        449183250   
    449215060        449246867        449278563        449308030       
449339498        449371012        449402247        449433549        449464973   
    449496488   

440664514

    442195616        442303772        442407052        442500302       
442588562        449087121        449119205        449151323        449183268   
    449215078        449246875        449278571        449308048       
449339506        449371020        449402254        449433556        449464981   
    449496496   

440664837

    442195673        442303780        442407078        442500310       
442588604        449087139        449119213        449151331        449183276   
    449215086        449246883        449278589        449308055       
449339514        449371038        449402262        449433564        449464999   
    449496504   

440664878

    442195707        442303814        442407086        442500328       
442588620        449087147        449119221        449151349        449183284   
    449215094        449246891        449278597        449308063       
449339522        449371046        449402270        449433572        449465004   
    449496512   

440665115

    442195731        442303822        442407102        442500336       
442588638        449087162        449119239        449151356        449183292   
    449215102        449246917        449278605        449308071       
449339530        449371053        449402288        449433580        449465012   
    449496520   

440665255

    442195798        442303889        442407144        442500385       
442588646        449087170        449119247        449151364        449183300   
    449215110        449246925        449278613        449308089       
449339548        449371061        449402296        449433598        449465020   
    449496538   

440665289

    442195855        442303962        442407193        442500393       
442588711        449087188        449119254        449151372        449183318   
    449215128        449246933        449278621        449308097       
449339555        449371079        449402304        449433606        449465038   
    449496546   

440665321

    442195863        442304010        442407201        442500435       
442588729        449087196        449119262        449151380        449183326   
    449215136        449246941        449278639        449308105       
449339563        449371087        449402312        449433614        449465046   
    449496553   

440665347

    442195897        442304044        442407227        442500450       
442588737        449087204        449119270        449151398        449183334   
    449215144        449246958        449278647        449308113       
449339571        449371095        449402320        449433622        449465053   
    449496561   

440665446

    442195913        442304101        442407250        442500476       
442588745        449087212        449119288        449151406        449183342   
    449215151        449246966        449278654        449308121       
449339589        449371103        449402338        449433630        449465061   
    449496579   

440665529

    442196010        442304127        442407268        442500484       
442588760        449087220        449119296        449151414        449183359   
    449215169        449246974        449278662        449308139       
449339597        449371111        449402346        449433648        449465079   
    449496587   

440665537

    442196028        442304234        442407292        442500518       
442588794        449087238        449119304        449151422        449183367   
    449215177        449246982        449278670        449308147       
449339605        449371129        449402353        449433655        449465087   
    449496595   

440665560

    442196036        442304275        442407326        442500542       
442588810        449087246        449119312        449151430        449183375   
    449215185        449246990        449278688        449308154       
449339613        449371137        449402361        449433663        449465095   
    449496603   

440665644

    442196044        442304309        442407367        442500575       
442588836        449087261        449119320        449151448        449183383   
    449215193        449247006        449278696        449308162       
449339621        449371145        449402379        449433671        449465103   
    449496611   

440665719

    442196051        442304325        442407391        442500625       
442588869        449087279        449119338        449151455        449183391   
    449215201        449247014        449278704        449308170       
449339639        449371152        449402387        449433689        449465111   
    449496629   

440665826

    442196127        442304341        442407417        442500674       
442588885        449087287        449119346        449151463        449183409   
    449215219        449247022        449278712        449308188       
449339647        449371160        449402395        449433697        449465129   
    449496637   

440665867

    442196135        442304358        442407433        442500682       
442588893        449087295        449119353        449151471        449183417   
    449215227        449247030        449278720        449308196       
449339654        449371178        449402403        449433705        449465137   
    449496645   

440665875

    442196218        442304374        442407474        442500773       
442588943        449087303        449119361        449151489        449183425   
    449215235        449247048        449278738        449308204       
449339662        449371186        449402411        449433713        449465145   
    449496652   

440665982

    442196275        442304416        442407490        442500807       
442588968        449087311        449119379        449151497        449183433   
    449215243        449247055        449278746        449308212       
449339670        449371194        449402429        449433721        449465152   
    449496660   

440666006

    442196283        442304432        442407508        442500823       
442588976        449087329        449119387        449151505        449183441   
    449215250        449247063        449278753        449308220       
449339688        449371202        449402437        449433739        449465160   
    449496678   

440666105

    442196309        442304457        442407516        442500849       
442588984        449087337        449119395        449151513        449183458   
    449215268        449247071        449278761        449308238       
449339696        449371210        449402445        449433747        449465178   
    449496686   

440666170

    442196317        442304465        442407540        442500856       
442589016        449087345        449119403        449151521        449183466   
    449215276        449247089        449278779        449308246       
449339704        449371228        449402452        449433754        449465186   
    449496694   

440666188

    442196416        442304507        442407557        442500922       
442589057        449087352        449119411        449151539        449183474   
    449215284        449247097        449278787        449308253       
449339712        449371236        449402460        449433762        449465194   
    449496702   

440666196

    442196465        442304564        442407565        442500948       
442589149        449087360        449119429        449151547        449183482   
    449215292        449247105        449278795        449308261       
449339720        449371244        449402478        449433770        449465202   
    449496710   

440666212

    442196531        442304572        442407573        442501052       
442589164        449087378        449119437        449151554        449183490   
    449215300        449247113        449278803        449308279       
449339738        449371251        449402486        449433788        449465210   
    449496728   

440666220

    442196572        442304598        442407631        442501078       
442589222        449087386        449119445        449151562        449183508   
    449215318        449247121        449278811        449308287       
449339746        449371269        449402494        449433796        449465228   
    449496736   

440666410

    442196614        442304606        442407664        442501102       
442589230        449087394        449119452        449151570        449183516   
    449215326        449247147        449278829        449308295       
449339753        449371277        449402502        449433804        449465236   
    449496744   

440666436

    442196671        442304697        442407672        442501128       
442589248        449087410        449119460        449151588        449183524   
    449215334        449247154        449278837        449308303       
449339761        449371285        449402510        449433812        449465244   
    449496751   

440666477

    442196697        442304721        442407730        442501201       
442589263        449087428        449119478        449151596        449183532   
    449215342        449247162        449278845        449308311       
449339779        449371293        449402528        449433820        449465251   
    449496769   

440666584

    442196705        442304747        442407748        442501219       
442589305        449087436        449119486        449151604        449183540   
    449215359        449247170        449278852        449308329       
449339787        449371301        449402536        449433838        449465269   
    449496777   

440666733

    442196762        442304770        442407755        442501292       
442589347        449087444        449119494        449151612        449183557   
    449215375        449247188        449278860        449308337       
449339795        449371319        449402544        449433846        449465277   
    449496785   

440666782

    442197166        442304788        442407763        442501300       
442589370        449087451        449119502        449151620        449183565   
    449215383        449247196        449278878        449308345       
449339803        449371327        449402551        449433853        449465285   
    449496793   

440666931

    442197315        442304796        442407797        442501375       
442589388        449087469        449119510        449151638        449183573   
    449215409        449247204        449278886        449308352       
449339811        449371335        449402569        449433861        449465293   
    449496801   

440667012

    442197349        442304812        442407805        442501383       
442589396        449087477        449119528        449151646        449183581   
    449215417        449247212        449278894        449308360       
449339829        449371343        449402577        449433879        449465301   
    449496819   

440667053

    442197364        442304820        442407813        442501409       
442589412        449087485        449119536        449151653        449183599   
    449215425        449247220        449278902        449308378       
449339837        449371350        449402585        449433887        449465319   
    449496827   

440667269

    442197380        442304861        442407896        442501433       
442589438        449087493        449119544        449151661        449183607   
    449215433        449247238        449278910        449308386       
449339845        449371368        449402593        449433895        449465327   
    449496835   

440667293

    442197398        442304887        442407912        442501466       
442589453        449087501        449119551        449151679        449183615   
    449215441        449247246        449278928        449308394       
449339852        449371376        449402601        449433911        449465335   
    449496843   

440667301

    442197422        442304903        442407946        442501524       
442589479        449087519        449119569        449151687        449183623   
    449215458        449247253        449278936        449308402       
449339860        449371384        449402619        449433929        449465343   
    449496850   

440667368

    442197430        442304911        442407987        442501532       
442589487        449087527        449119585        449151695        449183631   
    449215466        449247261        449278944        449308410       
449339886        449371392        449402627        449433937        449465350   
    449496868   

440667483

    442197448        442304937        442407995        442501557       
442589578        449087535        449119593        449151703        449183649   
    449215474        449247279        449278951        449308428       
449339894        449371400        449402635        449433945        449465368   
    449496876   

440667517

    442197455        442304945        442408043        442501581       
442589586        449087543        449119601        449151711        449183656   
    449215482        449247287        449278969        449308436       
449339902        449371418        449402643        449433952        449465376   
    449496884   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440667590

    442197513        442305017        442408118        442501607       
442589594        449087550        449119619        449151729        449183664   
    449215490        449247295        449278977        449308444       
449339910        449371426        449402650        449433960        449465384   
    449496892   

440667640

    442197554        442305033        442408126        442501615       
442589610        449087568        449119627        449151737        449183672   
    449215508        449247303        449278985        449308451       
449339928        449371434        449402668        449433978        449465392   
    449496900   

440667673

    442197570        442305082        442408142        442501649       
442589644        449087576        449119635        449151745        449183680   
    449215516        449247311        449278993        449308469       
449339936        449371442        449402676        449433986        449465400   
    449496918   

440667707

    442197612        442305132        442408159        442501664       
442589651        449087584        449119643        449151752        449183698   
    449215524        449247329        449279009        449308477       
449339944        449371459        449402684        449433994        449465418   
    449496926   

440667723

    442197778        442305199        442408167        442501722       
442589701        449087592        449119650        449151778        449183706   
    449215532        449247337        449279017        449308485       
449339951        449371467        449402692        449434000        449465426   
    449496934   

440667780

    442197786        442305223        442408175        442501789       
442589735        449087600        449119668        449151786        449183714   
    449215540        449247345        449279025        449308493       
449339969        449371475        449402700        449434018        449465442   
    449496942   

440667913

    442197794        442305249        442408183        442501821       
442589743        449087618        449119676        449151794        449183722   
    449215557        449247352        449279033        449308501       
449339977        449371483        449402718        449434026        449465459   
    449496959   

440668002

    442197836        442305256        442408191        442501854       
442589776        449087626        449119684        449151810        449183730   
    449215565        449247360        449279041        449308519       
449339985        449371491        449402726        449434034        449465467   
    449496967   

440668036

    442197992        442305298        442408209        442501862       
442589784        449087634        449119692        449151828        449183748   
    449215573        449247378        449279058        449308527       
449339993        449371509        449402734        449434042        449465475   
    449496975   

440668101

    442198008        442305355        442408225        442501888       
442589859        449087642        449119700        449151836        449183755   
    449215581        449247386        449279066        449308535       
449340009        449371517        449402742        449434059        449465483   
    449496983   

440668150

    442198016        442305413        442408233        442501904       
442589875        449087659        449119718        449151844        449183763   
    449215599        449247394        449279074        449308543       
449340017        449371525        449402759        449434067        449465491   
    449496991   

440668275

    442198040        442305447        442408241        442501938       
442589909        449087667        449119726        449151851        449183771   
    449215607        449247402        449279082        449308550       
449340025        449371533        449402767        449434075        449465509   
    449497007   

440668374

    442198065        442305470        442408290        442501953       
442589917        449087675        449119734        449151869        449183789   
    449215615        449247410        449279090        449308568       
449340041        449371541        449402775        449434083        449465517   
    449497015   

440668408

    442198123        442305504        442408407        442502043       
442589933        449087683        449119742        449151877        449183797   
    449215623        449247428        449279108        449308576       
449340058        449371558        449402783        449434091        449465525   
    449497023   

440668440

    442198131        442305538        442408415        442502050       
442589958        449087691        449119759        449151893        449183805   
    449215631        449247436        449279116        449308584       
449340066        449371566        449402791        449434109        449465533   
    449497031   

440668606

    442198172        442305546        442408456        442502209       
442589966        449087709        449119767        449151901        449183813   
    449215656        449247444        449279124        449308592       
449340074        449371574        449402809        449434117        449465541   
    449497049   

440668630

    442198180        442305561        442408472        442502225       
442590055        449087717        449119775        449151919        449183821   
    449215664        449247451        449279132        449308600       
449340082        449371582        449402817        449434125        449465558   
    449497056   

440668796

    442198206        442305587        442408506        442502233       
442590063        449087725        449119783        449151935        449183839   
    449215672        449247469        449279140        449308618       
449340090        449371590        449402825        449434133        449465574   
    449497064   

440668937

    442198222        442305595        442408548        442502258       
442590097        449087733        449119791        449151943        449183847   
    449215680        449247477        449279157        449308626       
449340108        449371608        449402833        449434141        449465582   
    449497072   

440668952

    442198289        442305603        442408647        442502373       
442590105        449087741        449119809        449151950        449183854   
    449215698        449247485        449279165        449308634       
449340116        449371616        449402841        449434158        449465590   
    449497080   

440669125

    442198354        442305629        442408654        442502399       
442590139        449087758        449119817        449151968        449183862   
    449215706        449247493        449279173        449308642       
449340124        449371624        449402858        449434166        449465608   
    449497098   

440669141

    442198404        442305645        442408720        442502464       
442590154        449087766        449119825        449151976        449183870   
    449215714        449247501        449279181        449308659       
449340132        449371632        449402866        449434174        449465616   
    449497106   

440669216

    442198438        442305686        442408787        442502597       
442590170        449087774        449119833        449151984        449183888   
    449215722        449247519        449279199        449308667       
449340140        449371640        449402874        449434182        449465624   
    449497114   

440669257

    442198446        442305702        442408795        442502621       
442590188        449087782        449119841        449151992        449183896   
    449215730        449247527        449279207        449308675       
449340157        449371657        449402882        449434190        449465632   
    449497122   

440669463

    442198545        442305710        442408829        442502639       
442590212        449087790        449119858        449152008        449183904   
    449215748        449247535        449279215        449308683       
449340173        449371665        449402890        449434208        449465640   
    449497130   

440669471

    442198552        442305769        442408860        442502647       
442590311        449087808        449119866        449152016        449183912   
    449215755        449247543        449279223        449308691       
449340181        449371673        449402908        449434216        449465657   
    449497148   

440669547

    442198586        442305801        442408886        442502654       
442590386        449087816        449119874        449152024        449183920   
    449215763        449247550        449279231        449308709       
449340199        449371681        449402916        449434224        449465665   
    449497155   

440669752

    442198636        442305819        442408910        442502688       
442590444        449087824        449119882        449152032        449183938   
    449215771        449247576        449279249        449308717       
449340207        449371699        449402924        449434232        449465673   
    449497163   

440669794

    442198644        442305827        442408928        442502696       
442590451        449087832        449119890        449152040        449183946   
    449215789        449247584        449279256        449308733       
449340215        449371707        449402932        449434240        449465681   
    449497171   

440669844

    442198685        442305835        442408944        442502720       
442590469        449087840        449119908        449152057        449183953   
    449215797        449247592        449279264        449308741       
449340223        449371715        449402940        449434257        449465699   
    449497189   

440669877

    442198701        442305850        442408951        442502738       
442590519        449087857        449119916        449152065        449183961   
    449215805        449247600        449279272        449308758       
449340231        449371723        449402957        449434265        449465707   
    449497197   

440669885

    442198735        442305868        442408977        442502761       
442590550        449087865        449119924        449152081        449183979   
    449215813        449247618        449279280        449308766       
449340249        449371731        449402965        449434273        449465715   
    449497205   

440669893

    442198750        442305892        442409017        442502779       
442590592        449087873        449119932        449152099        449183987   
    449215821        449247626        449279298        449308774       
449340256        449371749        449402973        449434281        449465731   
    449497213   

440669935

    442198768        442305926        442409025        442502829       
442590600        449087881        449119940        449152107        449184001   
    449215839        449247634        449279306        449308782       
449340264        449371756        449402981        449434299        449465749   
    449497221   

440669950

    442198826        442305942        442409108        442502886       
442590667        449087899        449119957        449152115        449184027   
    449215847        449247642        449279314        449308790       
449340272        449371764        449402999        449434307        449465756   
    449497239   

440669976

    442198875        442305975        442409116        442502928       
442590675        449087907        449119965        449152123        449184035   
    449215854        449247659        449279322        449308808       
449340280        449371772        449403005        449434315        449465764   
    449497247   

440670008

    442198891        442305983        442409165        442502944       
442590683        449087915        449119973        449152131        449184043   
    449215862        449247667        449279330        449308816       
449340298        449371780        449403013        449434323        449465772   
    449497254   

440670040

    442198917        442306015        442409173        442502951       
442590691        449087923        449119981        449152149        449184050   
    449215870        449247675        449279348        449308824       
449340306        449371798        449403021        449434331        449465780   
    449497262   

440670057

    442198941        442306023        442409199        442502993       
442590709        449087931        449119999        449152156        449184068   
    449215888        449247683        449279355        449308832       
449340314        449371806        449403039        449434349        449465798   
    449497270   

440670115

    442198974        442306064        442409207        442503025       
442590741        449087949        449120005        449152164        449184076   
    449215896        449247691        449279363        449308840       
449340322        449371814        449403047        449434356        449465806   
    449497288   

440670123

    442198982        442306072        442409215        442503041       
442590758        449087956        449120013        449152172        449184084   
    449215904        449247709        449279371        449308857       
449340330        449371822        449403054        449434364        449465814   
    449497296   

440670537

    442199063        442306098        442409256        442503066       
442590774        449087964        449120021        449152198        449184092   
    449215912        449247717        449279389        449308865       
449340348        449371830        449403062        449434372        449465822   
    449497304   

440670685

    442199071        442306130        442409306        442503090       
442590782        449087972        449120039        449152206        449184100   
    449215920        449247725        449279397        449308873       
449340355        449371848        449403070        449434380        449465830   
    449497312   

440670693

    442199089        442306163        442409322        442503124       
442590790        449087980        449120047        449152214        449184118   
    449215938        449247733        449279405        449308881       
449340363        449371855        449403088        449434398        449465848   
    449497320   

440670743

    442199147        442306171        442409371        442503132       
442590840        449087998        449120054        449152222        449184126   
    449215946        449247741        449279413        449308899       
449340371        449371863        449403096        449434406        449465855   
    449497338   

440670800

    442199154        442306213        442409389        442503173       
442590857        449088004        449120062        449152230        449184134   
    449215953        449247758        449279421        449308907       
449340389        449371871        449403104        449434414        449465863   
    449497346   

440670818

    442199162        442306254        442409447        442503199       
442590915        449088012        449120070        449152248        449184142   
    449215961        449247766        449279439        449308915       
449340397        449371889        449403112        449434422        449465871   
    449497353   

440670925

    442199204        442306270        442409462        442503207       
442590923        449088020        449120088        449152255        449184159   
    449215979        449247774        449279447        449308923       
449340405        449371897        449403120        449434430        449465889   
    449497361   

440670990

    442199212        442306288        442409512        442503231       
442590931        449088038        449120096        449152263        449184167   
    449215987        449247782        449279454        449308931       
449340413        449371905        449403138        449434448        449465897   
    449497379   

440671113

    442199246        442306304        442409579        442503264       
442590980        449088046        449120104        449152271        449184183   
    449215995        449247790        449279462        449308949       
449340421        449371913        449403146        449434455        449465905   
    449497387   

440671204

    442199287        442306338        442409603        442503322       
442591004        449088053        449120112        449152289        449184191   
    449216001        449247808        449279470        449308956       
449340439        449371921        449403153        449434463        449465913   
    449497395   

440671212

    442199295        442306346        442409645        442503348       
442591012        449088061        449120120        449152297        449184209   
    449216019        449247816        449279488        449308964       
449340447        449371939        449403161        449434471        449465921   
    449497403   

440671287

    442199311        442306361        442409702        442503363       
442591053        449088079        449120138        449152305        449184217   
    449216027        449247824        449279496        449308972       
449340454        449371947        449403179        449434489        449465939   
    449497411   

440671295

    442199352        442306387        442409710        442503371       
442591061        449088087        449120146        449152313        449184225   
    449216035        449247832        449279504        449308980       
449340462        449371954        449403187        449434497        449465947   
    449497429   

440671451

    442199360        442306478        442409736        442503421       
442591079        449088095        449120153        449152321        449184233   
    449216043        449247840        449279512        449308998       
449340470        449371962        449403195        449434505        449465954   
    449497437   

440671469

    442199386        442306494        442409777        442503470       
442591103        449088103        449120161        449152339        449184241   
    449216050        449247857        449279520        449309004       
449340488        449371970        449403203        449434513        449465962   
    449497445   

440671519

    442199394        442306544        442409793        442503512       
442591160        449088111        449120179        449152347        449184258   
    449216068        449247865        449279538        449309012       
449340496        449371988        449403211        449434521        449465970   
    449497452   

440671782

    442199410        442306593        442409819        442503520       
442591178        449088129        449120187        449152354        449184266   
    449216076        449247873        449279546        449309020       
449340504        449371996        449403237        449434539        449465988   
    449497460   

440671790

    442199428        442306601        442409835        442503546       
442591319        449088137        449120195        449152362        449184274   
    449216084        449247881        449279553        449309038       
449340512        449372002        449403245        449434547        449465996   
    449497478   

440671816

    442199519        442306650        442409850        442503579       
442591368        449088145        449120203        449152370        449184282   
    449216092        449247899        449279561        449309046       
449340520        449372010        449403252        449434554        449466002   
    449497486   

440672178

    442199550        442306668        442409876        442503587       
442591384        449088152        449120211        449152388        449184308   
    449216100        449247907        449279579        449309053       
449340538        449372028        449403260        449434562        449466010   
    449497494   

440672186

    442199626        442306684        442409900        442503660       
442591418        449088160        449120229        449152396        449184316   
    449216118        449247915        449279587        449309061       
449340546        449372036        449403278        449434570        449466028   
    449497502   

440672244

    442199683        442306734        442409926        442503702       
442591426        449088178        449120237        449152404        449184324   
    449216126        449247931        449279595        449309079       
449340553        449372044        449403286        449434588        449466036   
    449497510   

440673515

    442199774        442306809        442409934        442503710       
442591442        449088186        449120245        449152412        449184332   
    449216134        449247949        449279603        449309087       
449340561        449372051        449403294        449434596        449466044   
    449497528   

440673549

    442199832        442306825        442409959        442503769       
442591517        449088194        449120252        449152420        449184340   
    449216142        449247956        449279611        449309095       
449340579        449372069        449403302        449434604        449466051   
    449497536   

440673564

    442199857        442306999        442409991        442503793       
442591541        449088202        449120260        449152438        449184357   
    449216159        449247964        449279629        449309103       
449340587        449372077        449403310        449434612        449466069   
    449497544   

440673630

    442199956        442307005        442410007        442503801       
442591558        449088210        449120278        449152446        449184365   
    449216167        449247972        449279645        449309111       
449340595        449372085        449403328        449434620        449466077   
    449497551   

440675189

    442199964        442307021        442410056        442503819       
442591574        449088228        449120286        449152453        449184373   
    449216175        449247998        449279652        449309129       
449340603        449372093        449403344        449434638        449466085   
    449497569   

440675304

    442200069        442307054        442410106        442503827       
442591624        449088236        449120294        449152461        449184381   
    449216183        449248004        449279660        449309137       
449340611        449372101        449403351        449434646        449466093   
    449497577   

440675379

    442200077        442307062        442410122        442503843       
442591673        449088244        449120302        449152479        449184407   
    449216191        449248012        449279678        449309145       
449340629        449372119        449403369        449434653        449466101   
    449497585   

440675395

    442200119        442307070        442410130        442503850       
442591699        449088251        449120310        449152487        449184415   
    449216209        449248020        449279686        449309152       
449340637        449372127        449403377        449434661        449466119   
    449497593   

440675452

    442200127        442307112        442410155        442503868       
442591707        449088269        449120328        449152495        449184423   
    449216217        449248038        449279694        449309160       
449340645        449372135        449403385        449434679        449466127   
    449497601   

440675460

    442200192        442307120        442410171        442503884       
442591715        449088277        449120336        449152511        449184431   
    449216225        449248046        449279702        449309178       
449340652        449372143        449403393        449434687        449466135   
    449497619   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440675536

    442200259        442307146        442410197        442503967       
442591756        449088285        449120344        449152529        449184449   
    449216233        449248053        449279710        449309186       
449340660        449372150        449403401        449434695        449466143   
    449497627   

440675650

    442200283        442307153        442410213        442503991       
442591798        449088293        449120351        449152537        449184456   
    449216241        449248061        449279728        449309194       
449340678        449372168        449403419        449434703        449466150   
    449497635   

440675858

    442200291        442307179        442410239        442504007       
442591830        449088301        449120369        449152545        449184464   
    449216258        449248079        449279736        449309202       
449340686        449372176        449403427        449434711        449466168   
    449497643   

440675957

    442200358        442307187        442410270        442504098       
442591848        449088319        449120377        449152552        449184472   
    449216266        449248087        449279744        449309210       
449340694        449372184        449403435        449434729        449466176   
    449497650   

440676252

    442200424        442307237        442410312        442504106       
442591855        449088327        449120385        449152560        449184480   
    449216274        449248095        449279751        449309228       
449340702        449372192        449403443        449434737        449466184   
    449497668   

440676492

    442200457        442307245        442410320        442504155       
442591889        449088335        449120393        449152578        449184498   
    449216282        449248103        449279769        449309236       
449340710        449372200        449403450        449434745        449466192   
    449497676   

440676534

    442200465        442307260        442410411        442504189       
442591897        449088343        449120401        449152586        449184506   
    449216290        449248111        449279777        449309244       
449340728        449372218        449403468        449434752        449466200   
    449497684   

440676633

    442200499        442307278        442410569        442504254       
442591913        449088350        449120419        449152594        449184514   
    449216308        449248129        449279785        449309251       
449340736        449372226        449403476        449434760        449466218   
    449497692   

440676740

    442200515        442307302        442410593        442504270       
442591939        449088368        449120427        449152602        449184522   
    449216316        449248137        449279793        449309269       
449340744        449372234        449403484        449434778        449466226   
    449497700   

440676781

    442200598        442307310        442410619        442504304       
442591947        449088376        449120435        449152610        449184530   
    449216324        449248145        449279801        449309277       
449340751        449372242        449403492        449434786        449466234   
    449497718   

440676831

    442200671        442307328        442410650        442504312       
442591962        449088384        449120443        449152628        449184548   
    449216332        449248152        449279819        449309285       
449340769        449372259        449403500        449434794        449466242   
    449497726   

440676872

    442200689        442307351        442410668        442504338       
442591988        449088392        449120450        449152636        449184555   
    449216340        449248160        449279835        449309293       
449340777        449372267        449403518        449434802        449466259   
    449497734   

440676898

    442200697        442307369        442410718        442504353       
442592002        449088400        449120468        449152651        449184563   
    449216357        449248178        449279843        449309301       
449340785        449372275        449403526        449434810        449466267   
    449497742   

440676914

    442200713        442307419        442410742        442504387       
442592010        449088418        449120476        449152669        449184589   
    449216365        449248186        449279850        449309319       
449340793        449372283        449403534        449434828        449466275   
    449497759   

440676963

    442200721        442307435        442410809        442504437       
442592028        449088426        449120484        449152677        449184597   
    449216373        449248194        449279868        449309327       
449340801        449372291        449403542        449434836        449466283   
    449497767   

440677003

    442200754        442307468        442410817        442504445       
442592044        449088434        449120492        449152685        449184605   
    449216381        449248202        449279876        449309335       
449340819        449372309        449403559        449434844        449466291   
    449497775   

440677029

    442200804        442307484        442410825        442504460       
442592069        449088442        449120500        449152693        449184613   
    449216399        449248210        449279884        449309350       
449340827        449372317        449403567        449434851        449466309   
    449497783   

440677052

    442200838        442307500        442410833        442504494       
442592077        449088459        449120518        449152719        449184621   
    449216407        449248228        449279892        449309368       
449340835        449372325        449403575        449434869        449466317   
    449497791   

440677086

    442200853        442307518        442410858        442504502       
442592093        449088467        449120526        449152727        449184639   
    449216415        449248236        449279900        449309376       
449340843        449372333        449403583        449434877        449466325   
    449497809   

440677094

    442200903        442307542        442410866        442504510       
442592176        449088475        449120534        449152735        449184647   
    449216423        449248244        449279918        449309384       
449340850        449372341        449403591        449434885        449466333   
    449497817   

440677144

    442200937        442307591        442410908        442504528       
442592184        449088483        449120542        449152743        449184654   
    449216431        449248251        449279926        449309392       
449340868        449372358        449403609        449434893        449466341   
    449497825   

440677185

    442200952        442307609        442410924        442504536       
442592192        449088491        449120559        449152750        449184662   
    449216449        449248269        449279934        449309400       
449340876        449372366        449403617        449434901        449466358   
    449497833   

440677201

    442200994        442307633        442410940        442504569       
442592200        449088509        449120567        449152768        449184670   
    449216456        449248277        449279942        449309418       
449340884        449372374        449403625        449434919        449466366   
    449497841   

440677235

    442201000        442307658        442411039        442504593       
442592226        449088517        449120575        449152776        449184688   
    449216464        449248285        449279959        449309426       
449340892        449372382        449403633        449434927        449466374   
    449497858   

440677276

    442201083        442307674        442411047        442504619       
442592234        449088525        449120583        449152784        449184704   
    449216472        449248293        449279967        449309434       
449340900        449372390        449403641        449434943        449466382   
    449497866   

440677292

    442201109        442307682        442411054        442504650       
442592325        449088533        449120591        449152792        449184712   
    449216480        449248301        449279975        449309442       
449340918        449372408        449403658        449434950        449466390   
    449497874   

440677318

    442201166        442307690        442411088        442504676       
442592341        449088541        449120609        449152800        449184720   
    449216498        449248319        449279983        449309459       
449340926        449372416        449403666        449434968        449466408   
    449497882   

440677342

    442201224        442307716        442411146        442504684       
442592358        449088558        449120617        449152818        449184738   
    449216506        449248327        449279991        449309467       
449340934        449372424        449403674        449434976        449466416   
    449497908   

440677524

    442201232        442307740        442411161        442504833       
442592382        449088566        449120625        449152826        449184753   
    449216522        449248335        449280007        449309475       
449340942        449372432        449403682        449434984        449466424   
    449497916   

440677557

    442201240        442307807        442411187        442504841       
442592408        449088574        449120633        449152834        449184761   
    449216530        449248343        449280015        449309483       
449340959        449372440        449403690        449434992        449466432   
    449497924   

440677565

    442201257        442307823        442411203        442504908       
442592416        449088582        449120641        449152842        449184779   
    449216548        449248350        449280023        449309491       
449340967        449372457        449403708        449435007        449466440   
    449497932   

440677581

    442201281        442307849        442411211        442504932       
442592432        449088590        449120658        449152859        449184787   
    449216555        449248368        449280031        449309509       
449340975        449372465        449403716        449435015        449466457   
    449497940   

440677714

    442201513        442307898        442411260        442504940       
442592440        449088608        449120666        449152867        449184795   
    449216563        449248376        449280049        449309517       
449340983        449372473        449403724        449435023        449466465   
    449497957   

440677771

    442201612        442307948        442411302        442505012       
442592507        449088616        449120674        449152875        449184803   
    449216571        449248384        449280056        449309525       
449340991        449372481        449403732        449435031        449466473   
    449497965   

440677839

    442201679        442307971        442411328        442505038       
442592523        449088624        449120682        449152883        449184811   
    449216589        449248392        449280064        449309533       
449341007        449372499        449403740        449435049        449466481   
    449497973   

440677847

    442201687        442308144        442411344        442505053       
442592549        449088632        449120690        449152891        449184829   
    449216597        449248400        449280072        449309541       
449341015        449372507        449403757        449435056        449466499   
    449497981   

440677938

    442201802        442308169        442411351        442505061       
442592564        449088640        449120708        449152909        449184837   
    449216605        449248418        449280080        449309558       
449341023        449372515        449403765        449435064        449466507   
    449497999   

440677946

    442201828        442308185        442411385        442505079       
442592580        449088657        449120716        449152917        449184845   
    449216613        449248426        449280098        449309566       
449341031        449372523        449403773        449435072        449466515   
    449498005   

440677987

    442201836        442308193        442411427        442505087       
442592606        449088665        449120724        449152925        449184852   
    449216621        449248434        449280106        449309574       
449341049        449372531        449403781        449435080        449466523   
    449498013   

440677995

    442201869        442308219        442411435        442505145       
442592648        449088673        449120732        449152941        449184860   
    449216639        449248442        449280114        449309582       
449341056        449372549        449403799        449435098        449466531   
    449498021   

440678035

    442201901        442308227        442411484        442505152       
442592705        449088681        449120740        449152958        449184878   
    449216647        449248459        449280122        449309590       
449341064        449372556        449403807        449435106        449466549   
    449498039   

440678134

    442201919        442308235        442411500        442505194       
442592721        449088699        449120757        449152966        449184886   
    449216654        449248467        449280130        449309608       
449341072        449372564        449403815        449435122        449466556   
    449498047   

440678159

    442201927        442308243        442411518        442505236       
442592762        449088715        449120765        449152974        449184894   
    449216662        449248475        449280148        449309616       
449341080        449372572        449403823        449435130        449466564   
    449498054   

440678209

    442201950        442308318        442411641        442505269       
442592796        449088723        449120773        449152982        449184902   
    449216670        449248483        449280155        449309624       
449341098        449372580        449403831        449435148        449466572   
    449498062   

440678217

    442201992        442308342        442411666        442505293       
442592804        449088731        449120781        449152990        449184910   
    449216688        449248491        449280163        449309632       
449341106        449372598        449403849        449435155        449466580   
    449498070   

440678241

    442202008        442308367        442411674        442505319       
442592812        449088749        449120799        449153006        449184928   
    449216696        449248509        449280171        449309640       
449341114        449372614        449403856        449435163        449466598   
    449498088   

440678258

    442202024        442308375        442411682        442505335       
442592853        449088756        449120807        449153014        449184936   
    449216704        449248517        449280189        449309657       
449341122        449372622        449403864        449435171        449466606   
    449498096   

440678498

    442202065        442308417        442411799        442505434       
442592861        449088764        449120815        449153030        449184944   
    449216712        449248525        449280197        449309665       
449341130        449372630        449403872        449435189        449466614   
    449498104   

440678506

    442202073        442308466        442411807        442505459       
442592887        449088772        449120823        449153048        449184951   
    449216720        449248533        449280205        449309673       
449341148        449372648        449403880        449435197        449466622   
    449498112   

440678597

    442202099        442308474        442411849        442505533       
442592929        449088780        449120831        449153055        449184969   
    449216738        449248541        449280213        449309681       
449341155        449372655        449403898        449435205        449466630   
    449498120   

440678613

    442202115        442308524        442411880        442505582       
442592937        449088798        449120849        449153063        449184977   
    449216746        449248558        449280221        449309699       
449341163        449372663        449403906        449435213        449466655   
    449498138   

440678647

    442202123        442308532        442411906        442505608       
442592994        449088814        449120856        449153071        449184985   
    449216753        449248566        449280239        449309707       
449341171        449372671        449403914        449435221        449466663   
    449498146   

440678670

    442202131        442308573        442411948        442505616       
442593075        449088822        449120864        449153089        449184993   
    449216761        449248574        449280247        449309715       
449341189        449372689        449403922        449435239        449466689   
    449498153   

440678688

    442202149        442308581        442411963        442505632       
442593166        449088830        449120872        449153097        449185008   
    449216779        449248582        449280254        449309723       
449341197        449372697        449403930        449435247        449466697   
    449498161   

440678746

    442202156        442308615        442411997        442505640       
442593224        449088848        449120880        449153105        449185016   
    449216787        449248590        449280262        449309731       
449341205        449372705        449403948        449435254        449466705   
    449498179   

440678779

    442202164        442308623        442412003        442505665       
442593232        449088855        449120898        449153113        449185024   
    449216795        449248608        449280270        449309749       
449341213        449372713        449403955        449435262        449466713   
    449498187   

440679009

    442202180        442308664        442412086        442505707       
442593240        449088863        449120906        449153121        449185032   
    449216803        449248616        449280288        449309756       
449341221        449372721        449403963        449435270        449466721   
    449498195   

440679330

    442202214        442308672        442412094        442505723       
442593257        449088871        449120914        449153139        449185040   
    449216811        449248624        449280296        449309764       
449341239        449372739        449403971        449435288        449466739   
    449498203   

440679348

    442202222        442308714        442412102        442505798       
442593299        449088889        449120922        449153147        449185057   
    449216829        449248632        449280304        449309772       
449341247        449372747        449403989        449435296        449466747   
    449498211   

440679363

    442202230        442308755        442412136        442505814       
442593323        449088897        449120930        449153154        449185065   
    449216837        449248640        449280312        449309780       
449341254        449372754        449403997        449435304        449466754   
    449498229   

440679371

    442202255        442308789        442412151        442505863       
442593349        449088905        449120955        449153162        449185073   
    449216845        449248657        449280320        449309798       
449341262        449372762        449404003        449435312        449466762   
    449498237   

440679413

    442202263        442308839        442412219        442505889       
442593364        449088913        449120963        449153170        449185081   
    449216852        449248665        449280338        449309806       
449341270        449372770        449404029        449435338        449466770   
    449498245   

440679462

    442202313        442308862        442412268        442505947       
442593372        449088921        449120971        449153188        449185099   
    449216860        449248673        449280346        449309814       
449341288        449372788        449404037        449435346        449466788   
    449498252   

440679488

    442202339        442308888        442412276        442505962       
442593380        449088939        449120989        449153196        449185107   
    449216878        449248681        449280353        449309822       
449341296        449372796        449404045        449435353        449466796   
    449498260   

440679520

    442202388        442308953        442412292        442505996       
442593414        449088947        449120997        449153212        449185115   
    449216886        449248699        449280361        449309830       
449341304        449372804        449404052        449435361        449466804   
    449498278   

440679637

    442202396        442309019        442412326        442506002       
442593422        449088954        449121003        449153220        449185123   
    449216894        449248707        449280379        449309848       
449341312        449372812        449404060        449435379        449466812   
    449498286   

440679686

    442202404        442309035        442412342        442506028       
442593430        449088962        449121011        449153238        449185131   
    449216902        449248715        449280395        449309855       
449341320        449372820        449404078        449435387        449466820   
    449498294   

440679835

    442202446        442309068        442412359        442506036       
442593448        449088970        449121029        449153261        449185149   
    449216910        449248723        449280403        449309863       
449341338        449372838        449404086        449435395        449466838   
    449498302   

440679900

    442202461        442309076        442412375        442506069       
442593455        449088988        449121037        449153287        449185156   
    449216928        449248731        449280411        449309871       
449341346        449372846        449404094        449435403        449466846   
    449498310   

440679991

    442202479        442309084        442412391        442506085       
442593521        449088996        449121045        449153295        449185164   
    449216936        449248749        449280429        449309889       
449341353        449372853        449404102        449435411        449466853   
    449498328   

440680130

    442202487        442309175        442412409        442506234       
442593539        449089002        449121052        449153303        449185172   
    449216944        449248756        449280437        449309897       
449341379        449372861        449404110        449435429        449466861   
    449498336   

440680213

    442202552        442309191        442412433        442506317       
442593653        449089010        449121060        449153311        449185180   
    449216951        449248764        449280445        449309905       
449341387        449372879        449404128        449435437        449466879   
    449498344   

440680221

    442202560        442309209        442412474        442506333       
442593661        449089028        449121078        449153329        449185198   
    449216977        449248772        449280452        449309913       
449341395        449372887        449404136        449435445        449466887   
    449498351   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440680445

    442202578        442309217        442412516        442506358       
442593703        449089036        449121086        449153337        449185206   
    449216985        449248780        449280460        449309921       
449341403        449372895        449404144        449435452        449466895   
    449498369   

440680536

    442202644        442309258        442412540        442506366       
442593737        449089044        449121094        449153345        449185214   
    449216993        449248798        449280478        449309939       
449341411        449372903        449404151        449435460        449466903   
    449498377   

440680577

    442202677        442309266        442412557        442506408       
442593752        449089051        449121102        449153352        449185222   
    449217009        449248806        449280486        449309947       
449341429        449372911        449404169        449435478        449466911   
    449498385   

440680726

    442202735        442309308        442412573        442506499       
442593786        449089069        449121110        449153360        449185230   
    449217017        449248814        449280494        449309954       
449341437        449372929        449404177        449435486        449466929   
    449498393   

440680734

    442202818        442309399        442412623        442506507       
442593802        449089077        449121128        449153378        449185248   
    449217025        449248830        449280502        449309962       
449341445        449372937        449404185        449435494        449466937   
    449498401   

440680742

    442202826        442309415        442412672        442506523       
442593844        449089085        449121136        449153386        449185255   
    449217033        449248848        449280510        449309970       
449341452        449372945        449404193        449435502        449466945   
    449498419   

440681211

    442202875        442309456        442412714        442506531       
442593869        449089093        449121144        449153394        449185263   
    449217041        449248855        449280528        449309988       
449341460        449372952        449404201        449435510        449466952   
    449498427   

440681278

    442202925        442309472        442412722        442506549       
442593919        449089101        449121151        449153402        449185271   
    449217058        449248863        449280536        449309996       
449341478        449372960        449404219        449435528        449466960   
    449498435   

440681310

    442202982        442309506        442412763        442506556       
442593927        449089119        449121169        449153410        449185289   
    449217066        449248889        449280544        449310002       
449341486        449372978        449404227        449435536        449466978   
    449498443   

440681419

    442202990        442309514        442412771        442506572       
442593943        449089127        449121177        449153428        449185297   
    449217074        449248897        449280551        449310010       
449341494        449372986        449404235        449435544        449466986   
    449498450   

440681435

    442203006        442309571        442412813        442506622       
442593950        449089135        449121185        449153436        449185305   
    449217082        449248905        449280569        449310028       
449341502        449372994        449404243        449435551        449466994   
    449498468   

440681443

    442203071        442309654        442412847        442506630       
442593968        449089143        449121193        449153444        449185313   
    449217090        449248913        449280577        449310036       
449341510        449373000        449404250        449435569        449467000   
    449498476   

440681450

    442203097        442309688        442412888        442506648       
442594008        449089150        449121201        449153451        449185321   
    449217108        449248921        449280585        449310044       
449341528        449373018        449404268        449435577        449467018   
    449498484   

440681492

    442203113        442309696        442412953        442506655       
442594065        449089168        449121219        449153469        449185339   
    449217116        449248939        449280593        449310051       
449341536        449373026        449404276        449435585        449467026   
    449498492   

440681641

    442203139        442309712        442412979        442506671       
442594073        449089176        449121227        449153477        449185347   
    449217124        449248947        449280601        449310069       
449341544        449373034        449404284        449435593        449467034   
    449498500   

440681781

    442203188        442309761        442413068        442506713       
442594081        449089184        449121235        449153485        449185354   
    449217132        449248954        449280619        449310077       
449341551        449373042        449404292        449435601        449467042   
    449498518   

440681799

    442203196        442309787        442413092        442506721       
442594099        449089192        449121243        449153493        449185362   
    449217140        449248962        449280627        449310085       
449341569        449373059        449404300        449435619        449467059   
    449498526   

440681849

    442203220        442309811        442413118        442506739       
442594123        449089200        449121250        449153501        449185370   
    449217157        449248970        449280635        449310093       
449341577        449373067        449404318        449435627        449467067   
    449498534   

440681856

    442203246        442309829        442413126        442506747       
442594156        449089218        449121268        449153519        449185388   
    449217165        449248988        449280643        449310101       
449341585        449373075        449404326        449435635        449467075   
    449498542   

440681872

    442203261        442309852        442413134        442506754       
442594164        449089242        449121276        449153527        449185396   
    449217181        449248996        449280650        449310119       
449341593        449373083        449404334        449435643        449467083   
    449498559   

440681898

    442203287        442309860        442413142        442506770       
442594180        449089259        449121284        449153535        449185404   
    449217199        449249002        449280668        449310127       
449341601        449373091        449404342        449435650        449467091   
    449498567   

440681922

    442203295        442309894        442413159        442506812       
442594198        449089267        449121292        449153543        449185412   
    449217207        449249010        449280676        449310135       
449341619        449373109        449404359        449435668        449467109   
    449498575   

440682003

    442203436        442309902        442413175        442506820       
442594222        449089275        449121300        449153550        449185420   
    449217215        449249028        449280684        449310143       
449341627        449373117        449404367        449435676        449467117   
    449498583   

440682011

    442203469        442309951        442413209        442506853       
442594263        449089283        449121318        449153568        449185438   
    449217223        449249036        449280692        449310150       
449341635        449373125        449404375        449435684        449467125   
    449498591   

440682029

    442203493        442309969        442413217        442506952       
442594347        449089291        449121326        449153576        449185446   
    449217231        449249044        449280700        449310168       
449341643        449373133        449404383        449435692        449467133   
    449498609   

440682052

    442203501        442309977        442413225        442506986       
442594362        449089309        449121334        449153584        449185453   
    449217249        449249051        449280718        449310176       
449341650        449373141        449404391        449435700        449467141   
    449498617   

440682078

    442203519        442309993        442413233        442507000       
442594388        449089317        449121342        449153592        449185461   
    449217256        449249069        449280726        449310184       
449341668        449373158        449404409        449435718        449467158   
    449498625   

440682185

    442203535        442310124        442413274        442507034       
442594396        449089325        449121359        449153600        449185479   
    449217264        449249077        449280734        449310192       
449341676        449373166        449404417        449435726        449467166   
    449498633   

440682250

    442203568        442310165        442413316        442507067       
442594461        449089333        449121367        449153618        449185487   
    449217272        449249085        449280742        449310200       
449341684        449373174        449404425        449435734        449467174   
    449498641   

440682284

    442203592        442310249        442413324        442507117       
442594495        449089341        449121375        449153626        449185495   
    449217280        449249093        449280759        449310218       
449341692        449373182        449404433        449435742        449467182   
    449498658   

440682326

    442203600        442310256        442413340        442507125       
442594503        449089358        449121383        449153634        449185511   
    449217298        449249101        449280767        449310226       
449341700        449373190        449404441        449435759        449467190   
    449498666   

440682672

    442203659        442310264        442413365        442507174       
442594537        449089366        449121391        449153642        449185529   
    449217306        449249119        449280775        449310234       
449341718        449373208        449404458        449435767        449467208   
    449498674   

440682920

    442203691        442310298        442413407        442507240       
442594545        449089374        449121409        449153659        449185537   
    449217314        449249127        449280783        449310242       
449341726        449373216        449404466        449435775        449467216   
    449498682   

440683035

    442203717        442310306        442413449        442507257       
442594610        449089382        449121417        449153667        449185545   
    449217322        449249135        449280791        449310259       
449341734        449373224        449404474        449435783        449467224   
    449498690   

440683142

    442203758        442310371        442413506        442507281       
442594651        449089390        449121425        449153675        449185552   
    449217330        449249143        449280809        449310267       
449341742        449373240        449404482        449435791        449467232   
    449498708   

440683175

    442203766        442310405        442413522        442507299       
442594669        449089408        449121433        449153683        449185560   
    449217348        449249150        449280817        449310275       
449341759        449373257        449404490        449435809        449467240   
    449498724   

440683225

    442203881        442310447        442413530        442507315       
442594693        449089416        449121441        449153691        449185578   
    449217355        449249168        449280825        449310283       
449341767        449373265        449404508        449435817        449467257   
    449498732   

440683241

    442203899        442310454        442413605        442507356       
442594735        449089424        449121458        449153709        449185586   
    449217363        449249176        449280833        449310291       
449341775        449373273        449404516        449435825        449467265   
    449498740   

440683340

    442203907        442310462        442413613        442507406       
442594768        449089432        449121466        449153717        449185594   
    449217371        449249184        449280841        449310309       
449341783        449373281        449404524        449435833        449467273   
    449498757   

440683456

    442203949        442310470        442413647        442507414       
442594792        449089440        449121474        449153725        449185602   
    449217389        449249192        449280858        449310317       
449341791        449373299        449404532        449435841        449467281   
    449498765   

440683506

    442203980        442310496        442413712        442507448       
442594859        449089457        449121482        449153733        449185610   
    449217397        449249200        449280866        449310325       
449341809        449373307        449404540        449435858        449467299   
    449498773   

440683571

    442204103        442310546        442413761        442507463       
442594891        449089465        449121490        449153741        449185628   
    449217405        449249218        449280874        449310333       
449341817        449373315        449404557        449435866        449467307   
    449498781   

440683589

    442204145        442310561        442413845        442507505       
442594941        449089473        449121508        449153758        449185636   
    449217413        449249226        449280882        449310341       
449341825        449373323        449404565        449435874        449467315   
    449498799   

440683688

    442204160        442310595        442413852        442507521       
442594974        449089481        449121516        449153766        449185644   
    449217421        449249234        449280890        449310358       
449341833        449373331        449404573        449435882        449467323   
    449498807   

440683696

    442204194        442310603        442413910        442507570       
442594982        449089499        449121524        449153774        449185651   
    449217439        449249242        449280908        449310366       
449341841        449373349        449404581        449435890        449467331   
    449498815   

440683753

    442204202        442310629        442413928        442507588       
442594990        449089507        449121532        449153782        449185669   
    449217447        449249259        449280916        449310374       
449341858        449373356        449404599        449435908        449467349   
    449498823   

440684181

    442204210        442310645        442413977        442507596       
442595047        449089515        449121540        449153790        449185677   
    449217454        449249267        449280924        449310382       
449341866        449373364        449404607        449435916        449467356   
    449498831   

440684405

    442204269        442310660        442414009        442507638       
442595062        449089523        449121557        449153808        449185685   
    449217462        449249275        449280932        449310390       
449341874        449373372        449404615        449435924        449467364   
    449498849   

440684884

    442204376        442310694        442414066        442507661       
442595088        449089531        449121565        449153816        449185693   
    449217470        449249283        449280940        449310408       
449341882        449373380        449404623        449435932        449467372   
    449498856   

440684934

    442204418        442310835        442414082        442507679       
442595096        449089549        449121573        449153824        449185701   
    449217488        449249291        449280957        449310416       
449341890        449373398        449404631        449435940        449467380   
    449498864   

440685279

    442204467        442310876        442414090        442507711       
442595146        449089556        449121581        449153832        449185719   
    449217496        449249309        449280965        449310424       
449341908        449373406        449404649        449435957        449467398   
    449498872   

440685303

    442204509        442310884        442414108        442507760       
442595161        449089564        449121599        449153840        449185727   
    449217504        449249317        449280973        449310432       
449341916        449373414        449404656        449435965        449467406   
    449498880   

440685337

    442204525        442310892        442414132        442507810       
442595187        449089572        449121607        449153857        449185735   
    449217512        449249325        449280981        449310440       
449341924        449373422        449404664        449435973        449467414   
    449498898   

440685436

    442204533        442310975        442414157        442507828       
442595229        449089580        449121615        449153865        449185743   
    449217520        449249333        449280999        449310457       
449341932        449373430        449404672        449435981        449467422   
    449498906   

440685444

    442204541        442310983        442414173        442507836       
442595237        449089598        449121623        449153873        449185768   
    449217546        449249358        449281005        449310465       
449341940        449373448        449404680        449435999        449467430   
    449498914   

440685451

    442204590        442311049        442414181        442507893       
442595260        449089614        449121631        449153881        449185776   
    449217553        449249366        449281013        449310473       
449341957        449373455        449404698        449436005        449467448   
    449498922   

440685592

    442204608        442311148        442414199        442507901       
442595302        449089622        449121649        449153899        449185784   
    449217561        449249374        449281021        449310481       
449341965        449373463        449404706        449436013        449467455   
    449498930   

440685600

    442204616        442311155        442414207        442507984       
442595310        449089630        449121656        449153907        449185792   
    449217587        449249382        449281039        449310499       
449341973        449373489        449404714        449436021        449467463   
    449498948   

440685626

    442204715        442311171        442414249        442507992       
442595351        449089648        449121664        449153915        449185800   
    449217595        449249390        449281047        449310507       
449341981        449373497        449404722        449436039        449467471   
    449498955   

440685683

    442204723        442311189        442414256        442508040       
442595377        449089655        449121672        449153923        449185818   
    449217603        449249408        449281054        449310515       
449341999        449373505        449404730        449436047        449467489   
    449498963   

440685709

    442204756        442311221        442414272        442508065       
442595385        449089671        449121680        449153931        449185826   
    449217611        449249416        449281062        449310523       
449342013        449373513        449404748        449436054        449467497   
    449498971   

440686699

    442204814        442311247        442414280        442508107       
442595393        449089689        449121698        449153949        449185834   
    449217629        449249424        449281070        449310531       
449342021        449373521        449404755        449436062        449467505   
    449498989   

440686822

    442204830        442311270        442414306        442508115       
442595401        449089697        449121706        449153956        449185842   
    449217637        449249432        449281088        449310549       
449342039        449373539        449404763        449436070        449467513   
    449498997   

440686996

    442204863        442311387        442414314        442508180       
442595443        449089705        449121714        449153964        449185859   
    449217645        449249440        449281096        449310556       
449342047        449373547        449404771        449436088        449467521   
    449499003   

440687093

    442204905        442311395        442414322        442508214       
442595468        449089713        449121722        449153972        449185867   
    449217652        449249457        449281104        449310564       
449342054        449373554        449404789        449436096        449467539   
    449499011   

440687101

    442204913        442311411        442414371        442508222       
442595492        449089721        449121730        449153980        449185875   
    449217660        449249465        449281112        449310572       
449342062        449373562        449404797        449436104        449467547   
    449499029   

440687176

    442204921        442311445        442414421        442508248       
442595518        449089739        449121748        449153998        449185883   
    449217678        449249473        449281120        449310580       
449342070        449373570        449404805        449436112        449467554   
    449499037   

440687184

    442204970        442311452        442414496        442508297       
442595567        449089747        449121755        449154004        449185891   
    449217686        449249481        449281138        449310598       
449342088        449373588        449404813        449436120        449467562   
    449499045   

440687192

    442205266        442311460        442414587        442508305       
442595591        449089754        449121763        449154012        449185909   
    449217694        449249499        449281146        449310606       
449342096        449373596        449404821        449436138        449467570   
    449499052   

440687259

    442205472        442311502        442414595        442508313       
442595641        449089762        449121771        449154020        449185917   
    449217702        449249507        449281153        449310614       
449342104        449373604        449404839        449436146        449467588   
    449499060   

440687267

    442205530        442311510        442414751        442508321       
442595666        449089770        449121789        449154038        449185925   
    449217710        449249515        449281161        449310622       
449342112        449373612        449404847        449436153        449467596   
    449499078   

440687309

    442205548        442311536        442414769        442508347       
442595674        449089788        449121797        449154046        449185933   
    449217728        449249523        449281179        449310630       
449342120        449373620        449404854        449436161        449467604   
    449499086   

440687317

    442205589        442311601        442414785        442508404       
442595724        449089796        449121805        449154053        449185941   
    449217736        449249531        449281195        449310648       
449342138        449373638        449404862        449436179        449467612   
    449499094   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440687580

    442205605        442311635        442414793        442508412       
442595765        449089804        449121813        449154061        449185958   
    449217744        449249549        449281203        449310655       
449342146        449373646        449404870        449436187        449467620   
    449499102   

440687655

    442205613        442311676        442414801        442508438       
442595807        449089812        449121821        449154079        449185966   
    449217751        449249556        449281211        449310663       
449342153        449373653        449404896        449436195        449467638   
    449499110   

440687754

    442205654        442311684        442414835        442508479       
442595856        449089820        449121839        449154087        449185974   
    449217769        449249564        449281229        449310671       
449342161        449373661        449404904        449436203        449467646   
    449499128   

440687960

    442205712        442311692        442414884        442508487       
442595864        449089838        449121847        449154095        449185982   
    449217777        449249572        449281237        449310689       
449342179        449373679        449404912        449436211        449467653   
    449499136   

440688091

    442205746        442311700        442414892        442508511       
442595872        449089846        449121854        449154103        449185990   
    449217785        449249580        449281245        449310697       
449342187        449373687        449404920        449436229        449467661   
    449499144   

440688166

    442205753        442311767        442414926        442508537       
442595880        449089879        449121862        449154111        449186006   
    449217793        449249598        449281252        449310705       
449342195        449373695        449404938        449436237        449467679   
    449499151   

440688174

    442205779        442311809        442414959        442508552       
442595914        449089887        449121870        449154129        449186014   
    449217801        449249606        449281260        449310713       
449342203        449373703        449404946        449436245        449467687   
    449499169   

440688182

    442205787        442311858        442414967        442508560       
442595963        449089895        449121888        449154137        449186022   
    449217819        449249614        449281278        449310721       
449342211        449373711        449404953        449436252        449467695   
    449499177   

440688190

    442205803        442311874        442414975        442508644       
442595971        449089903        449121896        449154145        449186030   
    449217827        449249622        449281286        449310739       
449342229        449373729        449404961        449436260        449467703   
    449499185   

440688208

    442205829        442311890        442415014        442508651       
442596003        449089911        449121904        449154152        449186048   
    449217835        449249630        449281294        449310747       
449342237        449373737        449404979        449436278        449467711   
    449499193   

440688216

    442205860        442311908        442415055        442508727       
442596029        449089929        449121912        449154160        449186055   
    449217843        449249648        449281302        449310754       
449342245        449373745        449404987        449436286        449467729   
    449499201   

440688224

    442205886        442311932        442415097        442508735       
442596086        449089937        449121920        449154178        449186063   
    449217850        449249655        449281310        449310762       
449342252        449373752        449404995        449436294        449467737   
    449499219   

440688349

    442205936        442311957        442415105        442508768       
442596094        449089945        449121938        449154186        449186071   
    449217868        449249663        449281328        449310770       
449342260        449373778        449405000        449436302        449467745   
    449499235   

440688372

    442206017        442311999        442415121        442508826       
442596102        449089952        449121946        449154194        449186089   
    449217876        449249671        449281336        449310788       
449342278        449373786        449405018        449436310        449467752   
    449499243   

440688497

    442206033        442312013        442415162        442508834       
442596110        449089960        449121953        449154202        449186097   
    449217884        449249689        449281351        449310796       
449342286        449373794        449405026        449436328        449467760   
    449499250   

440688554

    442206041        442312021        442415188        442508883       
442596128        449089978        449121961        449154210        449186105   
    449217892        449249697        449281369        449310804       
449342294        449373802        449405034        449436344        449467778   
    449499268   

440688661

    442206116        442312039        442415212        442508909       
442596151        449089986        449121979        449154228        449186113   
    449217900        449249705        449281377        449310812       
449342302        449373810        449405042        449436351        449467786   
    449499276   

440688711

    442206124        442312054        442415295        442508917       
442596169        449089994        449121987        449154236        449186121   
    449217918        449249713        449281385        449310820       
449342310        449373828        449405059        449436369        449467794   
    449499284   

440688752

    442206157        442312062        442415329        442508958       
442596193        449090000        449121995        449154244        449186139   
    449217926        449249721        449281393        449310838       
449342328        449373836        449405067        449436377        449467802   
    449499292   

440688810

    442206165        442312088        442415345        442509048       
442596227        449090026        449122001        449154251        449186147   
    449217942        449249739        449281401        449310846       
449342336        449373844        449405075        449436385        449467810   
    449499300   

440689099

    442206264        442312146        442415378        442509063       
442596284        449090034        449122019        449154269        449186154   
    449217959        449249747        449281419        449310853       
449342344        449373851        449405083        449436393        449467828   
    449499318   

440689263

    442206272        442312153        442415386        442509071       
442596292        449090042        449122027        449154277        449186162   
    449217967        449249754        449281427        449310861       
449342351        449373869        449405091        449436401        449467836   
    449499326   

440689370

    442206306        442312161        442415410        442509105       
442596318        449090059        449122035        449154285        449186170   
    449217975        449249762        449281435        449310879       
449342369        449373877        449405109        449436419        449467844   
    449499334   

440689396

    442206389        442312187        442415451        442509121       
442596367        449090067        449122043        449154293        449186188   
    449217983        449249770        449281443        449310887       
449342377        449373885        449405117        449436427        449467851   
    449499342   

440689438

    442206462        442312245        442415527        442509147       
442596383        449090075        449122050        449154301        449186196   
    449217991        449249796        449281450        449310895       
449342385        449373893        449405125        449436435        449467869   
    449499359   

440689529

    442206470        442312278        442415535        442509196       
442596409        449090083        449122068        449154319        449186204   
    449218007        449249804        449281468        449310903       
449342393        449373901        449405133        449436443        449467877   
    449499367   

440689545

    442206488        442312294        442415683        442509204       
442596417        449090091        449122076        449154327        449186212   
    449218015        449249812        449281476        449310929       
449342401        449373919        449405141        449436450        449467885   
    449499375   

440689610

    442206504        442312310        442415717        442509261       
442596425        449090109        449122084        449154335        449186220   
    449218023        449249820        449281484        449310937       
449342419        449373927        449405158        449436468        449467893   
    449499391   

440689636

    442206546        442312328        442415733        442509303       
442596466        449090117        449122092        449154343        449186238   
    449218031        449249838        449281492        449310945       
449342427        449373935        449405166        449436476        449467901   
    449499409   

440689693

    442206645        442312369        442415808        442509394       
442596508        449090133        449122100        449154350        449186246   
    449218049        449249846        449281500        449310952       
449342435        449373943        449405174        449436484        449467919   
    449499417   

440689768

    442206678        442312377        442415816        442509402       
442596516        449090141        449122126        449154368        449186253   
    449218056        449249853        449281518        449310960       
449342443        449373950        449405182        449436492        449467927   
    449499425   

440689834

    442206710        442312385        442415840        442509428       
442596532        449090158        449122134        449154376        449186261   
    449218064        449249861        449281526        449310978       
449342450        449373968        449405190        449436500        449467935   
    449499433   

440689925

    442206728        442312419        442415857        442509519       
442596607        449090166        449122142        449154384        449186279   
    449218072        449249879        449281534        449310986       
449342468        449373976        449405208        449436518        449467943   
    449499441   

440689982

    442206819        442312427        442415865        442509568       
442596615        449090174        449122159        449154392        449186287   
    449218080        449249887        449281542        449310994       
449342476        449373984        449405216        449436526        449467950   
    449499458   

440690022

    442206843        442312435        442415931        442509592       
442596631        449090182        449122167        449154400        449186295   
    449218098        449249895        449281559        449311000       
449342484        449373992        449405224        449436534        449467968   
    449499466   

440690030

    442206876        442312492        442415949        442509626       
442596649        449090190        449122175        449154418        449186303   
    449218106        449249911        449281567        449311018       
449342492        449374008        449405232        449436542        449467976   
    449499474   

440690048

    442206926        442312500        442415964        442509634       
442596664        449090208        449122183        449154426        449186311   
    449218114        449249929        449281575        449311026       
449342500        449374016        449405240        449436559        449467984   
    449499482   

440690444

    442206934        442312518        442415972        442509659       
442596672        449090216        449122191        449154434        449186329   
    449218122        449249937        449281583        449311034       
449342518        449374024        449405257        449436567        449467992   
    449499490   

440690451

    442206959        442312591        442416020        442509691       
442596706        449090224        449122209        449154442        449186337   
    449218130        449249945        449281591        449311042       
449342526        449374032        449405265        449436575        449468008   
    449499508   

440690469

    442207007        442312617        442416038        442509733       
442596714        449090232        449122225        449154459        449186345   
    449218148        449249952        449281609        449311059       
449342534        449374040        449405273        449436583        449468016   
    449499516   

440690519

    442207056        442312658        442416053        442509832       
442596755        449090240        449122233        449154467        449186360   
    449218155        449249960        449281617        449311067       
449342542        449374057        449405281        449436591        449468024   
    449499524   

440690600

    442207064        442312666        442416061        442509840       
442596763        449090257        449122241        449154475        449186378   
    449218163        449249978        449281625        449311075       
449342559        449374065        449405299        449436609        449468032   
    449499532   

440690717

    442207072        442312674        442416079        442509865       
442596771        449090265        449122258        449154483        449186386   
    449218171        449249986        449281633        449311083       
449342567        449374081        449405307        449436617        449468040   
    449499540   

440690733

    442207155        442312682        442416095        442509873       
442596797        449090273        449122266        449154491        449186394   
    449218189        449249994        449281641        449311091       
449342575        449374099        449405315        449436625        449468057   
    449499557   

440690790

    442207171        442312708        442416137        442509923       
442596821        449090281        449122274        449154509        449186402   
    449218197        449250000        449281658        449311109       
449342583        449374107        449405323        449436633        449468065   
    449499565   

440691004

    442207262        442312716        442416152        442509949       
442596839        449090299        449122282        449154517        449186410   
    449218205        449250018        449281666        449311117       
449342591        449374115        449405331        449436641        449468073   
    449499573   

440691061

    442207270        442312724        442416160        442509964       
442596854        449090307        449122290        449154525        449186428   
    449218213        449250026        449281674        449311125       
449342609        449374123        449405349        449436658        449468081   
    449499581   

440691400

    442207288        442312740        442416202        442509972       
442596870        449090315        449122308        449154533        449186436   
    449218221        449250034        449281682        449311133       
449342617        449374131        449405356        449436666        449468099   
    449499599   

440691475

    442207312        442312765        442416350        442509980       
442596888        449090323        449122316        449154541        449186444   
    449218239        449250042        449281690        449311141       
449342625        449374149        449405364        449436674        449468107   
    449499607   

440691608

    442207320        442312781        442416376        442509998       
442596904        449090331        449122324        449154566        449186451   
    449218247        449250059        449281708        449311158       
449342633        449374156        449405372        449436682        449468115   
    449499615   

440691632

    442207346        442312799        442416392        442510038       
442596920        449090349        449122340        449154574        449186469   
    449218262        449250067        449281716        449311166       
449342641        449374164        449405380        449436690        449468123   
    449499623   

440691665

    442207353        442312864        442416400        442510053       
442596946        449090356        449122357        449154582        449186477   
    449218270        449250075        449281724        449311174       
449342658        449374172        449405398        449436708        449468131   
    449499631   

440691715

    442207379        442312955        442416418        442510079       
442596995        449090364        449122365        449154590        449186485   
    449218288        449250083        449281740        449311182       
449342666        449374180        449405406        449436716        449468149   
    449499649   

440691749

    442207403        442312963        442416434        442510160       
442597019        449090372        449122373        449154608        449186493   
    449218296        449250091        449281757        449311190       
449342674        449374198        449405414        449436724        449468156   
    449499656   

440691871

    442207429        442312989        442416475        442510210       
442597027        449090380        449122381        449154616        449186501   
    449218304        449250109        449281765        449311208       
449342682        449374206        449405422        449436732        449468164   
    449499672   

440691947

    442207437        442313011        442416483        442510236       
442597092        449090398        449122399        449154624        449186519   
    449218312        449250117        449281773        449311216       
449342690        449374214        449405430        449436740        449468172   
    449499680   

440692093

    442207494        442313029        442416509        442510244       
442597118        449090406        449122407        449154632        449186527   
    449218320        449250125        449281781        449311224       
449342708        449374222        449405448        449436757        449468180   
    449499698   

440692218

    442207510        442313037        442416517        442510277       
442597183        449090414        449122415        449154640        449186535   
    449218338        449250133        449281799        449311232       
449342716        449374230        449405455        449436765        449468198   
    449499714   

440692259

    442207551        442313094        442416558        442510293       
442597225        449090422        449122423        449154657        449186543   
    449218346        449250141        449281807        449311240       
449342724        449374248        449405463        449436773        449468206   
    449499722   

440692325

    442207593        442313102        442416582        442510301       
442597233        449090430        449122431        449154665        449186550   
    449218353        449250158        449281815        449311257       
449342732        449374255        449405471        449436781        449468214   
    449499730   

440692382

    442207619        442313227        442416608        442510335       
442597266        449090448        449122449        449154673        449186568   
    449218361        449250166        449281823        449311265       
449342740        449374263        449405489        449436799        449468222   
    449499748   

440692416

    442207684        442313292        442416616        442510343       
442597282        449090455        449122456        449154681        449186576   
    449218379        449250174        449281831        449311273       
449342757        449374271        449405497        449436807        449468230   
    449499755   

440692440

    442207734        442313300        442416657        442510368       
442597290        449090463        449122464        449154699        449186584   
    449218387        449250182        449281849        449311281       
449342765        449374289        449405505        449436815        449468248   
    449499763   

440692523

    442207759        442313334        442416673        442510459       
442597324        449090471        449122472        449154707        449186592   
    449218395        449250190        449281856        449311299       
449342773        449374297        449405513        449436823        449468255   
    449499771   

440692614

    442207783        442313359        442416699        442510467       
442597357        449090497        449122480        449154715        449186600   
    449218403        449250208        449281864        449311307       
449342781        449374305        449405521        449436831        449468263   
    449499789   

440692747

    442207791        442313367        442416707        442510566       
442597381        449090505        449122498        449154723        449186618   
    449218411        449250216        449281872        449311315       
449342799        449374313        449405539        449436849        449468271   
    449499797   

440692804

    442207817        442313383        442416756        442510665       
442597407        449090513        449122506        449154731        449186626   
    449218429        449250224        449281880        449311323       
449342807        449374321        449405547        449436856        449468289   
    449499813   

440692978

    442207825        442313409        442416780        442510699       
442597423        449090521        449122514        449154749        449186634   
    449218437        449250232        449281898        449311331       
449342815        449374339        449405554        449436864        449468297   
    449499821   

440692986

    442207924        442313417        442416806        442510715       
442597464        449090539        449122522        449154756        449186642   
    449218445        449250240        449281906        449311356       
449342823        449374347        449405562        449436872        449468305   
    449499839   

440693018

    442207957        442313433        442416822        442510723       
442597472        449090547        449122530        449154764        449186659   
    449218452        449250257        449281914        449311364       
449342831        449374354        449405570        449436880        449468313   
    449499847   

440693026

    442208005        442313458        442416830        442510731       
442597506        449090554        449122548        449154772        449186667   
    449218460        449250265        449281922        449311372       
449342849        449374362        449405588        449436898        449468321   
    449499854   

440693067

    442208054        442313466        442416855        442510756       
442597589        449090562        449122555        449154780        449186675   
    449218478        449250273        449281930        449311380       
449342856        449374370        449405596        449436906        449468339   
    449499862   

440693224

    442208062        442313649        442416871        442510798       
442597613        449090570        449122563        449154798        449186683   
    449218486        449250281        449281948        449311398       
449342864        449374388        449405604        449436914        449468347   
    449499870   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440693257

    442208070        442313680        442416889        442510855       
442597639        449090588        449122571        449154806        449186691   
    449218494        449250299        449281955        449311406       
449342872        449374396        449405612        449436922        449468354   
    449499888   

440693307

    442208120        442313698        442416905        442510863       
442597662        449090596        449122589        449154814        449186709   
    449218502        449250307        449281963        449311414       
449342880        449374404        449405620        449436930        449468362   
    449499896   

440693463

    442208153        442313706        442416947        442510897       
442597696        449090604        449122597        449154822        449186717   
    449218510        449250315        449281971        449311422       
449342898        449374412        449405638        449436948        449468370   
    449499904   

440693786

    442208187        442313730        442416962        442510970       
442597704        449090612        449122605        449154830        449186725   
    449218528        449250323        449281989        449311430       
449342906        449374420        449405646        449436955        449468388   
    449499912   

440693869

    442208211        442313771        442416970        442510996       
442597738        449090620        449122613        449154848        449186733   
    449218536        449250331        449281997        449311448       
449342914        449374438        449405653        449436963        449468396   
    449499920   

440694008

    442208278        442313789        442417002        442511028       
442597753        449090638        449122639        449154855        449186741   
    449218544        449250349        449282003        449311455       
449342922        449374446        449405661        449436971        449468404   
    449499938   

440694057

    442208302        442313839        442417028        442511069       
442597803        449090646        449122647        449154863        449186758   
    449218551        449250356        449282011        449311463       
449342930        449374453        449405679        449436989        449468412   
    449499946   

440694149

    442208351        442313896        442417077        442511085       
442597837        449090653        449122654        449154871        449186766   
    449218569        449250364        449282029        449311471       
449342948        449374461        449405687        449437011        449468420   
    449499953   

440694289

    442208385        442313912        442417143        442511127       
442597886        449090661        449122662        449154889        449186774   
    449218577        449250372        449282037        449311489       
449342955        449374479        449405695        449437029        449468438   
    449499961   

440694297

    442208401        442313938        442417176        442511168       
442597944        449090679        449122670        449154897        449186782   
    449218585        449250380        449282045        449311497       
449342963        449374487        449405703        449437037        449468446   
    449499979   

440694313

    442208419        442313961        442417184        442511184       
442597977        449090687        449122688        449154905        449186790   
    449218593        449250398        449282052        449311505       
449342971        449374495        449405711        449437045        449468453   
    449499987   

440694347

    442208427        442313987        442417192        442511192       
442598066        449090695        449122696        449154913        449186808   
    449218601        449250406        449282060        449311513       
449342989        449374503        449405729        449437052        449468461   
    449499995   

440694412

    442208492        442314001        442417226        442511200       
442598082        449090703        449122704        449154921        449186816   
    449218619        449250414        449282078        449311521       
449342997        449374511        449405737        449437060        449468479   
    449500008   

440694446

    442208500        442314027        442417259        442511259       
442598090        449090711        449122712        449154939        449186824   
    449218627        449250422        449282086        449311539       
449343003        449374529        449405745        449437078        449468487   
    449500016   

440694644

    442208534        442314068        442417275        442511275       
442598124        449090729        449122720        449154947        449186832   
    449218635        449250430        449282094        449311547       
449343011        449374537        449405752        449437086        449468495   
    449500024   

440694818

    442208559        442314126        442417283        442511283       
442598132        449090737        449122738        449154954        449186840   
    449218643        449250448        449282102        449311554       
449343029        449374545        449405760        449437094        449468503   
    449500032   

440694842

    442208567        442314167        442417333        442511291       
442598207        449090745        449122746        449154962        449186857   
    449218650        449250455        449282110        449311562       
449343037        449374552        449405778        449437102        449468511   
    449500040   

440695062

    442208609        442314175        442417382        442511341       
442598298        449090752        449122753        449154970        449186865   
    449218668        449250463        449282128        449311570       
449343045        449374560        449405786        449437110        449468529   
    449500057   

440695153

    442208633        442314191        442417390        442511424       
442598322        449090760        449122761        449154988        449186873   
    449218676        449250471        449282136        449311588       
449343052        449374578        449405794        449437128        449468537   
    449500065   

440695310

    442208666        442314233        442417408        442511432       
442598330        449090778        449122779        449154996        449186881   
    449218684        449250489        449282144        449311596       
449343060        449374586        449405802        449437136        449468545   
    449500073   

440695344

    442208740        442314241        442417432        442511457       
442598405        449090786        449122787        449155001        449186899   
    449218692        449250497        449282151        449311604       
449343078        449374594        449405810        449437144        449468552   
    449500081   

440695369

    442208757        442314266        442417465        442511499       
442598413        449090794        449122795        449155019        449186907   
    449218700        449250513        449282169        449311612       
449343086        449374602        449405828        449437151        449468560   
    449500099   

440695500

    442208765        442314316        442417499        442511507       
442598512        449090802        449122803        449155027        449186915   
    449218718        449250521        449282177        449311620       
449343094        449374610        449405836        449437169        449468578   
    449500107   

440695567

    442208773        442314464        442417515        442511523       
442598553        449090810        449122811        449155035        449186923   
    449218726        449250539        449282185        449311638       
449343102        449374628        449405844        449437177        449468586   
    449500115   

440695724

    442208781        442314688        442417523        442511572       
442598561        449090828        449122829        449155043        449186931   
    449218734        449250547        449282193        449311646       
449343110        449374636        449405851        449437185        449468594   
    449500123   

440695815

    442208856        442314704        442417572        442511606       
442598595        449090836        449122837        449155050        449186949   
    449218742        449250554        449282201        449311653       
449343128        449374644        449405869        449437193        449468602   
    449500131   

440695948

    442208864        442314720        442417598        442511663       
442598629        449090844        449122845        449155068        449186956   
    449218759        449250562        449282219        449311661       
449343136        449374651        449405877        449437201        449468610   
    449500149   

440695955

    442208914        442314779        442417671        442511689       
442598751        449090851        449122852        449155076        449186964   
    449218767        449250570        449282227        449311679       
449343144        449374669        449405885        449437219        449468628   
    449500156   

440696482

    442208922        442314787        442417697        442511713       
442598892        449090869        449122860        449155084        449186972   
    449218775        449250588        449282235        449311687       
449343151        449374677        449405893        449437227        449468636   
    449500164   

440696508

    442208955        442314829        442417788        442511747       
442598942        449090877        449122878        449155092        449186980   
    449218783        449250596        449282243        449311695       
449343169        449374685        449405901        449437235        449468644   
    449500172   

440696664

    442208971        442314837        442417804        442511754       
442598959        449090885        449122886        449155100        449186998   
    449218791        449250604        449282250        449311703       
449343177        449374693        449405919        449437243        449468651   
    449500180   

440696714

    442208997        442314860        442417838        442511853       
442598983        449090893        449122894        449155118        449187004   
    449218809        449250612        449282268        449311711       
449343185        449374701        449405927        449437250        449468669   
    449500198   

440696888

    442209029        442314886        442417887        442511861       
442599023        449090901        449122902        449155126        449187012   
    449218817        449250620        449282276        449311729       
449343193        449374727        449405935        449437268        449468677   
    449500206   

440696912

    442209037        442314902        442417895        442511879       
442599031        449090919        449122910        449155134        449187020   
    449218825        449250638        449282284        449311737       
449343201        449374735        449405943        449437276        449468685   
    449500214   

440697050

    442209045        442314928        442417929        442511929       
442599049        449090927        449122928        449155142        449187038   
    449218833        449250646        449282292        449311745       
449343227        449374743        449405950        449437284        449468693   
    449500222   

440697175

    442209052        442314944        442417945        442511952       
442599064        449090935        449122936        449155159        449187046   
    449218841        449250653        449282300        449311752       
449343235        449374750        449405968        449437292        449468701   
    449500230   

440697415

    442209078        442315016        442417952        442512000       
442599122        449090943        449122944        449155167        449187053   
    449218858        449250661        449282318        449311760       
449343243        449374768        449405976        449437300        449468719   
    449500248   

440697449

    442209268        442315073        442417960        442512018       
442599155        449090950        449122951        449155175        449187061   
    449218866        449250679        449282326        449311778       
449343268        449374776        449405984        449437318        449468727   
    449500255   

440697514

    442209284        442315180        442417986        442512059       
442599247        449090968        449122969        449155183        449187079   
    449218874        449250695        449282334        449311786       
449343284        449374784        449405992        449437326        449468735   
    449500263   

440697555

    442209409        442315206        442417994        442512067       
442599254        449090976        449122977        449155191        449187087   
    449218882        449250703        449282342        449311794       
449343292        449374792        449406008        449437334        449468743   
    449500271   

440697589

    442209417        442315222        442418000        442512083       
442599296        449090984        449122985        449155209        449187095   
    449218890        449250711        449282359        449311802       
449343300        449374800        449406016        449437342        449468750   
    449500289   

440697621

    442209474        442315248        442418026        442512109       
442599320        449090992        449122993        449155217        449187103   
    449218908        449250729        449282367        449311810       
449343318        449374818        449406024        449437359        449468768   
    449500297   

440697647

    442209490        442315263        442418042        442512117       
442599346        449091008        449123009        449155225        449187111   
    449218916        449250737        449282375        449311828       
449343326        449374826        449406032        449437367        449468776   
    449500305   

440697746

    442209524        442315271        442418059        442512133       
442599379        449091016        449123017        449155233        449187129   
    449218924        449250745        449282383        449311836       
449343334        449374834        449406040        449437375        449468784   
    449500313   

440697993

    442209532        442315305        442418067        442512158       
442599395        449091024        449123025        449155241        449187137   
    449218932        449250752        449282391        449311851       
449343342        449374859        449406057        449437383        449468792   
    449500321   

440698041

    442209557        442315321        442418083        442512166       
442599437        449091032        449123033        449155258        449187145   
    449218940        449250760        449282409        449311869       
449343359        449374867        449406065        449437391        449468800   
    449500339   

440698066

    442209565        442315362        442418091        442512174       
442599460        449091040        449123041        449155266        449187152   
    449218957        449250778        449282417        449311877       
449343367        449374875        449406073        449437409        449468818   
    449500347   

440698199

    442209664        442315404        442418109        442512216       
442599551        449091057        449123058        449155274        449187160   
    449218965        449250786        449282425        449311885       
449343375        449374883        449406081        449437417        449468826   
    449500354   

440698223

    442209698        442315412        442418117        442512240       
442599585        449091065        449123066        449155282        449187178   
    449218973        449250794        449282433        449311893       
449343383        449374891        449406099        449437425        449468834   
    449500362   

440698231

    442209706        442315461        442418125        442512265       
442599601        449091073        449123074        449155290        449187186   
    449218981        449250802        449282441        449311901       
449343391        449374909        449406107        449437433        449468842   
    449500370   

440698330

    442209730        442315479        442418158        442512273       
442599668        449091081        449123082        449155308        449187194   
    449218999        449250810        449282458        449311919       
449343409        449374917        449406115        449437441        449468859   
    449500388   

440698348

    442209821        442315511        442418166        442512281       
442599684        449091099        449123090        449155316        449187202   
    449219005        449250828        449282466        449311927       
449343417        449374925        449406123        449437458        449468867   
    449500396   

440698363

    442209870        442315552        442418208        442512299       
442599759        449091107        449123108        449155332        449187210   
    449219013        449250836        449282474        449311935       
449343425        449374933        449406131        449437466        449468875   
    449500404   

440698405

    442209904        442315594        442418216        442512315       
442599767        449091115        449123116        449155340        449187228   
    449219021        449250844        449282482        449311943       
449343433        449374941        449406149        449437474        449468883   
    449500412   

440698447

    442209979        442315636        442418224        442512323       
442599825        449091123        449123132        449155357        449187236   
    449219047        449250851        449282490        449311950       
449343441        449374958        449406156        449437482        449468891   
    449500420   

440698710

    442209987        442315651        442418232        442512406       
442599890        449091131        449123140        449155365        449187244   
    449219054        449250869        449282508        449311968       
449343458        449374966        449406164        449437490        449468909   
    449500438   

440698835

    442210027        442315735        442418273        442512448       
442599932        449091149        449123157        449155373        449187251   
    449219062        449250877        449282516        449311976       
449343466        449374974        449406172        449437508        449468917   
    449500446   

440699064

    442210043        442315750        442418281        442512455       
442599957        449091156        449123165        449155381        449187269   
    449219070        449250885        449282524        449311984       
449343474        449374982        449406180        449437516        449468925   
    449500453   

440699296

    442210050        442315800        442418349        442512463       
442599981        449091164        449123173        449155399        449187277   
    449219088        449250893        449282532        449311992       
449343482        449375005        449406198        449437524        449468933   
    449500461   

440699478

    442210068        442315826        442418356        442512471       
442600011        449091172        449123181        449155407        449187285   
    449219096        449250901        449282540        449312008       
449343490        449375013        449406206        449437532        449468941   
    449500479   

440699486

    442210175        442315834        442418398        442512570       
442600052        449091180        449123199        449155415        449187293   
    449219104        449250919        449282557        449312016       
449343508        449375021        449406214        449437540        449468958   
    449500487   

440699528

    442210217        442315875        442418471        442512604       
442600078        449091198        449123207        449155423        449187301   
    449219112        449250927        449282565        449312024       
449343516        449375039        449406222        449437557        449468966   
    449500495   

440699643

    442210233        442315909        442418497        442512711       
442600094        449091206        449123215        449155449        449187319   
    449219120        449250935        449282573        449312032       
449343524        449375047        449406230        449437565        449468974   
    449500503   

440699692

    442210258        442315958        442418505        442512737       
442600136        449091214        449123223        449155456        449187327   
    449219138        449250943        449282581        449312040       
449343532        449375054        449406248        449437573        449468982   
    449500511   

440700011

    442210266        442316113        442418562        442512745       
442600144        449091222        449123231        449155464        449187335   
    449219146        449250950        449282599        449312057       
449343540        449375062        449406255        449437581        449468990   
    449500529   

440700227

    442210290        442316147        442418596        442512752       
442600151        449091230        449123249        449155472        449187343   
    449219153        449250968        449282607        449312065       
449343557        449375070        449406263        449437599        449469006   
    449500537   

440700284

    442210357        442316188        442418661        442512760       
442600177        449091248        449123256        449155480        449187350   
    449219161        449250976        449282615        449312073       
449343565        449375088        449406271        449437607        449469014   
    449500545   

440700524

    442210365        442316212        442418752        442512786       
442600193        449091255        449123264        449155498        449187368   
    449219179        449250984        449282623        449312081       
449343573        449375096        449406289        449437615        449469022   
    449500552   

440700557

    442210381        442316238        442418794        442512810       
442600243        449091263        449123272        449155506        449187376   
    449219187        449250992        449282631        449312099       
449343581        449375104        449406297        449437623        449469030   
    449500560   

440700680

    442210449        442316246        442418802        442512844       
442600268        449091289        449123280        449155514        449187384   
    449219195        449251008        449282649        449312107       
449343599        449375112        449406305        449437631        449469048   
    449500578   

440700839

    442210456        442316303        442418810        442512893       
442600276        449091297        449123298        449155522        449187392   
    449219203        449251016        449282664        449312115       
449343607        449375120        449406313        449437649        449469055   
    449500586   

440700862

    442210472        442316352        442418844        442512919       
442600318        449091305        449123306        449155530        449187400   
    449219211        449251024        449282672        449312123       
449343615        449375138        449406321        449437656        449469063   
    449500594   

440700888

    442210480        442316394        442418851        442512927       
442600326        449091313        449123314        449155548        449187418   
    449219229        449251032        449282680        449312131       
449343623        449375146        449406339        449437664        449469071   
    449500602   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440701027

    442210514        442316428        442418869        442513008       
442600334        449091321        449123322        449155555        449187426   
    449219237        449251040        449282698        449312149       
449343631        449375153        449406347        449437672        449469089   
    449500610   

440701100

    442210647        442316444        442418885        442513040       
442600359        449091339        449123330        449155563        449187434   
    449219245        449251065        449282706        449312156       
449343649        449375161        449406354        449437680        449469097   
    449500628   

440701373

    442210662        442316469        442418893        442513057       
442600367        449091347        449123348        449155589        449187442   
    449219252        449251073        449282714        449312164       
449343656        449375179        449406362        449437698        449469105   
    449500636   

440701415

    442210670        442316501        442418935        442513099       
442600391        449091354        449123355        449155597        449187459   
    449219260        449251081        449282722        449312172       
449343664        449375187        449406370        449437706        449469113   
    449500644   

440701456

    442210688        442316519        442418976        442513115       
442600417        449091362        449123363        449155605        449187467   
    449219278        449251099        449282730        449312180       
449343672        449375195        449406388        449437714        449469121   
    449500651   

440701662

    442210712        442316568        442419065        442513131       
442600441        449091370        449123371        449155613        449187475   
    449219286        449251107        449282748        449312214       
449343680        449375203        449406396        449437722        449469139   
    449500669   

440701753

    442210720        442316626        442419081        442513230       
442600458        449091388        449123389        449155621        449187483   
    449219294        449251115        449282755        449312222       
449343698        449375211        449406404        449437730        449469147   
    449500677   

440701894

    442210746        442316659        442419099        442513263       
442600466        449091396        449123397        449155639        449187491   
    449219302        449251123        449282763        449312230       
449343706        449375229        449406412        449437748        449469154   
    449500685   

440701936

    442210753        442316709        442419131        442513305       
442600474        449091404        449123405        449155647        449187509   
    449219310        449251131        449282789        449312248       
449343714        449375237        449406420        449437755        449469162   
    449500693   

440701993

    442210779        442316816        442419214        442513321       
442600490        449091412        449123421        449155654        449187517   
    449219328        449251149        449282797        449312255       
449343722        449375245        449406438        449437763        449469170   
    449500701   

440702033

    442210787        442316824        442419263        442513362       
442600557        449091420        449123439        449155670        449187525   
    449219336        449251156        449282805        449312263       
449343730        449375252        449406446        449437771        449469188   
    449500719   

440702108

    442210795        442316840        442419289        442513370       
442600565        449091438        449123447        449155688        449187533   
    449219344        449251164        449282813        449312271       
449343748        449375260        449406453        449437789        449469196   
    449500727   

440702199

    442210811        442316857        442419297        442513412       
442600573        449091446        449123454        449155696        449187541   
    449219369        449251172        449282821        449312289       
449343755        449375278        449406461        449437797        449469204   
    449500735   

440702280

    442210860        442316873        442419339        442513446       
442600599        449091453        449123462        449155704        449187558   
    449219377        449251180        449282839        449312297       
449343763        449375286        449406479        449437805        449469212   
    449500743   

440702405

    442210894        442316881        442419354        442513479       
442600664        449091461        449123470        449155712        449187566   
    449219385        449251198        449282847        449312305       
449343771        449375294        449406487        449437813        449469220   
    449500750   

440702520

    442210985        442316915        442419362        442513511       
442600730        449091479        449123488        449155720        449187574   
    449219393        449251206        449282854        449312313       
449343789        449375302        449406495        449437821        449469238   
    449500768   

440702603

    442211033        442316998        442419446        442513552       
442600789        449091487        449123496        449155738        449187582   
    449219401        449251214        449282862        449312321       
449343797        449375310        449406503        449437839        449469246   
    449500776   

440702686

    442211041        442317087        442419503        442513602       
442600870        449091495        449123504        449155746        449187590   
    449219419        449251222        449282870        449312339       
449343805        449375328        449406511        449437847        449469253   
    449500784   

440702702

    442211066        442317103        442419529        442513628       
442600904        449091503        449123512        449155753        449187608   
    449219427        449251230        449282888        449312347       
449343813        449375336        449406529        449437854        449469261   
    449500792   

440702827

    442211082        442317178        442419578        442513644       
442600946        449091511        449123520        449155761        449187616   
    449219435        449251248        449282896        449312354       
449343821        449375344        449406537        449437862        449469279   
    449500800   

440702934

    442211116        442317194        442419602        442513669       
442600961        449091529        449123538        449155779        449187624   
    449219443        449251255        449282904        449312362       
449343839        449375351        449406545        449437870        449469287   
    449500818   

440703148

    442211132        442317251        442419636        442513693       
442600995        449091537        449123546        449155787        449187632   
    449219476        449251263        449282912        449312370       
449343847        449375369        449406552        449437888        449469295   
    449500826   

440703361

    442211157        442317269        442419669        442513719       
442601050        449091552        449123553        449155795        449187640   
    449219484        449251271        449282920        449312388       
449343854        449375377        449406560        449437896        449469303   
    449500834   

440703460

    442211165        442317335        442419719        442513735       
442601092        449091560        449123561        449155803        449187657   
    449219492        449251289        449282938        449312396       
449343862        449375385        449406578        449437904        449469311   
    449500842   

440703668

    442211207        442317426        442419727        442513776       
442601209        449091578        449123579        449155811        449187665   
    449219500        449251297        449282946        449312404       
449343870        449375393        449406586        449437912        449469329   
    449500859   

440703817

    442211231        442317475        442419750        442513834       
442601241        449091586        449123587        449155829        449187673   
    449219518        449251305        449282953        449312412       
449343888        449375401        449406594        449437920        449469337   
    449500867   

440704039

    442211249        442317491        442419768        442513875       
442601340        449091594        449123595        449155837        449187681   
    449219526        449251313        449282961        449312420       
449343896        449375419        449406602        449437938        449469345   
    449500875   

440704203

    442211280        442317533        442419800        442513891       
442601357        449091602        449123603        449155845        449187699   
    449219534        449251321        449282979        449312438       
449343904        449375427        449406610        449437946        449469352   
    449500883   

440704237

    442211298        442317558        442419818        442513909       
442601365        449091610        449123611        449155852        449187707   
    449219542        449251339        449282987        449312446       
449343912        449375435        449406628        449437953        449469360   
    449500891   

440704286

    442211314        442317574        442419826        442513917       
442601373        449091644        449123629        449155860        449187715   
    449219559        449251347        449282995        449312453       
449343920        449375443        449406636        449437961        449469378   
    449500909   

440704351

    442211348        442317590        442419834        442513974       
442601407        449091651        449123645        449155878        449187723   
    449219567        449251354        449283001        449312461       
449343938        449375450        449406644        449437979        449469386   
    449500917   

440704393

    442211355        442317608        442419842        442514006       
442601472        449091669        449123652        449155886        449187731   
    449219575        449251362        449283019        449312479       
449343946        449375468        449406651        449437987        449469394   
    449500925   

440704492

    442211389        442317632        442419859        442514097       
442601480        449091677        449123660        449155894        449187749   
    449219583        449251370        449283027        449312487       
449343961        449375476        449406669        449437995        449469402   
    449500933   

440704567

    442211413        442317665        442419867        442514121       
442601498        449091685        449123678        449155902        449187756   
    449219591        449251388        449283035        449312495       
449343979        449375484        449406677        449438001        449469410   
    449500941   

440704617

    442211421        442317673        442419909        442514139       
442601514        449091693        449123686        449155910        449187764   
    449219609        449251396        449283043        449312503       
449343987        449375492        449406685        449438019        449469428   
    449500958   

440704633

    442211447        442317731        442419966        442514204       
442601589        449091701        449123694        449155928        449187772   
    449219617        449251404        449283050        449312511       
449343995        449375500        449406693        449438027        449469436   
    449500966   

440704724

    442211504        442317780        442420071        442514238       
442601639        449091719        449123702        449155936        449187780   
    449219625        449251412        449283068        449312529       
449344001        449375518        449406701        449438035        449469444   
    449500974   

440704815

    442211561        442317798        442420097        442514246       
442601662        449091727        449123710        449155944        449187798   
    449219633        449251420        449283076        449312537       
449344019        449375526        449406719        449438043        449469451   
    449500982   

440704930

    442211579        442317814        442420121        442514253       
442601688        449091735        449123728        449155951        449187806   
    449219641        449251438        449283084        449312545       
449344027        449375534        449406727        449438050        449469469   
    449500990   

440704989

    442211637        442317822        442420147        442514295       
442601753        449091743        449123736        449155969        449187814   
    449219658        449251446        449283092        449312552       
449344035        449375542        449406735        449438068        449469477   
    449501006   

440705010

    442211645        442317830        442420154        442514329       
442601779        449091750        449123744        449155977        449187822   
    449219666        449251453        449283100        449312560       
449344043        449375559        449406743        449438076        449469485   
    449501014   

440705101

    442211694        442317947        442420170        442514345       
442601787        449091768        449123751        449155985        449187830   
    449219674        449251461        449283118        449312578       
449344050        449375567        449406750        449438084        449469493   
    449501022   

440705432

    442211728        442317988        442420196        442514360       
442601795        449091776        449123769        449155993        449187848   
    449219682        449251479        449283126        449312594       
449344068        449375575        449406768        449438092        449469501   
    449501030   

440706349

    442211744        442317996        442420204        442514378       
442601811        449091784        449123777        449156009        449187855   
    449219690        449251487        449283134        449312602       
449344076        449375583        449406776        449438100        449469519   
    449501048   

440706794

    442211751        442318044        442420246        442514386       
442601829        449091792        449123785        449156017        449187863   
    449219708        449251495        449283142        449312610       
449344084        449375591        449406784        449438118        449469527   
    449501055   

440706901

    442211769        442318051        442420287        442514469       
442601845        449091800        449123801        449156025        449187871   
    449219716        449251503        449283159        449312628       
449344092        449375609        449406792        449438126        449469535   
    449501063   

440706927

    442211777        442318077        442420295        442514519       
442601860        449091826        449123819        449156033        449187897   
    449219724        449251511        449283167        449312636       
449344100        449375617        449406800        449438134        449469543   
    449501071   

440706976

    442211801        442318184        442420303        442514543       
442601894        449091834        449123827        449156041        449187905   
    449219732        449251529        449283175        449312644       
449344118        449375625        449406818        449438142        449469550   
    449501089   

440707073

    442211835        442318226        442420329        442514550       
442601936        449091842        449123835        449156058        449187913   
    449219740        449251537        449283183        449312651       
449344126        449375633        449406826        449438159        449469568   
    449501097   

440707255

    442211843        442318317        442420337        442514568       
442601985        449091859        449123843        449156066        449187921   
    449219757        449251545        449283191        449312669       
449344134        449375641        449406834        449438167        449469576   
    449501105   

440707271

    442211942        442318358        442420345        442514592       
442602009        449091867        449123850        449156074        449187939   
    449219765        449251552        449283209        449312677       
449344142        449375658        449406842        449438175        449469584   
    449501113   

440708758

    442212031        442318432        442420386        442514600       
442602041        449091875        449123868        449156082        449187947   
    449219773        449251560        449283217        449312685       
449344159        449375666        449406859        449438183        449469592   
    449501121   

440708782

    442212056        442318515        442420394        442514618       
442602066        449091883        449123876        449156090        449187954   
    449219781        449251578        449283225        449312693       
449344167        449375674        449406867        449438191        449469600   
    449501139   

440708832

    442212080        442318531        442420410        442514642       
442602074        449091909        449123884        449156108        449187962   
    449219799        449251586        449283233        449312701       
449344175        449375682        449406875        449438209        449469618   
    449501147   

440708881

    442212098        442318549        442420444        442514691       
442602140        449091917        449123892        449156116        449187970   
    449219807        449251594        449283241        449312719       
449344183        449375690        449406883        449438217        449469626   
    449501154   

440708964

    442212106        442318564        442420469        442514758       
442602165        449091925        449123900        449156124        449187988   
    449219815        449251602        449283258        449312735       
449344191        449375708        449406891        449438225        449469634   
    449501162   

440709111

    442212114        442318622        442420485        442514832       
442602173        449091933        449123918        449156132        449187996   
    449219823        449251610        449283266        449312743       
449344209        449375716        449406909        449438233        449469642   
    449501170   

440709384

    442212122        442318655        442420519        442514881       
442602199        449091941        449123926        449156140        449188002   
    449219831        449251636        449283274        449312750       
449344217        449375724        449406917        449438241        449469659   
    449501196   

440709442

    442212130        442318663        442420543        442514899       
442602215        449091958        449123942        449156157        449188010   
    449219849        449251644        449283282        449312768       
449344225        449375732        449406925        449438258        449469667   
    449501204   

440709681

    442212163        442318705        442420568        442514915       
442602231        449091966        449123959        449156165        449188028   
    449219856        449251651        449283290        449312776       
449344233        449375740        449406933        449438266        449469675   
    449501212   

440709715

    442212221        442318721        442420576        442514923       
442602249        449091974        449123967        449156173        449188036   
    449219864        449251669        449283308        449312784       
449344241        449375757        449406941        449438274        449469683   
    449501220   

440709970

    442212254        442318820        442420584        442514931       
442602264        449091982        449123975        449156199        449188044   
    449219872        449251677        449283316        449312792       
449344258        449375765        449406958        449438282        449469691   
    449501238   

440710259

    442212262        442318838        442420592        442514972       
442602280        449091990        449123983        449156207        449188051   
    449219880        449251685        449283324        449312800       
449344266        449375773        449406966        449438290        449469709   
    449501246   

440710267

    442212312        442318887        442420618        442514998       
442602322        449092006        449123991        449156215        449188069   
    449219898        449251693        449283332        449312818       
449344274        449375781        449406974        449438308        449469717   
    449501253   

440710416

    442212320        442318937        442420659        442515011       
442602348        449092014        449124007        449156223        449188077   
    449219906        449251701        449283340        449312826       
449344282        449375799        449406982        449438316        449469725   
    449501261   

440710432

    442212346        442318945        442420691        442515045       
442602371        449092022        449124015        449156231        449188085   
    449219914        449251719        449283357        449312834       
449344290        449375807        449406990        449438324        449469733   
    449501279   

440710465

    442212361        442318986        442420790        442515060       
442602421        449092030        449124031        449156249        449188093   
    449219922        449251727        449283365        449312842       
449344308        449375815        449407006        449438332        449469741   
    449501287   

440710481

    442212387        442319018        442420808        442515110       
442602447        449092055        449124049        449156256        449188101   
    449219930        449251735        449283373        449312867       
449344316        449375823        449407014        449438340        449469758   
    449501295   

440710754

    442212395        442319125        442420816        442515144       
442602462        449092063        449124056        449156264        449188119   
    449219948        449251743        449283381        449312875       
449344324        449375831        449407022        449438357        449469766   
    449501303   

440710762

    442212403        442319133        442420881        442515151       
442602579        449092071        449124064        449156272        449188127   
    449219955        449251750        449283399        449312883       
449344332        449375849        449407030        449438365        449469774   
    449501311   

440710846

    442212437        442319141        442420899        442515169       
442602603        449092089        449124072        449156280        449188135   
    449219971        449251768        449283407        449312891       
449344340        449375856        449407048        449438373        449469782   
    449501329   

440710911

    442212460        442319158        442420915        442515185       
442602611        449092097        449124080        449156298        449188143   
    449219989        449251776        449283415        449312909       
449344357        449375864        449407055        449438381        449469790   
    449501337   

440711471

    442212502        442319166        442420949        442515219       
442602629        449092105        449124098        449156306        449188150   
    449219997        449251784        449283423        449312917       
449344365        449375872        449407063        449438399        449469808   
    449501345   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440712008

    442212551        442319216        442420956        442515243       
442602702        449092113        449124106        449156314        449188168   
    449220003        449251792        449283431        449312925       
449344373        449375880        449407071        449438407        449469816   
    449501352   

440712032

    442212601        442319240        442420998        442515250       
442602736        449092121        449124114        449156322        449188176   
    449220011        449251800        449283449        449312933       
449344381        449375898        449407089        449438415        449469824   
    449501360   

440712131

    442212668        442319257        442421012        442515292       
442602769        449092139        449124122        449156330        449188184   
    449220029        449251818        449283456        449312941       
449344399        449375906        449407097        449438423        449469832   
    449501378   

440712198

    442212676        442319265        442421020        442515367       
442602819        449092154        449124130        449156348        449188200   
    449220037        449251826        449283464        449312958       
449344407        449375914        449407105        449438431        449469840   
    449501386   

440712222

    442212692        442319372        442421046        442515383       
442602827        449092162        449124148        449156355        449188218   
    449220045        449251834        449283472        449312974       
449344415        449375922        449407113        449438449        449469857   
    449501394   

440712347

    442212718        442319422        442421087        442515391       
442602835        449092170        449124155        449156363        449188226   
    449220052        449251842        449283480        449312982       
449344423        449375930        449407121        449438456        449469865   
    449501402   

440712388

    442212726        442319430        442421137        442515441       
442602843        449092188        449124163        449156371        449188234   
    449220060        449251859        449283498        449312990       
449344431        449375948        449407139        449438464        449469873   
    449501410   

440712545

    442212767        442319455        442421145        442515524       
442602850        449092196        449124171        449156389        449188242   
    449220078        449251867        449283506        449313006       
449344449        449375955        449407147        449438472        449469881   
    449501428   

440712560

    442212809        442319554        442421152        442515557       
442602926        449092204        449124189        449156397        449188259   
    449220086        449251875        449283514        449313014       
449344456        449375963        449407154        449438480        449469899   
    449501436   

440712628

    442212833        442319612        442421210        442515581       
442602967        449092212        449124197        449156405        449188267   
    449220094        449251883        449283522        449313022       
449344464        449375971        449407162        449438498        449469907   
    449501451   

440712768

    442212841        442319620        442421244        442515599       
442602975        449092220        449124205        449156413        449188275   
    449220102        449251891        449283530        449313048       
449344472        449375989        449407170        449438506        449469915   
    449501469   

440712966

    442212916        442319661        442421251        442515623       
442602983        449092246        449124213        449156421        449188283   
    449220110        449251909        449283548        449313055       
449344480        449375997        449407188        449438514        449469923   
    449501477   

440712974

    442212924        442319729        442421277        442515664       
442602991        449092253        449124221        449156439        449188291   
    449220128        449251917        449283555        449313063       
449344498        449376003        449407196        449438522        449469931   
    449501485   

440713154

    442212932        442319778        442421285        442515680       
442603007        449092261        449124239        449156447        449188309   
    449220136        449251925        449283563        449313071       
449344506        449376011        449407204        449438530        449469949   
    449501493   

440713253

    442212940        442319810        442421327        442515698       
442603015        449092279        449124247        449156454        449188317   
    449220144        449251933        449283571        449313089       
449344514        449376029        449407212        449438548        449469956   
    449501501   

440713287

    442212981        442319828        442421368        442515714       
442603080        449092287        449124254        449156462        449188325   
    449220151        449251941        449283589        449313097       
449344522        449376037        449407220        449438555        449469964   
    449501519   

440713337

    442213005        442319869        442421418        442515722       
442603106        449092295        449124262        449156470        449188333   
    449220169        449251958        449283597        449313105       
449344530        449376045        449407238        449438563        449469972   
    449501527   

440713535

    442213013        442319877        442421475        442515748       
442603122        449092303        449124270        449156488        449188341   
    449220177        449251966        449283605        449313113       
449344548        449376052        449407246        449438571        449469980   
    449501535   

440713626

    442213047        442319919        442421558        442515755       
442603155        449092311        449124288        449156496        449188358   
    449220185        449251974        449283613        449313121       
449344555        449376060        449407253        449438589        449469998   
    449501543   

440713691

    442213088        442319935        442421574        442515771       
442603197        449092329        449124296        449156504        449188366   
    449220193        449251982        449283621        449313139       
449344563        449376078        449407261        449438597        449470004   
    449501550   

440713758

    442213096        442319992        442421657        442515789       
442603221        449092345        449124304        449156512        449188374   
    449220201        449251990        449283639        449313147       
449344571        449376086        449407279        449438605        449470012   
    449501568   

440713816

    442213120        442320016        442421707        442515839       
442603304        449092352        449124312        449156520        449188382   
    449220219        449252006        449283647        449313154       
449344589        449376094        449407287        449438613        449470020   
    449501576   

440713824

    442213211        442320032        442421715        442515896       
442603403        449092360        449124320        449156538        449188390   
    449220227        449252014        449283654        449313162       
449344597        449376102        449407295        449438621        449470038   
    449501584   

440713899

    442213294        442320065        442421731        442515938       
442603411        449092378        449124338        449156546        449188408   
    449220235        449252022        449283662        449313170       
449344605        449376110        449407303        449438639        449470046   
    449501592   

440713931

    442213492        442320107        442421749        442515946       
442603502        449092386        449124346        449156553        449188424   
    449220243        449252030        449283670        449313188       
449344613        449376128        449407311        449438647        449470053   
    449501600   

440714384

    442213526        442320123        442421764        442516027       
442603585        449092394        449124353        449156561        449188432   
    449220250        449252048        449283688        449313196       
449344621        449376136        449407329        449438654        449470061   
    449501618   

440714533

    442213559        442320149        442421772        442516043       
442603593        449092402        449124361        449156579        449188440   
    449220268        449252055        449283696        449313204       
449344639        449376144        449407337        449438662        449470079   
    449501626   

440714624

    442213567        442320255        442421806        442516134       
442603643        449092410        449124379        449156587        449188457   
    449220276        449252063        449283704        449313212       
449344647        449376151        449407345        449438670        449470087   
    449501634   

440714681

    442213633        442320263        442421822        442516175       
442603676        449092428        449124387        449156595        449188465   
    449220284        449252071        449283712        449313220       
449344654        449376169        449407360        449438688        449470095   
    449501642   

440714830

    442213690        442320289        442421848        442516183       
442603726        449092436        449124395        449156603        449188473   
    449220292        449252089        449283720        449313238       
449344662        449376177        449407378        449438696        449470103   
    449501659   

440714913

    442213773        442320339        442421871        442516191       
442603767        449092444        449124403        449156611        449188481   
    449220300        449252105        449283738        449313246       
449344670        449376185        449407386        449438704        449470111   
    449501667   

440714970

    442213799        442320412        442421897        442516225       
442603775        449092451        449124411        449156629        449188499   
    449220318        449252113        449283746        449313253       
449344688        449376193        449407394        449438712        449470129   
    449501675   

440715001

    442213823        442320446        442421962        442516233       
442603791        449092469        449124429        449156637        449188507   
    449220326        449252121        449283753        449313261       
449344696        449376201        449407402        449438720        449470137   
    449501691   

440715027

    442213831        442320461        442422010        442516241       
442603858        449092477        449124437        449156645        449188515   
    449220342        449252139        449283761        449313279       
449344704        449376219        449407410        449438738        449470145   
    449501709   

440715035

    442213872        442320479        442422077        442516282       
442603882        449092485        449124445        449156652        449188523   
    449220367        449252147        449283779        449313287       
449344712        449376227        449407428        449438746        449470152   
    449501717   

440715118

    442213948        442320487        442422135        442516332       
442603924        449092493        449124452        449156678        449188531   
    449220375        449252154        449283787        449313295       
449344720        449376235        449407436        449438753        449470160   
    449501725   

440715159

    442213963        442320495        442422184        442516340       
442603940        449092501        449124460        449156686        449188549   
    449220383        449252162        449283795        449313303       
449344738        449376243        449407444        449438761        449470178   
    449501733   

440715217

    442213971        442320503        442422242        442516399       
442603957        449092519        449124478        449156694        449188556   
    449220391        449252170        449283803        449313311       
449344746        449376250        449407451        449438779        449470186   
    449501741   

440715480

    442213997        442320552        442422267        442516449       
442603973        449092527        449124486        449156702        449188564   
    449220409        449252188        449283811        449313329       
449344753        449376268        449407469        449438787        449470194   
    449501758   

440715563

    442214003        442320610        442422317        442516464       
442604021        449092535        449124494        449156710        449188572   
    449220417        449252196        449283829        449313337       
449344761        449376276        449407477        449438795        449470202   
    449501766   

440715589

    442214011        442320628        442422325        442516480       
442604039        449092543        449124502        449156728        449188580   
    449220425        449252204        449283837        449313345       
449344779        449376284        449407485        449438803        449470210   
    449501774   

440716439

    442214045        442320651        442422341        442516530       
442604062        449092550        449124528        449156736        449188598   
    449220433        449252212        449283845        449313352       
449344787        449376292        449407493        449438811        449470228   
    449501782   

440716520

    442214128        442320701        442422382        442516597       
442604070        449092568        449124536        449156744        449188606   
    449220441        449252220        449283852        449313360       
449344795        449376300        449407501        449438829        449470236   
    449501790   

440716652

    442214177        442320727        442422390        442516639       
442604088        449092576        449124544        449156751        449188614   
    449220458        449252238        449283860        449313378       
449344803        449376318        449407519        449438837        449470244   
    449501808   

440716686

    442214185        442320735        442422440        442516647       
442604146        449092584        449124551        449156769        449188622   
    449220466        449252246        449283878        449313386       
449344811        449376326        449407527        449438845        449470251   
    449501816   

440716827

    442214284        442320750        442422457        442516654       
442604179        449092592        449124577        449156777        449188630   
    449220474        449252253        449283886        449313394       
449344829        449376334        449407535        449438852        449470269   
    449501824   

440716892

    442214318        442320776        442422465        442516688       
442604195        449092600        449124585        449156785        449188648   
    449220482        449252261        449283894        449313402       
449344837        449376342        449407543        449438860        449470277   
    449501832   

440716942

    442214359        442320818        442422481        442516704       
442604278        449092618        449124593        449156801        449188655   
    449220490        449252279        449283902        449313428       
449344845        449376359        449407550        449438878        449470285   
    449501840   

440717007

    442214367        442320842        442422507        442516712       
442604294        449092626        449124601        449156819        449188663   
    449220508        449252287        449283910        449313436       
449344852        449376367        449407568        449438886        449470293   
    449501857   

440717064

    442214375        442320891        442422523        442516753       
442604310        449092642        449124619        449156827        449188671   
    449220516        449252295        449283928        449313444       
449344860        449376375        449407576        449438894        449470301   
    449501865   

440717247

    442214383        442320909        442422564        442516829       
442604328        449092667        449124635        449156835        449188689   
    449220524        449252303        449283936        449313451       
449344878        449376383        449407584        449438902        449470319   
    449501873   

440717254

    442214466        442320925        442422580        442516852       
442604336        449092675        449124643        449156843        449188697   
    449220532        449252311        449283944        449313469       
449344886        449376391        449407592        449438910        449470327   
    449501881   

440717528

    442214482        442320966        442422598        442516894       
442604344        449092683        449124650        449156850        449188705   
    449220540        449252329        449283951        449313477       
449344894        449376409        449407600        449438928        449470335   
    449501899   

440717569

    442214490        442321014        442422614        442516910       
442604351        449092691        449124668        449156868        449188713   
    449220557        449252337        449283969        449313485       
449344902        449376417        449407618        449438936        449470343   
    449501907   

440717668

    442214508        442321089        442422622        442516928       
442604369        449092709        449124676        449156876        449188721   
    449220565        449252345        449283977        449313493       
449344910        449376425        449407626        449438944        449470350   
    449501915   

440717809

    442214516        442321121        442422630        442516936       
442604401        449092717        449124684        449156884        449188739   
    449220573        449252352        449283985        449313501       
449344928        449376433        449407634        449438951        449470368   
    449501923   

440718211

    442214557        442321196        442422663        442516969       
442604419        449092733        449124692        449156892        449188747   
    449220581        449252360        449283993        449313519       
449344936        449376441        449407642        449438969        449470376   
    449501931   

440718245

    442214565        442321246        442422713        442516985       
442604468        449092741        449124700        449156900        449188754   
    449220599        449252378        449284017        449313527       
449344944        449376458        449407659        449438977        449470384   
    449501949   

440718344

    442214581        442321279        442422739        442517025       
442604476        449092758        449124718        449156918        449188762   
    449220607        449252386        449284025        449313535       
449344951        449376466        449407667        449438985        449470392   
    449501956   

440718435

    442214607        442321303        442422770        442517041       
442604492        449092766        449124726        449156926        449188770   
    449220615        449252394        449284033        449313543       
449344969        449376474        449407675        449438993        449470400   
    449501964   

440718443

    442214623        442321329        442422796        442517058       
442604518        449092782        449124734        449156934        449188788   
    449220623        449252402        449284041        449313550       
449344977        449376482        449407683        449439009        449470418   
    449501972   

440718450

    442214656        442321337        442422804        442517066       
442604559        449092808        449124742        449156942        449188796   
    449220631        449252410        449284066        449313568       
449344985        449376490        449407691        449439017        449470426   
    449501980   

440718476

    442214680        442321345        442422887        442517108       
442604609        449092816        449124759        449156959        449188804   
    449220649        449252428        449284074        449313576       
449344993        449376508        449407709        449439025        449470434   
    449501998   

440718591

    442214706        442321402        442422895        442517157       
442604625        449092832        449124767        449156967        449188812   
    449220656        449252436        449284082        449313584       
449345008        449376516        449407717        449439033        449470442   
    449502004   

440718732

    442214748        442321428        442422945        442517181       
442604633        449092840        449124783        449156975        449188820   
    449220664        449252444        449284090        449313592       
449345016        449376524        449407725        449439041        449470459   
    449502012   

440718781

    442214789        442321527        442422994        442517199       
442604690        449092857        449124791        449156983        449188838   
    449220672        449252451        449284108        449313600       
449345024        449376532        449407733        449439058        449470467   
    449502020   

440718997

    442214847        442321543        442423000        442517207       
442604732        449092865        449124809        449156991        449188846   
    449220680        449252469        449284116        449313618       
449345040        449376540        449407741        449439066        449470475   
    449502038   

440719060

    442214862        442321576        442423018        442517231       
442604781        449092873        449124817        449157007        449188853   
    449220698        449252477        449284124        449313626       
449345057        449376557        449407758        449439074        449470483   
    449502046   

440719094

    442214896        442321600        442423026        442517249       
442604807        449092881        449124833        449157015        449188861   
    449220706        449252485        449284132        449313634       
449345065        449376565        449407766        449439082        449470491   
    449502053   

440719102

    442214961        442321634        442423067        442517256       
442604849        449092899        449124841        449157023        449188879   
    449220714        449252501        449284140        449313642       
449345073        449376573        449407774        449439090        449470509   
    449502061   

440719383

    442214979        442321642        442423117        442517264       
442604906        449092907        449124858        449157031        449188887   
    449220722        449252519        449284157        449313659       
449345081        449376581        449407782        449439108        449470517   
    449502079   

440719490

    442215000        442321667        442423133        442517272       
442604914        449092915        449124866        449157049        449188895   
    449220730        449252527        449284165        449313667       
449345099        449376599        449407790        449439116        449470525   
    449502087   

440719516

    442215075        442321675        442423158        442517280       
442604922        449092923        449124874        449157056        449188903   
    449220748        449252535        449284173        449313675       
449345107        449376607        449407808        449439132        449470533   
    449502095   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440719532

    442215083        442321733        442423190        442517330       
442604963        449092931        449124882        449157064        449188911   
    449220763        449252543        449284181        449313683       
449345115        449376615        449407816        449439140        449470541   
    449502103   

440719623

    442215117        442321766        442423224        442517348       
442604997        449092949        449124890        449157072        449188929   
    449220771        449252550        449284199        449313691       
449345123        449376623        449407824        449439157        449470558   
    449502111   

440719722

    442215133        442321774        442423240        442517413       
442605028        449092956        449124908        449157080        449188937   
    449220789        449252568        449284207        449313709       
449345131        449376631        449407832        449439165        449470566   
    449502129   

440719771

    442215182        442321816        442423257        442517421       
442605036        449092964        449124916        449157106        449188952   
    449220797        449252576        449284215        449313717       
449345149        449376649        449407840        449439173        449470574   
    449502137   

440719813

    442215190        442321832        442423315        442517447       
442605051        449092972        449124924        449157114        449188960   
    449220805        449252584        449284223        449313725       
449345156        449376656        449407865        449439181        449470582   
    449502145   

440719854

    442215240        442321857        442423349        442517462       
442605135        449092980        449124932        449157122        449188978   
    449220813        449252592        449284231        449313733       
449345164        449376664        449407873        449439199        449470590   
    449502152   

440720092

    442215281        442321949        442423364        442517470       
442605150        449092998        449124940        449157130        449188986   
    449220821        449252600        449284249        449313741       
449345172        449376672        449407881        449439207        449470608   
    449502160   

440720118

    442215323        442322004        442423398        442517504       
442605176        449093004        449124957        449157148        449188994   
    449220839        449252618        449284256        449313758       
449345180        449376680        449407899        449439215        449470616   
    449502178   

440720191

    442215349        442322012        442423406        442517579       
442605184        449093012        449124965        449157155        449189000   
    449220847        449252626        449284264        449313766       
449345198        449376698        449407907        449439223        449470624   
    449502186   

440720217

    442215356        442322095        442423463        442517595       
442605192        449093038        449124973        449157163        449189018   
    449220854        449252634        449284272        449313774       
449345206        449376706        449407915        449439231        449470632   
    449502194   

440720712

    442215372        442322111        442423505        442517637       
442605234        449093046        449124981        449157171        449189026   
    449220862        449252642        449284280        449313782       
449345214        449376714        449407923        449439249        449470640   
    449502202   

440720720

    442215414        442322327        442423547        442517645       
442605242        449093053        449124999        449157189        449189034   
    449220870        449252659        449284298        449313790       
449345222        449376722        449407931        449439256        449470665   
    449502210   

440720845

    442215463        442322426        442423570        442517652       
442605291        449093061        449125004        449157197        449189042   
    449220888        449252667        449284306        449313808       
449345230        449376730        449407949        449439264        449470673   
    449502228   

440720951

    442215521        442322509        442423588        442517660       
442605309        449093079        449125012        449157205        449189059   
    449220896        449252675        449284314        449313816       
449345248        449376748        449407956        449439272        449470681   
    449502236   

440720977

    442215562        442322525        442423612        442517686       
442605317        449093087        449125020        449157213        449189067   
    449220904        449252683        449284322        449313824       
449345255        449376755        449407964        449439298        449470699   
    449502244   

440720993

    442215588        442322533        442423638        442517751       
442605366        449093095        449125038        449157221        449189075   
    449220912        449252691        449284330        449313840       
449345263        449376763        449407972        449439306        449470707   
    449502251   

440721017

    442215596        442322541        442423679        442517801       
442605374        449093103        449125046        449157247        449189083   
    449220920        449252709        449284348        449313857       
449345271        449376771        449407980        449439314        449470715   
    449502269   

440721041

    442215604        442322566        442423729        442517876       
442605416        449093111        449125053        449157254        449189091   
    449220938        449252717        449284355        449313865       
449345289        449376789        449407998        449439322        449470723   
    449502277   

440721058

    442215646        442322608        442423810        442517892       
442605481        449093129        449125061        449157262        449189109   
    449220946        449252725        449284363        449313873       
449345297        449376797        449408012        449439330        449470731   
    449502285   

440721108

    442215653        442322616        442423828        442517918       
442605499        449093137        449125095        449157270        449189117   
    449220953        449252733        449284371        449313881       
449345305        449376805        449408020        449439348        449470749   
    449502293   

440721124

    442215661        442322715        442423950        442517959       
442605523        449093145        449125103        449157288        449189125   
    449220961        449252741        449284389        449313899       
449345313        449376813        449408038        449439355        449470756   
    449502301   

440721165

    442215679        442322731        442423976        442517983       
442605549        449093152        449125111        449157296        449189133   
    449220979        449252758        449284397        449313907       
449345321        449376821        449408046        449439363        449470764   
    449502319   

440721207

    442215703        442322764        442423992        442518015       
442605572        449093160        449125129        449157312        449189141   
    449220987        449252766        449284405        449313915       
449345347        449376839        449408053        449439371        449470772   
    449502327   

440721298

    442215802        442322780        442424016        442518098       
442605606        449093178        449125137        449157338        449189158   
    449220995        449252774        449284413        449313923       
449345354        449376847        449408061        449439389        449470780   
    449502335   

440721306

    442215836        442322855        442424057        442518106       
442605671        449093194        449125145        449157346        449189166   
    449221001        449252782        449284421        449313931       
449345362        449376854        449408079        449439397        449470798   
    449502343   

440721413

    442215851        442322871        442424065        442518155       
442605697        449093202        449125152        449157353        449189174   
    449221019        449252790        449284439        449313949       
449345370        449376862        449408087        449439405        449470806   
    449502350   

440721421

    442215901        442322889        442424107        442518171       
442605705        449093210        449125160        449157361        449189182   
    449221027        449252808        449284447        449313956       
449345388        449376870        449408095        449439413        449470814   
    449502368   

440721447

    442215935        442322939        442424149        442518197       
442605747        449093228        449125178        449157379        449189190   
    449221035        449252816        449284454        449313964       
449345396        449376888        449408103        449439421        449470822   
    449502376   

440721462

    442215992        442322962        442424180        442518205       
442605770        449093236        449125186        449157387        449189208   
    449221043        449252824        449284462        449313972       
449345404        449376896        449408111        449439439        449470830   
    449502384   

440721470

    442216065        442323028        442424222        442518221       
442605788        449093251        449125194        449157395        449189216   
    449221050        449252832        449284470        449313980       
449345412        449376904        449408129        449439447        449470848   
    449502392   

440721587

    442216099        442323036        442424230        442518239       
442605838        449093269        449125202        449157403        449189224   
    449221068        449252840        449284488        449313998       
449345420        449376912        449408137        449439454        449470855   
    449502400   

440721629

    442216180        442323044        442424248        442518254       
442605861        449093277        449125210        449157411        449189232   
    449221076        449252857        449284496        449314004       
449345438        449376920        449408145        449439462        449470863   
    449502418   

440721744

    442216214        442323069        442424255        442518312       
442605887        449093285        449125228        449157429        449189240   
    449221084        449252865        449284504        449314012       
449345446        449376938        449408152        449439470        449470871   
    449502426   

440721843

    442216222        442323077        442424289        442518411       
442605929        449093293        449125236        449157437        449189257   
    449221092        449252873        449284512        449314020       
449345453        449376946        449408160        449439488        449470889   
    449502434   

440721876

    442216313        442323135        442424297        442518460       
442605952        449093301        449125251        449157445        449189265   
    449221100        449252881        449284520        449314038       
449345461        449376953        449408178        449439496        449470897   
    449502442   

440722015

    442216347        442323168        442424313        442518486       
442605986        449093319        449125269        449157452        449189273   
    449221118        449252899        449284538        449314046       
449345479        449376961        449408186        449439504        449470905   
    449502459   

440722213

    442216362        442323176        442424321        442518494       
442606018        449093327        449125277        449157460        449189281   
    449221126        449252907        449284546        449314053       
449345487        449376979        449408194        449439512        449470913   
    449502467   

440722361

    442216404        442323184        442424388        442518536       
442606042        449093335        449125285        449157478        449189299   
    449221134        449252915        449284553        449314061       
449345503        449376987        449408202        449439520        449470921   
    449502475   

440722478

    442216412        442323192        442424412        442518569       
442606067        449093343        449125293        449157494        449189307   
    449221142        449252923        449284561        449314079       
449345511        449376995        449408210        449439538        449470939   
    449502483   

440722486

    442216420        442323226        442424479        442518585       
442606091        449093350        449125301        449157502        449189315   
    449221159        449252931        449284579        449314087       
449345529        449377001        449408228        449439546        449470947   
    449502491   

440722502

    442216495        442323242        442424487        442518593       
442606117        449093368        449125319        449157510        449189323   
    449221167        449252949        449284587        449314095       
449345537        449377019        449408236        449439553        449470954   
    449502509   

440722510

    442216503        442323259        442424537        442518601       
442606133        449093376        449125327        449157528        449189331   
    449221175        449252956        449284595        449314103       
449345545        449377027        449408251        449439561        449470962   
    449502517   

440722676

    442216578        442323267        442424552        442518619       
442606158        449093384        449125335        449157544        449189349   
    449221183        449252964        449284603        449314111       
449345552        449377035        449408269        449439579        449470970   
    449502525   

440722718

    442216628        442323291        442424578        442518635       
442606257        449093392        449125343        449157551        449189364   
    449221191        449252972        449284611        449314129       
449345560        449377050        449408277        449439587        449470988   
    449502533   

440722726

    442216636        442323333        442424586        442518692       
442606265        449093400        449125350        449157569        449189372   
    449221209        449252980        449284629        449314137       
449345578        449377068        449408285        449439595        449470996   
    449502541   

440722866

    442216644        442323358        442424628        442518726       
442606273        449093418        449125368        449157577        449189380   
    449221217        449252998        449284637        449314145       
449345586        449377076        449408293        449439603        449471002   
    449502558   

440723005

    442216719        442323366        442424644        442518759       
442606299        449093426        449125376        449157585        449189398   
    449221225        449253004        449284645        449314152       
449345594        449377084        449408301        449439611        449471010   
    449502566   

440723039

    442216743        442323382        442424743        442518817       
442606315        449093434        449125384        449157593        449189406   
    449221233        449253012        449284652        449314160       
449345602        449377092        449408319        449439629        449471028   
    449502574   

440723047

    442216768        442323432        442424768        442518825       
442606349        449093442        449125392        449157601        449189414   
    449221241        449253020        449284660        449314178       
449345610        449377100        449408327        449439637        449471036   
    449502582   

440723096

    442216776        442323473        442424776        442518833       
442606380        449093459        449125400        449157619        449189422   
    449221258        449253038        449284678        449314186       
449345628        449377118        449408335        449439645        449471051   
    449502590   

440723146

    442216784        442323481        442424842        442518841       
442606398        449093467        449125418        449157627        449189430   
    449221266        449253046        449284686        449314194       
449345636        449377126        449408343        449439652        449471069   
    449502608   

440723161

    442216826        442323507        442424867        442518874       
442606406        449093475        449125426        449157635        449189448   
    449221274        449253053        449284694        449314202       
449345644        449377142        449408350        449439660        449471077   
    449502616   

440723179

    442216917        442323515        442424875        442518882       
442606414        449093483        449125434        449157643        449189455   
    449221282        449253061        449284702        449314210       
449345651        449377159        449408368        449439678        449471085   
    449502624   

440723252

    442216933        442323648        442424917        442518940       
442606471        449093491        449125442        449157650        449189463   
    449221290        449253079        449284710        449314228       
449345669        449377167        449408376        449439686        449471093   
    449502632   

440724094

    442216941        442323663        442424933        442518981       
442606497        449093509        449125459        449157668        449189471   
    449221308        449253087        449284728        449314236       
449345677        449377175        449408384        449439694        449471101   
    449502640   

440724136

    442217022        442323671        442424966        442519005       
442606505        449093517        449125467        449157676        449189489   
    449221316        449253095        449284736        449314244       
449345685        449377183        449408392        449439702        449471119   
    449502657   

440724250

    442217089        442323697        442424974        442519013       
442606521        449093525        449125475        449157684        449189497   
    449221324        449253103        449284744        449314251       
449345693        449377191        449408400        449439710        449471127   
    449502665   

440724276

    442217097        442323747        442424982        442519047       
442606554        449093533        449125483        449157692        449189505   
    449221332        449253111        449284751        449314277       
449345701        449377209        449408418        449439728        449471143   
    449502673   

440724326

    442217220        442323846        442425104        442519062       
442606687        449093541        449125491        449157700        449189513   
    449221340        449253137        449284769        449314285       
449345719        449377217        449408426        449439736        449471150   
    449502681   

440724359

    442217261        442323903        442425146        442519070       
442606752        449093558        449125509        449157718        449189521   
    449221357        449253145        449284777        449314293       
449345727        449377225        449408434        449439744        449471168   
    449502699   

440724532

    442217295        442323911        442425179        442519088       
442606760        449093566        449125517        449157726        449189547   
    449221365        449253152        449284785        449314301       
449345735        449377233        449408442        449439751        449471176   
    449502707   

440724557

    442217303        442323937        442425187        442519138       
442606794        449093574        449125525        449157734        449189554   
    449221373        449253160        449284793        449314319       
449345743        449377241        449408459        449439769        449471184   
    449502715   

440724581

    442217311        442323952        442425211        442519161       
442606851        449093582        449125533        449157742        449189562   
    449221381        449253178        449284801        449314327       
449345750        449377258        449408467        449439777        449471192   
    449502723   

440724672

    442217329        442324067        442425229        442519211       
442606893        449093590        449125541        449157759        449189570   
    449221399        449253186        449284819        449314335       
449345768        449377266        449408475        449439785        449471200   
    449502731   

440724755

    442217337        442324083        442425252        442519252       
442606901        449093608        449125558        449157767        449189588   
    449221407        449253194        449284827        449314343       
449345776        449377274        449408483        449439793        449471218   
    449502749   

440725356

    442217352        442324117        442425278        442519260       
442606927        449093616        449125566        449157775        449189596   
    449221415        449253202        449284835        449314350       
449345784        449377282        449408491        449439801        449471226   
    449502756   

440725422

    442217378        442324141        442425336        442519328       
442606943        449093624        449125574        449157783        449189604   
    449221423        449253210        449284843        449314368       
449345792        449377290        449408509        449439819        449471234   
    449502764   

440725463

    442217402        442324174        442425344        442519385       
442607016        449093632        449125582        449157791        449189612   
    449221431        449253228        449284850        449314376       
449345800        449377308        449408517        449439827        449471242   
    449502772   

440725471

    442217410        442324182        442425369        442519435       
442607024        449093640        449125590        449157809        449189620   
    449221449        449253236        449284868        449314384       
449345818        449377316        449408525        449439835        449471259   
    449502780   

440725679

    442217451        442324240        442425377        442519450       
442607032        449093657        449125608        449157817        449189638   
    449221456        449253244        449284876        449314392       
449345826        449377324        449408533        449439843        449471267   
    449502798   

440725869

    442217469        442324349        442425484        442519468       
442607107        449093665        449125616        449157825        449189646   
    449221464        449253251        449284884        449314400       
449345834        449377332        449408541        449439850        449471275   
    449502806   

440726016

    442217519        442324372        442425526        442519476       
442607164        449093673        449125624        449157833        449189653   
    449221472        449253269        449284892        449314418       
449345842        449377340        449408558        449439868        449471283   
    449502814   

440726065

    442217543        442324430        442425542        442519484       
442607172        449093681        449125632        449157841        449189679   
    449221480        449253277        449284900        449314426       
449345859        449377357        449408566        449439876        449471291   
    449502822   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440726107

    442217600        442324463        442425591        442519559       
442607180        449093699        449125640        449157858        449189687   
    449221498        449253285        449284918        449314434       
449345867        449377365        449408574        449439884        449471309   
    449502830   

440726172

    442217683        442324521        442425641        442519567       
442607289        449093707        449125657        449157866        449189695   
    449221506        449253293        449284926        449314442       
449345875        449377373        449408582        449439892        449471317   
    449502848   

440727063

    442217709        442324604        442425658        442519591       
442607297        449093715        449125665        449157874        449189703   
    449221514        449253301        449284934        449314459       
449345883        449377381        449408590        449439900        449471325   
    449502855   

440727162

    442217816        442324638        442425716        442519609       
442607305        449093723        449125673        449157882        449189711   
    449221522        449253319        449284942        449314467       
449345891        449377399        449408608        449439918        449471333   
    449502863   

440727238

    442217899        442324695        442425740        442519617       
442607313        449093731        449125681        449157890        449189729   
    449221530        449253327        449284959        449314475       
449345909        449377407        449408616        449439926        449471341   
    449502871   

440727337

    442218020        442324703        442425781        442519625       
442607321        449093749        449125699        449157908        449189737   
    449221548        449253335        449284975        449314483       
449345917        449377415        449408624        449439934        449471358   
    449502889   

440727469

    442218160        442324711        442425856        442519633       
442607339        449093756        449125707        449157916        449189745   
    449221555        449253343        449284983        449314491       
449345925        449377423        449408632        449439942        449471366   
    449502897   

440727584

    442218202        442324760        442425880        442519658       
442607354        449093764        449125715        449157924        449189752   
    449221563        449253350        449284991        449314509       
449345933        449377431        449408640        449439959        449471374   
    449502905   

440727626

    442218210        442324828        442426011        442519666       
442607362        449093772        449125723        449157932        449189760   
    449221571        449253368        449285006        449314517       
449345941        449377449        449408657        449439967        449471382   
    449502913   

440727733

    442218368        442324851        442426029        442519682       
442607396        449093780        449125731        449157940        449189778   
    449221589        449253376        449285014        449314525       
449345958        449377456        449408665        449439975        449471390   
    449502921   

440727840

    442218459        442324877        442426052        442519724       
442607404        449093798        449125749        449157957        449189786   
    449221597        449253384        449285022        449314533       
449345966        449377464        449408673        449439983        449471408   
    449502939   

440727881

    442218509        442324885        442426078        442519773       
442607446        449093806        449125756        449157965        449189794   
    449221605        449253392        449285030        449314541       
449345974        449377472        449408681        449439991        449471416   
    449502947   

440728772

    442218590        442324893        442426086        442519799       
442607453        449093814        449125764        449157973        449189802   
    449221613        449253400        449285048        449314558       
449345982        449377480        449408699        449440007        449471424   
    449502954   

440728822

    442218616        442324950        442426102        442519807       
442607479        449093822        449125772        449157981        449189810   
    449221621        449253418        449285055        449314566       
449345990        449377498        449408707        449440015        449471432   
    449502962   

440728863

    442218657        442324976        442426128        442519831       
442607537        449093830        449125780        449157999        449189828   
    449221639        449253426        449285063        449314574       
449346006        449377506        449408715        449440023        449471440   
    449502970   

440728939

    442218780        442324984        442426144        442519880       
442607578        449093848        449125798        449158005        449189836   
    449221654        449253434        449285071        449314582       
449346014        449377514        449408723        449440031        449471457   
    449502988   

440728996

    442218889        442325015        442426185        442519906       
442607586        449093855        449125806        449158013        449189844   
    449221662        449253442        449285089        449314590       
449346022        449377522        449408731        449440049        449471473   
    449502996   

440729069

    442218897        442325049        442426193        442519930       
442607636        449093863        449125814        449158021        449189851   
    449221670        449253459        449285097        449314608       
449346030        449377530        449408749        449440056        449471499   
    449503002   

440729291

    442218905        442325114        442426201        442519955       
442607651        449093871        449125830        449158039        449189869   
    449221688        449253467        449285105        449314616       
449346048        449377548        449408756        449440064        449471507   
    449503010   

440729333

    442218913        442325148        442426227        442519963       
442607693        449093889        449125848        449158047        449189877   
    449221696        449253475        449285113        449314624       
449346055        449377555        449408764        449440072        449471515   
    449503028   

440729531

    442218962        442325171        442426250        442519997       
442607719        449093897        449125855        449158054        449189885   
    449221704        449253483        449285121        449314632       
449346063        449377563        449408772        449440080        449471523   
    449503036   

440729598

    442218988        442325197        442426268        442520029       
442607735        449093905        449125863        449158062        449189893   
    449221712        449253509        449285139        449314640       
449346071        449377571        449408780        449440098        449471531   
    449503044   

440729606

    442218996        442325247        442426334        442520037       
442607800        449093913        449125871        449158070        449189901   
    449221720        449253517        449285147        449314657       
449346089        449377589        449408798        449440106        449471549   
    449503051   

440729614

    442219028        442325304        442426359        442520045       
442607826        449093921        449125889        449158088        449189919   
    449221738        449253525        449285154        449314665       
449346097        449377597        449408806        449440114        449471556   
    449503069   

440729630

    442219051        442325312        442426375        442520052       
442607867        449093939        449125897        449158096        449189927   
    449221746        449253533        449285162        449314673       
449346105        449377605        449408814        449440122        449471564   
    449503077   

440729697

    442219077        442325361        442426425        442520078       
442607883        449093947        449125905        449158104        449189935   
    449221753        449253541        449285170        449314681       
449346113        449377613        449408822        449440130        449471572   
    449503085   

440729770

    442219143        442325379        442426433        442520102       
442607925        449093954        449125913        449158112        449189943   
    449221761        449253558        449285188        449314699       
449346121        449377621        449408830        449440148        449471580   
    449503093   

440729846

    442219176        442325395        442426458        442520110       
442607933        449093962        449125921        449158120        449189950   
    449221779        449253566        449285196        449314707       
449346139        449377639        449408848        449440155        449471598   
    449503101   

440729994

    442219192        442325429        442426516        442520151       
442607941        449093970        449125939        449158138        449189968   
    449221787        449253574        449285204        449314715       
449346147        449377647        449408855        449440163        449471606   
    449503119   

440730117

    442219226        442325452        442426524        442520227       
442607958        449093988        449125947        449158146        449189976   
    449221795        449253582        449285212        449314723       
449346154        449377654        449408863        449440171        449471614   
    449503127   

440730216

    442219283        442325536        442426532        442520250       
442607966        449093996        449125954        449158153        449189984   
    449221803        449253590        449285220        449314731       
449346162        449377670        449408871        449440189        449471622   
    449503135   

440730224

    442219309        442325577        442426565        442520268       
442607990        449094002        449125962        449158179        449189992   
    449221811        449253608        449285246        449314749       
449346170        449377688        449408889        449440197        449471630   
    449503143   

440730281

    442219325        442325593        442426573        442520292       
442608089        449094010        449125970        449158187        449190008   
    449221829        449253616        449285253        449314756       
449346188        449377696        449408897        449440205        449471648   
    449503150   

440730307

    442219382        442325627        442426607        442520300       
442608113        449094028        449125988        449158195        449190016   
    449221837        449253624        449285261        449314764       
449346196        449377704        449408905        449440213        449471655   
    449503168   

440730448

    442219390        442325650        442426623        442520318       
442608139        449094036        449125996        449158203        449190024   
    449221845        449253632        449285279        449314772       
449346204        449377712        449408913        449440221        449471663   
    449503176   

440730505

    442219440        442325668        442426664        442520326       
442608147        449094044        449126010        449158211        449190032   
    449221852        449253640        449285287        449314780       
449346212        449377720        449408921        449440239        449471671   
    449503184   

440730513

    442219457        442325684        442426680        442520342       
442608170        449094051        449126028        449158229        449190040   
    449221860        449253657        449285295        449314798       
449346220        449377738        449408939        449440247        449471689   
    449503192   

440730547

    442219507        442325726        442426698        442520391       
442608188        449094069        449126036        449158245        449190057   
    449221878        449253665        449285303        449314806       
449346238        449377746        449408947        449440254        449471697   
    449503200   

440730554

    442219523        442325734        442426706        442520458       
442608196        449094077        449126044        449158252        449190065   
    449221886        449253673        449285311        449314814       
449346246        449377753        449408954        449440262        449471705   
    449503218   

440730596

    442219531        442325783        442426722        442520474       
442608204        449094085        449126051        449158260        449190073   
    449221894        449253681        449285329        449314822       
449346253        449377761        449408962        449440270        449471713   
    449503226   

440731115

    442219556        442325791        442426821        442520508       
442608220        449094093        449126069        449158278        449190081   
    449221902        449253699        449285337        449314830       
449346261        449377779        449408970        449440288        449471721   
    449503234   

440731131

    442219564        442325809        442426862        442520516       
442608303        449094101        449126077        449158286        449190099   
    449221910        449253707        449285345        449314848       
449346279        449377787        449408988        449440296        449471739   
    449503242   

440731289

    442219572        442325817        442426896        442520524       
442608345        449094119        449126085        449158294        449190107   
    449221928        449253715        449285352        449314855       
449346287        449377795        449408996        449440304        449471747   
    449503267   

440731602

    442219606        442325841        442426904        442520557       
442608360        449094127        449126093        449158302        449190115   
    449221936        449253723        449285360        449314863       
449346295        449377803        449409002        449440312        449471754   
    449503275   

440731610

    442219614        442325858        442426912        442520565       
442608378        449094135        449126101        449158310        449190123   
    449221944        449253731        449285378        449314871       
449346303        449377811        449409010        449440320        449471770   
    449503283   

440731750

    442219655        442325866        442426961        442520573       
442608394        449094143        449126119        449158328        449190131   
    449221951        449253749        449285386        449314889       
449346311        449377829        449409028        449440338        449471788   
    449503291   

440731842

    442219697        442325890        442426979        442520599       
442608436        449094150        449126127        449158336        449190149   
    449221969        449253756        449285394        449314897       
449346329        449377837        449409036        449440346        449471796   
    449503309   

440731891

    442219739        442325924        442426987        442520631       
442608451        449094168        449126135        449158344        449190156   
    449221977        449253764        449285402        449314905       
449346337        449377845        449409044        449440353        449471804   
    449503317   

440731990

    442219754        442325957        442427001        442520656       
442608469        449094176        449126143        449158351        449190164   
    449221985        449253772        449285410        449314913       
449346345        449377852        449409051        449440361        449471812   
    449503325   

440732089

    442219762        442325981        442427027        442520672       
442608477        449094184        449126150        449158369        449190172   
    449221993        449253780        449285428        449314921       
449346352        449377860        449409069        449440379        449471820   
    449503333   

440732113

    442219812        442326062        442427068        442520771       
442608519        449094192        449126168        449158377        449190180   
    449222009        449253798        449285436        449314939       
449346360        449377878        449409085        449440387        449471838   
    449503341   

440732295

    442219820        442326088        442427092        442520789       
442608535        449094200        449126176        449158385        449190198   
    449222017        449253806        449285444        449314947       
449346378        449377886        449409093        449440395        449471846   
    449503358   

440732329

    442219853        442326104        442427167        442520821       
442608543        449094218        449126184        449158393        449190206   
    449222025        449253814        449285451        449314954       
449346386        449377894        449409101        449440403        449471853   
    449503366   

440732535

    442219945        442326112        442427266        442520847       
442608550        449094226        449126192        449158401        449190214   
    449222033        449253822        449285469        449314962       
449346394        449377902        449409119        449440411        449471861   
    449503374   

440732618

    442219960        442326153        442427274        442520854       
442608576        449094234        449126200        449158419        449190222   
    449222041        449253830        449285477        449314970       
449346402        449377910        449409127        449440429        449471879   
    449503382   

440732634

    442219994        442326161        442427290        442520912       
442608592        449094242        449126218        449158427        449190230   
    449222058        449253848        449285485        449314988       
449346410        449377928        449409135        449440437        449471887   
    449503390   

440732659

    442220075        442326195        442427316        442520953       
442608634        449094259        449126226        449158435        449190248   
    449222066        449253855        449285493        449314996       
449346428        449377944        449409143        449440445        449471895   
    449503408   

440732857

    442220091        442326252        442427357        442520979       
442608642        449094267        449126234        449158443        449190255   
    449222074        449253863        449285501        449315001       
449346436        449377951        449409150        449440452        449471903   
    449503416   

440732881

    442220109        442326260        442427373        442521050       
442608691        449094275        449126242        449158450        449190263   
    449222082        449253871        449285519        449315019       
449346444        449377969        449409168        449440460        449471911   
    449503424   

440732949

    442220158        442326278        442427399        442521068       
442608717        449094283        449126259        449158476        449190271   
    449222090        449253889        449285527        449315027       
449346451        449377977        449409176        449440478        449471929   
    449503432   

440733038

    442220166        442326435        442427431        442521092       
442608725        449094291        449126267        449158484        449190289   
    449222108        449253905        449285535        449315035       
449346469        449377985        449409184        449440486        449471937   
    449503440   

440733053

    442220174        442326559        442427472        442521118       
442608733        449094309        449126275        449158492        449190297   
    449222116        449253921        449285543        449315043       
449346477        449377993        449409192        449440494        449471945   
    449503457   

440733343

    442220182        442326625        442427498        442521142       
442608741        449094317        449126283        449158500        449190305   
    449222124        449253939        449285550        449315050       
449346485        449378009        449409200        449440502        449471952   
    449503465   

440733376

    442220190        442326658        442427506        442521159       
442608774        449094325        449126291        449158518        449190313   
    449222132        449253947        449285568        449315068       
449346493        449378017        449409218        449440510        449471960   
    449503473   

440733418

    442220398        442326732        442427514        442521175       
442608790        449094333        449126309        449158526        449190321   
    449222140        449253954        449285576        449315076       
449346501        449378025        449409226        449440528        449471978   
    449503481   

440733426

    442220455        442326740        442427548        442521191       
442608816        449094341        449126317        449158534        449190339   
    449222157        449253962        449285584        449315084       
449346519        449378033        449409234        449440536        449471986   
    449503499   

440733558

    442220471        442326849        442427571        442521209       
442608824        449094358        449126325        449158542        449190347   
    449222165        449253970        449285592        449315092       
449346527        449378041        449409242        449440544        449472000   
    449503507   

440733632

    442220489        442326872        442427597        442521217       
442608899        449094366        449126333        449158559        449190354   
    449222173        449253988        449285600        449315100       
449346535        449378058        449409259        449440551        449472018   
    449503515   

440733822

    442220505        442326880        442427605        442521241       
442608915        449094382        449126341        449158567        449190362   
    449222181        449253996        449285618        449315118       
449346543        449378066        449409267        449440569        449472026   
    449503523   

440733848

    442220588        442326898        442427639        442521266       
442608956        449094390        449126358        449158575        449190370   
    449222199        449254002        449285626        449315126       
449346550        449378074        449409275        449440577        449472034   
    449503531   

440733871

    442220596        442326906        442427647        442521274       
442608972        449094408        449126366        449158583        449190388   
    449222207        449254010        449285634        449315134       
449346568        449378082        449409283        449440585        449472042   
    449503549   

440733889

    442220620        442326914        442427662        442521290       
442608998        449094416        449126374        449158591        449190396   
    449222215        449254028        449285642        449315142       
449346576        449378090        449409291        449440593        449472059   
    449503556   

440733905

    442220661        442326922        442427696        442521308       
442609038        449094424        449126382        449158609        449190404   
    449222223        449254036        449285659        449315159       
449346584        449378108        449409309        449440601        449472067   
    449503564   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440733913

    442220711        442326997        442427712        442521316       
442609053        449094432        449126408        449158617        449190412   
    449222231        449254044        449285667        449315167       
449346592        449378116        449409317        449440619        449472075   
    449503572   

440733947

    442220745        442327003        442427738        442521357       
442609079        449094440        449126416        449158625        449190420   
    449222249        449254051        449285675        449315175       
449346600        449378124        449409325        449440627        449472083   
    449503580   

440734572

    442220752        442327011        442427779        442521365       
442609095        449094457        449126424        449158633        449190438   
    449222256        449254069        449285691        449315183       
449346618        449378132        449409333        449440643        449472091   
    449503598   

440734648

    442220802        442327029        442427803        442521381       
442609137        449094465        449126432        449158641        449190446   
    449222264        449254077        449285709        449315191       
449346626        449378140        449409341        449440650        449472109   
    449503606   

440734663

    442220810        442327052        442427811        442521399       
442609145        449094473        449126440        449158658        449190453   
    449222272        449254085        449285717        449315209       
449346634        449378157        449409358        449440668        449472117   
    449503614   

440734705

    442220836        442327060        442427852        442521415       
442609152        449094481        449126457        449158666        449190461   
    449222280        449254093        449285725        449315217       
449346642        449378165        449409366        449440676        449472125   
    449503622   

440734713

    442220844        442327094        442427902        442521449       
442609202        449094499        449126465        449158674        449190479   
    449222298        449254101        449285733        449315225       
449346659        449378173        449409374        449440684        449472133   
    449503630   

440734739

    442220851        442327110        442427910        442521480       
442609210        449094507        449126473        449158682        449190487   
    449222306        449254119        449285741        449315233       
449346667        449378181        449409382        449440692        449472141   
    449503648   

440734978

    442220893        442327144        442427936        442521506       
442609335        449094515        449126481        449158690        449190495   
    449222314        449254127        449285758        449315241       
449346675        449378199        449409408        449440700        449472158   
    449503655   

440734986

    442220927        442327169        442427993        442521548       
442609343        449094523        449126499        449158708        449190503   
    449222322        449254135        449285766        449315258       
449346683        449378207        449409416        449440718        449472166   
    449503663   

440735173

    442220943        442327185        442428009        442521555       
442609376        449094549        449126507        449158716        449190511   
    449222330        449254143        449285774        449315266       
449346691        449378215        449409424        449440726        449472174   
    449503671   

440735272

    442220950        442327235        442428017        442521589       
442609426        449094556        449126515        449158724        449190529   
    449222348        449254150        449285782        449315274       
449346709        449378223        449409432        449440734        449472182   
    449503689   

440735314

    442220992        442327243        442428058        442521605       
442609483        449094564        449126523        449158732        449190537   
    449222355        449254168        449285790        449315282       
449346717        449378231        449409440        449440742        449472190   
    449503697   

440735397

    442221073        442327284        442428116        442521647       
442609509        449094572        449126531        449158740        449190545   
    449222363        449254176        449285808        449315290       
449346725        449378249        449409457        449440759        449472208   
    449503705   

440735447

    442221107        442327326        442428140        442521662       
442609525        449094580        449126549        449158757        449190552   
    449222371        449254184        449285816        449315308       
449346741        449378256        449409465        449440767        449472216   
    449503713   

440735470

    442221149        442327409        442428157        442521688       
442609558        449094598        449126556        449158765        449190560   
    449222389        449254192        449285824        449315316       
449346758        449378264        449409473        449440775        449472224   
    449503721   

440735496

    442221164        442327417        442428165        442521738       
442609574        449094606        449126564        449158773        449190578   
    449222397        449254200        449285832        449315324       
449346766        449378272        449409481        449440783        449472232   
    449503739   

440735710

    442221255        442327433        442428181        442521753       
442609582        449094614        449126572        449158781        449190586   
    449222405        449254218        449285840        449315332       
449346774        449378280        449409499        449440791        449472240   
    449503747   

440735728

    442221263        442327458        442428199        442521761       
442609665        449094622        449126580        449158799        449190594   
    449222413        449254226        449285857        449315340       
449346782        449378298        449409507        449440809        449472257   
    449503754   

440735876

    442221321        442327466        442428207        442521811       
442609780        449094630        449126598        449158807        449190602   
    449222421        449254234        449285865        449315357       
449346790        449378306        449409515        449440817        449472265   
    449503762   

440736064

    442221347        442327482        442428223        442521829       
442609814        449094648        449126606        449158815        449190610   
    449222439        449254242        449285873        449315365       
449346808        449378314        449409523        449440825        449472273   
    449503770   

440736072

    442221370        442327490        442428264        442521894       
442609848        449094655        449126622        449158823        449190628   
    449222447        449254259        449285881        449315373       
449346816        449378322        449409531        449440833        449472281   
    449503788   

440736254

    442221438        442327508        442428314        442521944       
442609855        449094671        449126630        449158831        449190636   
    449222454        449254267        449285899        449315381       
449346824        449378330        449409549        449440841        449472299   
    449503796   

440736346

    442221446        442327565        442428322        442521951       
442609889        449094689        449126648        449158849        449190644   
    449222462        449254275        449285907        449315399       
449346832        449378348        449409556        449440858        449472307   
    449503804   

440736353

    442221479        442327581        442428330        442521977       
442609905        449094697        449126655        449158856        449190651   
    449222470        449254283        449285915        449315407       
449346840        449378355        449409564        449440866        449472315   
    449503812   

440736411

    442221503        442327656        442428371        442521985       
442609921        449094705        449126663        449158864        449190669   
    449222488        449254291        449285923        449315415       
449346857        449378363        449409572        449440874        449472323   
    449503820   

440736429

    442221578        442327664        442428413        442522009       
442609947        449094713        449126671        449158872        449190677   
    449222496        449254309        449285931        449315423       
449346865        449378371        449409580        449440882        449472331   
    449503838   

440736445

    442221594        442327722        442428488        442522041       
442610077        449094721        449126689        449158880        449190685   
    449222504        449254317        449285949        449315431       
449346873        449378389        449409598        449440890        449472349   
    449503846   

440736452

    442221610        442327748        442428496        442522116       
442610127        449094739        449126697        449158898        449190693   
    449222512        449254325        449285956        449315449       
449346881        449378397        449409606        449440908        449472356   
    449503853   

440736536

    442221628        442327789        442428512        442522140       
442610135        449094747        449126705        449158906        449190719   
    449222538        449254333        449285964        449315456       
449346899        449378405        449409614        449440916        449472364   
    449503861   

440736601

    442221644        442327805        442428546        442522157       
442610143        449094754        449126713        449158914        449190727   
    449222546        449254341        449285972        449315464       
449346907        449378413        449409622        449440924        449472372   
    449503879   

440736627

    442221669        442327847        442428587        442522165       
442610200        449094762        449126721        449158922        449190735   
    449222553        449254358        449285980        449315472       
449346915        449378421        449409630        449440932        449472380   
    449503887   

440736643

    442221685        442327987        442428603        442522173       
442610234        449094770        449126739        449158930        449190743   
    449222561        449254366        449285998        449315480       
449346923        449378439        449409648        449440940        449472398   
    449503895   

440736833

    442221719        442327995        442428629        442522249       
442610259        449094788        449126747        449158948        449190750   
    449222579        449254374        449286004        449315498       
449346931        449378447        449409655        449440957        449472406   
    449503903   

440736874

    442221818        442328019        442428645        442522256       
442610309        449094796        449126754        449158955        449190768   
    449222587        449254382        449286012        449315506       
449346949        449378454        449409663        449440965        449472414   
    449503911   

440736882

    442221834        442328043        442428652        442522264       
442610317        449094804        449126762        449158963        449190784   
    449222595        449254390        449286020        449315514       
449346956        449378462        449409689        449440973        449472422   
    449503929   

440737328

    442221925        442328050        442428702        442522306       
442610341        449094820        449126770        449158971        449190792   
    449222603        449254408        449286038        449315522       
449346964        449378470        449409697        449440981        449472430   
    449503937   

440737351

    442221933        442328076        442428736        442522314       
442610416        449094838        449126788        449158989        449190800   
    449222611        449254416        449286046        449315530       
449346972        449378488        449409705        449440999        449472448   
    449503945   

440737401

    442221982        442328092        442428751        442522348       
442610424        449094846        449126796        449158997        449190818   
    449222629        449254424        449286053        449315548       
449346980        449378496        449409713        449441005        449472455   
    449503952   

440737443

    442222097        442328134        442428793        442522355       
442610457        449094853        449126804        449159003        449190826   
    449222637        449254432        449286061        449315555       
449346998        449378504        449409721        449441013        449472463   
    449503960   

440737500

    442222352        442328142        442428868        442522397       
442610507        449094861        449126812        449159011        449190834   
    449222645        449254440        449286079        449315563       
449347004        449378512        449409739        449441021        449472471   
    449503978   

440737542

    442222394        442328225        442428892        442522421       
442610531        449094879        449126820        449159029        449190842   
    449222652        449254457        449286087        449315571       
449347012        449378520        449409747        449441039        449472489   
    449503994   

440737575

    442222402        442328266        442428926        442522454       
442610549        449094887        449126838        449159037        449190867   
    449222660        449254465        449286095        449315589       
449347020        449378538        449409754        449441047        449472497   
    449504000   

440737609

    442222444        442328365        442428934        442522488       
442610556        449094895        449126846        449159045        449190875   
    449222678        449254473        449286103        449315597       
449347038        449378546        449409762        449441054        449472505   
    449504018   

440737617

    442222451        442328399        442428967        442522496       
442610572        449094903        449126853        449159052        449190883   
    449222686        449254481        449286111        449315605       
449347046        449378553        449409770        449441062        449472513   
    449504034   

440737633

    442222485        442328415        442429015        442522579       
442610598        449094911        449126861        449159060        449190891   
    449222694        449254499        449286129        449315613       
449347053        449378561        449409788        449441070        449472521   
    449504042   

440737641

    442222501        442328449        442429064        442522587       
442610614        449094929        449126879        449159078        449190909   
    449222702        449254507        449286137        449315621       
449347061        449378579        449409796        449441088        449472539   
    449504059   

440737765

    442222543        442328456        442429080        442522678       
442610622        449094937        449126887        449159086        449190917   
    449222710        449254515        449286145        449315639       
449347079        449378587        449409804        449441096        449472547   
    449504067   

440737781

    442222568        442328464        442429130        442522694       
442610648        449094945        449126895        449159094        449190925   
    449222728        449254523        449286152        449315647       
449347087        449378595        449409812        449441104        449472554   
    449504075   

440737872

    442222576        442328522        442429148        442522702       
442610739        449094952        449126903        449159102        449190933   
    449222736        449254531        449286160        449315654       
449347095        449378603        449409820        449441112        449472562   
    449504083   

440738011

    442222584        442328548        442429205        442522728       
442610754        449094960        449126911        449159110        449190941   
    449222744        449254549        449286178        449315662       
449347103        449378611        449409838        449441120        449472570   
    449504091   

440738144

    442222600        442328589        442429239        442522769       
442610788        449094986        449126929        449159128        449190958   
    449222751        449254564        449286186        449315670       
449347111        449378629        449409846        449441138        449472588   
    449504109   

440738219

    442222618        442328597        442429262        442522777       
442610812        449094994        449126937        449159136        449190966   
    449222769        449254572        449286194        449315688       
449347129        449378637        449409853        449441146        449472596   
    449504117   

440738243

    442222691        442328613        442429312        442522819       
442610846        449095009        449126945        449159144        449190974   
    449222777        449254580        449286202        449315696       
449347137        449378645        449409861        449441153        449472604   
    449504133   

440738318

    442222733        442328639        442429353        442522843       
442610853        449095017        449126952        449159151        449190982   
    449222785        449254598        449286210        449315704       
449347145        449378652        449409879        449441161        449472612   
    449504141   

440738391

    442222774        442328696        442429361        442522850       
442610887        449095025        449126960        449159169        449190990   
    449222801        449254606        449286228        449315712       
449347152        449378660        449409887        449441179        449472620   
    449504158   

440738425

    442222790        442328704        442429403        442522868       
442610911        449095033        449126978        449159177        449191006   
    449222819        449254614        449286236        449315720       
449347160        449378678        449409895        449441187        449472638   
    449504166   

440738433

    442222808        442328720        442429411        442522876       
442615480        449095041        449126986        449159185        449191014   
    449222827        449254622        449286244        449315738       
449347178        449378686        449409903        449441195        449472646   
    449504174   

440738581

    442222824        442328746        442429437        442522918       
442615605        449095058        449126994        449159193        449191022   
    449222835        449254630        449286251        449315746       
449347186        449378694        449409911        449441203        449472653   
    449504182   

440738664

    442222907        442328787        442429445        442522967       
442615688        449095066        449127000        449159201        449191030   
    449222843        449254648        449286269        449315753       
449347194        449378702        449409929        449441229        449472661   
    449504190   

440738771

    442222923        442328803        442429478        442522983       
442615720        449095074        449127018        449159219        449191048   
    449222850        449254655        449286277        449315761       
449347202        449378710        449409937        449441237        449472679   
    449504208   

440738862

    442222956        442328852        442429551        442523007       
442615753        449095082        449127026        449159227        449191055   
    449222868        449254663        449286285        449315779       
449347210        449378728        449409945        449441245        449472687   
    449504216   

440738938

    442222980        442328910        442429627        442523064       
442615837        449095090        449127034        449159235        449191063   
    449222876        449254671        449286293        449315787       
449347228        449378736        449409952        449441252        449472695   
    449504224   

440738946

    442222998        442328928        442429635        442523106       
442615902        449095108        449127042        449159243        449191089   
    449222884        449254689        449286301        449315795       
449347236        449378744        449409960        449441260        449472703   
    449504232   

440739027

    442223020        442329058        442429650        442523122       
442615910        449095116        449127059        449159268        449191097   
    449222892        449254697        449286319        449315803       
449347244        449378751        449409978        449441278        449472711   
    449504240   

440739035

    442223061        442329066        442429700        442523155       
442616009        449095124        449127067        449159276        449191105   
    449222900        449254705        449286327        449315811       
449347251        449378769        449409986        449441286        449472729   
    449504257   

440739050

    442223095        442329074        442429726        442523197       
442616025        449095132        449127083        449159284        449191113   
    449222918        449254713        449286335        449315829       
449347269        449378777        449409994        449441294        449472737   
    449504265   

440739100

    442223137        442329082        442429742        442523205       
442616058        449095140        449127091        449159292        449191121   
    449222926        449254721        449286343        449315837       
449347277        449378785        449410000        449441302        449472745   
    449504273   

440739217

    442223160        442329116        442429775        442523213       
442616082        449095157        449127109        449159300        449191139   
    449222934        449254739        449286350        449315845       
449347285        449378793        449410018        449441310        449472752   
    449504281   

440739233

    442223186        442329173        442429809        442523221       
442616124        449095165        449127117        449159318        449191147   
    449222942        449254747        449286368        449315852       
449347293        449378801        449410026        449441328        449472760   
    449504299   

440739266

    442223194        442329215        442429833        442523239       
442616140        449095173        449127125        449159326        449191154   
    449222959        449254754        449286376        449315860       
449347301        449378819        449410034        449441336        449472778   
    449504307   

440739316

    442223202        442329256        442429858        442523247       
442616199        449095181        449127133        449159334        449191162   
    449222967        449254762        449286384        449315878       
449347319        449378827        449410042        449441344        449472786   
    449504315   

440739415

    442223210        442329280        442429924        442523304       
442616306        449095199        449127141        449159342        449191170   
    449222975        449254770        449286392        449315886       
449347327        449378835        449410059        449441351        449472794   
    449504323   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440739506

    442223293        442329355        442429932        442523346       
442616322        449095207        449127158        449159359        449191188   
    449222983        449254788        449286400        449315894       
449347335        449378843        449410067        449441369        449472802   
    449504331   

440739530

    442223327        442329363        442429957        442523353       
442616348        449095215        449127166        449159367        449191196   
    449222991        449254796        449286418        449315902       
449347343        449378850        449410075        449441377        449472810   
    449504349   

440739548

    442223418        442329405        442429965        442523379       
442616355        449095223        449127174        449159375        449191204   
    449223007        449254804        449286426        449315910       
449347350        449378868        449410083        449441385        449472828   
    449504356   

440739597

    442223442        442329454        442430039        442523403       
442616371        449095231        449127182        449159383        449191212   
    449223015        449254812        449286434        449315928       
449347368        449378876        449410091        449441401        449472836   
    449504364   

440739670

    442223483        442329462        442430088        442523445       
442616397        449095249        449127190        449159391        449191220   
    449223023        449254820        449286459        449315936       
449347376        449378884        449410109        449441419        449472844   
    449504372   

440739811

    442223491        442329496        442430195        442523460       
442616413        449095256        449127208        449159409        449191238   
    449223031        449254838        449286467        449315944       
449347384        449378892        449410117        449441427        449472851   
    449504380   

440739878

    442223509        442329553        442430211        442523486       
442616447        449095264        449127216        449159417        449191246   
    449223049        449254846        449286475        449315951       
449347392        449378900        449410125        449441435        449472869   
    449504398   

440740017

    442223558        442329595        442430229        442523494       
442616512        449095272        449127224        449159425        449191253   
    449223056        449254853        449286483        449315969       
449347400        449378918        449410133        449441443        449472877   
    449504414   

440740090

    442223574        442329660        442430278        442523502       
442616520        449095280        449127232        449159433        449191261   
    449223064        449254861        449286491        449315977       
449347418        449378926        449410141        449441450        449472885   
    449504422   

440740124

    442223582        442329710        442430302        442523510       
442616546        449095298        449127240        449159441        449191279   
    449223072        449254879        449286509        449315985       
449347426        449378934        449410158        449441468        449472893   
    449504430   

440740165

    442223608        442329744        442430336        442523601       
442616660        449095306        449127257        449159458        449191287   
    449223080        449254887        449286517        449315993       
449347434        449378942        449410166        449441476        449472901   
    449504448   

440740199

    442223731        442329751        442430377        442523635       
442616678        449095314        449127265        449159466        449191295   
    449223098        449254895        449286525        449316009       
449347442        449378959        449410174        449441484        449472919   
    449504455   

440740322

    442223780        442329785        442430393        442523650       
442616801        449095322        449127273        449159474        449191303   
    449223106        449254903        449286533        449316017       
449347459        449378967        449410182        449441492        449472927   
    449504463   

440740447

    442223830        442329801        442430401        442523676       
442616827        449095330        449127281        449159482        449191311   
    449223114        449254911        449286541        449316025       
449347467        449378975        449410190        449441500        449472935   
    449504471   

440740462

    442223897        442329819        442430419        442523684       
442616835        449095348        449127299        449159508        449191329   
    449223122        449254929        449286566        449316033       
449347475        449378983        449410208        449441518        449472943   
    449504489   

440740587

    442223939        442329900        442430435        442523700       
442616868        449095355        449127307        449159516        449191337   
    449223130        449254937        449286574        449316041       
449347483        449378991        449410216        449441526        449472968   
    449504497   

440740645

    442223988        442329934        442430443        442523726       
442616900        449095363        449127315        449159524        449191345   
    449223148        449254945        449286582        449316058       
449347491        449379007        449410224        449441534        449472976   
    449504505   

440740710

    442224028        442329983        442430492        442523734       
442616918        449095371        449127323        449159532        449191352   
    449223155        449254952        449286590        449316066       
449347509        449379015        449410232        449441542        449472984   
    449504513   

440740728

    442224051        442330064        442430534        442523742       
442616934        449095389        449127331        449159540        449191360   
    449223163        449254978        449286608        449316074       
449347517        449379023        449410240        449441559        449472992   
    449504521   

440740785

    442224085        442330148        442430559        442523809       
442610937        449095397        449127349        449159557        449191378   
    449223171        449254986        449286616        449316082       
449347525        449379031        449410257        449441567        449473008   
    449504539   

440740793

    442224093        442330288        442430567        442523817       
442610945        449095405        449127356        449159565        449191386   
    449223189        449254994        449286624        449316090       
449347533        449379049        449410265        449441575        449473016   
    449504547   

440740850

    442224101        442330320        442430617        442523825       
442610952        449095413        449127364        449159573        449191394   
    449223197        449255009        449286632        449316108       
449347541        449379056        449410273        449441583        449473024   
    449504554   

440740959

    442224127        442330338        442430658        442523882       
442611026        449095421        449127372        449159581        449191402   
    449223205        449255017        449286640        449316116       
449347558        449379064        449410281        449441591        449473032   
    449504562   

440741130

    442224135        442330429        442430682        442523908       
442611034        449095447        449127380        449159599        449191410   
    449223213        449255025        449286657        449316124       
449347566        449379072        449410299        449441609        449473040   
    449504570   

440741148

    442224150        442330437        442430716        442523932       
442611059        449095454        449127398        449159607        449191428   
    449223221        449255033        449286665        449316132       
449347574        449379080        449410307        449441617        449473057   
    449504588   

440741551

    442224192        442330494        442430724        442523940       
442611091        449095462        449127406        449159615        449191436   
    449223239        449255041        449286673        449316140       
449347582        449379098        449410315        449441625        449473065   
    449504596   

440741577

    442224218        442330510        442430765        442523999       
442611125        449095470        449127414        449159623        449191444   
    449223247        449255058        449286681        449316157       
449347590        449379106        449410323        449441633        449473073   
    449504604   

440741668

    442224309        442330577        442430781        442524005       
442611141        449095488        449127422        449159631        449191451   
    449223254        449255066        449286699        449316165       
449347608        449379114        449410331        449441641        449473081   
    449504612   

440741759

    442224317        442330585        442430856        442524013       
442611158        449095496        449127430        449159649        449191469   
    449223262        449255074        449286707        449316173       
449347616        449379122        449410349        449441658        449473099   
    449504620   

440742112

    442224366        442330643        442430864        442524021       
442611190        449095504        449127448        449159656        449191477   
    449223270        449255082        449286715        449316181       
449347624        449379130        449410356        449441666        449473107   
    449504638   

440742971

    442224374        442330650        442430898        442524070       
442611224        449095512        449127455        449159664        449191485   
    449223288        449255090        449286723        449316199       
449347632        449379148        449410364        449441674        449473115   
    449504646   

440743037

    442224390        442330742        442430906        442524138       
442611240        449095538        449127463        449159672        449191493   
    449223296        449255108        449286731        449316207       
449347640        449379155        449410372        449441682        449473123   
    449504653   

440743144

    442224424        442330759        442430914        442524195       
442611281        449095546        449127471        449159680        449191501   
    449223304        449255116        449286749        449316223       
449347657        449379163        449410380        449441690        449473131   
    449504661   

440743169

    442224515        442330767        442430922        442524237       
442611307        449095553        449127489        449159698        449191519   
    449223312        449255124        449286756        449316231       
449347665        449379171        449410398        449441708        449473149   
    449504679   

440743276

    442224523        442330791        442430948        442524260       
442611323        449095561        449127497        449159706        449191527   
    449223320        449255132        449286764        449316249       
449347673        449379189        449410406        449441716        449473156   
    449504687   

440743300

    442224549        442330817        442430963        442524294       
442611349        449095579        449127505        449159714        449191535   
    449223338        449255140        449286772        449316256       
449347681        449379197        449410414        449441724        449473164   
    449504695   

440743359

    442224564        442330874        442430971        442524328       
442611380        449095587        449127513        449159722        449191543   
    449223346        449255157        449286780        449316264       
449347699        449379205        449410422        449441732        449473172   
    449504703   

440743524

    442224622        442330890        442431029        442524344       
442611398        449095595        449127521        449159730        449191550   
    449223353        449255165        449286798        449316272       
449347707        449379213        449410430        449441740        449473180   
    449504711   

440743599

    442224630        442330916        442431037        442524351       
442611406        449095603        449127539        449159748        449191568   
    449223361        449255173        449286806        449316280       
449347715        449379221        449410448        449441757        449473198   
    449504729   

440743607

    442224697        442330940        442431060        442524369       
442611414        449095611        449127547        449159755        449191576   
    449223379        449255199        449286814        449316298       
449347723        449379239        449410455        449441765        449473206   
    449504737   

440743672

    442224713        442330965        442431078        442524377       
442611448        449095629        449127554        449159763        449191584   
    449223387        449255207        449286822        449316306       
449347731        449379247        449410463        449441773        449473214   
    449504745   

440743714

    442224721        442331013        442431128        442524401       
442611455        449095637        449127562        449159771        449191592   
    449223395        449255215        449286830        449316314       
449347749        449379254        449410471        449441781        449473222   
    449504752   

440743995

    442224747        442331054        442431201        442524427       
442611521        449095645        449127570        449159789        449191600   
    449223403        449255223        449286848        449316322       
449347756        449379262        449410489        449441799        449473230   
    449504760   

440744019

    442224796        442331088        442431227        442524450       
442611539        449095652        449127588        449159797        449191618   
    449223411        449255231        449286855        449316330       
449347764        449379270        449410497        449441807        449473248   
    449504778   

440744076

    442224812        442331104        442431235        442524468       
442611570        449095660        449127596        449159805        449191626   
    449223429        449255249        449286863        449316348       
449347772        449379288        449410505        449441815        449473255   
    449504786   

440744175

    442224820        442331112        442431284        442524476       
442611588        449095678        449127604        449159813        449191634   
    449223437        449255256        449286871        449316355       
449347780        449379296        449410513        449441823        449473263   
    449504794   

440744183

    442224838        442331138        442431375        442524484       
442611620        449095686        449127612        449159821        449191642   
    449223445        449255264        449286889        449316363       
449347798        449379304        449410521        449441831        449473271   
    449504802   

440744225

    442224911        442331146        442431417        442524500       
442611646        449095694        449127638        449159839        449191659   
    449223452        449255272        449286897        449316371       
449347806        449379312        449410539        449441849        449473289   
    449504810   

440744365

    442224937        442331153        442431425        442524518       
442611679        449095702        449127646        449159847        449191667   
    449223460        449255280        449286905        449316389       
449347814        449379320        449410547        449441856        449473297   
    449504828   

440744472

    442224960        442331237        442431482        442524559       
442611695        449095710        449127653        449159854        449191675   
    449223478        449255298        449286913        449316397       
449347822        449379338        449410554        449441864        449473305   
    449504836   

440744530

    442224986        442331252        442431490        442524575       
442611737        449095728        449127661        449159862        449191683   
    449223486        449255306        449286921        449316405       
449347830        449379346        449410562        449441872        449473313   
    449504844   

440745024

    442224994        442331260        442431573        442524617       
442611810        449095736        449127679        449159870        449191691   
    449223494        449255314        449286939        449316413       
449347848        449379353        449410570        449441880        449473321   
    449504851   

440745040

    442225017        442331286        442431581        442524641       
442611836        449095744        449127687        449159888        449191709   
    449223502        449255322        449286947        449316421       
449347855        449379361        449410588        449441898        449473339   
    449504869   

440745099

    442225066        442331336        442431607        442524682       
442611869        449095751        449127695        449159896        449191717   
    449223510        449255330        449286954        449316439       
449347863        449379379        449410596        449441906        449473347   
    449504877   

440745198

    442225074        442331369        442431698        442524690       
442611877        449095769        449127703        449159904        449191725   
    449223528        449255348        449286962        449316447       
449347871        449379387        449410604        449441914        449473354   
    449504885   

440745222

    442225116        442331377        442431763        442524708       
442611885        449095777        449127711        449159912        449191733   
    449223536        449255355        449286970        449316454       
449347889        449379395        449410612        449441922        449473362   
    449504893   

440745263

    442225124        442331393        442431797        442524716       
442611919        449095785        449127729        449159920        449191741   
    449223544        449255363        449286988        449316462       
449347897        449379403        449410620        449441930        449473370   
    449504901   

440745404

    442225181        442331443        442431805        442524757       
442611950        449095793        449127737        449159938        449191758   
    449223551        449255371        449286996        449316470       
449347905        449379411        449410638        449441948        449473388   
    449504919   

440745453

    442225207        442331450        442431813        442524815       
442612065        449095801        449127745        449159946        449191766   
    449223569        449255389        449287002        449316488       
449347913        449379429        449410646        449441955        449473396   
    449504927   

440745487

    442225231        442331526        442431821        442524849       
442612099        449095819        449127752        449159953        449191774   
    449223577        449255397        449287010        449316496       
449347921        449379437        449410653        449441963        449473404   
    449504935   

440745602

    442225272        442331575        442431847        442524856       
442612107        449095827        449127760        449159961        449191782   
    449223585        449255405        449287028        449316504       
449347939        449379445        449410661        449441971        449473412   
    449504943   

440745743

    442225298        442331658        442431920        442524948       
442612115        449095835        449127778        449159979        449191790   
    449223593        449255413        449287036        449316512       
449347947        449379452        449410679        449441989        449473420   
    449504950   

440745974

    442225330        442331674        442431938        442524955       
442612214        449095843        449127786        449159987        449191808   
    449223601        449255421        449287044        449316520       
449347954        449379460        449410687        449441997        449473438   
    449504968   

440745982

    442225454        442331682        442431946        442525036       
442612222        449095850        449127794        449159995        449191816   
    449223619        449255439        449287051        449316538       
449347970        449379478        449410695        449442003        449473446   
    449504976   

440746063

    442225504        442331690        442431953        442525051       
442612255        449095868        449127802        449160001        449191824   
    449223627        449255447        449287069        449316546       
449347988        449379486        449410703        449442011        449473453   
    449504984   

440746113

    442225538        442331724        442431979        442525093       
442612263        449095876        449127810        449160019        449191832   
    449223635        449255454        449287077        449316553       
449347996        449379494        449410711        449442029        449473461   
    449504992   

440746188

    442225561        442331732        442431995        442525135       
442612339        449095884        449127828        449160027        449191840   
    449223643        449255462        449287085        449316561       
449348002        449379502        449410737        449442037        449473479   
    449505007   

440746212

    442225595        442331740        442432019        442525176       
442612362        449095892        449127836        449160035        449191857   
    449223650        449255470        449287093        449316579       
449348010        449379510        449410745        449442045        449473487   
    449505015   

440746261

    442225603        442331799        442432027        442525184       
442612396        449095900        449127844        449160043        449191865   
    449223668        449255488        449287101        449316587       
449348036        449379528        449410752        449442052        449473495   
    449505023   

440746295

    442225702        442331872        442432050        442525218       
442612404        449095918        449127851        449160050        449191873   
    449223676        449255496        449287119        449316595       
449348044        449379536        449410760        449442060        449473503   
    449505031   

440746303

    442225751        442331906        442432068        442525291       
442612420        449095926        449127869        449160068        449191881   
    449223684        449255504        449287127        449316603       
449348051        449379544        449410778        449442086        449473511   
    449505049   

440746428

    442225769        442331914        442432100        442525408       
442612438        449095934        449127877        449160076        449191899   
    449223692        449255512        449287135        449316611       
449348069        449379551        449410786        449442094        449473529   
    449505056   

440746493

    442225793        442331948        442432126        442525416       
442612479        449095942        449127885        449160084        449191907   
    449223700        449255520        449287143        449316629       
449348077        449379569        449410794        449442102        449473537   
    449505064   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440746683

    442225801        442331955        442432159        442525424       
442612495        449095959        449127893        449160092        449191915   
    449223718        449255538        449287150        449316637       
449348085        449379577        449410802        449442110        449473545   
    449505072   

440746709

    442225843        442331963        442432183        442525499       
442612529        449095967        449127901        449160100        449191923   
    449223726        449255546        449287168        449316645       
449348093        449379585        449410810        449442128        449473552   
    449505080   

440746766

    442225892        442331997        442432209        442525507       
442612545        449095983        449127919        449160118        449191931   
    449223734        449255553        449287176        449316652       
449348101        449379593        449410828        449442136        449473560   
    449505098   

440746881

    442225926        442332052        442432274        442525523       
442612602        449095991        449127935        449160126        449191949   
    449223742        449255561        449287184        449316660       
449348119        449379601        449410836        449442144        449473578   
    449505106   

440746923

    442225967        442332110        442432282        442525531       
442612610        449096007        449127943        449160134        449191956   
    449223759        449255579        449287192        449316678       
449348127        449379619        449410844        449442151        449473594   
    449505114   

440746964

    442225983        442332128        442432290        442525564       
442612644        449096023        449127950        449160142        449191964   
    449223767        449255587        449287200        449316686       
449348135        449379627        449410851        449442169        449473602   
    449505122   

440747061

    442225991        442332169        442432340        442525580       
442612651        449096031        449127968        449160159        449191972   
    449223775        449255595        449287218        449316694       
449348143        449379635        449410869        449442177        449473610   
    449505130   

440747079

    442226031        442332243        442432399        442525648       
442612677        449096049        449127976        449160167        449191980   
    449223783        449255603        449287226        449316702       
449348150        449379643        449410877        449442185        449473628   
    449505148   

440747509

    442226049        442332250        442432407        442525671       
442612685        449096056        449127984        449160175        449191998   
    449223791        449255611        449287234        449316710       
449348168        449379650        449410885        449442193        449473636   
    449505155   

440747541

    442226221        442332268        442432423        442525697       
442612743        449096064        449127992        449160183        449192004   
    449223809        449255629        449287242        449316728       
449348176        449379668        449410893        449442201        449473644   
    449505163   

440747608

    442226312        442332367        442432480        442525705       
442612826        449096072        449128008        449160191        449192012   
    449223817        449255637        449287259        449316736       
449348184        449379676        449410901        449442219        449473651   
    449505171   

440747657

    442226353        442332466        442432498        442525754       
442612875        449096080        449128016        449160209        449192020   
    449223825        449255645        449287267        449316744       
449348192        449379684        449410919        449442227        449473669   
    449505189   

440747681

    442226528        442332581        442432506        442525770       
442612883        449096098        449128024        449160225        449192038   
    449223833        449255652        449287275        449316751       
449348200        449379692        449410927        449442235        449473677   
    449505197   

440747764

    442226569        442332607        442432555        442525853       
442612891        449096106        449128032        449160233        449192046   
    449223841        449255660        449287283        449316769       
449348218        449379700        449410935        449442243        449473685   
    449505205   

440747780

    442226577        442332615        442432571        442525861       
442612958        449096114        449128040        449160241        449192053   
    449223858        449255678        449287291        449316777       
449348226        449379718        449410943        449442250        449473693   
    449505213   

440748697

    442226585        442332631        442432597        442525879       
442612966        449096122        449128057        449160258        449192061   
    449223866        449255686        449287309        449316785       
449348234        449379726        449410950        449442268        449473701   
    449505221   

440748705

    442226650        442332656        442432704        442525887       
442612982        449096130        449128065        449160266        449192079   
    449223874        449255694        449287317        449316793       
449348242        449379734        449410968        449442276        449473719   
    449505239   

440748739

    442226692        442332664        442432712        442525895       
442613030        449096148        449128073        449160274        449192087   
    449223882        449255702        449287325        449316801       
449348259        449379742        449410976        449442284        449473727   
    449505247   

440748747

    442226700        442332722        442432720        442525903       
442613055        449096155        449128081        449160282        449192095   
    449223890        449255710        449287333        449316819       
449348267        449379759        449410984        449442292        449473735   
    449505254   

440748812

    442226734        442332748        442432787        442525986       
442613071        449096171        449128099        449160290        449192103   
    449223908        449255728        449287341        449316827       
449348275        449379767        449410992        449442300        449473743   
    449505262   

440748861

    442226742        442332771        442432795        442526042       
442613113        449096189        449128107        449160308        449192111   
    449223916        449255736        449287358        449316835       
449348283        449379775        449411008        449442318        449473750   
    449505270   

440748879

    442226775        442332797        442432811        442526083       
442613170        449096197        449128115        449160316        449192129   
    449223924        449255744        449287366        449316843       
449348291        449379783        449411024        449442326        449473768   
    449505288   

440748887

    442226825        442332854        442432886        442526166       
442613188        449096205        449128123        449160324        449192137   
    449223932        449255751        449287374        449316850       
449348309        449379791        449411032        449442334        449473776   
    449505296   

440748903

    442226833        442332862        442433017        442526190       
442613204        449096213        449128131        449160332        449192145   
    449223940        449255769        449287382        449316868       
449348317        449379809        449411040        449442342        449473784   
    449505304   

440748937

    442226841        442332896        442433025        442526224       
442613212        449096221        449128149        449160340        449192152   
    449223957        449255777        449287390        449316876       
449348325        449379817        449411057        449442359        449473792   
    449505312   

440748978

    442226924        442332904        442433033        442526232       
442613246        449096239        449128156        449160357        449192160   
    449223965        449255785        449287408        449316884       
449348333        449379825        449411065        449442367        449473800   
    449505320   

440749034

    442226932        442332920        442433082        442526281       
442613261        449096247        449128164        449160365        449192178   
    449223973        449255793        449287416        449316892       
449348341        449379833        449411073        449442375        449473818   
    449505338   

440749661

    442226940        442333001        442433140        442526307       
442613279        449096254        449128172        449160373        449192186   
    449223981        449255819        449287424        449316900       
449348358        449379841        449411081        449442383        449473826   
    449505346   

440749687

    442226999        442333043        442433207        442526323       
442613311        449096262        449128180        449160381        449192194   
    449223999        449255827        449287432        449316918       
449348366        449379858        449411099        449442391        449473834   
    449505353   

440749836

    442227021        442333050        442433223        442526349       
442613360        449096270        449128198        449160399        449192202   
    449224005        449255835        449287440        449316926       
449348374        449379866        449411107        449442409        449473842   
    449505361   

440749844

    442227070        442333092        442433249        442526422       
442613386        449096288        449128206        449160407        449192210   
    449224013        449255843        449287457        449316934       
449348382        449379874        449411115        449442417        449473859   
    449505379   

440749992

    442227104        442333118        442433298        442526455       
442613410        449096296        449128214        449160415        449192228   
    449224021        449255850        449287465        449316942       
449348390        449379882        449411123        449442425        449473867   
    449505387   

440750040

    442227120        442333142        442433330        442526463       
442613436        449096304        449128222        449160423        449192236   
    449224039        449255868        449287473        449316959       
449348408        449379890        449411131        449442433        449473875   
    449505395   

440750180

    442227138        442333159        442433348        442526505       
442613444        449096312        449128230        449160431        449192244   
    449224047        449255876        449287481        449316967       
449348424        449379908        449411149        449442441        449473883   
    449505403   

440750321

    442227187        442333183        442433413        442526539       
442613451        449096320        449128248        449160449        449192251   
    449224054        449255884        449287499        449316975       
449348432        449379916        449411156        449442458        449473891   
    449505411   

440750396

    442227195        442333191        442433421        442526547       
442613527        449096338        449128255        449160456        449192269   
    449224062        449255892        449287507        449316983       
449348440        449379924        449411164        449442466        449473909   
    449505429   

440750495

    442227237        442333225        442433439        442526554       
442613535        449096346        449128263        449160464        449192277   
    449224070        449255900        449287515        449316991       
449348457        449379932        449411172        449442474        449473917   
    449505437   

440750545

    442227245        442333233        442433579        442526588       
442613550        449096353        449128271        449160472        449192285   
    449224088        449255918        449287523        449317007       
449348473        449379940        449411180        449442482        449473925   
    449505445   

440750727

    442227278        442333258        442433652        442526596       
442613584        449096361        449128289        449160480        449192293   
    449224096        449255926        449287531        449317015       
449348481        449379957        449411198        449442490        449473933   
    449505452   

440750735

    442227328        442333282        442433660        442526604       
442613592        449096379        449128305        449160498        449192301   
    449224104        449255934        449287549        449317023       
449348499        449379965        449411206        449442508        449473941   
    449505460   

440750743

    442227336        442333290        442433694        442526612       
442613600        449096387        449128313        449160506        449192319   
    449224112        449255942        449287556        449317031       
449348507        449379973        449411214        449442516        449473958   
    449505478   

440750776

    442227443        442333316        442433710        442526661       
442613618        449096411        449128321        449160514        449192327   
    449224120        449255959        449287564        449317049       
449348515        449379981        449411222        449442524        449473966   
    449505486   

440750917

    442227476        442333357        442433736        442526679       
442613659        449096437        449128339        449160522        449192335   
    449224138        449255967        449287572        449317056       
449348523        449379999        449411230        449442532        449473974   
    449505494   

440750941

    442227484        442333407        442433751        442526687       
442613675        449096445        449128347        449160530        449192343   
    449224146        449255983        449287580        449317064       
449348531        449380005        449411248        449442540        449473982   
    449505502   

440750958

    442227492        442333464        442433777        442526752       
442613683        449096452        449128354        449160548        449192350   
    449224153        449255991        449287598        449317072       
449348549        449380013        449411255        449442557        449473990   
    449505510   

440751006

    442227518        442333480        442433793        442526786       
442613709        449096460        449128362        449160555        449192376   
    449224161        449256007        449287606        449317080       
449348556        449380021        449411263        449442565        449474006   
    449505528   

440751014

    442227567        442333498        442433801        442526794       
442613790        449096478        449128370        449160563        449192384   
    449224179        449256015        449287614        449317098       
449348564        449380039        449411271        449442573        449474014   
    449505536   

440751055

    442227575        442333548        442433835        442526802       
442613824        449096486        449128388        449160571        449192392   
    449224187        449256023        449287622        449317106       
449348572        449380047        449411289        449442581        449474022   
    449505544   

440751063

    442227583        442333555        442433868        442526844       
442613832        449096494        449128396        449160589        449192400   
    449224195        449256031        449287630        449317114       
449348580        449380054        449411297        449442599        449474030   
    449505551   

440751113

    442227617        442333647        442433918        442526851       
442613857        449096502        449128420        449160597        449192418   
    449224203        449256049        449287648        449317122       
449348598        449380062        449411305        449442607        449474048   
    449505569   

440752012

    442227666        442333662        442433926        442526885       
442613873        449096510        449128438        449160605        449192426   
    449224211        449256056        449287655        449317130       
449348606        449380070        449411313        449442615        449474055   
    449505577   

440752061

    442227690        442333670        442433942        442526893       
442613949        449096528        449128446        449160613        449192434   
    449224229        449256064        449287663        449317148       
449348614        449380088        449411321        449442623        449474063   
    449505585   

440752160

    442227716        442333704        442433983        442526935       
442613964        449096536        449128453        449160621        449192442   
    449224237        449256072        449287671        449317155       
449348622        449380096        449411339        449442631        449474071   
    449505593   

440752186

    442227732        442333746        442433991        442527008       
442613998        449096544        449128461        449160639        449192459   
    449224245        449256080        449287689        449317163       
449348630        449380104        449411347        449442649        449474089   
    449505601   

440752327

    442227757        442333753        442434049        442527016       
442614004        449096551        449128479        449160647        449192467   
    449224252        449256098        449287697        449317171       
449348648        449380112        449411354        449442656        449474097   
    449505619   

440752426

    442227781        442333787        442434098        442527115       
442614012        449096577        449128487        449160654        449192475   
    449224260        449256106        449287705        449317189       
449348655        449380120        449411362        449442664        449474105   
    449505627   

440752566

    442227815        442333829        442434155        442527149       
442614038        449096585        449128495        449160662        449192483   
    449224286        449256114        449287713        449317197       
449348663        449380138        449411370        449442672        449474113   
    449505635   

440752574

    442227823        442333860        442434163        442527180       
442614053        449096593        449128503        449160670        449192491   
    449224294        449256122        449287721        449317205       
449348671        449380146        449411388        449442680        449474121   
    449505643   

440752681

    442227849        442333878        442434171        442527222       
442614061        449096601        449128511        449160696        449192509   
    449224302        449256130        449287739        449317213       
449348689        449380153        449411396        449442698        449474139   
    449505650   

440752731

    442227872        442333886        442434189        442527255       
442614095        449096619        449128529        449160704        449192517   
    449224310        449256148        449287747        449317221       
449348697        449380161        449411404        449442706        449474147   
    449505668   

440752772

    442227914        442334140        442434197        442527263       
442614137        449096627        449128537        449160712        449192525   
    449224328        449256155        449287754        449317239       
449348705        449380179        449411420        449442714        449474154   
    449505676   

440752814

    442227948        442334181        442434213        442527321       
442614178        449096635        449128545        449160720        449192533   
    449224336        449256163        449287762        449317254       
449348713        449380187        449411438        449442722        449474162   
    449505684   

440752962

    442227971        442334207        442434247        442527339       
442614210        449096643        449128552        449160738        449192541   
    449224344        449256171        449287770        449317262       
449348721        449380195        449411446        449442730        449474170   
    449505692   

440753028

    442228003        442334215        442434262        442527354       
442614244        449096650        449128560        449160746        449192558   
    449224369        449256189        449287788        449317270       
449348739        449380203        449411453        449442748        449474188   
    449505700   

440753168

    442228052        442334256        442434288        442527370       
442614350        449096668        449128578        449160753        449192566   
    449224377        449256197        449287796        449317288       
449348747        449380211        449411479        449442755        449474196   
    449505718   

440753192

    442228086        442334264        442434304        442527388       
442614368        449096676        449128586        449160761        449192574   
    449224385        449256205        449287804        449317296       
449348754        449380229        449411487        449442763        449474204   
    449505726   

440753226

    442228094        442334355        442434320        442527396       
442614400        449096700        449128594        449160779        449192582   
    449224393        449256213        449287812        449317304       
449348762        449380237        449411495        449442771        449474212   
    449505742   

440753366

    442228144        442334520        442434353        442527438       
442614426        449096718        449128602        449160787        449192590   
    449224401        449256221        449287820        449317312       
449348770        449380245        449411503        449442789        449474220   
    449505759   

440753499

    442228169        442334546        442434379        442527552       
442614533        449096726        449128610        449160795        449192608   
    449224419        449256239        449287838        449317320       
449348788        449380252        449411511        449442797        449474238   
    449505767   

440753507

    442228201        442334553        442434411        442527594       
442614541        449096734        449128628        449160803        449192616   
    449224427        449256247        449287846        449317338       
449348796        449380260        449411529        449442805        449474246   
    449505775   

440753580

    442228227        442334561        442434437        442527602       
442614558        449096742        449128636        449160811        449192624   
    449224435        449256254        449287853        449317346       
449348804        449380278        449411537        449442813        449474253   
    449505783   

440753598

    442228284        442334587        442434494        442527644       
442614582        449096759        449128644        449160829        449192632   
    449224443        449256262        449287861        449317353       
449348812        449380286        449411545        449442821        449474261   
    449505791   

440753689

    442228326        442334595        442434510        442527651       
442614624        449096767        449128651        449160837        449192640   
    449224450        449256270        449287879        449317361       
449348820        449380294        449411552        449442839        449474279   
    449505809   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440753911

    442228367        442334629        442434528        442527677       
442614723        449096775        449128669        449160845        449192657   
    449224468        449256288        449287887        449317379       
449348838        449380302        449411560        449442847        449474287   
    449505817   

440753945

    442228375        442334702        442434585        442527735       
442614731        449096783        449128677        449160852        449192665   
    449224476        449256296        449287895        449317387       
449348846        449380310        449411578        449442854        449474295   
    449505825   

440754026

    442228425        442334736        442434593        442527768       
442614780        449096791        449128685        449160860        449192673   
    449224484        449256304        449287903        449317395       
449348853        449380328        449411586        449442862        449474303   
    449505833   

440754117

    442228433        442334744        442434601        442527875       
442614798        449096809        449128693        449160878        449192681   
    449224492        449256312        449287911        449317411       
449348861        449380336        449411594        449442870        449474311   
    449505841   

440754224

    442228441        442334801        442434619        442527891       
442614830        449096817        449128701        449160886        449192699   
    449224500        449256320        449287929        449317429       
449348879        449380344        449411602        449442888        449474329   
    449505858   

440754349

    442228458        442334827        442434676        442527909       
442614848        449096833        449128719        449160894        449192707   
    449224518        449256338        449287937        449317437       
449348887        449380351        449411610        449442896        449474337   
    449505866   

440754505

    442228474        442334868        442434684        442527917       
442614871        449096841        449128727        449160902        449192715   
    449224526        449256346        449287945        449317445       
449348895        449380369        449411628        449442904        449474345   
    449505874   

440754596

    442228508        442334900        442434742        442527925       
442614897        449096858        449128735        449160910        449192723   
    449224534        449256353        449287952        449317452       
449348903        449380377        449411636        449442912        449474352   
    449505882   

440754620

    442228524        442334918        442434759        442527933       
442614921        449096866        449128743        449160928        449192731   
    449224542        449256361        449287960        449317460       
449348911        449380385        449411644        449442920        449474360   
    449505890   

440754786

    442228540        442334934        442434783        442528006       
442614962        449096874        449128750        449160936        449192749   
    449224559        449256379        449287978        449317478       
449348929        449380393        449411651        449442938        449474378   
    449505908   

440754828

    442228557        442334959        442434791        442528014       
442614970        449096882        449128768        449160944        449192756   
    449224567        449256387        449287986        449317494       
449348937        449380401        449411669        449442946        449474386   
    449505916   

440754851

    442228599        442335014        442434809        442528030       
442615019        449096890        449128776        449160951        449192764   
    449224575        449256395        449287994        449317502       
449348945        449380419        449411677        449442953        449474394   
    449505924   

440754901

    442228623        442335022        442434833        442528048       
442615027        449096908        449128784        449160969        449192772   
    449224583        449256403        449288000        449317510       
449348952        449380427        449411685        449442961        449474402   
    449505932   

440754919

    442228664        442335055        442434882        442528063       
442615043        449096916        449128792        449160977        449192780   
    449224591        449256411        449288018        449317528       
449348960        449380435        449411693        449442979        449474410   
    449505940   

440754950

    442228706        442335097        442434890        442528139       
442615092        449096924        449128800        449160985        449192798   
    449224609        449256429        449288026        449317536       
449348978        449380443        449411701        449442987        449474428   
    449505957   

440754968

    442228722        442335188        442434908        442528147       
442615100        449096932        449128818        449160993        449192806   
    449224617        449256437        449288034        449317544       
449348986        449380450        449411719        449442995        449474436   
    449505965   

440754984

    442228730        442335204        442434916        442528154       
442615126        449096940        449128826        449161009        449192822   
    449224625        449256445        449288042        449317551       
449348994        449380468        449411727        449443001        449474444   
    449505973   

440755023

    442228748        442335212        442434940        442528170       
442615167        449096957        449128834        449161017        449192830   
    449224633        449256452        449288059        449317569       
449349000        449380476        449411735        449443019        449474451   
    449505981   

440755254

    442228797        442335220        442435046        442528188       
442615225        449096965        449128842        449161025        449192848   
    449224641        449256460        449288067        449317577       
449349018        449380484        449411743        449443027        449474469   
    449505999   

440755452

    442228839        442335261        442435053        442528196       
442615241        449096973        449128859        449161033        449192855   
    449224666        449256478        449288075        449317585       
449349026        449380492        449411750        449443035        449474477   
    449506013   

440755734

    442228847        442335329        442435087        442528204       
442615332        449096981        449128867        449161041        449192863   
    449224674        449256486        449288083        449317593       
449349034        449380500        449411768        449443043        449474485   
    449506021   

440755767

    442228854        442335337        442435103        442528212       
442615365        449096999        449128875        449161058        449192871   
    449224682        449256502        449288091        449317601       
449349042        449380518        449411776        449443050        449474493   
    449506039   

440755809

    442228862        442335345        442435111        442528253       
442615472        449097005        449128883        449161066        449192889   
    449224690        449256510        449288109        449317619       
449349059        449380526        449411784        449443068        449474501   
    449506047   

440755940

    442228870        442335386        442435178        442528261       
442616942        449097013        449128891        449161074        449192897   
    449224708        449256536        449288117        449317627       
449349067        449380534        449411792        449443076        449474519   
    449506054   

440755999

    442228904        442335436        442435186        442528287       
442616959        449097021        449128909        449161082        449192905   
    449224716        449256544        449288125        449317635       
449349075        449380542        449411800        449443084        449474527   
    449506062   

440756096

    442228946        442335469        442435202        442528352       
442617031        449097039        449128917        449161090        449192913   
    449224724        449256551        449288133        449317643       
449349083        449380559        449411818        449443092        449474535   
    449506070   

440756104

    442229001        442335485        442435228        442528428       
442617049        449097047        449128925        449161108        449192921   
    449224732        449256569        449288141        449317650       
449349091        449380567        449411826        449443100        449474543   
    449506088   

440756138

    442229019        442335519        442435251        442528444       
442617056        449097054        449128933        449161116        449192939   
    449224740        449256577        449288158        449317668       
449349117        449380575        449411834        449443118        449474550   
    449506096   

440756146

    442229027        442335626        442435269        442528568       
442617064        449097062        449128941        449161124        449192947   
    449224757        449256593        449288166        449317676       
449349125        449380583        449411842        449443126        449474568   
    449506104   

440756286

    442229043        442335634        442435285        442528576       
442617072        449097070        449128958        449161132        449192954   
    449224765        449256601        449288174        449317684       
449349133        449380591        449411859        449443134        449474576   
    449506112   

440756302

    442229050        442335675        442435319        442528626       
442617098        449097088        449128966        449161140        449192962   
    449224773        449256619        449288182        449317692       
449349141        449380609        449411867        449443142        449474584   
    449506120   

440756351

    442229076        442335816        442435327        442528634       
442617106        449097096        449128974        449161157        449192970   
    449224781        449256627        449288190        449317700       
449349158        449380617        449411875        449443159        449474592   
    449506138   

440756526

    442229126        442335956        442435350        442528659       
442617114        449097104        449128982        449161165        449192988   
    449224799        449256635        449288208        449317718       
449349166        449380625        449411883        449443167        449474600   
    449506146   

440756716

    442229167        442335998        442435368        442528667       
442617171        449097112        449128990        449161173        449192996   
    449224815        449256643        449288216        449317726       
449349174        449380633        449411891        449443175        449474618   
    449506153   

440756781

    442229183        442336046        442435384        442528683       
442617221        449097120        449129006        449161181        449193002   
    449224823        449256650        449288224        449317734       
449349182        449380641        449411909        449443183        449474626   
    449506161   

440757599

    442229209        442336053        442435426        442528717       
442617254        449097138        449129014        449161199        449193010   
    449224831        449256668        449288232        449317742       
449349190        449380658        449411917        449443191        449474634   
    449506179   

440757961

    442229217        442336103        442435483        442528790       
442617262        449097146        449129022        449161207        449193028   
    449224849        449256676        449288240        449317759       
449349208        449380666        449411925        449443209        449474642   
    449506187   

440758217

    442229225        442336145        442435517        442528832       
442617320        449097153        449129030        449161215        449193036   
    449224856        449256684        449288257        449317767       
449349216        449380674        449411933        449443217        449474659   
    449506195   

440758316

    442229241        442336194        442435525        442528923       
442617346        449097161        449129048        449161223        449193044   
    449224864        449256692        449288265        449317775       
449349224        449380682        449411941        449443225        449474667   
    449506203   

440758340

    442229266        442336228        442435582        442528972       
442617353        449097179        449129055        449161231        449193051   
    449224872        449256700        449288273        449317783       
449349232        449380690        449411958        449443233        449474675   
    449506211   

440758464

    442229282        442336293        442435673        442528980       
442617387        449097187        449129063        449161249        449193069   
    449224880        449256718        449288281        449317791       
449349240        449380708        449411966        449443241        449474683   
    449506229   

440758506

    442229357        442336368        442435681        442529053       
442617478        449097195        449129071        449161256        449193077   
    449224898        449256726        449288299        449317809       
449349257        449380716        449411974        449443258        449474691   
    449506237   

440758522

    442229415        442336418        442435699        442529095       
442617502        449097203        449129089        449161264        449193085   
    449224906        449256734        449288307        449317817       
449349265        449380724        449411982        449443266        449474709   
    449506245   

440758589

    442229423        442336475        442435707        442529111       
442617536        449097211        449129097        449161272        449193093   
    449224914        449256742        449288315        449317825       
449349273        449380732        449411990        449443274        449474717   
    449506252   

440758605

    442229498        442336509        442435715        442529145       
442617544        449097229        449129105        449161306        449193101   
    449224922        449256759        449288323        449317833       
449349281        449380740        449412006        449443282        449474725   
    449506260   

440758621

    442229506        442336541        442435764        442529178       
442617577        449097237        449129113        449161314        449193119   
    449224930        449256767        449288331        449317858       
449349299        449380757        449412014        449443290        449474733   
    449506278   

440758639

    442229563        442336558        442435855        442529202       
442617593        449097245        449129121        449161322        449193127   
    449224948        449256775        449288349        449317866       
449349307        449380765        449412022        449443308        449474741   
    449506286   

440758647

    442229571        442336582        442435871        442529210       
442617601        449097252        449129139        449161330        449193135   
    449224955        449256783        449288356        449317874       
449349315        449380773        449412030        449443316        449474758   
    449506294   

440758670

    442229589        442336616        442435889        442529277       
442617650        449097260        449129147        449161348        449193143   
    449224963        449256791        449288364        449317882       
449349323        449380781        449412048        449443332        449474766   
    449506302   

440758696

    442229639        442336624        442435939        442529285       
442617668        449097278        449129154        449161355        449193150   
    449224971        449256809        449288372        449317890       
449349331        449380799        449412055        449443340        449474774   
    449506310   

440758704

    442229647        442336632        442435947        442529368       
442617676        449097286        449129162        449161363        449193168   
    449224989        449256817        449288380        449317908       
449349349        449380807        449412063        449443357        449474782   
    449506328   

440758720

    442229704        442336681        442435988        442529400       
442617700        449097294        449129170        449161371        449193176   
    449224997        449256825        449288398        449317916       
449349356        449380815        449412071        449443365        449474790   
    449506336   

440758829

    442229746        442336707        442436028        442529467       
442617759        449097302        449129188        449161389        449193184   
    449225002        449256833        449288414        449317924       
449349364        449380823        449412089        449443373        449474808   
    449506344   

440758837

    442229753        442336749        442436085        442529475       
442617791        449097310        449129196        449161397        449193192   
    449225010        449256841        449288422        449317932       
449349372        449380831        449412097        449443381        449474816   
    449506351   

440758845

    442229860        442336772        442436101        442529491       
442617809        449097328        449129204        449161405        449193200   
    449225028        449256858        449288430        449317940       
449349380        449380849        449412105        449443399        449474824   
    449506369   

440758878

    442229902        442336806        442436135        442529509       
442617825        449097336        449129212        449161413        449193218   
    449225036        449256866        449288448        449317957       
449349398        449380856        449412113        449443407        449474832   
    449506377   

440759108

    442229951        442336830        442436143        442529533       
442617841        449097344        449129220        449161421        449193226   
    449225044        449256874        449288455        449317965       
449349406        449380864        449412139        449443415        449474840   
    449506385   

440759231

    442229969        442336863        442436192        442529558       
442617882        449097351        449129238        449161439        449193234   
    449225051        449256882        449288463        449317973       
449349414        449380872        449412147        449443423        449474857   
    449506393   

440759306

    442229993        442336889        442436234        442529566       
442617908        449097369        449129246        449161447        449193242   
    449225069        449256890        449288471        449317981       
449349422        449380880        449412154        449443431        449474865   
    449506401   

440759314

    442230009        442336954        442436242        442529574       
442617973        449097377        449129253        449161454        449193259   
    449225077        449256908        449288489        449317999       
449349430        449380898        449412162        449443449        449474873   
    449506419   

440759330

    442230025        442336988        442436267        442529608       
442617999        449097385        449129261        449161462        449193267   
    449225085        449256916        449288497        449318005       
449349448        449380906        449412170        449443464        449474881   
    449506427   

440759355

    442230058        442337077        442436283        442529640       
442618039        449097393        449129279        449161470        449193275   
    449225093        449256924        449288513        449318013       
449349455        449380914        449412188        449443472        449474899   
    449506435   

440759504

    442230074        442337093        442436291        442529657       
442618088        449097401        449129287        449161488        449193283   
    449225101        449256932        449288521        449318021       
449349463        449380922        449412196        449443480        449474907   
    449506443   

440759561

    442230140        442337168        442436317        442529665       
442618096        449097419        449129295        449161496        449193291   
    449225119        449256940        449288539        449318039       
449349471        449380930        449412204        449443498        449474915   
    449506450   

440759645

    442230165        442337192        442436333        442529673       
442618179        449097427        449129303        449161504        449193309   
    449225127        449256957        449288547        449318047       
449349489        449380948        449412212        449443506        449474923   
    449506468   

440759710

    442230199        442337200        442436341        442529707       
442618229        449097435        449129311        449161512        449193317   
    449225135        449256965        449288554        449318054       
449349497        449380955        449412220        449443514        449474931   
    449506476   

440759736

    442230207        442337226        442436374        442529715       
442618260        449097443        449129329        449161520        449193325   
    449225150        449256973        449288562        449318062       
449349505        449380963        449412238        449443522        449474956   
    449506484   

440759801

    442230223        442337283        442436390        442529772       
442618286        449097450        449129337        449161538        449193333   
    449225168        449256981        449288570        449318070       
449349513        449380971        449412246        449443530        449474964   
    449506492   

440761005

    442230280        442337333        442436416        442529798       
442618294        449097468        449129345        449161546        449193341   
    449225176        449256999        449288588        449318088       
449349521        449380989        449412253        449443548        449474972   
    449506500   

440761310

    442230298        442337341        442436424        442529814       
442618302        449097476        449129352        449161553        449193358   
    449225184        449257005        449288596        449318096       
449349539        449380997        449412261        449443555        449474980   
    449506518   

440761385

    442230322        442337358        442436440        442529913       
442618344        449097484        449129360        449161561        449193366   
    449225192        449257013        449288604        449318104       
449349547        449381003        449412279        449443563        449474998   
    449506526   

440761419

    442230363        442337382        442436515        442529921       
442618351        449097492        449129378        449161587        449193374   
    449225200        449257021        449288612        449318112       
449349554        449381011        449412287        449443571        449475003   
    449506534   

440761450

    442230397        442337416        442436549        442529947       
442618393        449097500        449129386        449161595        449193382   
    449225218        449257039        449288620        449318120       
449349562        449381029        449412295        449443589        449475011   
    449506542   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440761484

    442230405        442337424        442436622        442529954       
442618419        449097518        449129394        449161603        449193390   
    449225226        449257047        449288638        449318138       
449349570        449381037        449412303        449443597        449475029   
    449506559   

440762961

    442230413        442337457        442436713        442529962       
442618427        449097526        449129402        449161611        449193408   
    449225234        449257054        449288646        449318146       
449349596        449381045        449412311        449443605        449475037   
    449506567   

440763282

    442230504        442337549        442436721        442530002       
442618435        449097534        449129410        449161629        449193416   
    449225242        449257062        449288653        449318153       
449349604        449381052        449412329        449443613        449475045   
    449506575   

440763365

    442230520        442337713        442436762        442530010       
442618526        449097542        449129428        449161637        449193424   
    449225259        449257070        449288661        449318161       
449349612        449381060        449412337        449443621        449475052   
    449506583   

440763423

    442230694        442337804        442436820        442530036       
442618682        449097559        449129436        449161645        449193432   
    449225267        449257088        449288679        449318187       
449349620        449381078        449412345        449443639        449475060   
    449506591   

440763589

    442230710        442337945        442436846        442530044       
442618716        449097567        449129444        449161652        449193440   
    449225275        449257096        449288687        449318195       
449349638        449381086        449412352        449443647        449475078   
    449506609   

440763639

    442230728        442337994        442436887        442530085       
442618724        449097575        449129451        449161660        449193457   
    449225283        449257104        449288695        449318203       
449349646        449381094        449412360        449443654        449475086   
    449506617   

440763647

    442230769        442338000        442436903        442530093       
442618757        449097583        449129469        449161678        449193473   
    449225291        449257112        449288703        449318211       
449349653        449381102        449412378        449443662        449475094   
    449506625   

440763787

    442230777        442338034        442436911        442530119       
442618773        449097591        449129477        449161686        449193481   
    449225317        449257120        449288711        449318229       
449349661        449381110        449412386        449443670        449475102   
    449506633   

440763803

    442230801        442338091        442437000        442530143       
442618799        449097609        449129485        449161694        449193499   
    449225325        449257138        449288729        449318237       
449349679        449381128        449412394        449443688        449475110   
    449506641   

440763811

    442230868        442338133        442437026        442530150       
442618807        449097617        449129493        449161702        449193507   
    449225333        449257146        449288737        449318245       
449349687        449381136        449412402        449443696        449475128   
    449506658   

440763860

    442230918        442338174        442437034        442530176       
442618849        449097625        449129501        449161710        449193515   
    449225341        449257153        449288745        449318252       
449349695        449381144        449412410        449443704        449475136   
    449506666   

440763878

    442230942        442338208        442437042        442530184       
442618922        449097641        449129519        449161728        449193523   
    449225358        449257161        449288752        449318260       
449349703        449381151        449412428        449443712        449475144   
    449506674   

440763985

    442231056        442338232        442437059        442530192       
442618930        449097658        449129527        449161736        449193531   
    449225366        449257179        449288760        449318278       
449349711        449381169        449412436        449443720        449475151   
    449506682   

440764009

    442231106        442338265        442437091        442530218       
442618971        449097666        449129535        449161744        449193549   
    449225374        449257187        449288778        449318286       
449349729        449381177        449412444        449443738        449475169   
    449506690   

440764082

    442231171        442338307        442437117        442530234       
442619011        449097674        449129543        449161751        449193556   
    449225382        449257195        449288794        449318294       
449349737        449381185        449412451        449443746        449475177   
    449506708   

440764124

    442231205        442338323        442437133        442530242       
442619037        449097682        449129550        449161769        449193564   
    449225390        449257203        449288802        449318302       
449349745        449381193        449412469        449443753        449475185   
    449506716   

440764165

    442231239        442338364        442437141        442530267       
442619052        449097690        449129568        449161777        449193572   
    449225408        449257211        449288810        449318310       
449349752        449381201        449412477        449443761        449475193   
    449506724   

440764231

    442231254        442338372        442437158        442530283       
442619078        449097708        449129576        449161785        449193580   
    449225416        449257229        449288828        449318328       
449349760        449381219        449412485        449443779        449475201   
    449506732   

440764322

    442231288        442338414        442437182        442530309       
442619128        449097716        449129584        449161793        449193606   
    449225424        449257237        449288836        449318336       
449349778        449381227        449412493        449443787        449475219   
    449506740   

440764397

    442231312        442338422        442437273        442530317       
442619144        449097724        449129592        449161801        449193614   
    449225432        449257245        449288844        449318344       
449349786        449381235        449412501        449443795        449475227   
    449506757   

440764512

    442231320        442338448        442437281        442530341       
442619151        449097732        449129600        449161819        449193622   
    449225440        449257252        449288851        449318351       
449349794        449381243        449412519        449443803        449475235   
    449506765   

440764629

    442231353        442338463        442437323        442530382       
442619169        449097740        449129618        449161827        449193630   
    449225465        449257260        449288869        449318369       
449349802        449381250        449412527        449443811        449475243   
    449506773   

440764694

    442231361        442338489        442437349        442530390       
442619201        449097765        449129626        449161835        449193648   
    449225473        449257278        449288877        449318377       
449349810        449381268        449412535        449443829        449475250   
    449506781   

440764850

    442231403        442338505        442437356        442530408       
442619227        449097773        449129634        449161843        449193655   
    449225481        449257286        449288885        449318385       
449349828        449381276        449412543        449443837        449475268   
    449506799   

440764868

    442231411        442338513        442437380        442530416       
442619276        449097781        449129642        449161850        449193663   
    449225499        449257294        449288893        449318393       
449349836        449381284        449412550        449443845        449475276   
    449506807   

440764892

    442231478        442338547        442437422        442530424       
442619284        449097799        449129659        449161868        449193671   
    449225507        449257310        449288901        449318401       
449349844        449381292        449412568        449443852        449475284   
    449506815   

440764975

    442231494        442338554        442437430        442530432       
442619326        449097807        449129667        449161876        449193689   
    449225515        449257328        449288919        449318419       
449349851        449381300        449412576        449443860        449475292   
    449506823   

440765014

    442231536        442338562        442437471        442530481       
442619375        449097815        449129675        449161884        449193697   
    449225523        449257336        449288927        449318427       
449349869        449381318        449412584        449443886        449475300   
    449506831   

440765071

    442231551        442338604        442437505        442530499       
442619383        449097823        449129683        449161892        449193705   
    449225531        449257344        449288935        449318435       
449349877        449381326        449412592        449443894        449475318   
    449506849   

440765147

    442231650        442338638        442437513        442530507       
442619482        449097831        449129691        449161900        449193713   
    449225549        449257351        449288943        449318443       
449349885        449381334        449412600        449443902        449475326   
    449506856   

440765188

    442231684        442338729        442437547        442530523       
442619565        449097849        449129709        449161918        449193721   
    449225556        449257369        449288950        449318450       
449349893        449381342        449412618        449443910        449475334   
    449506864   

440765238

    442231700        442338745        442437596        442530531       
442619581        449097856        449129717        449161926        449193739   
    449225564        449257377        449288968        449318468       
449349901        449381359        449412626        449443928        449475342   
    449506872   

440765246

    442231726        442338752        442437661        442530572       
442619631        449097864        449129725        449161934        449193747   
    449225572        449257385        449288976        449318476       
449349919        449381367        449412634        449443936        449475367   
    449506880   

440872265

    442231759        442338877        442437695        442530598       
442619714        449097872        449129733        449161942        449193754   
    449225598        449257393        449288984        449318484       
449349927        449381375        449412642        449443944        449475375   
    449506898   

440873818

    442231833        442338893        442437703        442530630       
442619722        449097880        449129741        449161959        449193762   
    449225606        449257401        449288992        449318492       
449349935        449381383        449412659        449443951        449475383   
    449506906   

440884153

    442231858        442338901        442437711        442530648       
442619763        449097898        449129758        449161967        449193770   
    449225614        449257419        449289008        449318500       
449349943        449381391        449412667        449443969        449475391   
    449506914   

440884187

    442231874        442338984        442437760        442530655       
442619797        449097906        449129766        449161975        449193788   
    449225622        449257427        449289016        449318518       
449349950        449381409        449412675        449443977        449475409   
    449506922   

440884237

    442231908        442338992        442437786        442530689       
442619805        449097914        449129774        449161983        449193796   
    449225630        449257435        449289024        449318526       
449349968        449381417        449412683        449443985        449475417   
    449506930   

440884252

    442231940        442339032        442437802        442530705       
442619854        449097922        449129782        449161991        449193804   
    449225648        449257443        449289032        449318534       
449349976        449381425        449412691        449443993        449475425   
    449506948   

440884278

    442231965        442339073        442437810        442530713       
442619904        449097930        449129790        449162007        449193812   
    449225655        449257450        449289040        449318542       
449349984        449381433        449412709        449444009        449475433   
    449506955   

440884302

    442231981        442339107        442437828        442530747       
442619912        449097948        449129808        449162015        449193820   
    449225663        449257468        449289057        449318559       
449349992        449381441        449412717        449444017        449475441   
    449506963   

440884377

    442231999        442339115        442437851        442530754       
442619995        449097955        449129816        449162023        449193838   
    449225671        449257476        449289065        449318567       
449350008        449381458        449412725        449444033        449475458   
    449506971   

440884393

    442232088        442339131        442437877        442530788       
442620001        449097963        449129824        449162031        449193846   
    449225689        449257484        449289073        449318575       
449350016        449381466        449412733        449444041        449475466   
    449506989   

440884401

    442232096        442339198        442437893        442530804       
442620084        449097971        449129832        449162049        449193853   
    449225697        449257492        449289081        449318583       
449350024        449381474        449412741        449444058        449475474   
    449506997   

440884492

    442232104        442339263        442437901        442530838       
442620092        449097989        449129840        449162056        449193861   
    449225705        449257500        449289099        449318591       
449350032        449381490        449412758        449444066        449475482   
    449507003   

440884591

    442232187        442339313        442437950        442530861       
442620142        449097997        449129857        449162064        449193879   
    449225713        449257518        449289107        449318609       
449350040        449381508        449412766        449444074        449475490   
    449507011   

440884617

    442232211        442339347        442438008        442530952       
442620159        449098003        449129865        449162080        449193887   
    449225721        449257526        449289115        449318617       
449350057        449381516        449412774        449444082        449475508   
    449507029   

440884633

    442232229        442339362        442438081        442530978       
442620175        449098011        449129873        449162098        449193895   
    449225739        449257534        449289123        449318625       
449350065        449381524        449412782        449444090        449475516   
    449507037   

440884658

    442232237        442339388        442438099        442531000       
442620308        449098029        449129881        449162106        449193903   
    449225747        449257542        449289131        449318633       
449350073        449381532        449412790        449444108        449475524   
    449507045   

440884708

    442232278        442339396        442438123        442531034       
442620357        449098037        449129899        449162114        449193911   
    449225754        449257559        449289156        449318641       
449350081        449381540        449412808        449444124        449475532   
    449507052   

440884807

    442232286        442339404        442438156        442531042       
442620423        449098045        449129907        449162122        449193929   
    449225762        449257567        449289164        449318658       
449350099        449381557        449412816        449444132        449475540   
    449507060   

440884815

    442232310        442339412        442438180        442531083       
442620464        449098052        449129915        449162130        449193937   
    449225770        449257575        449289172        449318666       
449350107        449381565        449412824        449444140        449475557   
    449507078   

440884823

    442232351        442339446        442438222        442531109       
442620498        449098060        449129923        449162155        449193960   
    449225788        449257583        449289180        449318674       
449350115        449381573        449412832        449444157        449475565   
    449507086   

440885085

    442232401        442339479        442438230        442531158       
442620514        449098078        449129931        449162163        449193978   
    449225796        449257609        449289198        449318690       
449350123        449381581        449412840        449444165        449475573   
    449507094   

440885119

    442232419        442339495        442438255        442531190       
442620522        449098086        449129949        449162171        449193986   
    449225804        449257617        449289206        449318708       
449350131        449381599        449412857        449444173        449475581   
    449507102   

440885317

    442232427        442339560        442438263        442531224       
442620530        449098094        449129956        449162189        449193994   
    449225812        449257625        449289222        449318716       
449350149        449381607        449412865        449444181        449475599   
    449507128   

440885374

    442232435        442339594        442438297        442531265       
442620555        449098102        449129964        449162197        449194000   
    449225820        449257633        449289230        449318724       
449350156        449381615        449412873        449444199        449475607   
    449507136   

440885390

    442232443        442339628        442438305        442531307       
442620597        449098110        449129972        449162205        449194018   
    449225838        449257641        449289248        449318732       
449350164        449381623        449412881        449444207        449475615   
    449507144   

440885408

    442232484        442339636        442438321        442531356       
442620605        449098128        449129980        449162213        449194026   
    449225846        449257658        449289255        449318740       
449350172        449381631        449412899        449444215        449475623   
    449507151   

440885416

    442232518        442339644        442438362        442531380       
442620613        449098136        449129998        449162221        449194034   
    449225853        449257666        449289263        449318757       
449350180        449381649        449412907        449444223        449475631   
    449507169   

440885465

    442232542        442339669        442438370        442531448       
442620654        449098144        449130004        449162239        449194042   
    449225861        449257674        449289271        449318765       
449350198        449381656        449412915        449444231        449475649   
    449507177   

440885515

    442232559        442339701        442438396        442531455       
442620688        449098151        449130012        449162247        449194067   
    449225879        449257682        449289289        449318773       
449350206        449381664        449412923        449444249        449475656   
    449507185   

440902104

    442232641        442339719        442438404        442531471       
442620704        449098169        449130020        449162254        449194075   
    449225887        449257690        449289297        449318781       
449350214        449381672        449412931        449444256        449475664   
    449507193   

440902138

    442232666        442339834        442438487        442531497       
442620712        449098177        449130038        449162262        449194083   
    449225895        449257708        449289305        449318799       
449350222        449381680        449412949        449444264        449475672   
    449507201   

440902187

    442232690        442339859        442438503        442531521       
442620720        449098185        449130046        449162270        449194091   
    449225903        449257716        449289313        449318807       
449350230        449381698        449412956        449444272        449475680   
    449507219   

440902252

    442232724        442339875        442438511        442531547       
442620746        449098193        449130053        449162288        449194109   
    449225911        449257724        449289321        449318815       
449350248        449381706        449412964        449444280        449475698   
    449507227   

440902260

    442232781        442339883        442438545        442531562       
442620795        449098201        449130061        449162296        449194117   
    449225929        449257732        449289339        449318823       
449350255        449381714        449412972        449444298        449475706   
    449507235   

440902377

    442232823        442339925        442438586        442531570       
442620852        449098227        449130079        449162304        449194125   
    449225937        449257740        449289347        449318831       
449350263        449381722        449412980        449444306        449475714   
    449507243   

440902385

    442232831        442339933        442438610        442531604       
442620886        449098235        449130087        449162312        449194133   
    449225952        449257757        449289354        449318849       
449350271        449381730        449412998        449444314        449475722   
    449507250   

440902534

    442232906        442339966        442438651        442531661       
442620910        449098243        449130095        449162320        449194141   
    449225960        449257765        449289362        449318856       
449350289        449381748        449413004        449444322        449475730   
    449507268   

440902542

    442232930        442339974        442438677        442531687       
442620936        449098250        449130103        449162338        449194158   
    449225978        449257773        449289370        449318864       
449350297        449381755        449413012        449444330        449475748   
    449507276   

440902559

    442232997        442339982        442438685        442531695       
442620951        449098268        449130111        449162346        449194166   
    449225986        449257781        449289388        449318872       
449350305        449381763        449413020        449444348        449475755   
    449507284   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440902583

    442233078        442340071        442438701        442531786       
442620969        449098276        449130129        449162353        449194182   
    449225994        449257799        449289396        449318880       
449350313        449381771        449413038        449444355        449475763   
    449507292   

440902690

    442233086        442340089        442438727        442531794       
442620985        449098284        449130137        449162361        449194190   
    449226000        449257807        449289404        449318898       
449350321        449381789        449413046        449444363        449475771   
    449507300   

440902773

    442233094        442340113        442438768        442531802       
442620993        449098292        449130145        449162379        449194208   
    449226018        449257815        449289412        449318906       
449350339        449381797        449413053        449444371        449475789   
    449507318   

440902880

    442233102        442340121        442438834        442531810       
442621025        449098300        449130152        449162387        449194216   
    449226026        449257823        449289420        449318914       
449350347        449381805        449413061        449444389        449475797   
    449507326   

440903193

    442233110        442340139        442438867        442531828       
442621033        449098318        449130160        449162395        449194224   
    449226034        449257831        449289438        449318922       
449350354        449381813        449413079        449444397        449475805   
    449507334   

440903235

    442233144        442340147        442438875        442531851       
442621074        449098326        449130178        449162403        449194232   
    449226059        449257849        449289446        449318930       
449350362        449381821        449413087        449444405        449475813   
    449507342   

440903268

    442233219        442340154        442438883        442531901       
442621116        449098334        449130186        449162411        449194257   
    449226067        449257856        449289453        449318948       
449350370        449381839        449413095        449444413        449475821   
    449507359   

440903383

    442233235        442340188        442438909        442531927       
442621132        449098342        449130194        449162429        449194265   
    449226075        449257864        449289479        449318955       
449350388        449381847        449413103        449444421        449475839   
    449507367   

440903409

    442233268        442340196        442438917        442531943       
442621157        449098359        449130202        449162437        449194273   
    449226083        449257872        449289495        449318963       
449350396        449381854        449413111        449444439        449475847   
    449507375   

440903417

    442233276        442340220        442438933        442531968       
442621165        449098367        449130210        449162445        449194281   
    449226091        449257880        449289503        449318989       
449350404        449381862        449413129        449444447        449475854   
    449507383   

440903466

    442233318        442340261        442438966        442532040       
442621306        449098375        449130228        449162452        449194299   
    449226109        449257898        449289511        449318997       
449350412        449381870        449413137        449444454        449475862   
    449507391   

440903557

    442233326        442340337        442438990        442532057       
442621355        449098383        449130236        449162460        449194307   
    449226117        449257906        449289529        449319003       
449350420        449381888        449413145        449444462        449475870   
    449507409   

440903581

    442233359        442340352        442439014        442532099       
442621389        449098391        449130244        449162478        449194323   
    449226125        449257914        449289537        449319011       
449350438        449381896        449413152        449444470        449475888   
    449507417   

440903615

    442233367        442340402        442439097        442532107       
442621421        449098409        449130251        449162486        449194331   
    449226141        449257922        449289545        449319029       
449350446        449381904        449413160        449444488        449475896   
    449507425   

440919462

    442233409        442340550        442439105        442532131       
442621454        449098417        449130269        449162494        449194349   
    449226158        449257930        449289552        449319045       
449350453        449381912        449413178        449444496        449475904   
    449507433   

440919496

    442233417        442340568        442439196        442532149       
442621462        449098425        449130277        449162502        449194356   
    449226166        449257948        449289560        449319052       
449350461        449381920        449413186        449444504        449475912   
    449507441   

440919504

    442233466        442340592        442439204        442532206       
442621470        449098433        449130285        449162510        449194364   
    449226182        449257955        449289578        449319060       
449350479        449381938        449413194        449444512        449475920   
    449507458   

440919512

    442233698        442340600        442439212        442532214       
442621488        449098441        449130293        449162528        449194372   
    449226190        449257963        449289586        449319078       
449350487        449381946        449413202        449444520        449475938   
    449507466   

440919538

    442233722        442340626        442439261        442532230       
442621553        449098458        449130301        449162536        449194380   
    449226208        449257971        449289594        449319086       
449350495        449381953        449413210        449444538        449475946   
    449507474   

440919587

    442233755        442340675        442439303        442532248       
442621561        449098466        449130319        449162544        449194398   
    449226216        449257989        449289602        449319094       
449350503        449381961        449413228        449444546        449475953   
    449507490   

440919603

    442233771        442340758        442439311        442532255       
442621595        449098474        449130327        449162551        449194406   
    449226224        449257997        449289610        449319102       
449350511        449381979        449413236        449444553        449475961   
    449507508   

440919678

    442233813        442340766        442439428        442532305       
442621611        449098482        449130335        449162569        449194414   
    449226232        449258003        449289628        449319110       
449350529        449381987        449413244        449444561        449475979   
    449507516   

440919702

    442233888        442340774        442439436        442532313       
442621629        449098490        449130343        449162577        449194422   
    449226240        449258011        449289636        449319128       
449350537        449381995        449413251        449444579        449475987   
    449507524   

440919710

    442233896        442340782        442439444        442532370       
442621637        449098508        449130350        449162585        449194430   
    449226257        449258029        449289644        449319136       
449350545        449382001        449413269        449444587        449475995   
    449507532   

440919728

    442233987        442340816        442439451        442532388       
442621645        449098516        449130368        449162593        449194448   
    449226265        449258037        449289651        449319144       
449350552        449382019        449413277        449444595        449476001   
    449507540   

440919744

    442233995        442340824        442439469        442532396       
442621686        449098524        449130376        449162601        449194455   
    449226273        449258045        449289669        449319151       
449350560        449382027        449413285        449444603        449476019   
    449507557   

440919751

    442234100        442340832        442439477        442532412       
442621702        449098532        449130384        449162619        449194463   
    449226281        449258052        449289677        449319169       
449350578        449382035        449413293        449444611        449476027   
    449507565   

440919793

    442234134        442340865        442439493        442532420       
442621710        449098540        449130392        449162627        449194471   
    449226299        449258060        449289685        449319177       
449350586        449382043        449413301        449444629        449476035   
    449507573   

440919843

    442234142        442340907        442439550        442532438       
442621728        449098557        449130400        449162635        449194489   
    449226307        449258078        449289693        449319185       
449350594        449382050        449413319        449444637        449476043   
    449507581   

440919850

    442234191        442340915        442439568        442532446       
442621736        449098565        449130418        449162643        449194497   
    449226315        449258086        449289701        449319193       
449350602        449382068        449413327        449444645        449476050   
    449507599   

440919884

    442234241        442340956        442439592        442532461       
442621793        449098573        449130426        449162650        449194505   
    449226323        449258094        449289719        449319201       
449350610        449382076        449413335        449444652        449476068   
    449507607   

440919918

    442234316        442340998        442439600        442532479       
442621959        449098599        449130434        449162668        449194513   
    449226331        449258102        449289727        449319219       
449350636        449382084        449413343        449444660        449476076   
    449507615   

440919975

    442234365        442341038        442439667        442532495       
442621975        449098607        449130442        449162676        449194521   
    449226349        449258128        449289735        449319227       
449350644        449382092        449413350        449444678        449476084   
    449507623   

440920007

    442234423        442341079        442439675        442532537       
442621983        449098615        449130459        449162684        449194539   
    449226356        449258136        449289743        449319235       
449350651        449382100        449413368        449444686        449476092   
    449507631   

440920023

    442234449        442341111        442439709        442532545       
442622031        449098623        449130467        449162692        449194547   
    449226372        449258144        449289750        449319243       
449350669        449382118        449413376        449444694        449476100   
    449507649   

440920098

    442234464        442341186        442439725        442532610       
442622056        449098631        449130475        449162700        449194554   
    449226380        449258151        449289768        449319250       
449350677        449382126        449413384        449444702        449476118   
    449507656   

440920270

    442234472        442341194        442439832        442532644       
442622106        449098649        449130483        449162718        449194562   
    449226398        449258169        449289776        449319268       
449350685        449382134        449413392        449444710        449476134   
    449507664   

440920445

    442234720        442341202        442439873        442532651       
442622114        449098656        449130491        449162742        449194588   
    449226406        449258177        449289784        449319276       
449350693        449382142        449413400        449444728        449476142   
    449507672   

440920452

    442234738        442341236        442439907        442532693       
442622155        449098664        449130509        449162759        449194596   
    449226414        449258185        449289792        449319284       
449350701        449382159        449413418        449444736        449476159   
    449507680   

440920478

    442234746        442341434        442439980        442532727       
442622197        449098672        449130517        449162767        449194604   
    449226422        449258193        449289800        449319300       
449350719        449382167        449413426        449444744        449476167   
    449507698   

440920494

    442234761        442341509        442440004        442532768       
442622205        449098680        449130525        449162775        449194612   
    449226430        449258201        449289818        449319318       
449350727        449382175        449413434        449444751        449476175   
    449507706   

440920502

    442234944        442341517        442440061        442532776       
442622239        449098698        449130533        449162783        449194620   
    449226448        449258219        449289826        449319326       
449350735        449382183        449413442        449444769        449476183   
    449507714   

440920585

    442235115        442341566        442440137        442532800       
442622288        449098706        449130541        449162791        449194638   
    449226455        449258227        449289834        449319334       
449350743        449382191        449413459        449444777        449476191   
    449507722   

440920593

    442235131        442341574        442440145        442532818       
442622296        449098714        449130558        449162809        449194646   
    449226463        449258235        449289842        449319342       
449350750        449382209        449413467        449444785        449476209   
    449507730   

440920668

    442235164        442341590        442440228        442532933       
442622353        449098722        449130566        449162817        449194653   
    449226471        449258243        449289859        449319359       
449350768        449382217        449413475        449444793        449476217   
    449507748   

440920700

    442235180        442341624        442440269        442532966       
442622387        449098730        449130574        449162825        449194661   
    449226489        449258250        449289867        449319367       
449350776        449382225        449413483        449444801        449476225   
    449507755   

440920726

    442235222        442341640        442440285        442532974       
442622445        449098748        449130582        449162833        449194679   
    449226497        449258268        449289875        449319375       
449350784        449382233        449413491        449444819        449476233   
    449507763   

440920866

    442235263        442341681        442440301        442532982       
442622452        449098755        449130590        449162841        449194687   
    449226505        449258276        449289883        449319383       
449350792        449382241        449413509        449444827        449476241   
    449507771   

440920874

    442235321        442341699        442440327        442533014       
442622536        449098763        449130608        449162858        449194695   
    449226513        449258284        449289891        449319391       
449350800        449382258        449413517        449444835        449476258   
    449507789   

440936284

    442235404        442341806        442440335        442533022       
442622544        449098771        449130616        449162866        449194703   
    449226521        449258292        449289909        449319409       
449350818        449382266        449413525        449444843        449476266   
    449507797   

440936367

    442235438        442341830        442440343        442533030       
442622551        449098789        449130624        449162874        449194711   
    449226539        449258300        449289917        449319417       
449350826        449382274        449413533        449444850        449476274   
    449507805   

440936375

    442235495        442341855        442440350        442533063       
442622577        449098797        449130632        449162882        449194729   
    449226547        449258318        449289925        449319425       
449350834        449382282        449413541        449444868        449476282   
    449507813   

440936383

    442235529        442341863        442440368        442533113       
442622619        449098805        449130657        449162890        449194737   
    449226554        449258326        449289941        449319433       
449350842        449382290        449413558        449444876        449476290   
    449507821   

440936482

    442235610        442341897        442440376        442533162       
442622635        449098813        449130665        449162908        449194745   
    449226562        449258334        449289958        449319441       
449350859        449382308        449413566        449444884        449476308   
    449507839   

440936516

    442235677        442341905        442440442        442533170       
442622650        449098821        449130673        449162916        449194752   
    449226570        449258342        449289966        449319458       
449350867        449382316        449413574        449444892        449476316   
    449507847   

440936540

    442235701        442341913        442440475        442533204       
442622668        449098839        449130681        449162932        449194760   
    449226588        449258359        449289974        449319466       
449350875        449382324        449413582        449444900        449476324   
    449507854   

440936607

    442235719        442341921        442440533        442533212       
442622676        449098847        449130699        449162940        449194778   
    449226596        449258367        449289982        449319474       
449350883        449382332        449413590        449444918        449476332   
    449507862   

440936631

    442235735        442341962        442440566        442533220       
442622684        449098854        449130707        449162957        449194786   
    449226604        449258375        449289990        449319482       
449350891        449382340        449413608        449444934        449476340   
    449507870   

440936656

    442235800        442341970        442440590        442533238       
442622692        449098862        449130715        449162965        449194794   
    449226612        449258383        449290006        449319490       
449350909        449382357        449413616        449444942        449476357   
    449507888   

440936706

    442235834        442341988        442440616        442533246       
442622767        449098870        449130723        449162973        449194802   
    449226620        449258391        449290014        449319508       
449350917        449382365        449413624        449444959        449476373   
    449507896   

440936730

    442235875        442342051        442440632        442533253       
442622809        449098888        449130731        449162981        449194810   
    449226638        449258409        449290022        449319516       
449350925        449382373        449413632        449444967        449476381   
    449507904   

440936771

    442235909        442342101        442440707        442533303       
442622841        449098896        449130749        449162999        449194828   
    449226653        449258417        449290030        449319524       
449350933        449382381        449413640        449444975        449476399   
    449507912   

440936789

    442235917        442342127        442440715        442533378       
442622858        449098904        449130756        449163005        449194844   
    449226661        449258425        449290048        449319532       
449350941        449382399        449413657        449444983        449476407   
    449507920   

440937043

    442235933        442342135        442440723        442533436       
442622874        449098912        449130764        449163013        449194851   
    449226679        449258433        449290055        449319540       
449350958        449382407        449413665        449444991        449476415   
    449507938   

440937076

    442236006        442342184        442440731        442533469       
442622882        449098920        449130772        449163021        449194869   
    449226687        449258441        449290063        449319557       
449350966        449382415        449413673        449445006        449476423   
    449507946   

440937084

    442236048        442342200        442440772        442533501       
442622957        449098938        449130780        449163039        449194877   
    449226703        449258458        449290071        449319565       
449350974        449382423        449413681        449445014        449476431   
    449507953   

440937167

    442236063        442342226        442440855        442533543       
442622973        449098946        449130798        449163047        449194885   
    449226711        449258466        449290089        449319573       
449350982        449382431        449413699        449445022        449476449   
    449507961   

440937209

    442236121        442342234        442440871        442533568       
442623005        449098953        449130806        449163054        449194893   
    449226729        449258474        449290097        449319581       
449350990        449382449        449413707        449445030        449476456   
    449507979   

440939056

    442236147        442342275        442440939        442533600       
442623013        449098961        449130814        449163062        449194901   
    449226737        449258482        449290105        449319599       
449351006        449382456        449413715        449445048        449476464   
    449507987   

440950780

    442236154        442342291        442440954        442533642       
442623039        449098979        449130822        449163070        449194919   
    449226745        449258490        449290113        449319607       
449351014        449382464        449413723        449445055        449476472   
    449507995   

440950863

    442236170        442342333        442441028        442533667       
442623047        449098987        449130830        449163088        449194927   
    449226752        449258508        449290121        449319615       
449351022        449382472        449413731        449445063        449476480   
    449508001   

440950913

    442236196        442342390        442441036        442533675       
442623088        449098995        449130848        449163096        449194935   
    449226760        449258516        449290139        449319623       
449351030        449382480        449413749        449445071        449476498   
    449508019   

440950947

    442236246        442342408        442441127        442533691       
442623096        449099001        449130855        449163104        449194943   
    449226778        449258524        449290147        449319631       
449351048        449382498        449413764        449445089        449476506   
    449508027   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440950970

    442236394        442342473        442441143        442533709       
442623104        449099019        449130863        449163112        449194950   
    449226786        449258532        449290154        449319649       
449351055        449382506        449413772        449445097        449476514   
    449508035   

440950988

    442236444        442342499        442441150        442533758       
442623146        449099027        449130871        449163120        449194968   
    449226794        449258540        449290162        449319656       
449351063        449382514        449413780        449445105        449476522   
    449508043   

440950996

    442236477        442342507        442441168        442533766       
442623153        449099035        449130889        449163138        449194976   
    449226802        449258557        449290170        449319664       
449351071        449382522        449413798        449445113        449476530   
    449508050   

440951168

    442236485        442342564        442441176        442533782       
442623179        449099043        449130897        449163146        449194984   
    449226810        449258565        449290188        449319672       
449351089        449382530        449413806        449445121        449476548   
    449508068   

440951259

    442236501        442342614        442441184        442533873       
442623237        449099050        449130905        449163153        449194992   
    449226828        449258573        449290196        449319680       
449351097        449382548        449413814        449445139        449476555   
    449508076   

440951309

    442236543        442342648        442441192        442533881       
442623286        449099068        449130913        449163161        449195007   
    449226844        449258581        449290204        449319698       
449351105        449382555        449413822        449445147        449476563   
    449508084   

440951325

    442236568        442342705        442441200        442533899       
442623310        449099076        449130921        449163179        449195015   
    449226851        449258599        449290212        449319706       
449351113        449382563        449413830        449445154        449476571   
    449508092   

440951366

    442236618        442342739        442441309        442533915       
442623336        449099084        449130939        449163187        449195023   
    449226869        449258607        449290220        449319714       
449351121        449382571        449413848        449445162        449476589   
    449508100   

440951390

    442236626        442342804        442441325        442533949       
442623377        449099092        449130947        449163195        449195031   
    449226877        449258615        449290238        449319722       
449351147        449382589        449413855        449445170        449476597   
    449508118   

440951440

    442236634        442342820        442441333        442533972       
442623427        449099100        449130954        449163203        449195049   
    449226885        449258623        449290246        449319730       
449351154        449382597        449413863        449445188        449476605   
    449508126   

440951515

    442236667        442342838        442441366        442534012       
442623484        449099118        449130970        449163211        449195056   
    449226893        449258631        449290253        449319748       
449351162        449382605        449413871        449445196        449476613   
    449508134   

440951630

    442236675        442342853        442441382        442534038       
442623492        449099126        449130988        449163229        449195072   
    449226901        449258649        449290261        449319755       
449351170        449382613        449413889        449445204        449476621   
    449508142   

440953321

    442236709        442342861        442441390        442534046       
442623542        449099134        449130996        449163237        449195080   
    449226927        449258656        449290279        449319763       
449351188        449382621        449413897        449445212        449476639   
    449508159   

440965093

    442236717        442342879        442441408        442534103       
442623575        449099142        449131002        449163245        449195098   
    449226935        449258664        449290287        449319771       
449351196        449382639        449413905        449445220        449476647   
    449508167   

440965119

    442236725        442342895        442441432        442534129       
442623591        449099159        449131010        449163252        449195106   
    449226943        449258672        449290295        449319789       
449351204        449382647        449413913        449445238        449476662   
    449508175   

440965192

    442236733        442342911        442441440        442534145       
442623617        449099167        449131028        449163260        449195114   
    449226950        449258680        449290303        449319797       
449351212        449382654        449413921        449445246        449476670   
    449508183   

440965283

    442236741        442342960        442441457        442534152       
442623625        449099175        449131036        449163278        449195122   
    449226968        449258698        449290311        449319805       
449351220        449382662        449413939        449445253        449476688   
    449508191   

440965317

    442236774        442342978        442441507        442534160       
442623641        449099183        449131044        449163286        449195130   
    449226976        449258706        449290329        449319813       
449351238        449382670        449413947        449445261        449476696   
    449508209   

440965424

    442236816        442343042        442441523        442534194       
442623658        449099191        449131051        449163294        449195148   
    449226984        449258722        449290337        449319821       
449351246        449382688        449413954        449445279        449476704   
    449508217   

440965432

    442236824        442343059        442441531        442534202       
442623666        449099209        449131069        449163302        449195155   
    449227008        449258730        449290345        449319839       
449351253        449382696        449413962        449445287        449476712   
    449508225   

440965473

    442236873        442343141        442441556        442534228       
442623682        449099217        449131077        449163310        449195163   
    449227016        449258748        449290352        449319847       
449351261        449382704        449413970        449445295        449476720   
    449508233   

440965481

    442236899        442343208        442441564        442534236       
442623708        449099225        449131093        449163328        449195171   
    449227024        449258755        449290360        449319854       
449351279        449382712        449413988        449445303        449476746   
    449508241   

440965507

    442236949        442343224        442441572        442534319       
442623716        449099233        449131101        449163336        449195189   
    449227032        449258763        449290378        449319862       
449351287        449382720        449413996        449445311        449476753   
    449508258   

440965572

    442236998        442343257        442441598        442534343       
442623807        449099241        449131119        449163344        449195197   
    449227040        449258771        449290386        449319870       
449351295        449382738        449414002        449445329        449476761   
    449508266   

440965713

    442237004        442343273        442441630        442534400       
442623914        449099258        449131127        449163351        449195205   
    449227057        449258789        449290394        449319888       
449351303        449382746        449414010        449445337        449476779   
    449508274   

440965796

    442237087        442343364        442441697        442534426       
442623922        449099266        449131135        449163369        449195213   
    449227065        449258797        449290402        449319896       
449351311        449382753        449414028        449445345        449476787   
    449508282   

440966018

    442237145        442343372        442441705        442534442       
442623930        449099274        449131143        449163377        449195221   
    449227073        449258805        449290410        449319904       
449351329        449382761        449414036        449445352        449476795   
    449508290   

440978278

    442237186        442343430        442441788        442534459       
442623963        449099282        449131150        449163393        449195239   
    449227081        449258813        449290428        449319912       
449351337        449382779        449414044        449445360        449476803   
    449508308   

440978302

    442237202        442343463        442441796        442534483       
442623971        449099290        449131168        449163401        449195247   
    449227099        449258821        449290436        449319920       
449351345        449382787        449414051        449445378        449476811   
    449508316   

440978401

    442237269        442343497        442441846        442534509       
442624003        449099308        449131176        449163419        449195254   
    449227107        449258839        449290444        449319938       
449351352        449382795        449414069        449445386        449476829   
    449508324   

440978427

    442237293        442343513        442441853        442534558       
442624029        449099316        449131184        449163427        449195262   
    449227115        449258847        449290451        449319946       
449351360        449382803        449414077        449445394        449476837   
    449508332   

440978443

    442237368        442343539        442441879        442534608       
442624037        449099332        449131192        449163435        449195270   
    449227123        449258862        449290469        449319953       
449351378        449382811        449414085        449445402        449476845   
    449508340   

440978575

    442237384        442343620        442441887        442534632       
442624052        449099340        449131200        449163443        449195288   
    449227131        449258888        449290477        449319961       
449351386        449382829        449414093        449445428        449476852   
    449508357   

440978641

    442237434        442343638        442441895        442534640       
442624151        449099357        449131218        449163450        449195296   
    449227156        449258896        449290485        449319979       
449351394        449382837        449414101        449445436        449476860   
    449508365   

440978674

    442237459        442343653        442441929        442534681       
442624201        449099365        449131226        449163468        449195304   
    449227164        449258904        449290493        449319987       
449351402        449382845        449414119        449445444        449476878   
    449508373   

440978757

    442237483        442343711        442441978        442534707       
442624268        449099373        449131234        449163476        449195312   
    449227172        449258912        449290501        449319995       
449351410        449382852        449414127        449445451        449476886   
    449508381   

440978773

    442237509        442343745        442441986        442534715       
442624276        449099381        449131242        449163484        449195320   
    449227180        449258920        449290519        449320001       
449351436        449382860        449414135        449445469        449476894   
    449508399   

440978781

    442237517        442343760        442442000        442534723       
442624300        449099399        449131259        449163492        449195338   
    449227198        449258938        449290527        449320019       
449351444        449382878        449414143        449445485        449476902   
    449508407   

440978807

    442237533        442343786        442442018        442534756       
442624367        449099407        449131267        449163500        449195346   
    449227206        449258946        449290535        449320027       
449351451        449382886        449414150        449445493        449476928   
    449508415   

440978815

    442237574        442343885        442442042        442534780       
442624425        449099415        449131275        449163518        449195353   
    449227214        449258953        449290543        449320035       
449351469        449382894        449414168        449445501        449476936   
    449508423   

440978872

    442237582        442343919        442442059        442534830       
442624466        449099423        449131283        449163526        449195361   
    449227222        449258961        449290550        449320043       
449351477        449382902        449414176        449445519        449476944   
    449508431   

440978948

    442237657        442343935        442442075        442534855       
442624482        449099431        449131291        449163534        449195379   
    449227230        449258979        449290568        449320050       
449351485        449382910        449414184        449445527        449476951   
    449508449   

440978955

    442237673        442343950        442442109        442534871       
442624490        449099449        449131309        449163542        449195395   
    449227248        449258987        449290576        449320068       
449351493        449382928        449414192        449445535        449476969   
    449508456   

440978997

    442237707        442343968        442442133        442534954       
442624516        449099456        449131317        449163559        449195403   
    449227255        449258995        449290584        449320076       
449351501        449382936        449414200        449445543        449476977   
    449508464   

440979151

    442237749        442344008        442442166        442534996       
442624532        449099464        449131325        449163567        449195411   
    449227263        449259001        449290592        449320084       
449351519        449382944        449414218        449445550        449476985   
    449508472   

440979425

    442237764        442344016        442442182        442535035       
442624540        449099472        449131333        449163575        449195429   
    449227271        449259019        449290600        449320092       
449351527        449382951        449414226        449445568        449476993   
    449508480   

440979441

    442237814        442344032        442442232        442535043       
442624557        449099480        449131341        449163583        449195437   
    449227289        449259027        449290618        449320100       
449351535        449382969        449414234        449445576        449477009   
    449508498   

440981579

    442237822        442344057        442442257        442535068       
442624565        449099498        449131358        449163591        449195445   
    449227297        449259035        449290626        449320118       
449351543        449382985        449414242        449445584        449477017   
    449508506   

440993343

    442237863        442344065        442442265        442535076       
442624581        449099506        449131366        449163609        449195452   
    449227305        449259043        449290634        449320126       
449351550        449382993        449414259        449445592        449477025   
    449508514   

440993400

    442237897        442344073        442442273        442535118       
442624599        449099514        449131374        449163617        449195460   
    449227313        449259050        449290642        449320134       
449351568        449383009        449414267        449445600        449477033   
    449508522   

440993418

    442237905        442344115        442442380        442535159       
442624623        449099522        449131382        449163625        449195478   
    449227321        449259068        449290667        449320142       
449351576        449383017        449414275        449445618        449477041   
    449508530   

440993426

    442237988        442344149        442442414        442535183       
442624656        449099530        449131390        449163633        449195494   
    449227339        449259076        449290675        449320159       
449351584        449383025        449414283        449445626        449477058   
    449508548   

440993509

    442237996        442344156        442442430        442535209       
442624698        449099548        449131416        449163641        449195502   
    449227347        449259084        449290683        449320167       
449351592        449383033        449414291        449445634        449477066   
    449508555   

440993566

    442238028        442344172        442442463        442535225       
442624748        449099555        449131424        449163658        449195510   
    449227354        449259092        449290691        449320175       
449351600        449383041        449414309        449445642        449477074   
    449508563   

440993574

    442238069        442344180        442442471        442535241       
442624763        449099563        449131432        449163666        449195528   
    449227362        449259100        449290709        449320183       
449351618        449383058        449414317        449445659        449477082   
    449508571   

440993590

    442238093        442344214        442442489        442535266       
442624771        449099571        449131440        449163674        449195536   
    449227370        449259118        449290717        449320191       
449351626        449383066        449414325        449445667        449477090   
    449508589   

440993640

    442238101        442344222        442442497        442535282       
442624805        449099589        449131457        449163682        449195544   
    449227388        449259126        449290725        449320209       
449351634        449383074        449414333        449445675        449477108   
    449508597   

440993673

    442238150        442344248        442442505        442535308       
442624847        449099597        449131465        449163690        449195551   
    449227396        449259134        449290733        449320217       
449351642        449383082        449414341        449445683        449477116   
    449508605   

440993707

    442238168        442344255        442442570        442535316       
442624896        449099605        449131473        449163708        449195569   
    449227404        449259142        449290741        449320225       
449351659        449383090        449414358        449445691        449477124   
    449508613   

440993749

    442238184        442344289        442442661        442535357       
442624904        449099613        449131481        449163716        449195577   
    449227412        449259159        449290758        449320233       
449351667        449383108        449414366        449445709        449477132   
    449508621   

440993764

    442238218        442344297        442442679        442535365       
442624912        449099621        449131499        449163724        449195593   
    449227420        449259167        449290766        449320241       
449351675        449383116        449414374        449445717        449477140   
    449508639   

440993863

    442238226        442344313        442442687        442535399       
442624920        449099639        449131507        449163732        449195601   
    449227438        449259175        449290774        449320258       
449351683        449383124        449414382        449445725        449477157   
    449508647   

440993905

    442238234        442344347        442442786        442535407       
442624938        449099647        449131515        449163740        449195619   
    449227446        449259183        449290782        449320266       
449351691        449383132        449414390        449445733        449477165   
    449508654   

440993913

    442238267        442344396        442442802        442535449       
442624953        449099654        449131523        449163757        449195627   
    449227453        449259191        449290790        449320274       
449351709        449383140        449414408        449445741        449477173   
    449508662   

440993939

    442238317        442344404        442442844        442535456       
442625000        449099662        449131531        449163765        449195635   
    449227461        449259209        449290808        449320282       
449351717        449383157        449414416        449445758        449477181   
    449508670   

440993988

    442238374        442344453        442442851        442535472       
442625018        449099670        449131549        449163773        449195643   
    449227479        449259225        449290816        449320290       
449351725        449383165        449414424        449445766        449477199   
    449508688   

440993996

    442238416        442344479        442442901        442535498       
442625026        449099688        449131556        449163781        449195650   
    449227487        449259233        449290824        449320308       
449351733        449383173        449414432        449445774        449477207   
    449508696   

440994085

    442238424        442344495        442442919        442535506       
442625034        449099696        449131564        449163799        449195668   
    449227495        449259241        449290832        449320316       
449351741        449383181        449414440        449445782        449477215   
    449508712   

440994143

    442238432        442344537        442442950        442535514       
442625067        449099704        449131572        449163807        449195676   
    449227503        449259258        449290840        449320324       
449351758        449383199        449414457        449445790        449477223   
    449508720   

440994184

    442238481        442344545        442442992        442535530       
442625075        449099712        449131580        449163815        449195684   
    449227511        449259266        449290865        449320332       
449351766        449383207        449414465        449445808        449477231   
    449508738   

440994200

    442238507        442344594        442443024        442535555       
442625091        449099720        449131598        449163823        449195692   
    449227529        449259274        449290873        449320340       
449351774        449383215        449414473        449445816        449477249   
    449508746   

440994424

    442238523        442344651        442443107        442535597       
442625133        449099738        449131606        449163831        449195700   
    449227537        449259282        449290881        449320357       
449351782        449383223        449414481        449445832        449477256   
    449508753   

440994432

    442238556        442344685        442443149        442535670       
442625158        449099746        449131622        449163849        449195718   
    449227545        449259290        449290899        449320365       
449351790        449383231        449414499        449445840        449477264   
    449508761   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440994564

    442238572        442344693        442443198        442535704       
442625240        449099753        449131630        449163856        449195726   
    449227552        449259308        449290907        449320373       
449351816        449383256        449414507        449445857        449477272   
    449508779   

440994606

    442238580        442344842        442443206        442535712       
442625257        449099761        449131648        449163864        449195734   
    449227560        449259316        449290915        449320381       
449351824        449383264        449414515        449445865        449477280   
    449508787   

440994705

    442238655        442344859        442443214        442535738       
442625281        449099779        449131655        449163872        449195742   
    449227578        449259324        449290923        449320407       
449351832        449383272        449414523        449445873        449477298   
    449508795   

440994713

    442238663        442344941        442443222        442535753       
442625331        449099787        449131663        449163880        449195759   
    449227586        449259332        449290931        449320415       
449351840        449383280        449414531        449445881        449477314   
    449508803   

440994747

    442238705        442344958        442443255        442535787       
442625349        449099795        449131671        449163898        449195767   
    449227594        449259340        449290949        449320423       
449351857        449383298        449414549        449445899        449477322   
    449508811   

440994796

    442238739        442344974        442443271        442535795       
442625406        449099811        449131689        449163906        449195775   
    449227602        449259357        449290956        449320431       
449351865        449383306        449414556        449445907        449477330   
    449508829   

440994994

    442238747        442344982        442443289        442535829       
442625422        449099829        449131697        449163914        449195783   
    449227610        449259365        449290964        449320449       
449351873        449383314        449414564        449445915        449477348   
    449508837   

441008976

    442238762        442344990        442443297        442535886       
442625554        449099837        449131705        449163922        449195791   
    449227628        449259373        449290972        449320456       
449351881        449383322        449414572        449445923        449477355   
    449508845   

441009081

    442238770        442345039        442443313        442535928       
442625570        449099845        449131713        449163930        449195809   
    449227636        449259381        449290980        449320464       
449351899        449383330        449414580        449445931        449477371   
    449508852   

441009107

    442238788        442345088        442443354        442535985       
442625596        449099852        449131721        449163948        449195817   
    449227644        449259399        449290998        449320472       
449351907        449383348        449414598        449445949        449477389   
    449508860   

441009131

    442238820        442345112        442443370        442535993       
442625604        449099860        449131739        449163955        449195825   
    449227651        449259407        449291004        449320480       
449351915        449383355        449414606        449445956        449477397   
    449508886   

441009149

    442238846        442345153        442443388        442536058       
442625612        449099878        449131747        449163963        449195833   
    449227669        449259415        449291012        449320498       
449351923        449383363        449414614        449445964        449477405   
    449508894   

441009230

    442238853        442345161        442443412        442536066       
442625729        449099886        449131754        449163971        449195841   
    449227677        449259423        449291020        449320506       
449351931        449383371        449414622        449445972        449477413   
    449508902   

441009412

    442238879        442345203        442443461        442536090       
442625760        449099902        449131762        449163989        449195858   
    449227685        449259431        449291038        449320514       
449351949        449383389        449414630        449445980        449477421   
    449508910   

441009560

    442238895        442345237        442443529        442536165       
442625794        449099910        449131770        449163997        449195866   
    449227701        449259449        449291046        449320522       
449351956        449383397        449414648        449445998        449477439   
    449508928   

441009594

    442238911        442345252        442443552        442536173       
442625810        449099928        449131788        449164003        449195874   
    449227719        449259456        449291053        449320530       
449351964        449383405        449414655        449446004        449477447   
    449508936   

441009644

    442238978        442345286        442443578        442536207       
442625844        449099936        449131796        449164011        449195882   
    449227727        449259464        449291061        449320548       
449351972        449383413        449414663        449446012        449477454   
    449508944   

441009651

    442238994        442345344        442443628        442536215       
442625851        449099944        449131804        449164029        449195890   
    449227735        449259472        449291079        449320555       
449351998        449383421        449414671        449446020        449477462   
    449508969   

441009735

    442239000        442345351        442443636        442536223       
442625893        449099951        449131812        449164037        449195908   
    449227743        449259480        449291087        449320563       
449352004        449383439        449414689        449446038        449477470   
    449508977   

441009743

    442239067        442345393        442443669        442536264       
442625901        449099969        449131820        449164045        449195916   
    449227750        449259498        449291095        449320571       
449352012        449383447        449414697        449446046        449477488   
    449508985   

441009875

    442239091        442345435        442443693        442536298       
442625935        449099977        449131838        449164052        449195924   
    449227768        449259506        449291103        449320589       
449352020        449383454        449414705        449446053        449477496   
    449508993   

441009909

    442239141        442345476        442443701        442536306       
442625984        449099985        449131846        449164060        449195932   
    449227776        449259514        449291111        449320597       
449352038        449383462        449414713        449446061        449477504   
    449509009   

441009933

    442239182        442345492        442443719        442536314       
442626024        449099993        449131853        449164078        449195940   
    449227784        449259522        449291129        449320605       
449352046        449383470        449414721        449446079        449477512   
    449509017   

441009990

    442239208        442345500        442443735        442536322       
442626057        449100007        449131861        449164086        449195957   
    449227792        449259530        449291137        449320613       
449352053        449383488        449414739        449446087        449477520   
    449509033   

441010055

    442239232        442345526        442443792        442536330       
442626081        449100015        449131879        449164094        449195965   
    449227800        449259555        449291145        449320621       
449352061        449383496        449414747        449446095        449477538   
    449509041   

441010162

    442239240        442345633        442443826        442536355       
442626099        449100023        449131887        449164102        449195973   
    449227818        449259563        449291152        449320639       
449352079        449383504        449414754        449446103        449477546   
    449509058   

441022563

    442239265        442345641        442443941        442536363       
442626107        449100031        449131903        449164110        449195981   
    449227826        449259571        449291160        449320647       
449352087        449383512        449414762        449446111        449477553   
    449509066   

441022738

    442239281        442345666        442443966        442536371       
442626123        449100049        449131911        449164136        449195999   
    449227834        449259589        449291178        449320654       
449352095        449383520        449414770        449446129        449477561   
    449509074   

441022746

    442239299        442345674        442444014        442536389       
442626149        449100056        449131929        449164144        449196005   
    449227842        449259597        449291186        449320662       
449352103        449383538        449414788        449446137        449477579   
    449509082   

441022878

    442239315        442345682        442444055        442536439       
442626156        449100064        449131945        449164151        449196013   
    449227859        449259605        449291194        449320670       
449352111        449383546        449414796        449446145        449477587   
    449509090   

441022886

    442239356        442345690        442444063        442536447       
442626198        449100072        449131952        449164169        449196021   
    449227867        449259613        449291202        449320688       
449352129        449383553        449414804        449446152        449477595   
    449509108   

441022944

    442239364        442345765        442444097        442536454       
442626222        449100080        449131960        449164177        449196039   
    449227875        449259621        449291210        449320696       
449352137        449383561        449414812        449446178        449477603   
    449509116   

441023116

    442239455        442345799        442444105        442536488       
442626263        449100098        449131978        449164193        449196047   
    449227883        449259639        449291228        449320704       
449352145        449383579        449414820        449446186        449477611   
    449509124   

441023215

    442239497        442345864        442444139        442536496       
442626321        449100106        449131986        449164201        449196054   
    449227891        449259647        449291236        449320712       
449352152        449383587        449414838        449446194        449477629   
    449509132   

441023223

    442239505        442345872        442444154        442536520       
442626339        449100114        449131994        449164219        449196062   
    449227909        449259654        449291244        449320720       
449352160        449383595        449414846        449446202        449477637   
    449509140   

441023322

    442239513        442345922        442444196        442536546       
442626420        449100122        449132018        449164227        449196070   
    449227917        449259662        449291251        449320738       
449352178        449383603        449414853        449446210        449477645   
    449509157   

441023470

    442239539        442345955        442444253        442536553       
442626479        449100130        449132026        449164235        449196088   
    449227925        449259670        449291269        449320746       
449352186        449383611        449414861        449446228        449477652   
    449509165   

441023496

    442239554        442345989        442444261        442536587       
442626495        449100148        449132034        449164243        449196096   
    449227933        449259688        449291277        449320753       
449352194        449383629        449414879        449446236        449477660   
    449509173   

441023694

    442239588        442345997        442444352        442536629       
442626552        449100155        449132042        449164250        449196104   
    449227941        449259696        449291285        449320761       
449352202        449383637        449414887        449446244        449477678   
    449509181   

441034188

    442239596        442346003        442444410        442536736       
442626586        449100163        449132059        449164268        449196112   
    449227958        449259704        449291293        449320779       
449352210        449383645        449414895        449446251        449477686   
    449509199   

441034220

    442239604        442346011        442444428        442536785       
442626594        449100171        449132067        449164276        449196120   
    449227966        449259712        449291301        449320787       
449352228        449383652        449414903        449446269        449477694   
    449509207   

441034261

    442239612        442346045        442444436        442536793       
442626693        449100189        449132075        449164284        449196138   
    449227974        449259720        449291319        449320795       
449352236        449383660        449414911        449446277        449477702   
    449509215   

441034303

    442239638        442346052        442444469        442536884       
442626701        449100197        449132091        449164292        449196146   
    449227982        449259738        449291327        449320803       
449352244        449383678        449414929        449446285        449477710   
    449509223   

441034352

    442239703        442346086        442444493        442536991       
442626735        449100205        449132109        449164300        449196153   
    449227990        449259746        449291335        449320811       
449352251        449383686        449414937        449446293        449477728   
    449509231   

441034451

    442239711        442346094        442444519        442537015       
442626768        449100213        449132117        449164318        449196161   
    449228006        449259753        449291343        449320829       
449352269        449383694        449414945        449446301        449477736   
    449509249   

441034519

    442239760        442346102        442444535        442537080       
442626792        449100221        449132125        449164326        449196179   
    449228014        449259761        449291350        449320837       
449352277        449383702        449414952        449446319        449477744   
    449509256   

441034527

    442239794        442346151        442444576        442537114       
442626800        449100247        449132133        449164334        449196187   
    449228022        449259779        449291368        449320845       
449352285        449383710        449414960        449446327        449477751   
    449509264   

441034535

    442239810        442346185        442444592        442537122       
442626867        449100254        449132141        449164359        449196195   
    449228030        449259787        449291376        449320852       
449352293        449383728        449414978        449446343        449477769   
    449509272   

441034568

    442239836        442346227        442444618        442537189       
442626883        449100262        449132158        449164367        449196203   
    449228048        449259795        449291384        449320860       
449352301        449383736        449414986        449446350        449477777   
    449509280   

441034584

    442239893        442346250        442444626        442537197       
442626891        449100270        449132166        449164375        449196211   
    449228055        449259803        449291392        449320878       
449352319        449383744        449414994        449446368        449477785   
    449509298   

441034600

    442240008        442346268        442444642        442537205       
442626909        449100288        449132174        449164383        449196229   
    449228063        449259829        449291400        449320886       
449352327        449383751        449415009        449446376        449477793   
    449509306   

441034642

    442240032        442346334        442444659        442537239       
442626958        449100296        449132182        449164391        449196237   
    449228071        449259837        449291418        449320894       
449352335        449383769        449415017        449446384        449477801   
    449509314   

441034659

    442240230        442346359        442444667        442537296       
442626974        449100304        449132190        449164409        449196245   
    449228089        449259845        449291426        449320902       
449352343        449383777        449415025        449446392        449477819   
    449509322   

441034717

    442240479        442346367        442444725        442537312       
442627014        449100312        449132208        449164417        449196252   
    449228097        449259852        449291434        449320910       
449352350        449383785        449415033        449446400        449477827   
    449509330   

441034816

    442240529        442346425        442444782        442537361       
442627071        449100320        449132216        449164425        449196260   
    449228105        449259860        449291442        449320928       
449352368        449383793        449415058        449446418        449477835   
    449509348   

441034832

    442240545        442346474        442444790        442537387       
442627089        449100338        449132224        449164433        449196278   
    449228113        449259878        449291459        449320944       
449352384        449383801        449415066        449446426        449477843   
    449509355   

441034873

    442240602        442346490        442444816        442537403       
442627139        449100346        449132232        449164441        449196286   
    449228121        449259886        449291467        449320951       
449352392        449383819        449415074        449446434        449477850   
    449509363   

441047404

    442240651        442346508        442444899        442537429       
442627147        449100353        449132240        449164458        449196294   
    449228139        449259894        449291475        449320969       
449352400        449383827        449415082        449446442        449477868   
    449509371   

441047420

    442240719        442346516        442444949        442537437       
442627279        449100361        449132257        449164466        449196302   
    449228147        449259902        449291483        449320977       
449352418        449383835        449415090        449446459        449477876   
    449509389   

441047438

    442240776        442346524        442444972        442537445       
442627295        449100379        449132265        449164474        449196310   
    449228154        449259910        449291491        449320985       
449352426        449383843        449415108        449446467        449477884   
    449509397   

441047461

    442240818        442346557        442444980        442537494       
442627311        449100387        449132273        449164482        449196328   
    449228162        449259928        449291509        449320993       
449352434        449383850        449415116        449446475        449477892   
    449509405   

441047479

    442240842        442346565        442445045        442537528       
442627329        449100395        449132281        449164490        449196336   
    449228170        449259936        449291517        449321009       
449352442        449383868        449415124        449446483        449477918   
    449509413   

441047552

    442240875        442346581        442445078        442537577       
442627410        449100403        449132299        449164508        449196344   
    449228188        449259944        449291525        449321017       
449352459        449383876        449415132        449446491        449477926   
    449509421   

441047644

    442240883        442346599        442445110        442537601       
442627436        449100411        449132307        449164524        449196351   
    449228196        449259951        449291533        449321025       
449352467        449383884        449415140        449446509        449477934   
    449509439   

441047651

    442240933        442346649        442445136        442537643       
442627451        449100429        449132315        449164532        449196369   
    449228204        449259969        449291541        449321033       
449352475        449383892        449415157        449446517        449477942   
    449509447   

441047701

    442240966        442346672        442445177        442537692       
442627477        449100437        449132323        449164540        449196377   
    449228212        449259977        449291558        449321041       
449352483        449383900        449415165        449446525        449477959   
    449509454   

441047750

    442240982        442346698        442445193        442537700       
442627519        449100445        449132331        449164557        449196385   
    449228220        449259985        449291566        449321058       
449352491        449383918        449415173        449446533        449477967   
    449509462   

441047818

    442241030        442346722        442445235        442537742       
442627527        449100452        449132349        449164565        449196393   
    449228238        449259993        449291574        449321066       
449352509        449383926        449415181        449446541        449477975   
    449509470   

441047826

    442241055        442346730        442445243        442537767       
442627535        449100460        449132356        449164573        449196401   
    449228246        449260017        449291582        449321074       
449352517        449383934        449415207        449446558        449477983   
    449509488   

441047875

    442241063        442346755        442445250        442537775       
442627592        449100478        449132364        449164581        449196419   
    449228253        449260025        449291590        449321082       
449352525        449383942        449415215        449446566        449477991   
    449509496   

441047941

    442241071        442346763        442445268        442537791       
442627618        449100486        449132372        449164599        449196427   
    449228279        449260033        449291608        449321090       
449352533        449383959        449415223        449446574        449478007   
    449509504   

441047982

    442241139        442346847        442445326        442537825       
442627675        449100494        449132380        449164607        449196435   
    449228287        449260041        449291616        449321108       
449352541        449383967        449415231        449446582        449478015   
    449509512   

441048063

    442241162        442346854        442445334        442537833       
442627717        449100502        449132398        449164615        449196443   
    449228295        449260058        449291624        449321116       
449352558        449383975        449415249        449446590        449478023   
    449509520   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441048139

    442241196        442346888        442445375        442537858       
442627725        449100510        449132406        449164623        449196450   
    449228303        449260066        449291632        449321124       
449352566        449383983        449415256        449446608        449478031   
    449509538   

441048220

    442241238        442346938        442445383        442537890       
442627733        449100528        449132414        449164631        449196468   
    449228311        449260074        449291640        449321132       
449352574        449383991        449415264        449446616        449478049   
    449509546   

441048386

    442241279        442346995        442445391        442537932       
442627758        449100536        449132422        449164649        449196476   
    449228329        449260082        449291657        449321140       
449352582        449384007        449415272        449446624        449478056   
    449509553   

441049970

    442241394        442347001        442445409        442537940       
442627808        449100544        449132430        449164656        449196484   
    449228337        449260090        449291665        449321157       
449352590        449384015        449415280        449446632        449478064   
    449509561   

441059714

    442241402        442347027        442445433        442537999       
442627824        449100551        449132448        449164664        449196492   
    449228345        449260108        449291673        449321165       
449352608        449384023        449415298        449446640        449478072   
    449509579   

441059771

    442241436        442347043        442445466        442538013       
442627931        449100569        449132455        449164672        449196500   
    449228352        449260116        449291681        449321173       
449352616        449384031        449415306        449446657        449478080   
    449509587   

441059805

    442241485        442347050        442445474        442538047       
442627956        449100577        449132463        449164680        449196518   
    449228360        449260124        449291699        449321181       
449352624        449384049        449415314        449446665        449478098   
    449509595   

441059854

    442241493        442347068        442445482        442538054       
442628004        449100585        449132471        449164698        449196526   
    449228378        449260132        449291707        449321199       
449352632        449384056        449415322        449446673        449478106   
    449509603   

441059888

    442241584        442347100        442445524        442538096       
442628020        449100593        449132489        449164706        449196534   
    449228386        449260140        449291715        449321207       
449352640        449384064        449415330        449446681        449478114   
    449509611   

441059953

    442241592        442347167        442445532        442538104       
442628038        449100601        449132497        449164714        449196542   
    449228394        449260157        449291723        449321215       
449352657        449384072        449415348        449446699        449478122   
    449509629   

441059961

    442241618        442347209        442445615        442538146       
442628137        449100619        449132505        449164722        449196559   
    449228402        449260165        449291731        449321223       
449352665        449384080        449415355        449446707        449478148   
    449509637   

441059979

    442241667        442347217        442445631        442538153       
442628152        449100627        449132513        449164730        449196567   
    449228410        449260173        449291749        449321231       
449352673        449384098        449415363        449446715        449478155   
    449509645   

441060019

    442241683        442347233        442445664        442538187       
442628178        449100635        449132521        449164748        449196575   
    449228428        449260181        449291756        449321249       
449352681        449384106        449415371        449446723        449478163   
    449509652   

441060068

    442241691        442347258        442445755        442538203       
442628186        449100643        449132539        449164755        449196583   
    449228436        449260199        449291764        449321256       
449352699        449384114        449415389        449446731        449478171   
    449509660   

441060076

    442241717        442347308        442445854        442538252       
442628210        449100650        449132547        449164763        449196591   
    449228444        449260207        449291772        449321264       
449352707        449384122        449415397        449446749        449478189   
    449509678   

441060142

    442241758        442347324        442445888        442538278       
442628244        449100668        449132554        449164771        449196609   
    449228451        449260215        449291780        449321272       
449352715        449384148        449415405        449446756        449478197   
    449509686   

441060183

    442241774        442347373        442445896        442538302       
442628319        449100676        449132562        449164789        449196617   
    449228469        449260223        449291798        449321280       
449352723        449384155        449415413        449446764        449478205   
    449509694   

441060266

    442241824        442347415        442445987        442538336       
442628392        449100684        449132570        449164797        449196625   
    449228477        449260231        449291806        449321298       
449352731        449384163        449415421        449446772        449478213   
    449509702   

441060332

    442241857        442347423        442446001        442538393       
442628418        449100692        449132588        449164805        449196633   
    449228485        449260249        449291814        449321306       
449352749        449384171        449415439        449446780        449478221   
    449509710   

441060357

    442241881        442347431        442446027        442538427       
442628467        449100718        449132596        449164813        449196641   
    449228493        449260256        449291822        449321314       
449352756        449384189        449415447        449446798        449478239   
    449509728   

441060399

    442241899        442347472        442446050        442538484       
442628475        449100726        449132604        449164821        449196658   
    449228501        449260264        449291830        449321322       
449352764        449384197        449415454        449446806        449478247   
    449509736   

441060449

    442241907        442347530        442446100        442538492       
442628525        449100734        449132612        449164839        449196666   
    449228519        449260272        449291848        449321330       
449352772        449384205        449415462        449446814        449478254   
    449509744   

441060514

    442241956        442347597        442446142        442538518       
442628558        449100742        449132620        449164847        449196674   
    449228527        449260280        449291855        449321348       
449352780        449384213        449415470        449446822        449478262   
    449509751   

441060548

    442241964        442347613        442446175        442538526       
442628582        449100759        449132638        449164854        449196682   
    449228535        449260306        449291863        449321355       
449352798        449384221        449415488        449446830        449478270   
    449509769   

441060605

    442241998        442347647        442446233        442538559       
442628590        449100767        449132646        449164870        449196690   
    449228543        449260314        449291871        449321363       
449352806        449384239        449415496        449446848        449478288   
    449509777   

441060738

    442242079        442347654        442446290        442538567       
442628608        449100775        449132653        449164888        449196708   
    449228550        449260322        449291889        449321371       
449352814        449384247        449415504        449446855        449478296   
    449509785   

441060746

    442242095        442347670        442446332        442538609       
442628657        449100783        449132661        449164896        449196716   
    449228568        449260330        449291897        449321389       
449352822        449384254        449415512        449446863        449478304   
    449509793   

441073871

    442242111        442347704        442446357        442538682       
442628665        449100791        449132679        449164904        449196724   
    449228576        449260348        449291905        449321397       
449352830        449384262        449415520        449446889        449478312   
    449509801   

441073954

    442242202        442347746        442446373        442538716       
442628681        449100809        449132687        449164912        449196732   
    449228584        449260355        449291913        449321405       
449352848        449384270        449415538        449446897        449478320   
    449509819   

441074077

    442242210        442347753        442446399        442538740       
442628699        449100817        449132695        449164920        449196740   
    449228592        449260363        449291921        449321413       
449352855        449384288        449415546        449446905        449478338   
    449509827   

441074093

    442242228        442347803        442446407        442538807       
442628715        449100825        449132703        449164938        449196757   
    449228600        449260371        449291947        449321421       
449352863        449384296        449415553        449446913        449478346   
    449509835   

441074101

    442242251        442347811        442446423        442538823       
442628723        449100833        449132729        449164946        449196765   
    449228618        449260389        449291954        449321439       
449352871        449384304        449415561        449446921        449478353   
    449509843   

441074168

    442242277        442347837        442446472        442538831       
442628731        449100841        449132737        449164953        449196773   
    449228626        449260397        449291962        449321447       
449352889        449384312        449415579        449446939        449478361   
    449509850   

441074275

    442242285        442347860        442446480        442538856       
442628780        449100858        449132745        449164961        449196781   
    449228634        449260405        449291970        449321454       
449352897        449384320        449415587        449446947        449478379   
    449509868   

441074291

    442242293        442347878        442446548        442538864       
442628830        449100866        449132752        449164979        449196799   
    449228642        449260413        449291988        449321462       
449352905        449384338        449415595        449446954        449478387   
    449509876   

441074309

    442242301        442347886        442446563        442538906       
442628863        449100874        449132760        449164987        449196807   
    449228659        449260421        449291996        449321470       
449352913        449384346        449415603        449446962        449478395   
    449509884   

441074390

    442242319        442347944        442446597        442539029       
442628871        449100882        449132778        449164995        449196815   
    449228667        449260439        449292002        449321488       
449352921        449384353        449415611        449446970        449478403   
    449509892   

441074739

    442242400        442347993        442446613        442539078       
442628897        449100890        449132786        449165000        449196823   
    449228675        449260447        449292010        449321496       
449352939        449384361        449415629        449446988        449478411   
    449509900   

441074762

    442242418        442348017        442446639        442539102       
442628905        449100908        449132794        449165018        449196831   
    449228683        449260454        449292028        449321504       
449352947        449384379        449415637        449446996        449478429   
    449509918   

441074770

    442242434        442348066        442446647        442539136       
442628913        449100916        449132802        449165026        449196849   
    449228691        449260462        449292036        449321512       
449352954        449384387        449415645        449447002        449478437   
    449509926   

441074788

    442242459        442348074        442446654        442539185       
442628947        449100924        449132828        449165034        449196856   
    449228709        449260470        449292044        449321520       
449352962        449384395        449415652        449447010        449478445   
    449509934   

441076668

    442242467        442348082        442446662        442539219       
442628970        449100932        449132836        449165042        449196864   
    449228717        449260488        449292051        449321538       
449352970        449384403        449415660        449447028        449478452   
    449509942   

441078821

    442242475        442348116        442446670        442539227       
442628996        449100940        449132844        449165059        449196872   
    449228725        449260496        449292069        449321546       
449352988        449384411        449415678        449447044        449478460   
    449509959   

441082914

    442242509        442348132        442446688        442539250       
442629010        449100957        449132851        449165067        449196880   
    449228733        449260504        449292077        449321553       
449352996        449384429        449415686        449447051        449478478   
    449509967   

441087772

    442242517        442348157        442446704        442539268       
442629036        449100965        449132869        449165075        449196898   
    449228741        449260512        449292085        449321561       
449353002        449384437        449415694        449447069        449478486   
    449509975   

441088044

    442242533        442348165        442446712        442539284       
442629077        449100973        449132877        449165083        449196906   
    449228758        449260520        449292093        449321579       
449353010        449384445        449415702        449447077        449478494   
    449509983   

441088127

    442242582        442348173        442446720        442539292       
442629085        449100981        449132885        449165091        449196914   
    449228766        449260538        449292101        449321587       
449353028        449384452        449415710        449447085        449478502   
    449509991   

441088168

    442242590        442348397        442446746        442539391       
442629101        449100999        449132893        449165109        449196922   
    449228774        449260546        449292119        449321595       
449353036        449384460        449415728        449447093        449478510   
    449510007   

441088226

    442242640        442348413        442446779        442539409       
442629150        449101005        449132901        449165117        449196930   
    449228782        449260553        449292127        449321603       
449353044        449384478        449415736        449447101        449478528   
    449510015   

441088234

    442242723        442348512        442446787        442539433       
442629184        449101013        449132919        449165125        449196948   
    449228790        449260561        449292135        449321629       
449353051        449384486        449415744        449447119        449478536   
    449510023   

441088291

    442242756        442348538        442446803        442539466       
442629200        449101021        449132927        449165133        449196955   
    449228808        449260579        449292143        449321637       
449353069        449384494        449415751        449447127        449478544   
    449510031   

441088309

    442242772        442348553        442446837        442539508       
442629226        449101039        449132935        449165141        449196963   
    449228816        449260587        449292150        449321645       
449353077        449384502        449415769        449447135        449478551   
    449510049   

441088358

    442242780        442348579        442446845        442539516       
442629259        449101047        449132943        449165158        449196971   
    449228824        449260595        449292168        449321652       
449353085        449384510        449415777        449447143        449478569   
    449510056   

441088374

    442242988        442348611        442446860        442539524       
442629283        449101054        449132950        449165166        449196989   
    449228832        449260603        449292176        449321660       
449353093        449384528        449415785        449447150        449478577   
    449510064   

441088390

    442242996        442348629        442446878        442539532       
442629291        449101062        449132968        449165174        449196997   
    449228840        449260611        449292184        449321678       
449353101        449384536        449415793        449447168        449478585   
    449510072   

441088432

    442243002        442348694        442446894        442539557       
442629317        449101070        449132976        449165182        449197003   
    449228857        449260629        449292192        449321686       
449353119        449384544        449415801        449447176        449478593   
    449510080   

441088507

    442243036        442348710        442446936        442539623       
442629325        449101088        449132984        449165190        449197011   
    449228865        449260637        449292218        449321694       
449353127        449384551        449415819        449447184        449478601   
    449510098   

441088523

    442243044        442348736        442446985        442539631       
442629366        449101096        449132992        449165208        449197029   
    449228873        449260645        449292226        449321702       
449353135        449384569        449415827        449447192        449478619   
    449510106   

441088598

    442243069        442348751        442446993        442539664       
442629374        449101104        449133008        449165216        449197037   
    449228881        449260652        449292234        449321710       
449353143        449384577        449415835        449447200        449478627   
    449510114   

441088663

    442243077        442348777        442447017        442539698       
442629390        449101112        449133016        449165224        449197045   
    449228899        449260660        449292242        449321728       
449353150        449384585        449415843        449447218        449478635   
    449510122   

441088721

    442243093        442348801        442447041        442539714       
442629457        449101120        449133024        449165232        449197052   
    449228907        449260678        449292259        449321736       
449353168        449384593        449415850        449447226        449478643   
    449510130   

441088739

    442243168        442348827        442447066        442539722       
442629465        449101138        449133032        449165240        449197060   
    449228915        449260686        449292267        449321744       
449353176        449384601        449415868        449447234        449478650   
    449510148   

441088804

    442243176        442348975        442447108        442539755       
442629473        449101146        449133040        449165257        449197078   
    449228923        449260694        449292275        449321751       
449353184        449384619        449415876        449447242        449478668   
    449510155   

441088879

    442243192        442349106        442447116        442539789       
442629499        449101153        449133057        449165265        449197086   
    449228931        449260702        449292283        449321769       
449353192        449384627        449415884        449447259        449478676   
    449510163   

441088911

    442243226        442349130        442447124        442539797       
442629507        449101161        449133065        449165273        449197094   
    449228949        449260710        449292291        449321777       
449353218        449384635        449415892        449447267        449478684   
    449510171   

441088929

    442243242        442349171        442447140        442539805       
442629523        449101179        449133073        449165281        449197102   
    449228956        449260728        449292309        449321785       
449353226        449384643        449415900        449447275        449478692   
    449510189   

441101557

    442243259        442349189        442447181        442539870       
442629531        449101187        449133081        449165307        449197110   
    449228964        449260736        449292317        449321793       
449353234        449384650        449415918        449447291        449478718   
    449510197   

441101631

    442243283        442349221        442447215        442539904       
442629549        449101195        449133099        449165315        449197128   
    449228972        449260744        449292325        449321801       
449353242        449384668        449415926        449447309        449478726   
    449510205   

441101649

    442243333        442349247        442447231        442539912       
442629572        449101203        449133107        449165323        449197136   
    449228980        449260751        449292333        449321819       
449353259        449384676        449415934        449447317        449478734   
    449510213   

441101714

    442243341        442349304        442447256        442539946       
442629614        449101211        449133115        449165331        449197144   
    449228998        449260769        449292341        449321827       
449353275        449384684        449415942        449447325        449478742   
    449510221   

441101730

    442243424        442349411        442447264        442539953       
442629697        449101229        449133123        449165349        449197151   
    449229004        449260777        449292358        449321835       
449353283        449384692        449415959        449447333        449478759   
    449510239   

441101805

    442243465        442349460        442447348        442539979       
442629705        449101237        449133131        449165356        449197169   
    449229020        449260785        449292366        449321843       
449353291        449384700        449415967        449447341        449478767   
    449510247   

441101896

    442243507        442349551        442447405        442540001       
442629713        449101245        449133149        449165364        449197177   
    449229038        449260793        449292374        449321850       
449353317        449384718        449415975        449447358        449478775   
    449510254   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441101938

    442243531        442349569        442447462        442540050       
442629739        449101252        449133156        449165372        449197185   
    449229046        449260801        449292382        449321868       
449353325        449384726        449415983        449447366        449478783   
    449510262   

441101979

    442243622        442349585        442447488        442540076       
442629754        449101260        449133164        449165380        449197193   
    449229053        449260819        449292390        449321876       
449353333        449384734        449415991        449447374        449478791   
    449510270   

441101995

    442243655        442349601        442447504        442540175       
442629770        449101278        449133172        449165398        449197201   
    449229061        449260835        449292408        449321884       
449353341        449384742        449416007        449447382        449478809   
    449510288   

441102001

    442243671        442349627        442447512        442540191       
442629853        449101286        449133180        449165406        449197219   
    449229079        449260843        449292416        449321892       
449353358        449384759        449416015        449447390        449478817   
    449510296   

441102027

    442243697        442349676        442447546        442540316       
442629861        449101294        449133198        449165414        449197227   
    449229087        449260850        449292424        449321900       
449353366        449384767        449416023        449447408        449478825   
    449510304   

441102191

    442243747        442349734        442447595        442540332       
442629929        449101302        449133206        449165422        449197235   
    449229095        449260868        449292432        449321918       
449353374        449384775        449416031        449447416        449478833   
    449510312   

441102241

    442243804        442349809        442447637        442540340       
442629978        449101310        449133214        449165430        449197243   
    449229103        449260876        449292440        449321934       
449353382        449384783        449416049        449447424        449478841   
    449510320   

441102340

    442243812        442349817        442447652        442540365       
442629986        449101328        449133222        449165455        449197250   
    449229111        449260884        449292457        449321942       
449353390        449384791        449416056        449447432        449478858   
    449510338   

441113461

    442243820        442349833        442447728        442540381       
442629994        449101336        449133230        449165463        449197268   
    449229129        449260892        449292465        449321959       
449353408        449384809        449416064        449447440        449478866   
    449510346   

441113529

    442243853        442349882        442447751        442540399       
442630000        449101344        449133248        449165471        449197276   
    449229137        449260900        449292473        449321967       
449353416        449384817        449416072        449447457        449478874   
    449510353   

441113677

    442243937        442349957        442447785        442540407       
442630018        449101351        449133255        449165497        449197284   
    449229145        449260918        449292481        449321975       
449353424        449384825        449416098        449447465        449478882   
    449510361   

441113735

    442243945        442350013        442447843        442540431       
442630083        449101369        449133263        449165505        449197292   
    449229152        449260926        449292499        449321983       
449353432        449384833        449416106        449447473        449478890   
    449510379   

441113784

    442243952        442350021        442447884        442540464       
442630117        449101377        449133271        449165513        449197300   
    449229160        449260934        449292507        449321991       
449353440        449384841        449416114        449447481        449478908   
    449510387   

441113818

    442243978        442350047        442447926        442540480       
442630141        449101385        449133289        449165521        449197318   
    449229178        449260942        449292515        449322007       
449353457        449384858        449416122        449447499        449478916   
    449510395   

441113867

    442243994        442350088        442447967        442540498       
442630158        449101393        449133297        449165539        449197326   
    449229186        449260959        449292523        449322015       
449353465        449384866        449416130        449447507        449478924   
    449510403   

441113891

    442244018        442350096        442448098        442540514       
442630182        449101401        449133305        449165547        449197334   
    449229194        449260967        449292531        449322023       
449353481        449384874        449416148        449447515        449478932   
    449510411   

441114006

    442244042        442350104        442448130        442540563       
442630190        449101419        449133313        449165554        449197342   
    449229202        449260975        449292549        449322031       
449353499        449384882        449416155        449447523        449478940   
    449510429   

441114048

    442244059        442350120        442448155        442540571       
442630216        449101427        449133321        449165562        449197359   
    449229210        449260983        449292556        449322049       
449353507        449384890        449416163        449447531        449478957   
    449510437   

441114113

    442244083        442350138        442448163        442540605       
442630240        449101435        449133339        449165570        449197367   
    449229228        449260991        449292564        449322064       
449353515        449384908        449416171        449447549        449478965   
    449510445   

441114204

    442244109        442350161        442448189        442540613       
442630273        449101443        449133347        449165588        449197375   
    449229236        449261007        449292572        449322072       
449353523        449384916        449416189        449447556        449478973   
    449510452   

441114238

    442244117        442350179        442448197        442540647       
442630281        449101450        449133362        449165596        449197383   
    449229244        449261015        449292580        449322080       
449353531        449384924        449416197        449447564        449478981   
    449510460   

441114246

    442244133        442350195        442448205        442540688       
442630299        449101468        449133370        449165604        449197409   
    449229251        449261023        449292598        449322098       
449353549        449384932        449416205        449447572        449478999   
    449510478   

441114261

    442244158        442350211        442448213        442540696       
442630356        449101476        449133388        449165612        449197417   
    449229269        449261031        449292606        449322106       
449353556        449384940        449416213        449447580        449479005   
    449510486   

441114352

    442244166        442350245        442448262        442540704       
442630372        449101484        449133396        449165620        449197425   
    449229277        449261049        449292614        449322114       
449353564        449384957        449416221        449447598        449479013   
    449510494   

441123254

    442244174        442350252        442448270        442540712       
442630398        449101492        449133404        449165638        449197433   
    449229285        449261056        449292622        449322122       
449353572        449384965        449416239        449447606        449479021   
    449510502   

441124898

    442244182        442350260        442448296        442540720       
442630414        449101500        449133412        449165646        449197441   
    449229293        449261064        449292630        449322130       
449353580        449384973        449416247        449447614        449479039   
    449510510   

441126547

    442244216        442350310        442448304        442540746       
442630471        449101518        449133420        449165653        449197458   
    449229301        449261072        449292648        449322148       
449353598        449384981        449416254        449447622        449479047   
    449510528   

441126554

    442244281        442350369        442448346        442540753       
442630489        449101526        449133438        449165661        449197466   
    449229319        449261080        449292655        449322155       
449353606        449384999        449416262        449447630        449479054   
    449510536   

441126604

    442244323        442350393        442448361        442540811       
442630521        449101534        449133446        449165679        449197474   
    449229327        449261098        449292663        449322163       
449353614        449385004        449416270        449447648        449479062   
    449510544   

441126620

    442244349        442350401        442448379        442540894       
442630539        449101542        449133453        449165687        449197482   
    449229335        449261106        449292671        449322171       
449353622        449385012        449416288        449447655        449479070   
    449510551   

441126653

    442244364        442350443        442448411        442540928       
442630554        449101559        449133461        449165695        449197490   
    449229343        449261114        449292689        449322189       
449353630        449385020        449416296        449447663        449479088   
    449510569   

441126695

    442244422        442350468        442448445        442540993       
442630588        449101567        449133479        449165703        449197508   
    449229350        449261122        449292697        449322197       
449353648        449385038        449416304        449447671        449479096   
    449510577   

441126703

    442244448        442350476        442448478        442541009       
442630596        449101575        449133487        449165711        449197516   
    449229368        449261130        449292705        449322205       
449353655        449385046        449416312        449447689        449479104   
    449510585   

441126711

    442244455        442350526        442448486        442541033       
442630687        449101583        449133495        449165729        449197532   
    449229376        449261148        449292713        449322213       
449353663        449385053        449416320        449447697        449479112   
    449510593   

441126729

    442244463        442350542        442448494        442541041       
442630703        449101591        449133503        449165737        449197540   
    449229384        449261155        449292721        449322221       
449353671        449385061        449416338        449447705        449479120   
    449510601   

441126760

    442244471        442350617        442448502        442541116       
442630752        449101609        449133511        449165745        449197565   
    449229392        449261163        449292747        449322239       
449353689        449385079        449416346        449447713        449479138   
    449510619   

441126844

    442244489        442350765        442448528        442541124       
442630760        449101617        449133529        449165752        449197573   
    449229400        449261171        449292754        449322247       
449353697        449385087        449416353        449447721        449479146   
    449510627   

441127107

    442244497        442350807        442448536        442541132       
442630778        449101625        449133537        449165760        449197581   
    449229426        449261189        449292762        449322254       
449353705        449385095        449416361        449447739        449479153   
    449510635   

441127172

    442244539        442350831        442448544        442541157       
442630794        449101641        449133545        449165778        449197599   
    449229434        449261197        449292770        449322262       
449353713        449385103        449416379        449447747        449479161   
    449510643   

441127230

    442244547        442350906        442448585        442541165       
442630828        449101658        449133552        449165786        449197607   
    449229442        449261205        449292788        449322270       
449353721        449385111        449416387        449447754        449479179   
    449510650   

441127339

    442244570        442350914        442448619        442541173       
442630851        449101666        449133560        449165794        449197615   
    449229459        449261213        449292796        449322288       
449353739        449385129        449416395        449447762        449479187   
    449510668   

441127370

    442244588        442350930        442448627        442541199       
442630869        449101674        449133578        449165802        449197623   
    449229467        449261239        449292804        449322296       
449353747        449385137        449416403        449447770        449479195   
    449510676   

441130887

    442244604        442350948        442448650        442541215       
442630901        449101682        449133586        449165810        449197631   
    449229475        449261247        449292812        449322304       
449353754        449385145        449416411        449447788        449479203   
    449510684   

441136116

    442244612        442350963        442448700        442541231       
442630950        449101690        449133594        449165828        449197649   
    449229483        449261254        449292820        449322312       
449353762        449385152        449416429        449447796        449479211   
    449510692   

441140001

    442244646        442350971        442448767        442541272       
442630984        449101708        449133602        449165836        449197656   
    449229491        449261262        449292838        449322320       
449353770        449385160        449416437        449447804        449479229   
    449510700   

441140068

    442244661        442350989        442448791        442541298       
442631016        449101716        449133610        449165844        449197664   
    449229509        449261270        449292846        449322338       
449353788        449385178        449416445        449447812        449479237   
    449510718   

441140076

    442244695        442351011        442448825        442541330       
442631040        449101724        449133628        449165851        449197672   
    449229517        449261288        449292853        449322346       
449353796        449385186        449416452        449447820        449479245   
    449510726   

441140092

    442244711        442351029        442448833        442541348       
442631099        449101732        449133636        449165869        449197680   
    449229525        449261296        449292861        449322353       
449353804        449385194        449416460        449447838        449479260   
    449510734   

441140100

    442244745        442351052        442448858        442541363       
442631115        449101740        449133644        449165877        449197698   
    449229533        449261304        449292879        449322361       
449353812        449385202        449416478        449447846        449479278   
    449510742   

441140118

    442244844        442351078        442448882        442541397       
442631164        449101757        449133651        449165885        449197706   
    449229541        449261312        449292887        449322379       
449353820        449385210        449416486        449447853        449479286   
    449510759   

441140209

    442245007        442351128        442448916        442541413       
442631206        449101765        449133669        449165893        449197714   
    449229558        449261320        449292895        449322387       
449353838        449385228        449416494        449447861        449479294   
    449510767   

441140266

    442245189        442351144        442448999        442541421       
442631248        449101773        449133677        449165901        449197722   
    449229566        449261338        449292903        449322395       
449353846        449385236        449416502        449447879        449479302   
    449510775   

441140365

    442245254        442351185        442449005        442541447       
442631339        449101781        449133685        449165919        449197730   
    449229574        449261346        449292911        449322403       
449353853        449385244        449416510        449447887        449479310   
    449510783   

441140381

    442245288        442351342        442449039        442541462       
442631362        449101799        449133693        449165927        449197748   
    449229582        449261353        449292929        449322429       
449353861        449385251        449416528        449447895        449479328   
    449510791   

441140472

    442245296        442351375        442449054        442541496       
442631396        449101807        449133701        449165935        449197755   
    449229590        449261361        449292937        449322437       
449353879        449385269        449416536        449447903        449479336   
    449510809   

441140522

    442245338        442351383        442449096        442541538       
442631404        449101823        449133719        449165943        449197763   
    449229608        449261379        449292945        449322445       
449353887        449385277        449416544        449447911        449479344   
    449510817   

441140605

    442245411        442351391        442449104        442541546       
442631420        449101831        449133727        449165950        449197771   
    449229616        449261387        449292952        449322452       
449353895        449385285        449416551        449447929        449479351   
    449510825   

441140613

    442245437        442351474        442449112        442541553       
442631461        449101849        449133735        449165968        449197789   
    449229624        449261395        449292960        449322460       
449353903        449385293        449416569        449447937        449479369   
    449510833   

441140621

    442245452        442351532        442449120        442541579       
442631479        449101856        449133743        449165976        449197797   
    449229632        449261403        449292978        449322478       
449353929        449385301        449416577        449447945        449479377   
    449510841   

441140647

    442245460        442351557        442449146        442541637       
442631537        449101864        449133750        449165984        449197805   
    449229640        449261411        449292986        449322486       
449353937        449385319        449416585        449447952        449479385   
    449510858   

441140720

    442245478        442351581        442449161        442541652       
442631552        449101872        449133768        449166008        449197813   
    449229657        449261429        449292994        449322494       
449353945        449385327        449416593        449447960        449479393   
    449510866   

441140753

    442245486        442351599        442449179        442541660       
442631586        449101880        449133784        449166016        449197821   
    449229665        449261437        449293000        449322502       
449353952        449385335        449416601        449447978        449479401   
    449510874   

441149366

    442245502        442351607        442449203        442541686       
442631602        449101898        449133792        449166024        449197839   
    449229673        449261445        449293018        449322510       
449353960        449385343        449416619        449447986        449479419   
    449510882   

441149408

    442245551        442351615        442449229        442541694       
442631644        449101906        449133800        449166032        449197847   
    449229681        449261452        449293026        449322528       
449353978        449385350        449416627        449447994        449479427   
    449510890   

441149416

    442245668        442351680        442449252        442541702       
442631651        449101914        449133818        449166040        449197854   
    449229699        449261460        449293034        449322536       
449353986        449385368        449416635        449448000        449479435   
    449510908   

441149457

    442245676        442351698        442449328        442541744       
442631669        449101922        449133826        449166057        449197862   
    449229707        449261478        449293042        449322544       
449353994        449385376        449416643        449448018        449479443   
    449510916   

441149499

    442245700        442351706        442449344        442541793       
442631693        449101930        449133834        449166065        449197870   
    449229715        449261486        449293059        449322551       
449354000        449385384        449416650        449448026        449479450   
    449510924   

441149549

    442245718        442351748        442449385        442541819       
442631727        449101948        449133842        449166073        449197888   
    449229723        449261494        449293067        449322569       
449354018        449385392        449416668        449448034        449479468   
    449510932   

441149556

    442245726        442351763        442449393        442541835       
442631776        449101955        449133859        449166081        449197896   
    449229731        449261502        449293075        449322577       
449354026        449385400        449416676        449448042        449479476   
    449510940   

441149564

    442245759        442351847        442449419        442541850       
442631818        449101963        449133867        449166099        449197904   
    449229749        449261510        449293083        449322585       
449354034        449385418        449416684        449448059        449479484   
    449510957   

441149648

    442245775        442351870        442449443        442541868       
442631826        449101971        449133875        449166107        449197912   
    449229756        449261528        449293091        449322593       
449354042        449385426        449416692        449448067        449479492   
    449510965   

441149663

    442245866        442351912        442449476        442541918       
442631909        449101989        449133883        449166115        449197920   
    449229764        449261536        449293109        449322601       
449354059        449385434        449416700        449448075        449479500   
    449510973   

441149697

    442246054        442351938        442449484        442541959       
442631941        449101997        449133891        449166123        449197938   
    449229772        449261544        449293117        449322619       
449354067        449385442        449416718        449448083        449479518   
    449510981   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441149903

    442246112        442351946        442449526        442542007       
442632006        449102003        449133909        449166131        449197946   
    449229780        449261551        449293125        449322627       
449354075        449385459        449416726        449448091        449479526   
    449510999   

441152410

    442246195        442351979        442449617        442542049       
442632063        449102011        449133917        449166149        449197953   
    449229798        449261569        449293133        449322635       
449354083        449385467        449416734        449448109        449479534   
    449511005   

441159332

    442246229        442352084        442449641        442542056       
442632311        449102029        449133925        449166156        449197961   
    449229806        449261577        449293141        449322643       
449354091        449385475        449416742        449448117        449479542   
    449511013   

441159407

    442246260        442352118        442449666        442542080       
442632378        449102037        449133933        449166164        449197979   
    449229814        449261585        449293158        449322668       
449354109        449385483        449416759        449448125        449479559   
    449511021   

441159449

    442246310        442352126        442449674        442542098       
442632394        449102045        449133941        449166172        449197987   
    449229822        449261593        449293166        449322676       
449354117        449385509        449416767        449448133        449479567   
    449511039   

441159589

    442246328        442352142        442449690        442542106       
442632451        449102052        449133958        449166180        449197995   
    449229830        449261601        449293174        449322684       
449354125        449385517        449416783        449448141        449479575   
    449511047   

441159597

    442246377        442352191        442449708        442542130       
442632485        449102060        449133966        449166198        449198001   
    449229848        449261619        449293182        449322692       
449354133        449385525        449416791        449448158        449479583   
    449511054   

441159647

    442246385        442352217        442449765        442542148       
442632493        449102078        449133974        449166206        449198019   
    449229855        449261627        449293190        449322700       
449354141        449385533        449416809        449448166        449479591   
    449511062   

441159696

    442246419        442352241        442449781        442542163       
442632535        449102086        449133982        449166214        449198027   
    449229863        449261635        449293208        449322718       
449354158        449385541        449416817        449448174        449479609   
    449511070   

441159746

    442246484        442352316        442449807        442542171       
442632550        449102094        449133990        449166222        449198035   
    449229871        449261643        449293216        449322726       
449354166        449385558        449416825        449448182        449479617   
    449511088   

441159803

    442246492        442352373        442449823        442542197       
442632600        449102102        449134006        449166230        449198043   
    449229889        449261650        449293224        449322734       
449354174        449385566        449416833        449448190        449479625   
    449511096   

441163904

    442246534        442352399        442449856        442542213       
442632626        449102110        449134014        449166248        449198050   
    449229897        449261668        449293232        449322742       
449354182        449385574        449416841        449448208        449479633   
    449511104   

441167913

    442246567        442352464        442449872        442542221       
442632675        449102128        449134022        449166255        449198068   
    449229905        449261676        449293240        449322759       
449354190        449385582        449416858        449448216        449479641   
    449511112   

441167921

    442246591        442352530        442449914        442542239       
442632691        449102136        449134030        449166263        449198076   
    449229913        449261684        449293257        449322767       
449354208        449385590        449416866        449448224        449479658   
    449511120   

441167939

    442246617        442352605        442449930        442542254       
442632725        449102144        449134048        449166271        449198084   
    449229939        449261692        449293265        449322775       
449354216        449385608        449416874        449448232        449479666   
    449511138   

441167954

    442246666        442352613        442449989        442542262       
442632733        449102151        449134055        449166289        449198092   
    449229947        449261700        449293273        449322783       
449354224        449385616        449416882        449448240        449479674   
    449511146   

441168101

    442246690        442352688        442450052        442542304       
442632766        449102169        449134063        449166297        449198100   
    449229954        449261718        449293281        449322791       
449354232        449385624        449416890        449448257        449479682   
    449511153   

441168218

    442246724        442352696        442450078        442542338       
442632774        449102177        449134071        449166305        449198118   
    449229962        449261726        449293299        449322809       
449354240        449385632        449416908        449448265        449479690   
    449511161   

441168226

    442246765        442352738        442450086        442542346       
442632808        449102193        449134089        449166313        449198126   
    449229970        449261734        449293307        449322817       
449354257        449385640        449416916        449448273        449479708   
    449511179   

441168291

    442246773        442352761        442450102        442542395       
442632972        449102201        449134097        449166321        449198134   
    449229988        449261742        449293315        449322825       
449354265        449385657        449416924        449448281        449479716   
    449511187   

441177722

    442246799        442352852        442450110        442542445       
442633061        449102219        449134105        449166339        449198142   
    449229996        449261759        449293323        449322833       
449354273        449385665        449416932        449448299        449479724   
    449511195   

441177748

    442246815        442352878        442450136        442542478       
442633129        449102227        449134113        449166347        449198159   
    449230002        449261767        449293331        449322841       
449354281        449385673        449416940        449448307        449479732   
    449511203   

441177805

    442246898        442352886        442450151        442542494       
442633186        449102235        449134121        449166354        449198167   
    449230010        449261775        449293349        449322858       
449354299        449385681        449416957        449448315        449479740   
    449511211   

441177821

    442246906        442352910        442450169        442542585       
442633228        449102243        449134139        449166362        449198175   
    449230028        449261791        449293356        449322866       
449354307        449385699        449416965        449448331        449479757   
    449511229   

441177920

    442246930        442352936        442450177        442542650       
442633251        449102250        449134147        449166370        449198183   
    449230036        449261809        449293364        449322874       
449354315        449385707        449416973        449448349        449479765   
    449511237   

441177979

    442246989        442352969        442450185        442542668       
442633277        449102268        449134154        449166388        449198191   
    449230044        449261817        449293372        449322882       
449354323        449385715        449416981        449448356        449479773   
    449511245   

441178068

    442246997        442353017        442450193        442542676       
442633293        449102276        449134162        449166396        449198209   
    449230051        449261825        449293380        449322890       
449354331        449385723        449416999        449448364        449479781   
    449511252   

441187275

    442247128        442353058        442450243        442542734       
442633301        449102284        449134170        449166404        449198217   
    449230069        449261833        449293398        449322908       
449354349        449385731        449417005        449448372        449479799   
    449511260   

441187325

    442247144        442353090        442450250        442542742       
442633327        449102292        449134188        449166412        449198225   
    449230077        449261841        449293406        449322916       
449354356        449385749        449417013        449448380        449479807   
    449511278   

441187804

    442247177        442353116        442450268        442542767       
442633335        449102300        449134196        449166420        449198233   
    449230085        449261858        449293414        449322924       
449354364        449385756        449417021        449448398        449479815   
    449511286   

441194818

    442247201        442353124        442450292        442542825       
442633343        449102318        449134204        449166438        449198241   
    449230093        449261866        449293422        449322932       
449354372        449385764        449417039        449448406        449479823   
    449511294   

441195104

    442247243        442353140        442450318        442542841       
442633376        449102326        449134212        449166446        449198258   
    449230101        449261874        449293430        449322940       
449354380        449385772        449417047        449448414        449479831   
    449511302   

441202652

    442247268        442353215        442450391        442542874       
442633384        449102334        449134246        449166453        449198266   
    449230119        449261882        449293448        449322957       
449354398        449385780        449417054        449448422        449479849   
    449511310   

441202694

    442247284        442353249        442450458        442542890       
442633392        449102342        449134253        449166461        449198274   
    449230127        449261890        449293455        449322965       
449354414        449385798        449417062        449448430        449479856   
    449511328   

441202702

    442247334        442353256        442450466        442542908       
442633418        449102359        449134261        449166479        449198282   
    449230135        449261908        449293463        449322973       
449354422        449385806        449417070        449448448        449479864   
    449511336   

441202736

    442247409        442353298        442450474        442542999       
442633442        449102367        449134279        449166487        449198290   
    449230143        449261916        449293471        449322981       
449354430        449385814        449417088        449448455        449479872   
    449511344   

441202751

    442247425        442353322        442450524        442543062       
442633459        449102375        449134287        449166495        449198308   
    449230150        449261924        449293489        449323005       
449354448        449385822        449417096        449448463        449479880   
    449511351   

441202793

    442247441        442353348        442450607        442543070       
442633475        449102383        449134295        449166503        449198316   
    449230168        449261932        449293497        449323013       
449354455        449385830        449417104        449448471        449479898   
    449511369   

441202975

    442247466        442353355        442450672        442543096       
442633509        449102391        449134303        449166511        449198324   
    449230184        449261940        449293505        449323021       
449354463        449385848        449417112        449448489        449479906   
    449511377   

441209277

    442247474        442353363        442450698        442543104       
442633517        449102409        449134311        449166529        449198332   
    449230192        449261957        449293513        449323039       
449354471        449385855        449417120        449448497        449479914   
    449511385   

441209681

    442247482        442353371        442450722        442543112       
442633533        449102417        449134329        449166537        449198340   
    449230200        449261965        449293521        449323047       
449354489        449385863        449417138        449448505        449479922   
    449511393   

441209723

    442247516        442353413        442450730        442543120       
442633541        449102425        449134337        449166545        449198357   
    449230218        449261973        449293539        449323054       
449354497        449385871        449417146        449448513        449479930   
    449511401   

441209756

    442247557        442353439        442450755        442543138       
442633558        449102433        449134352        449166552        449198365   
    449230226        449261981        449293547        449323062       
449354505        449385889        449417153        449448521        449479948   
    449511419   

441209772

    442247581        442353447        442450813        442543153       
442633582        449102441        449134360        449166560        449198373   
    449230234        449261999        449293554        449323070       
449354513        449385897        449417161        449448539        449479955   
    449511427   

441209798

    442247607        442353470        442450821        442543187       
442633616        449102458        449134378        449166578        449198399   
    449230242        449262005        449293562        449323088       
449354521        449385905        449417179        449448547        449479963   
    449511435   

441209889

    442247623        442353587        442450854        442543195       
442633657        449102466        449134386        449166586        449198407   
    449230259        449262013        449293570        449323096       
449354539        449385913        449417187        449448554        449479971   
    449511443   

441209947

    442247649        442353611        442450870        442543203       
442633707        449102474        449134394        449166594        449198415   
    449230267        449262021        449293588        449323104       
449354547        449385921        449417195        449448562        449479989   
    449511450   

441209954

    442247656        442353629        442450920        442543237       
442633715        449102482        449134402        449166602        449198423   
    449230275        449262039        449293596        449323112       
449354554        449385939        449417203        449448570        449479997   
    449511468   

441209988

    442247706        442353645        442450938        442543278       
442633723        449102490        449134410        449166610        449198431   
    449230283        449262047        449293604        449323120       
449354562        449385947        449417211        449448588        449480003   
    449511476   

441210002

    442247722        442353686        442450946        442543328       
442633749        449102508        449134428        449166628        449198449   
    449230291        449262054        449293612        449323138       
449354588        449385954        449417229        449448596        449480011   
    449511484   

441210028

    442247730        442353728        442450953        442543393       
442633756        449102516        449134436        449166636        449198456   
    449230309        449262062        449293620        449323146       
449354596        449385962        449417237        449448604        449480029   
    449511492   

441210036

    442247763        442353744        442450995        442543427       
442633764        449102524        449134444        449166644        449198464   
    449230317        449262070        449293638        449323153       
449354604        449385970        449417245        449448612        449480037   
    449511500   

441210044

    442247771        442353777        442451019        442543542       
442633798        449102532        449134451        449166651        449198472   
    449230325        449262088        449293646        449323161       
449354612        449385988        449417252        449448620        449480045   
    449511518   

441213584

    442247789        442353785        442451209        442543575       
442633814        449102540        449134469        449166669        449198480   
    449230341        449262096        449293653        449323179       
449354620        449385996        449417260        449448638        449480052   
    449511526   

441214624

    442247813        442353801        442451225        442543583       
442633848        449102557        449134477        449166677        449198498   
    449230358        449262104        449293661        449323187       
449354638        449386002        449417278        449448646        449480060   
    449511534   

441217395

    442247862        442353827        442451266        442543591       
442633863        449102565        449134485        449166685        449198506   
    449230366        449262112        449293679        449323195       
449354646        449386010        449417286        449448653        449480078   
    449511542   

441218088

    442247904        442353835        442451332        442543609       
442633889        449102573        449134493        449166693        449198514   
    449230374        449262120        449293687        449323203       
449354653        449386028        449417294        449448661        449480086   
    449511559   

441218278

    442247961        442353884        442451373        442543682       
442633939        449102581        449134519        449166701        449198522   
    449230382        449262138        449293695        449323211       
449354661        449386036        449417302        449448679        449480094   
    449511567   

441218351

    442247979        442353983        442451381        442543716       
442633962        449102599        449134527        449166727        449198530   
    449230390        449262146        449293703        449323229       
449354679        449386044        449417310        449448687        449480102   
    449511575   

441218393

    442247987        442354056        442451407        442543732       
442633996        449102607        449134535        449166735        449198548   
    449230408        449262153        449293711        449323237       
449354687        449386051        449417328        449448695        449480110   
    449511583   

441218484

    442248019        442354098        442451423        442543757       
442634051        449102615        449134543        449166743        449198555   
    449230416        449262161        449293729        449323245       
449354695        449386069        449417336        449448703        449480128   
    449511591   

441226131

    442248050        442354114        442451472        442543781       
442634077        449102623        449134550        449166750        449198563   
    449230424        449262179        449293737        449323252       
449354703        449386077        449417344        449448711        449480136   
    449511609   

441226164

    442248076        442354148        442451480        442543823       
442634093        449102631        449134568        449166768        449198571   
    449230432        449262187        449293745        449323260       
449354711        449386085        449417351        449448729        449480144   
    449511617   

441226206

    442248084        442354155        442451522        442543831       
442634127        449102649        449134576        449166776        449198589   
    449230440        449262195        449293752        449323278       
449354729        449386093        449417369        449448737        449480151   
    449511625   

441233814

    442248134        442354189        442451571        442543872       
442634150        449102656        449134584        449166784        449198597   
    449230457        449262203        449293760        449323286       
449354737        449386101        449417377        449448745        449480169   
    449511633   

441233822

    442248159        442354197        442451589        442543906       
442634168        449102672        449134592        449166792        449198605   
    449230465        449262211        449293778        449323294       
449354745        449386119        449417385        449448752        449480177   
    449511641   

441233848

    442248217        442354213        442451621        442543914       
442634176        449102680        449134600        449166800        449198613   
    449230473        449262229        449293786        449323302       
449354752        449386127        449417393        449448760        449480185   
    449511658   

441233863

    442248274        442354254        442451639        442543930       
442634259        449102698        449134618        449166818        449198621   
    449230481        449262237        449293794        449323310       
449354760        449386135        449417401        449448778        449480193   
    449511666   

441233988

    442248282        442354288        442451720        442543989       
442634309        449102706        449134626        449166826        449198639   
    449230499        449262245        449293802        449323328       
449354778        449386143        449417419        449448786        449480201   
    449511674   

441233996

    442248316        442354361        442451761        442543997       
442634325        449102714        449134634        449166834        449198647   
    449230507        449262252        449293810        449323336       
449354786        449386150        449417427        449448794        449480219   
    449511682   

441234135

    442248357        442354379        442451787        442544003       
442634358        449102722        449134642        449166842        449198654   
    449230515        449262260        449293828        449323344       
449354794        449386168        449417435        449448802        449480227   
    449511690   

441234143

    442248381        442354429        442451795        442544011       
442634366        449102730        449134659        449166859        449198662   
    449230523        449262286        449293836        449323351       
449354802        449386176        449417443        449448810        449480235   
    449511708   

441244159

    442248399        442354494        442451829        442544060       
442634390        449102748        449134667        449166867        449198670   
    449230531        449262294        449293844        449323369       
449354828        449386184        449417450        449448828        449480243   
    449511716   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441244217

    442248415        442354593        442451860        442544136       
442634408        449102755        449134675        449166875        449198688   
    449230549        449262302        449293851        449323377       
449354836        449386192        449417468        449448836        449480250   
    449511724   

441244282

    442248431        442354601        442451944        442544169       
442634416        449102763        449134683        449166883        449198696   
    449230556        449262310        449293869        449323385       
449354844        449386200        449417476        449448844        449480268   
    449511732   

441244464

    442248555        442354619        442451969        442544177       
442634432        449102771        449134691        449166891        449198704   
    449230564        449262328        449293877        449323393       
449354851        449386218        449417484        449448851        449480276   
    449511740   

441244597

    442248571        442354650        442451993        442544185       
442634440        449102789        449134717        449166909        449198712   
    449230572        449262336        449293885        449323401       
449354869        449386226        449417492        449448869        449480284   
    449511757   

441244688

    442248613        442354700        442452033        442544219       
442634465        449102797        449134725        449166917        449198720   
    449230580        449262344        449293893        449323419       
449354877        449386234        449417500        449448877        449480292   
    449511765   

441253770

    442248647        442354775        442452041        442544227       
442634515        449102805        449134733        449166925        449198738   
    449230598        449262351        449293901        449323427       
449354885        449386242        449417518        449448885        449480300   
    449511773   

441253903

    442248662        442354791        442452058        442544268       
442634549        449102813        449134741        449166933        449198746   
    449230606        449262369        449293919        449323435       
449354893        449386259        449417526        449448893        449480326   
    449511781   

441253978

    442248688        442354833        442452082        442544276       
442634598        449102821        449134758        449166958        449198753   
    449230614        449262377        449293927        449323443       
449354901        449386267        449417534        449448901        449480334   
    449511799   

441254083

    442248746        442354866        442452116        442544300       
442634606        449102839        449134766        449166966        449198761   
    449230622        449262385        449293943        449323450       
449354927        449386275        449417542        449448919        449480342   
    449511807   

441254091

    442248811        442354874        442452157        442544318       
442634630        449102847        449134774        449166974        449198779   
    449230630        449262393        449293950        449323468       
449354935        449386283        449417559        449448927        449480359   
    449511815   

441254125

    442248845        442354973        442452165        442544342       
442634663        449102854        449134782        449166982        449198787   
    449230648        449262401        449293968        449323476       
449354943        449386291        449417567        449448935        449480367   
    449511823   

441254133

    442248886        442354981        442452173        442544367       
442634747        449102862        449134790        449166990        449198795   
    449230655        449262419        449293976        449323484       
449354950        449386309        449417575        449448943        449480375   
    449511831   

441254158

    442248910        442355004        442452223        442544458       
442634754        449102870        449134808        449167006        449198803   
    449230663        449262427        449293984        449323492       
449354968        449386317        449417583        449448950        449480383   
    449511849   

441254208

    442248985        442355038        442452231        442544482       
442634846        449102888        449134816        449167014        449198811   
    449230671        449262435        449293992        449323500       
449354976        449386325        449417591        449448968        449480391   
    449511856   

441264330

    442249009        442355046        442452249        442544508       
442634929        449102896        449134824        449167022        449198829   
    449230689        449262443        449294008        449323518       
449354984        449386333        449417617        449448976        449480409   
    449511864   

441264439

    442249017        442355079        442452264        442544532       
442634937        449102938        449134840        449167030        449198837   
    449230697        449262450        449294016        449323526       
449355007        449386341        449417625        449448984        449480417   
    449511872   

441264520

    442249066        442355129        442452280        442544540       
442634952        449102946        449134857        449167048        449198845   
    449230705        449262468        449294024        449323534       
449355015        449386358        449417633        449448992        449480425   
    449511880   

441264587

    442249132        442355228        442452389        442544581       
442634978        449102953        449134865        449167055        449198852   
    449230713        449262476        449294032        449323542       
449355023        449386366        449417641        449449008        449480441   
    449511898   

441264595

    442249173        442355236        442452397        442544607       
442634994        449102961        449134873        449167063        449198860   
    449230721        449262484        449294040        449323559       
449355031        449386374        449417658        449449016        449480458   
    449511906   

441264652

    442249199        442355244        442452413        442544631       
442635017        449102979        449134881        449167071        449198878   
    449230739        449262492        449294057        449323567       
449355049        449386382        449417666        449449024        449480466   
    449511914   

441273463

    442249231        442355251        442452462        442544649       
442635033        449102987        449134899        449167089        449198886   
    449230747        449262500        449294065        449323575       
449355056        449386390        449417674        449449032        449480474   
    449511922   

441273588

    442249249        442355293        442452470        442544672       
442635082        449102995        449134907        449167097        449198894   
    449230754        449262518        449294073        449323583       
449355064        449386408        449417682        449449040        449480482   
    449511948   

441273604

    442249330        442355319        442452512        442544706       
442635108        449103001        449134915        449167105        449198902   
    449230762        449262526        449294081        449323591       
449355072        449386416        449417690        449449057        449480490   
    449511955   

441273638

    442249363        442355335        442452520        442544730       
442635116        449103019        449134923        449167121        449198910   
    449230770        449262534        449294107        449323609       
449355080        449386424        449417708        449449065        449480508   
    449511963   

441283389

    442249371        442355368        442452538        442544797       
442635124        449103035        449134931        449167139        449198928   
    449230788        449262542        449294115        449323617       
449355098        449386432        449417716        449449073        449480516   
    449511971   

441283520

    442249397        442355376        442452546        442544821       
442635132        449103043        449134949        449167147        449198936   
    449230796        449262559        449294123        449323625       
449355106        449386440        449417724        449449081        449480524   
    449511989   

441289824

    442249421        442355426        442452561        442544904       
442635140        449103050        449134956        449167154        449198944   
    449230804        449262567        449294131        449323633       
449355114        449386457        449417732        449449099        449480532   
    449511997   

441292349

    442249504        442355491        442452579        442544938       
442635165        449103068        449134964        449167162        449198951   
    449230812        449262575        449294149        449323641       
449355122        449386465        449417740        449449107        449480540   
    449512003   

441292372

    442249520        442355509        442452587        442544961       
442635181        449103076        449134972        449167170        449198969   
    449230820        449262583        449294156        449323658       
449355130        449386473        449417757        449449115        449480557   
    449512011   

441292471

    442249538        442355616        442452611        442544979       
442635199        449103084        449134980        449167188        449198977   
    449230846        449262591        449294164        449323666       
449355148        449386481        449417765        449449123        449480565   
    449512029   

441292554

    442249553        442355632        442452645        442544987       
442635207        449103092        449134998        449167204        449198985   
    449230853        449262609        449294172        449323674       
449355155        449386499        449417773        449449131        449480573   
    449512037   

441292604

    442249603        442355657        442452652        442545000       
442635215        449103100        449135003        449167212        449198993   
    449230861        449262617        449294180        449323682       
449355163        449386507        449417781        449449149        449480581   
    449512045   

441292646

    442249611        442355707        442452660        442545026       
442635231        449103118        449135011        449167220        449199009   
    449230879        449262625        449294198        449323690       
449355171        449386515        449417799        449449156        449480599   
    449512052   

441302171

    442249637        442355780        442452686        442545034       
442635249        449103126        449135029        449167238        449199017   
    449230887        449262633        449294206        449323708       
449355189        449386523        449417807        449449164        449480607   
    449512060   

441302189

    442249645        442355822        442452694        442545059       
442635256        449103134        449135037        449167246        449199025   
    449230895        449262641        449294214        449323716       
449355197        449386531        449417815        449449172        449480615   
    449512078   

441302247

    442249694        442355830        442452702        442545067       
442635298        449103159        449135045        449167253        449199033   
    449230903        449262658        449294222        449323724       
449355205        449386549        449417823        449449180        449480623   
    449512086   

441302262

    442249710        442355921        442452710        442545083       
442635348        449103167        449135052        449167261        449199041   
    449230911        449262666        449294230        449323732       
449355213        449386556        449417831        449449198        449480631   
    449512094   

441302270

    442249777        442355939        442452728        442545109       
442635389        449103175        449135060        449167287        449199058   
    449230929        449262674        449294248        449323740       
449355221        449386564        449417849        449449206        449480649   
    449512102   

441302288

    442249793        442355970        442452736        442545158       
442635397        449103183        449135078        449167295        449199066   
    449230937        449262682        449294255        449323757       
449355239        449386572        449417856        449449214        449480656   
    449512110   

441302296

    442249975        442356051        442452751        442545166       
442635405        449103191        449135086        449167303        449199074   
    449230945        449262690        449294263        449323765       
449355247        449386580        449417864        449449222        449480664   
    449512128   

441302312

    442249983        442356069        442452777        442545190       
442635439        449103209        449135094        449167311        449199082   
    449230952        449262708        449294271        449323773       
449355254        449386598        449417872        449449230        449480672   
    449512136   

441302320

    442249991        442356101        442452819        442545208       
442635496        449103217        449135102        449167329        449199090   
    449230960        449262716        449294289        449323799       
449355262        449386606        449417880        449449248        449480680   
    449512144   

441302346

    442250007        442356119        442452900        442545232       
442635504        449103225        449135110        449167337        449199108   
    449230994        449262724        449294297        449323807       
449355270        449386614        449417898        449449255        449480698   
    449512151   

441305521

    442250049        442356127        442452918        442545240       
442635520        449103233        449135128        449167345        449199116   
    449231000        449262732        449294305        449323815       
449355288        449386622        449417906        449449263        449480706   
    449512169   

441312394

    442250122        442356184        442452967        442545281       
442635538        449103241        449135136        449167352        449199124   
    449231018        449262740        449294313        449323823       
449355296        449386630        449417914        449449271        449480714   
    449512177   

441312428

    442250155        442356200        442453023        442545315       
442635546        449103258        449135144        449167360        449199132   
    449231026        449262757        449294321        449323831       
449355304        449386648        449417922        449449297        449480722   
    449512185   

441312600

    442250296        442356283        442453056        442545349       
442635595        449103266        449135151        449167378        449199140   
    449231034        449262765        449294339        449323849       
449355312        449386655        449417930        449449305        449480730   
    449512193   

441312667

    442250304        442356317        442453064        442545356       
442635629        449103274        449135169        449167386        449199157   
    449231042        449262773        449294347        449323856       
449355320        449386663        449417948        449449313        449480748   
    449512201   

441312675

    442250320        442356325        442453072        442545364       
442635645        449103282        449135177        449167394        449199165   
    449231059        449262781        449294354        449323864       
449355338        449386671        449417955        449449321        449480755   
    449512219   

441312683

    442250338        442356358        442453080        442545380       
442635652        449103290        449135185        449167402        449199173   
    449231067        449262799        449294362        449323872       
449355346        449386689        449417963        449449339        449480763   
    449512227   

441312717

    442250379        442356366        442453106        442545398       
442635686        449103308        449135193        449167410        449199181   
    449231075        449262807        449294370        449323880       
449355353        449386697        449417971        449449347        449480771   
    449512235   

441312741

    442250387        442356374        442453122        442545422       
442635728        449103316        449135201        449167428        449199199   
    449231083        449262815        449294388        449323898       
449355361        449386705        449417989        449449354        449480789   
    449512243   

441314853

    442250403        442356432        442453189        442545448       
442635744        449103324        449135219        449167436        449199207   
    449231091        449262823        449294396        449323906       
449355379        449386713        449417997        449449362        449480797   
    449512250   

441322252

    442250411        442356440        442453197        442545455       
442635793        449103332        449135227        449167444        449199215   
    449231109        449262831        449294404        449323914       
449355387        449386721        449418003        449449370        449480805   
    449512268   

441322294

    442250445        442356481        442453213        442545463       
442635819        449103340        449135235        449167451        449199223   
    449231117        449262849        449294412        449323922       
449355395        449386739        449418011        449449388        449480813   
    449512276   

441322534

    442250478        442356507        442453270        442545471       
442635827        449103357        449135243        449167469        449199231   
    449231125        449262856        449294420        449323930       
449355403        449386747        449418029        449449396        449480821   
    449512284   

441330719

    442250486        442356515        442453288        442545505       
442635835        449103365        449135250        449167477        449199249   
    449231133        449262872        449294438        449323948       
449355411        449386762        449418037        449449404        449480839   
    449512292   

441330768

    442250635        442356564        442453296        442545539       
442635918        449103373        449135268        449167485        449199256   
    449231141        449262880        449294446        449323955       
449355429        449386770        449418045        449449412        449480847   
    449512300   

441330776

    442250650        442356572        442453353        442545547       
442635942        449103381        449135276        449167493        449199264   
    449231166        449262898        449294453        449323963       
449355437        449386788        449418052        449449420        449480854   
    449512318   

441330784

    442250676        442356580        442453361        442545554       
442635967        449103399        449135284        449167501        449199272   
    449231174        449262906        449294461        449323971       
449355445        449386796        449418060        449449438        449480862   
    449512326   

441330826

    442250718        442356598        442453387        442545570       
442635975        449103407        449135292        449167519        449199280   
    449231190        449262914        449294479        449323989       
449355452        449386804        449418078        449449446        449480870   
    449512334   

441338845

    442250726        442356622        442453403        442545638       
442635983        449103415        449135300        449167527        449199298   
    449231208        449262922        449294487        449323997       
449355460        449386812        449418086        449449453        449480888   
    449512342   

441338902

    442250742        442356648        442453437        442545646       
442635991        449103423        449135318        449167535        449199306   
    449231216        449262930        449294495        449324003       
449355478        449386820        449418094        449449461        449480896   
    449512359   

441338969

    442250783        442356671        442453445        442545653       
442636015        449103431        449135326        449167543        449199314   
    449231224        449262948        449294503        449324011       
449355486        449386838        449418102        449449479        449480904   
    449512367   

441338993

    442250858        442356739        442453460        442545679       
442636023        449103449        449135334        449167550        449199322   
    449231232        449262955        449294511        449324029       
449355494        449386846        449418110        449449487        449480912   
    449512375   

441339033

    442250866        442356846        442453486        442545703       
442636031        449103456        449135342        449167568        449199330   
    449231240        449262963        449294529        449324037       
449355502        449386853        449418128        449449495        449480920   
    449512383   

441344132

    442250908        442356929        442453494        442545737       
442636056        449103464        449135359        449167576        449199348   
    449231257        449262971        449294537        449324045       
449355510        449386861        449418136        449449503        449480938   
    449512391   

441344611

    442250924        442357018        442453544        442545778       
442636130        449103472        449135367        449167584        449199355   
    449231273        449262989        449294545        449324052       
449355528        449386879        449418144        449449511        449480946   
    449512409   

441348901

    442250940        442357042        442453569        442545802       
442636155        449103480        449135375        449167592        449199363   
    449231281        449262997        449294552        449324060       
449355536        449386887        449418151        449449529        449480953   
    449512417   

441349149

    442250981        442357059        442453585        442545828       
442636171        449103498        449135383        449167600        449199371   
    449231299        449263003        449294560        449324078       
449355544        449386895        449418169        449449537        449480961   
    449512425   

441349164

    442251013        442357109        442453601        442545836       
442636262        449103506        449135391        449167618        449199389   
    449231307        449263011        449294578        449324086       
449355551        449386903        449418177        449449545        449480979   
    449512433   

441355609

    442251039        442357141        442453627        442545885       
442636270        449103514        449135409        449167626        449199397   
    449231315        449263029        449294586        449324094       
449355569        449386911        449418185        449449552        449480987   
    449512441   

441355633

    442251112        442357224        442453734        442545919       
442636288        449103522        449135417        449167634        449199405   
    449231323        449263037        449294594        449324102       
449355577        449386929        449418193        449449560        449480995   
    449512458   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441355666

    442251195        442357232        442453791        442545927       
442636296        449103530        449135425        449167642        449199413   
    449231349        449263045        449294602        449324128       
449355585        449386937        449418201        449449578        449481001   
    449512466   

441355690

    442251203        442357299        442453866        442545992       
442636312        449103548        449135433        449167659        449199421   
    449231356        449263052        449294610        449324136       
449355593        449386945        449418219        449449586        449481019   
    449512474   

441355740

    442251260        442357323        442453882        442546081       
442636338        449103555        449135441        449167667        449199439   
    449231364        449263060        449294628        449324144       
449355601        449386952        449418227        449449594        449481027   
    449512482   

441355823

    442251286        442357356        442453890        442546107       
442636346        449103563        449135466        449167675        449199447   
    449231372        449263078        449294636        449324151       
449355619        449386960        449418235        449449602        449481035   
    449512490   

441355856

    442251344        442357406        442453908        442546123       
442636361        449103571        449135474        449167683        449199454   
    449231380        449263086        449294644        449324169       
449355627        449386978        449418243        449449610        449481043   
    449512508   

441365814

    442251351        442357448        442453999        442546131       
442636379        449103589        449135482        449167691        449199462   
    449231398        449263094        449294651        449324177       
449355635        449386986        449418250        449449628        449481050   
    449512516   

441365863

    442251401        442357471        442454005        442546149       
442636403        449103597        449135490        449167709        449199470   
    449231406        449263102        449294669        449324185       
449355643        449386994        449418268        449449636        449481068   
    449512524   

441370772

    442251450        442357505        442454047        442546156       
442636502        449103605        449135508        449167717  &